
	
		II
		Calendar No. 740
		110th CONGRESS
		2d Session
		S. 2191
		[Report No. 110–337]
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2007
			Mr. Lieberman (for
			 himself, Mr. Warner,
			 Mr. Harkin, Mr.
			 Coleman, Mrs. Dole,
			 Ms. Collins, Mr. Cardin, Ms.
			 Klobuchar, Mr. Casey,
			 Mr. Nelson of Florida,
			 Mr. Wyden, and Mr. Schumer) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			May 20, 2008
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To direct the Administrator of the Environmental
		  Protection Agency to establish a program to decrease emissions of greenhouse
		  gases, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the America’s Climate Security Act
			 of 2007.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					TITLE I—Capping greenhouse
				gas emissions
					Subtitle A—Tracking
				emissions
					Sec. 1101. Purpose.
					Sec. 1102. Definitions.
					Sec. 1103. Reporting
				requirements.
					Sec. 1104. Data quality and
				verification.
					Sec. 1105. Federal greenhouse gas
				registry.
					Sec. 1106. Enforcement.
					Subtitle B—Reducing
				emissions
					Sec. 1201. Emission allowance
				account.
					Sec. 1202. Compliance
				obligation.
					Sec. 1203. Penalty for
				noncompliance.
					TITLE II—Managing and
				containing costs efficiently
					Subtitle A—Trading
					Sec. 2101. Sale, exchange, and
				retirement of emission allowances.
					Sec. 2102. No restriction on
				transactions.
					Sec. 2103. Allowance transfer
				system.
					Sec. 2104. Allowance tracking
				system.
					Subtitle B—Banking
					Sec. 2201. Indication of calendar
				year.
					Sec. 2202. Effect of time.
					Subtitle C—Borrowing
					Sec. 2301. Regulations.
					Sec. 2302. Term.
					Sec. 2303. Repayment with
				interest.
					Subtitle D—Offsets
					Sec. 2401. Outreach initiative on
				revenue enhancement for agricultural producers.
					Sec. 2402. Establishment of domestic
				offset program.
					Sec. 2403. Eligible agricultural and
				forestry offset project types.
					Sec. 2404. Project initiation and
				approval.
					Sec. 2405. Offset verification and
				issuance of allowances for agricultural and forestry projects.
					Sec. 2406. Tracking of reversals for
				sequestration projects.
					Sec. 2407. Examinations.
					Sec. 2408. Timing and the provision of
				offset allowances.
					Sec. 2409. Offset registry.
					Sec. 2410. Environmental
				considerations.
					Sec. 2411. Program review.
					Subtitle E—International
				credits
					Sec. 2501. Use of international
				allowances or credits.
					Sec. 2502. Regulations.
					Sec. 2503. Facility
				certification.
					Subtitle F—Carbon Market Efficiency
				Board
					Sec. 2601. Purposes.
					Sec. 2602. Establishment of Carbon
				Market Efficiency Board.
					Sec. 2603. Duties.
					Sec. 2604. Powers.
					Sec. 2605. Estimate of costs to economy
				of limiting greenhouse gas emissions.
					TITLE III—Allocating and
				distributing allowances
					Subtitle A—Early auctions
					Sec. 3101. Allocation for early
				auctions.
					Subtitle B—Annual auctions
					Sec. 3201. Allocation for annual
				auctions.
					Subtitle C—Early action
					Sec. 3301. Allocation.
					Sec. 3302. Distribution.
					Subtitle D—States
					Sec. 3401. Allocation for energy
				savings.
					Sec. 3402. Allocation for States with
				programs that exceed Federal emission reduction targets.
					Sec. 3403. General
				allocation.
					Subtitle E—Electricity
				consumers
					Sec. 3501. Allocation.
					Sec. 3502. Distribution.
					Sec. 3503. Use.
					Sec. 3504. Reporting.
					Subtitle F—Bonus allowances for carbon
				capture and geological sequestration
					Sec. 3601. Allocation.
					Sec. 3602. Qualifying
				projects.
					Sec. 3603. Distribution.
					Sec. 3604. 10-Year limit.
					Sec. 3605. Exhaustion of bonus allowance
				account.
					Subtitle G—Domestic agriculture and
				forestry
					Sec. 3701. Allocation.
					Sec. 3702. Agricultural and forestry
				greenhouse gas management research.
					Sec. 3703. Distribution.
					Subtitle H—International forest
				protection
					Sec. 3801. Findings.
					Sec. 3802. Definition of forest carbon
				activities.
					Sec. 3803. Allocation.
					Sec. 3804. Definition and eligibility
				requirements.
					Sec. 3805. International forest carbon
				activities.
					Sec. 3806. Reviews and
				discount.
					Subtitle I—Covered
				facilities
					Sec. 3901. Allocation.
					Sec. 3902. Distribution
				system.
					Sec. 3903. Distributing emission
				allowances within the electric power sector.
					Sec. 3904. Distributing emission
				allowances within the industrial sector.
					TITLE IV—Auctions and uses
				of auction proceeds
					Subtitle A—Funds
					Sec. 4101. Establishment.
					Sec. 4102. Amounts in Funds.
					Sec. 4103. Transfers to
				Funds.
					Subtitle B—Climate Change Credit
				Corporation
					Sec. 4201. Establishment.
					Sec. 4202. Applicable laws.
					Sec. 4203. Board of
				directors.
					Subtitle C—Auctions
					Sec. 4301. Early auctions.
					Sec. 4302. Annual auctions.
					Subtitle D—Energy technology
				deployment
					Sec. 4401. In general.
					Sec. 4402. Zero- or low-carbon energy
				technologies deployment.
					Sec. 4403. Advanced coal and
				sequestration technologies program.
					Sec. 4404. Fuel from cellulosic
				biomass.
					Sec. 4405. Advanced technology vehicles
				manufacturing incentive program.
					Subtitle E—Energy consumers
					Sec. 4501. Proportions of funding
				availability.
					Sec. 4502. Rural energy assistance
				program.
					Subtitle F—Climate change worker
				training program
					Sec. 4601. Funding.
					Sec. 4602. Purposes.
					Sec. 4603. Establishment.
					Sec. 4604. Grants to States.
					Sec. 4605. Types of
				assistance.
					Subtitle G—Adaptation program for
				natural resources in United States and territories
					Sec. 4701. Definitions.
					Sec. 4702. Adaptation fund.
					Subtitle H—Climate Change and National
				Security Program
					Sec. 4801. Interagency Climate Change
				and National Security Council.
					Sec. 4802. Funding.
					Subtitle I—Audits
					Sec. 4901. Review and audit by
				Comptroller General of the United States.
					TITLE V—Energy
				efficiency
					Subtitle A—Appliance
				efficiency
					Sec. 5101. Residential
				boilers.
					Sec. 5102. Regional variations in
				heating or cooling standards.
					Subtitle B—Building
				efficiency
					Sec. 5201. Updating State building
				energy efficiency codes.
					Sec. 5202. Conforming
				amendment.
					TITLE VI—Global effort to
				reduce greenhouse gas emissions
					Sec. 6001. Definitions.
					Sec. 6002. Purposes.
					Sec. 6003. International
				negotiations.
					Sec. 6004. Interagency
				review.
					Sec. 6005. Presidential
				determinations.
					Sec. 6006. International reserve
				allowance program.
					Sec. 6007. Adjustment of international
				reserve allowance requirements.
					TITLE
				VII—Reviews
					Sec. 7001. National Academy of Sciences
				Review.
					Sec. 7002. Transportation sector
				review.
					Sec. 7003. Adaptation
				review.
					TITLE VIII—Framework for
				geological sequestration of carbon dioxide
					Sec. 8001. National drinking water
				regulations.
					Sec. 8002. Assessment of geological
				storage capacity for carbon dioxide.
					Sec. 8003. Study of the feasibility
				relating to construction of pipelines and geological carbon dioxide
				sequestration activities.
					Sec. 8004. Liabilities for closed
				geological storage sites.
					TITLE
				IX—Miscellaneous
					Sec. 9001. Paramount interest
				waiver.
					Sec. 9002. Corporate environmental
				disclosure of climate change risks.
					Sec. 9003. Administrative procedure and
				judicial review.
					Sec. 9004. Retention of State
				authority.
					Sec. 9005. Tribal authority.
					Sec. 9006. Authorization of
				appropriations.
				
			2.FindingsCongress finds that—
			(1)unchecked global
			 warming poses a significant threat to—
				(A)the national
			 security and economy of the United States;
				(B)public health and
			 welfare in the United States;
				(C)the well-being of
			 other countries; and
				(D)the global
			 environment;
				(2)under the United
			 Nations Framework Convention on Climate Change, done at New York on May 9,
			 1992, the United States is committed to stabilizing greenhouse gas
			 concentrations in the atmosphere at a level that will prevent dangerous
			 anthropogenic interference with the climate system;
			(3)according to the
			 Fourth Assessment Report of the Intergovernmental Panel on Climate Change,
			 stabilizing greenhouse gas concentrations in the atmosphere at a level that
			 will prevent dangerous interference with the climate system will require a
			 global effort to reduce anthropogenic greenhouse gas emissions worldwide by 50
			 to 85 percent below 2000 levels by 2050;
			(4)prompt, decisive
			 action is critical, since global warming pollutants can persist in the
			 atmosphere for more than a century;
			(5)the ingenuity of
			 the people of the United States will allow the United States to become a leader
			 in curbing global warming;
			(6)it is possible and
			 desirable to cap greenhouse gas emissions, from sources that together account
			 for the majority of those emissions in the United States, at the current level
			 in 2012, and to lower the cap each year between 2012 and 2050, on the condition
			 that the system includes—
				(A)cost containment
			 measures;
				(B)periodic review of
			 requirements;
				(C)an aggressive
			 program for deploying advanced energy technology;
				(D)programs to assist
			 low- and middle-income energy consumers; and
				(E)programs to
			 mitigate the impacts of any unavoidable global climate change;
				(7)Congress may need
			 to update the emissions caps in order to account for continuing scientific data
			 and steps taken, or not taken, by foreign countries;
			(8)accurate emission
			 data and timely compliance with the requirements of the greenhouse gas emission
			 reduction and trading program established under this Act are needed to ensure
			 that reductions are achieved and to provide equity, efficiency, and openness in
			 the market for allowances subject to the program; and
			(9)additional
			 policies external to a cap-and-trade program may be required, including with
			 respect to—
				(A)the transportation
			 sector, where reducing greenhouse gas emissions requires changes in the
			 vehicle, in the fuels, and in consumer behavior; and
				(B)the built
			 environment, where reducing direct and indirect greenhouse gas emissions
			 requires changes in buildings, appliances, lighting, heating, cooling, and
			 consumer behavior.
				3.PurposesThe purposes of this Act are—
			(1)to establish the
			 core of a Federal program that will reduce United States greenhouse gas
			 emissions substantially enough between 2007 and 2050 to avert the catastrophic
			 impacts of global climate change; and
			(2)to accomplish that
			 purpose while preserving robust growth in the United States economy and
			 avoiding the imposition of hardship on United States citizens.
			4.DefinitionsIn this Act:
			(1)Additional and
			 additionalityThe terms additional and
			 additionality mean the extent to which reductions in greenhouse
			 gas emissions or increases in sequestration are incremental to
			 business-as-usual, measured as the difference between—
				(A)baseline
			 greenhouse gas fluxes of an offset project; and
				(B)greenhouse gas
			 fluxes of the offset project.
				(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(3)BaselineThe
			 term baseline means the greenhouse gas flux or carbon stock that
			 would have occurred in the absence of an offset allowance.
			(4)Biological
			 sequestration; biologically sequesteredThe terms
			 biological sequestration and biologically sequestered
			 mean—
				(A)the removal of
			 greenhouse gases from the atmosphere by terrestrial biological means, such as
			 by growing plants; and
				(B)the storage of
			 those greenhouse gases without reversal in the plants or related soils.
				(5)Carbon dioxide
			 equivalentThe term carbon dioxide equivalent means,
			 for each greenhouse gas, the quantity of the greenhouse gas that the
			 Administrator determines makes the same contribution to global warming as 1
			 metric ton of carbon dioxide.
			(6)CorporationThe
			 term Corporation means the Climate Change Credit Corporation
			 established by section 4201(a).
			(7)Covered
			 facilityThe term covered facility means—
				(A)any facility
			 within the electric power sector that contains fossil fuel-fired electricity
			 generating units that together emit more than 10,000 carbon dioxide equivalents
			 of greenhouse gas in any year;
				(B)any facility
			 within the industrial sector that emits more than 10,000 carbon dioxide
			 equivalents of greenhouse gas in any year;
				(C)any facility that
			 in any year produces, or any entity that in any year imports, petroleum- or
			 coal-based transportation fuel, the use of which will emit more than 10,000
			 carbon dioxide equivalents of greenhouse gas, assuming no capture and permanent
			 sequestration of that gas; or
				(D)any facility that
			 in any year produces, or any entity that in any year imports, nonfuel chemicals
			 that will emit more than 10,000 carbon dioxide equivalents of greenhouse gas,
			 assuming no capture and destruction or permanent sequestration of that
			 gas.
				(8)DestructionThe
			 term destruction means the conversion of a greenhouse gas by
			 thermal, chemical, or other means—
				(A)to another gas
			 with a low- or zero-global warming potential; and
				(B)for which credit
			 given reflects the extent of reduction in global warming potential actually
			 achieved.
				(9)Electric power
			 sectorThe term electric power sector means the
			 Electric Power Industry, as that term is used in Table ES–7 of the
			 Environmental Protection Agency document entitled Inventory of U.S.
			 Greenhouse Gas Emissions and Sinks: 1990–2005.
			(10)Emission
			 allowanceThe term emission allowance means an
			 authorization to emit 1 carbon dioxide equivalent of greenhouse gas.
			(11)Emission
			 allowance accountThe term Emission Allowance
			 Account means the aggregate of emission allowances that the
			 Administrator establishes for a calendar year.
			(12)FacilityThe
			 term facility means—
				(A)a building,
			 structure, or installation located on 1 or more contiguous or adjacent
			 properties of an entity in the United States; and
				(B)at the option of
			 the Administrator, any activity or operation that has a technical connection
			 with the activities carried out at a facility, such as use of transportation
			 fleets, pipelines, transmission lines, and distribution lines, but that is not
			 conducted or located on the property of the facility.
				(13)Fair market
			 valueThe term fair market value means the average
			 price, in a particular calendar year, of an emission allowance auctioned by the
			 Corporation.
			(14)Geological
			 sequestration; geologically sequesteredThe terms
			 geological sequestration and geologically sequestered
			 mean the long-term isolation of greenhouse gases, without reversal, in
			 geological formations, in accordance with section 1421(d) of the Safe Drinking
			 Water Act (42 U.S.C. 300h(d)).
			(15)Greenhouse
			 gasThe term greenhouse gas means any of—
				(A)carbon
			 dioxide;
				(B)methane;
				(C)nitrous
			 oxide;
				(D)sulfur
			 hexafluoride;
				(E)a
			 hydrofluorocarbon; or
				(F)a
			 perfluorocarbon.
				(16)Industrial
			 sectorThe term industrial sector means
			 Industry, as that term is used in Table ES–7 of the Environmental
			 Protection Agency document entitled Inventory of U.S. Greenhouse Gas
			 Emissions and Sinks: 1990–2005.
			(17)LeakageThe
			 term leakage means—
				(A)a potentially
			 unaccounted increase in greenhouse gas emissions by a facility or entity caused
			 by an offset project that produces an accounted reduction in greenhouse gas
			 emissions; or
				(B)a potentially
			 unaccounted decrease in sequestration that is caused by an offset project that
			 results in an accounted increase in sequestration.
				(18)Load-serving
			 entityThe term load-serving entity means an entity,
			 whether public or private—
				(A)that has a legal,
			 regulatory, or contractual obligation to deliver electricity to retail
			 consumers; and
				(B)whose rates and
			 costs are, except in the case of a registered electric cooperative, regulated
			 by a State agency, regulatory commission, municipality, or public utility
			 district.
				(19)New
			 entrantThe term new entrant means any facility that
			 commences operation on or after January 1, 2008.
			(20)Offset
			 allowanceThe term offset allowance means a unit of
			 reduction in the quantity of emissions or an increase in sequestration equal to
			 1 carbon dioxide equivalent at a facility that is not a covered facility, where
			 the reduction in emissions or increase in sequestration is eligible to be used
			 as an additional means of compliance for the submission requirements
			 established under section 1202.
			(21)Offset
			 projectThe term offset project means a project,
			 other than a project at a covered facility, that reduces greenhouse gas
			 emissions or increases sequestration of carbon dioxide.
			(22)Project
			 developerThe term project developer means an
			 individual or entity implementing an offset project.
			(23)Retail rate for
			 distribution service
				(A)In
			 generalThe term retail rate for distribution
			 service means the rate that a load-serving entity charges for the use of
			 the system of the load-serving entity.
				(B)ExclusionThe
			 term retail rate for distribution service does not include any
			 energy component of the rate.
				(24)Retire an
			 emission allowanceThe term retire an emission
			 allowance means to disqualify an emission allowance for any subsequent
			 use, regardless of whether the use is a sale, exchange, or submission of the
			 allowance in satisfying a compliance obligation.
			(25)ReversalThe
			 term reversal means an intentional or unintentional loss of
			 sequestered carbon dioxide to the atmosphere.
			(26)Rural electric
			 cooperativeThe term rural electric cooperative
			 means a cooperatively-owned association that is eligible to receive loans under
			 section 4 of the Rural Electrification Act of 1936 (7 U.S.C. 904).
			(27)Sequestered and
			 sequestrationThe terms sequestered and
			 sequestration mean the capture, permanent separation, isolation,
			 or removal of greenhouse gases from the atmosphere.
			(28)State
			 regulatory authorityThe term State regulatory
			 authority means any State agency that has ratemaking authority with
			 respect to the retail rate for distribution service.
			(29)Transportation
			 sectorThe term transportation sector means
			 Transportation, as that term is used in Table ES–7 of the
			 Environmental Protection Agency document entitled, Inventory of U.S.
			 Greenhouse Gas Emissions and Sinks: 1990–2005.
			ICapping greenhouse
			 gas emissions
			ATracking
			 emissions
				1101.PurposeThe purpose of this subtitle is to establish
			 a Federal greenhouse gas registry that—
					(1)is complete,
			 consistent, transparent, and accurate;
					(2)will collect
			 reliable and accurate data that can be used by public and private entities to
			 design efficient and effective energy security initiatives and greenhouse gas
			 emission reduction strategies; and
					(3)will provide
			 appropriate high-quality data to be used for implementing greenhouse gas
			 reduction policies.
					1102.DefinitionsIn this subtitle:
					(1)Affected
			 facility
						(A)In
			 generalThe term affected facility means—
							(i)a covered
			 facility;
							(ii)another facility
			 that emits a greenhouse gas, as determined by the Administrator; and
							(iii)at the option of
			 the Administrator, a vehicle fleet with emissions of more than 10,000 carbon
			 dioxide equivalents per year, assuming no double-counting of emissions.
							(B)ExclusionsThe
			 term affected facility does not include any facility that—
							(i)is not a covered
			 facility;
							(ii)is owned or
			 operated by a small business (as described in part 121 of title 13, Code of
			 Federal Regulations (or a successor regulation)); and
							(iii)emits fewer than
			 10,000 carbon dioxide equivalents in any year.
							(2)Carbon
			 contentThe term carbon content means the quantity
			 of carbon (in carbon dioxide equivalent) contained in a fuel.
					(3)Climate
			 registryThe term Climate Registry means the
			 greenhouse gas emissions registry jointly established and managed by more than
			 40 States and Indian tribes to collect high-quality greenhouse gas emission
			 data from facilities, corporations, and other organizations to support various
			 greenhouse gas emission reporting and reduction policies for the member States
			 and Indian tribes.
					(4)Feedstock fossil
			 fuelThe term feedstock fossil fuel means fossil
			 fuel used as raw material in a manufacturing process.
					(5)Greenhouse gas
			 emissionsThe term greenhouse gas emissions means
			 emissions of a greenhouse gas, including—
						(A)stationary
			 combustion source emissions emitted as a result of combustion of fuels in
			 stationary equipment, such as boilers, furnaces, burners, turbines, heaters,
			 incinerators, engines, flares, and other similar sources;
						(B)process emissions
			 consisting of emissions from chemical or physical processes other than
			 combustion;
						(C)fugitive emissions
			 consisting of intentional and unintentional emissions from equipment leaks,
			 such as joints, seals, packing, and gaskets, or from piles, pits, cooling
			 towers, and other similar sources; and
						(D)biogenic emissions
			 resulting from biological processes, such as anaerobic decomposition,
			 nitrification, and denitrification.
						(6)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
					(7)RegistryThe
			 term Registry means the Federal greenhouse gas registry
			 established under section 1105(a).
					(8)SourceThe
			 term source means any building, structure, installation, unit,
			 point, operation, vehicle, land area, or other item that emits or may emit a
			 greenhouse gas.
					1103.Reporting
			 requirements
					(a)In
			 generalSubject to this section, each affected facility shall
			 submit to the Administrator, for inclusion in the Registry, periodic reports,
			 including annual and quarterly data, that—
						(1)include the
			 quantity and type of fossil fuels, including feedstock fossil fuels, that are
			 extracted, produced, refined, imported, exported, or consumed at or by the
			 facility;
						(2)include the
			 quantity of hydrofluorocarbons, perfluorocarbons, sulfur hexafluoride, nitrous
			 oxide, carbon dioxide that has been captured and sequestered, and other
			 greenhouse gases generated, produced, imported, exported, or consumed at or by
			 the facility;
						(3)include the
			 quantity of electricity generated, imported, exported, or consumed by or at the
			 facility, and information on the quantity of greenhouse gases emitted when the
			 imported, exported, or consumed electricity was generated, as determined by the
			 Administrator;
						(4)include the
			 aggregate quantity of all greenhouse gas emissions from sources at the
			 facility, including stationary combustion source emissions, process emissions,
			 and fugitive emissions;
						(5)include greenhouse
			 gas emissions expressed in metric tons of each greenhouse gas emitted and in
			 the quantity of carbon dioxide equivalents of each greenhouse gas
			 emitted;
						(6)include a list and
			 description of sources of greenhouse gas emissions at the facility;
						(7)quantify
			 greenhouse gas emissions in accordance with the measurement standards
			 established under section 1104;
						(8)include other data
			 necessary for accurate and complete accounting of greenhouse gas emissions, as
			 determined by the Administrator;
						(9)include an
			 appropriate certification regarding the accuracy and completeness of reported
			 data, as determined by the Administrator; and
						(10)are submitted
			 electronically to the Administrator, in such form and to such extent as may be
			 required by the Administrator.
						(b)De minimis
			 exemptions
						(1)In
			 generalThe Administrator may determine—
							(A)whether certain
			 sources at a facility should be considered to be eligible for a de minimis
			 exemption from a requirement for reporting under subsection (a); and
							(B)the level of
			 greenhouse gases emitted from a source that would qualify for such an
			 exemption.
							(2)FactorsIn
			 making a determination under paragraph (1), the Administrator shall consider
			 the availability and suitability of simplified techniques and tools for
			 quantifying emissions and the cost to measure those emissions relative to the
			 purposes of this title, including the goal of collecting complete and
			 consistent facility-wide data.
						(c)Verification of
			 report requiredBefore including the information from a report
			 required under this section in the Registry, the Administrator shall verify the
			 completeness and accuracy of the report using information provided under this
			 section, obtained under section 9003(c), or obtained under other provisions of
			 law.
					(d)Timing
						(1)Calendar years
			 2004 through 2007For a baseline period of calendar years 2004
			 through 2007, each affected facility shall submit required annual data
			 described in this section to the Administrator not later than March 31,
			 2009.
						(2)Subsequent
			 calendar yearsFor calendar year 2008 and each subsequent
			 calendar year, each affected facility shall submit quarterly data described in
			 this section to the Administrator not later than 60 days after the end of the
			 applicable quarter.
						(e)No effect on
			 other requirementsNothing in this title affects any requirement
			 in effect as of the date of enactment of this Act relating to the reporting
			 of—
						(1)fossil fuel
			 production, refining, importation, exportation, or consumption data;
						(2)greenhouse gas
			 emission data; or
						(3)other relevant
			 data.
						1104.Data quality
			 and verification
					(a)Protocols and
			 methods
						(1)In
			 generalThe Administrator shall establish by regulation, taking
			 into account the work done by the Climate Registry, comprehensive protocols and
			 methods to ensure the accuracy, completeness, consistency, and transparency of
			 data on greenhouse gas emissions and fossil fuel production, refining,
			 importation, exportation, and consumption submitted to the Registry that
			 include—
							(A)accounting and
			 reporting standards for fossil fuel production, refining, importation,
			 exportation, and consumption;
							(B)a requirement
			 that, where technologically feasible, submitted data are monitored using
			 monitoring systems for fuel flow or emissions, such as continuous emission
			 monitoring systems or equivalent systems of similar rigor, accuracy, quality,
			 and timeliness;
							(C)a requirement
			 that, if a facility has already been directed to monitor emissions of a
			 greenhouse gas using a continuous emission monitoring system under existing
			 law, that system be used in complying with this Act with respect to the
			 greenhouse gas;
							(D)for cases in which
			 the Administrator determines that monitoring emissions with the precision,
			 reliability, accessibility, and timeliness similar to that provided by a
			 continuous emission monitoring system are not technologically feasible,
			 standardized methods for calculating greenhouse gas emissions in specific
			 industries using other readily available and reliable information, such as fuel
			 consumption, materials consumption, production, or other relevant activity
			 data, on the condition that those methods do not underreport emissions, as
			 compared with the continuous emission monitoring system;
							(E)information on the
			 accuracy of measurement and calculation methods;
							(F)methods to avoid
			 double-counting of greenhouse gas emissions;
							(G)protocols to
			 prevent an affected facility from avoiding the reporting requirements of this
			 title; and
							(H)protocols for
			 verification of data submitted by affected facilities.
							(2)Best
			 practicesThe protocols and methods developed under paragraph (1)
			 shall incorporate and conform to the best practices from the most recent
			 Federal, State, and international protocols for the measurement, accounting,
			 reporting, and verification of greenhouse gas emissions to ensure the accuracy,
			 completeness, and consistency of the data.
						(b)Verification;
			 information by reporting entitiesEach affected facility
			 shall—
						(1)provide
			 information sufficient for the Administrator to verify, in accordance with the
			 protocols and methods developed under subsection (a), that the fossil fuel data
			 and greenhouse gas emission data of the affected facility have been completely
			 and accurately reported; and
						(2)ensure the
			 submission or retention, for the 5-year period beginning on the date of
			 provision of the information, of—
							(A)data
			 sources;
							(B)information on
			 internal control activities;
							(C)information on
			 assumptions used in reporting emissions and fuels;
							(D)uncertainty
			 analyses; and
							(E)other relevant
			 data and information to facilitate the verification of reports submitted to the
			 Registry.
							(c)Waiver of
			 reporting requirementsThe Administrator may waive reporting
			 requirements for specific facilities if the Administrator determines that
			 sufficient and equally or more reliable data are available under other
			 provisions of law.
					(d)Missing
			 dataIf information, satisfactory to the Administrator, is not
			 provided for an affected facility, the Administrator shall—
						(1)prescribe methods
			 to estimate emissions for the facility for each period for which data are
			 missing, reflecting the highest emission levels that may reasonably have
			 occurred during the period for which data are missing; and
						(2)take appropriate
			 enforcement action pursuant to this section and section 9003(b).
						1105.Federal
			 greenhouse gas registry
					(a)EstablishmentThe
			 Administrator shall establish a Federal greenhouse gas registry.
					(b)AdministrationIn
			 establishing the Registry, the Administrator shall—
						(1)design and operate
			 the Registry;
						(2)establish an
			 advisory body that is broadly representative of private enterprise,
			 agriculture, environmental groups, and State, tribal, and local governments to
			 guide the development and management of the Registry;
						(3)provide
			 coordination and technical assistance for the development of proposed protocols
			 and methods, taking into account the duties carried out by the Climate
			 Registry, to be published by the Administrator;
						(4)(A)develop an electronic
			 format for reporting under guidelines established under section 1104(a)(1);
			 and
							(B)make the
			 electronic format available to reporting entities;
							(5)verify and audit
			 the data submitted by reporting entities;
						(6)establish
			 consistent policies for calculating carbon content and greenhouse gas emissions
			 for each type of fossil fuel reported under section 1103;
						(7)calculate carbon
			 content and greenhouse gas emissions associated with the combustion of fossil
			 fuel data reported by reporting entities;
						(8)immediately
			 publish on the Internet all information contained in the Registry, except in
			 any case in which publishing the information would result in a disclosure
			 of—
							(A)information vital
			 to national security, as determined by the President; or
							(B)confidential
			 business information that cannot be derived from information that is otherwise
			 publicly available and that would cause significant calculable competitive harm
			 if published (except that information relating to greenhouse gas emissions
			 shall not be considered to be confidential business information).
							(c)Third-party
			 verificationThe Administrator may use the services of third
			 parties that have no conflicts of interest to verify reports required under
			 section 1103.
					(d)RegulationsThe
			 Administrator shall—
						(1)not later than 180
			 days after the date of enactment of this Act, propose regulations to carry out
			 this section; and
						(2)not later than
			 July 1, 2008, promulgate final regulations to carry out this section.
						1106.Enforcement
					(a)Civil
			 actionsThe Administrator may bring a civil action in United
			 States district court against the owner or operator of an affected facility
			 that fails to comply with any requirement of this subtitle.
					(b)PenaltyAny
			 person that has violated or is violating this subtitle shall be subject to a
			 civil penalty of not more than $25,000 per day of each violation.
					BReducing
			 emissions
				1201.Emission
			 allowance account
					(a)In
			 generalThe Administrator shall establish a separate quantity of
			 emission allowances for each of calendar years 2012 through 2050.
					(b)Identification
			 numbersThe Administrator shall assign to each emission allowance
			 established under subsection (a) a unique identification number that includes
			 the calendar year for which that emission allowance was established.
					(c)Legal status of
			 emission allowances
						(1)In
			 generalAn emission allowance shall not be a property
			 right.
						(2)Termination or
			 limitationNothing in this Act or any other provision of law
			 limits the authority of the United States to terminate or limit an emission
			 allowance.
						(3)Other provisions
			 unaffectedNothing in this Act relating to emission allowances
			 shall affect the application of, or compliance with, any other provision of law
			 to or by a covered facility.
						(d)Allowances for
			 each calendar yearThe numbers of emission allowances established
			 by the Administrator for each of calendar years 2012 through 2050 shall be as
			 follows:
						
							
								
									Calendar
					 YearNumber of Emission
					 Allowances (in Millions)
									
								
								
									20125,200
									
									20135,104
									
									20145,008
									
									20154,912
									
									20164,816
									
									20174,720
									
									20184,624
									
									20194,528
									
									20204,432
									
									20214,336
									
									20224,240
									
									20234,144
									
									20244,048
									
									20253,952
									
									20263,856
									
									20273,760
									
									20283,664
									
									20293,568
									
									20303,472
									
									20313,376
									
									20323,280
									
									20333,184
									
									20343,088
									
									20352,992
									
									20362,896
									
									20372,800
									
									20382.704
									
									20392,608
									
									20402,512
									
									20412,416
									
									20422,320
									
									20432,224
									
									20442,128
									
									20452,032
									
									20461,936
									
									20471,840
									
									20481,744
									
									20491,646
									
									20501,560
									
								
							
						
					1202.Compliance
			 obligation
					(a)In
			 generalNot later than 90 days after the end of a calendar year,
			 the owner or operator of a covered facility shall submit to the Administrator
			 an emission allowance, an offset allowance awarded pursuant to subtitle D of
			 title II, or an international allowance or credit obtained in compliance with
			 regulations promulgated under section 2502, for each carbon dioxide equivalent
			 of greenhouse gas that—
						(1)was emitted by
			 that facility during the preceding year;
						(2)will, assuming no
			 capture and permanent geological sequestration of that gas, be emitted from the
			 use of any petroleum- or coal-based transportation fuel that was produced or
			 imported at that facility during the preceding year; and
						(3)will, assuming no
			 capture and destruction or permanent geological sequestration of that gas, be
			 emitted from any nonfuel chemical that was produced or imported at that
			 facility during the preceding year.
						(b)Retirement of
			 allowancesImmediately upon receipt of an emission allowance
			 under subsection (a), the Administrator shall retire the emission
			 allowance.
					(c)Determination of
			 complianceNot later than July 1 of each year, the Administrator
			 shall determine whether the owners and operators of all covered facilities are
			 in full compliance with subsection (a) for the preceding year.
					1203.Penalty for
			 noncompliance
					(a)Excess Emissions
			 Penalty
						(1)In
			 generalThe owner or operator of any covered facility that fails
			 for any year to submit to the Administrator by the deadline described in
			 section 1202(a) or 2303, 1 or more of the emission allowances due pursuant to
			 either of those sections shall be liable for the payment to the Administrator
			 of an excess emissions penalty.
						(2)AmountThe
			 amount of an excess emissions penalty required to be paid under paragraph (1)
			 shall be, as determined by the Administrator, an amount equal to the product
			 obtained by multiplying—
							(A)the number of
			 excess emission allowances that the owner or operator failed to submit;
			 and
							(B)the greater
			 of—
								(i)$200; or
								(ii)a dollar figure
			 representing 3 times the mean market value of an emission allowance during the
			 calendar year for which the emission allowances were due.
								(3)TimingAn
			 excess emissions penalty required under this subsection shall be immediately
			 due and payable to the Administrator, without demand, in accordance with such
			 regulations as shall be promulgated by the Administrator by the date that is 1
			 year after the date of enactment of this Act.
						(4)DepositThe
			 Administrator shall deposit each excess emissions penalty paid under this
			 subsection in the Treasury of the United States.
						(5)No effect on
			 liabilityAn excess emissions penalty due and payable by the
			 owner or operator of a covered facility under this subsection shall not
			 diminish the liability of the owner or operator for any fine, penalty, or
			 assessment against the owner or operator for the same violation under any other
			 provision of this Act or any other law.
						(b)Excess Emission
			 Allowance
						(1)In
			 generalThe owner or operator of a covered facility that fails
			 for any year to submit to the Administrator by the deadline described in
			 section 1202(a) or 2303 1 or more of the emission allowances due pursuant to
			 either of those sections shall be liable to offset the excess emissions by an
			 equal quantity, in tons, during—
							(A)the following
			 calendar year; or
							(B)such longer period
			 as the Administrator may prescribe.
							(2)Plan
							(A)In
			 generalNot later than 60 days after the end of the calendar year
			 during which a covered facility emits excess emissions, the owner or operator
			 of the covered facility shall submit to the Administrator, and to the State in
			 which the covered facility is located, a proposed plan to achieve the required
			 offsets for the excess emissions.
							(B)Condition of
			 operationUpon approval of a proposed plan described in
			 subparagraph (A) by the Administrator, the plan, as submitted, modified, or
			 conditioned, shall be considered to be a condition of the operating permit for
			 the covered facility, without further review or revision of the permit.
							(C)Deduction of
			 allowancesFor each covered facility that, in any calendar year,
			 emits excess emissions, the Administrator shall deduct, from emission
			 allowances allocated to the covered facility for the calendar year, or for
			 succeeding years during which offsets are required, emission allowances equal
			 to the excess quantity, in tons, of the excess emissions.
							(c)ProhibitionIt
			 shall be unlawful for the owner or operator of any facility liable for a
			 penalty and offset under this section to fail—
						(1)to pay the penalty
			 in accordance with this section;
						(2)to provide, and
			 thereafter comply with, a proposed plan for compliance as required by
			 subsection (b)(2); and
						(3)to offset excess
			 emissions as required by subsection (b)(1).
						(d)No effect on
			 other sectionNothing in this subtitle limits or otherwise
			 affects the application of section 9003(b).
					IIManaging and
			 containing costs efficiently
			ATrading
				2101.Sale,
			 exchange, and retirement of emission allowancesExcept as otherwise provided in this Act,
			 the lawful holder of an emission allowance may sell, exchange, transfer, submit
			 for compliance in accordance with section 1202, or retire the emission
			 allowance.
				2102.No restriction
			 on transactionsThe privilege
			 of purchasing, holding, selling, exchanging, and retiring emission allowances
			 shall not be restricted to the owners and operators of covered
			 facilities.
				2103.Allowance
			 transfer system
					(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Administrator shall promulgate regulations to carry out the
			 provisions of this Act relating to emission allowances, including regulations
			 providing that the transfer of emission allowances shall not be effective until
			 such date as a written certification of the transfer, signed by a responsible
			 official of each party to the transfer, is received and recorded by the
			 Administrator in accordance with those regulations.
					(b)Transfers
						(1)In
			 generalThe regulations promulgated under subsection (a) shall
			 permit the transfer of allowances prior to the issuance of the
			 allowances.
						(2)Deduction and
			 addition of transfersA recorded pre-allocation transfer of
			 allowances shall be—
							(A)deducted by the
			 Administrator from the number of allowances that would otherwise be distributed
			 to the transferor; and
							(B)added to those
			 allowances distributed to the transferee.
							2104.Allowance
			 tracking systemThe
			 regulations promulgated under section 2103(a) shall include a system for
			 issuing, recording, and tracking emission allowances that shall specify all
			 necessary procedures and requirements for an orderly and competitive
			 functioning of the emission allowance system.
				BBanking
				2201.Indication of
			 calendar yearAn emission
			 allowance submitted to the Administrator by the owner or operator of a covered
			 facility in accordance with section 1202(a) shall not be required to indicate
			 in the identification number of the emission allowance the calendar year for
			 which the emission allowance is submitted.
				2202.Effect of
			 timeThe passage of time shall
			 not, by itself, cause an emission allowance to be retired or otherwise diminish
			 the compliance value of the emission allowance.
				CBorrowing
				2301.Regulations
					(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Administrator shall promulgate regulations under which, subject
			 to subsection (b), the owner or operator of a covered facility may—
						(1)borrow emission
			 allowances from the Administrator; and
						(2)for a calendar
			 year, submit borrowed emission allowances to the Administrator in satisfaction
			 of up to 15 percent of the compliance obligation under section 1202(a).
						(b)LimitationAn
			 emission allowance borrowed under subsection (a) shall be an emission allowance
			 established by the Administrator for a specific future calendar year under
			 subsection 1201(a).
					2302.TermThe owner or operator of a covered facility
			 shall not submit, and the Administrator shall not accept, a borrowed emission
			 allowance in partial satisfaction of the compliance obligation under section
			 1202(a) for any calendar year that is more than 5 years earlier than the
			 calendar year included in the identification number of the borrowed emission
			 allowance.
				2303.Repayment with
			 interestFor each borrowed
			 emission allowance submitted in partial satisfaction of the compliance
			 obligation under subsection 1202(a) for a particular calendar year (referred to
			 in this section as the use year), the number of emission
			 allowances that the owner or operator is required to submit under section
			 1202(a) for the year from which the borrowed emission allowance was taken
			 (referred to in this section as the source year) shall be
			 increased by an amount equal to the product obtained by multiplying—
					(1)1.1; and
					(2)the number of
			 years beginning after the use year and before the source year.
					DOffsets
				2401.Outreach
			 initiative on revenue enhancement for agricultural producers
					(a)EstablishmentThe
			 Secretary of Agriculture, acting through the Chief of the Natural Resources
			 Conservation Service, the Chief of the Forest Service, the Administrator of the
			 Cooperative State Research, Education, and Extension Service, and land-grant
			 colleges and universities, in consultation with the Administrator and the heads
			 of other appropriate departments and agencies, shall establish an outreach
			 initiative to provide information to agricultural producers, agricultural
			 organizations, foresters, and other landowners about opportunities under this
			 subtitle to earn new revenue.
					(b)ComponentsThe
			 initiative under this section—
						(1)shall be designed
			 to ensure that, to the maximum extent practicable, agricultural organizations
			 and individual agricultural producers, foresters, and other landowners receive
			 detailed practical information about—
							(A)opportunities to
			 earn new revenue under this subtitle;
							(B)measurement
			 protocols, monitoring, verifying, inventorying, registering, insuring, and
			 marketing offsets under this title;
							(C)emerging domestic
			 and international markets for energy crops, allowances, and offsets; and
							(D)local, regional,
			 and national databases and aggregation networks to facilitate achievement,
			 measurement, registration, and sales of offsets;
							(2)shall
			 provide—
							(A)outreach
			 materials, including the handbook published under subsection (c), to interested
			 parties;
							(B)workshops;
			 and
							(C)technical
			 assistance; and
							(3)may include the
			 creation and development of regional marketing centers or coordination with
			 existing centers (including centers within the Natural Resources Conservation
			 Service or the Cooperative State Research, Education, and Extension Service or
			 at land-grant colleges and universities).
						(c)Handbook
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Agriculture, in consultation with the Administrator
			 and after an opportunity for public comment, shall publish a handbook for use
			 by agricultural producers, agricultural cooperatives, foresters, other
			 landowners, offset buyers, and other stakeholders that provides easy-to-use
			 guidance on achieving, reporting, registering, and marketing offsets.
						(2)DistributionThe
			 Secretary of Agriculture shall ensure, to the maximum extent practicable, that
			 the handbook—
							(A)is made available
			 through the Internet and in other electronic media;
							(B)includes, with
			 respect to the electronic form of the handbook described in subparagraph (A),
			 electronic forms and calculation tools to facilitate the petition process
			 described in section 2404; and
							(C)is distributed
			 widely through land-grant colleges and universities and other appropriate
			 institutions.
							2402.Establishment
			 of domestic offset program
					(a)Alternative
			 means of complianceBeginning with calendar year 2012, the owner
			 or operator of a covered entity may satisfy 15 percent of the total allowance
			 submission requirement of the covered entity under section 1202(a) by
			 submitting offset allowances generated in accordance with this subtitle.
					(b)Regulations
			 requiredNot later than 18 months after the date of enactment of
			 this Act, the Administrator, in consultation with the Secretary of Agriculture,
			 shall promulgate regulations authorizing the issuance and certification of
			 offset allowances from certain agricultural, forestry, and other land
			 use-related projects undertaken within the United States, and certain other
			 projects identified by the Administrator under section 2403(b)(4), including
			 provisions that—
						(1)ensure that those
			 offsets represent real, verifiable, additional, permanent, and enforceable
			 reductions in greenhouse gas emissions or increases in biological
			 sequestration;
						(2)specify the types
			 of offset projects eligible to generate offset allowances, in accordance with
			 section 2403;
						(3)establish
			 procedures for project initiation and approval, in accordance with section
			 2404;
						(4)establish
			 procedures to monitor, quantify, and discount reductions in greenhouse gas
			 emissions or increases in biological sequestration, in accordance with
			 subsections (d) through (g) of section 2404;
						(5)establish
			 procedures for verification, registration, and issuance of offset allowances,
			 in accordance with section 2405; and
						(6)ensure permanence
			 of offsets by mitigating and compensating for reversals, in accordance with
			 section 2406.
						(c)Offset
			 allowances awardedThe Administrator shall issue offset
			 allowances for qualifying emission reductions and biological sequestrations
			 from offset projects that satisfy the applicable requirements of this
			 subtitle.
					(d)OwnershipInitial
			 ownership of an offset allowance shall lie with a project developer, unless
			 otherwise specified in a legally-binding contract or agreement.
					(e)TransferabilityAn
			 offset allowance generated pursuant to this subtitle may be sold, traded, or
			 transferred, on the conditions that—
						(1)the offset
			 allowance has not expired or been retired or canceled; and
						(2)liability and
			 responsibility for mitigating and compensating for reversals of registered
			 offset allowances is specified in accordance with section 2406(b).
						2403.Eligible
			 agricultural and forestry offset project types
					(a)In
			 generalOffset allowances from agricultural, forestry, and other
			 land use-related projects shall be limited to those allowances achieving an
			 offset of 1 or more greenhouse gases by a method other than a reduction of
			 combustion of greenhouse gas-emitting fuel.
					(b)Categories of
			 eligible agricultural, forestry, and other land use-related
			 projectsSubject to the requirements promulgated pursuant to
			 section 2402(b), the types of operations eligible to generate offset allowances
			 under this subtitle include—
						(1)agricultural and
			 rangeland sequestration and management practices, including—
							(A)altered tillage
			 practices;
							(B)winter cover
			 cropping, continuous cropping, and other means to increase biomass returned to
			 soil in lieu of planting followed by fallowing;
							(C)conversion of
			 cropland to rangeland or grassland, on the condition that the land has been in
			 nonforest use for at least 10 years before the date of initiation of the
			 project;
							(D)reduction of
			 nitrogen fertilizer use or increase in nitrogen use efficiency;
							(E)reduction in the
			 frequency and duration of flooding of rice paddies; and
							(F)reduction in
			 carbon emissions from organic soils;
							(2)changes in carbon
			 stocks attributed to land use change and forestry activities limited to—
							(A)afforestation or
			 reforestation of acreage not forested as of the date of enactment of this Act;
			 and
							(B)forest management
			 resulting in an increase in forest stand volume;
							(3)manure management
			 and disposal, including—
							(A)waste aeration;
			 and
							(B)methane capture
			 and combustion;
							(4)subject to the
			 requirements of this subtitle, any other terrestrial offset practices
			 identified by the Administrator, including—
							(A)the capture or
			 reduction of noncovered fugitive emissions;
							(B)methane capture
			 and combustion at nonagricultural facilities; and
							(C)other actions that
			 result in the avoidance or reduction of greenhouse gas emissions in accordance
			 with section 2402; and
							(5)combinations of
			 any of the offset practices described in paragraphs (1) through (4).
						(c)ExclusionA project participating in a Federal,
			 State, or local cost-sharing, competitive grant, or technical assistance
			 program shall not be eligible to generate offset allowances under this
			 subtitle.
					(d)Earned
			 allowances
						(1)In
			 generalAny project approved by the Administrator shall earn
			 offset allowances in proportion to the private investment in the project, as
			 described in paragraph (2).
						(2)Private
			 investment
							(A)In
			 generalExcept as provided in subparagraph (B), the private share
			 of investment in the project shall be assumed to be 50 percent.
							(B)Demonstration of
			 investmentSubparagraph (A) shall not apply in any case in which
			 a project elects to demonstrate the private share of investment in the project
			 in accordance with rules established by the Administrator.
							2404.Project
			 initiation and approval
					(a)Project
			 approvalA project developer—
						(1)may submit a
			 petition for offset project approval at any time following the effective date
			 of regulations promulgated under section 2402(b); but
						(2)may not register
			 or issue offset allowances until such approval is received and until after the
			 emission reductions or sequestrations supporting the offset allowances have
			 actually occurred.
						(b)Petition
			 processPrior to offset registration and issuance of offset
			 allowances, a project developer shall submit a petition to the Administrator,
			 consisting of—
						(1)a copy of the
			 monitoring and quantification plan prepared for the offset project, as
			 described under subsection (d);
						(2)a greenhouse gas
			 initiation certification, as described under subsection (e); and
						(3)subject to the
			 requirements of this subtitle, any other information identified by the
			 Administrator as necessary to meet the objectives of this subtitle.
						(c)Approval and
			 notification
						(1)In
			 generalNot later than 180 days after the date on which the
			 Administrator receives a complete petition under subsection (b), the
			 Administrator shall—
							(A)determine whether
			 the monitoring and quantification plan satisfies the applicable requirements of
			 this subtitle;
							(B)determine whether
			 the greenhouse gas initiation certification indicates a significant deviation
			 in accordance with subsection (e)(3);
							(C)notify the project
			 developer of the determinations under subparagraphs (A) and (B); and
							(D)issue offset
			 allowances for approved projects.
							(2)AppealThe
			 Administrator shall establish mechanisms for appeal and review of
			 determinations made under this subsection.
						(d)Monitoring and
			 quantification
						(1)In
			 generalA project developer shall make use of the standardized
			 tools and methods described in this section to monitor, quantify, and discount
			 reductions in greenhouse gas emissions or increases in sequestration.
						(2)Monitoring and
			 quantification planA monitoring and quantification plan shall be
			 used to monitor, quantify, and discount reductions in greenhouse gas emissions
			 or increases in sequestration as described by this subsection.
						(3)Plan completion
			 and retentionA monitoring and quantification plan shall
			 be—
							(A)completed for all
			 offset projects prior to offset project initiation; and
							(B)retained by the
			 project developer for the duration of the offset project.
							(4)Plan
			 requirementsSubject to section 2402, the Administrator shall
			 specify the required components of a monitoring and quantification plan,
			 including—
							(A)a description of
			 the offset project, including project type;
							(B)a determination of
			 accounting periods;
							(C)an assignment of
			 reporting responsibility;
							(D)the contents and
			 timing of public reports, including summaries of the original data, as well as
			 the results of any analyses;
							(E)a delineation of
			 project boundaries, based on methods and formats determined to be acceptable to
			 the Administrator;
							(F)a description of
			 which of the monitoring and quantification tools developed under subsection (f)
			 are to be used to monitor and quantify changes in greenhouse gas fluxes or
			 carbon stocks associated with a project;
							(G)a description of
			 which of the standardized methods developed under subsection (g) to be used to
			 determine additionality, estimate the baseline carbon, and discount for
			 leakage;
							(H)based on the
			 standardized methods chosen in subparagraphs (F) and (G), a determination of
			 uncertainty in accordance with subsection (h);
							(I)what site-specific
			 data, if any, will be used in monitoring, quantification, and the determination
			 of discounts;
							(J)a description of
			 procedures for use in managing and storing data, including quality-control
			 standards and methods, such as redundancy in case records are lost; and
							(K)subject to the
			 requirements of this subtitle, any other information identified by the
			 Administrator as being necessary to meet the objectives of this
			 subtitle.
							(e)Greenhouse gas
			 initiation certification
						(1)In
			 generalIn reviewing a petition submitted under subsection (b),
			 the Administrator shall seek to exclude each activity that undermines the
			 integrity of the offset program established under this subtitle, such as the
			 conversion or clearing of land, or marked change in management regime, in
			 anticipation of offset project initiation.
						(2)Greenhouse gas
			 initiation certification requirementsA greenhouse gas initiation
			 certification developed under this subsection shall include—
							(A)the estimated
			 greenhouse gas flux or carbon stock for the offset project for each of the 4
			 complete calendar years preceding the effective date of the regulations
			 promulgated under section 2402(b); and
							(B)the estimated
			 greenhouse gas flux or carbon stock for the offset project, averaged across
			 each of the 4 calendar years preceding the effective date of the regulations
			 promulgated under section 2402(b).
							(3)Determination of
			 significant deviationBased on standards developed by the
			 Administrator—
							(A)each greenhouse
			 gas initiation certification submitted pursuant to this section shall be
			 reviewed; and
							(B)a determination
			 shall be made as to whether, as a result of activities or behavior inconsistent
			 with the purposes of this title, a significant deviation exists between the
			 average annual greenhouse gas flux or carbon stock and the greenhouse gas flux
			 or carbon stock for a given year.
							(f)Development of
			 monitoring and quantification tools for agricultural and forestry
			 projects
						(1)In
			 generalSubject to section 2402(b), the Administrator, in
			 consultation with the Secretary of Agriculture, shall develop standardized
			 tools for use in the monitoring and quantification of changes in greenhouse gas
			 fluxes or carbon stocks for each offset project type listed under section
			 2403(b).
						(2)Tool
			 developmentThe tools used to monitor and quantify changes in
			 greenhouse gas fluxes or carbon stocks shall, for each project type, include
			 applicable—
							(A)statistically-sound
			 field and remote sensing sampling methods, procedures, techniques, protocols,
			 or programs;
							(B)models, factors,
			 equations, or look-up tables; and
							(C)any other process
			 or tool considered to be acceptable by the Administrator, in consultation with
			 the Secretary of Agriculture.
							(g)Development of
			 accounting and discounting methods
						(1)In
			 generalThe Administrator, in consultation with the Secretary of
			 Agriculture, shall—
							(A)develop
			 standardized methods for use in accounting for additionality and uncertainty,
			 estimating the baseline, and discounting for leakage for each offset project
			 type listed under section 2403(b); and
							(B)require that
			 leakage be subtracted from reductions in greenhouse gas emissions or increases
			 in sequestration attributable to a project.
							(2)Additionality
			 determination and baseline estimationThe standardized methods
			 used to determine additionality and establish baselines shall, for each project
			 type, at a minimum—
							(A)in the case of a
			 sequestration project, determine the greenhouse gas flux and carbon stock on
			 comparable land identified on the basis of—
								(i)similarity in
			 current management practices;
								(ii)similarity of
			 regional, State, or local policies or programs; and
								(iii)similarity in
			 geographical and biophysical characteristics;
								(B)in the case of an
			 emission reduction project, use as a basis emissions from preexisting or
			 comparable facilities; and
							(C)in the case of a
			 sequestration project or emission reduction project, specify a selected time
			 period.
							(3)LeakageThe
			 standardized methods used to determine and discount for leakage shall, at a
			 minimum, take into consideration—
							(A)the scope of the
			 offset system in terms of activities and geography covered;
							(B)the markets
			 relevant to the offset project;
							(C)emission intensity
			 per unit of production, both inside and outside of the offset project;
			 and
							(D)a time period
			 sufficient in length to yield a stable leakage rate.
							(h)Uncertainty for
			 agricultural and forestry projects
						(1)In
			 generalThe Administrator, in consultation with the Secretary of
			 Agriculture, shall develop standardized methods for use in determining and
			 discounting for uncertainty for each offset project type listed under section
			 2403(b).
						(2)BasisThe
			 standardized methods used to determine and discount for uncertainty shall be
			 based on—
							(A)the robustness and
			 rigor of the methods used by a project developer to monitor and quantify
			 changes in greenhouse gas fluxes or carbon stocks;
							(B)the robustness and
			 rigor of methods used by a project developer to determine additionality and
			 leakage; and
							(C)an exaggerated
			 proportional discount that increases relative to uncertainty, as determined by
			 the Administrator, to encourage better measurement and accounting.
							(i)Acquisition of
			 new data and review of methods for agricultural and forestry
			 projectsThe Administrator, in consultation with the Secretary of
			 Agriculture, shall—
						(1)establish a
			 comprehensive field sampling program to improve the scientific bases on which
			 the standardized tools and methods developed under this section are based;
			 and
						(2)review and revise
			 the standardized tools and methods developed under this section, based
			 on—
							(A)validation of
			 existing methods, protocols, procedures, techniques, factors, equations, or
			 models;
							(B)development of new
			 methods, protocols, procedures, techniques, factors, equations, or
			 models;
							(C)increased
			 availability of field data or other datasets; and
							(D)any other
			 information identified by the Administrator, in consultation with the Secretary
			 of Agriculture, that is necessary to meet the objectives of this
			 subtitle.
							(j)ExclusionNo
			 activity for which any emission allowances are received under subtitle G of
			 title III shall generate offset allowances under this subtitle.
					2405.Offset
			 verification and issuance of allowances for agricultural and forestry
			 projects
					(a)In
			 generalOffset allowances may be claimed for net emission
			 reductions or increases in sequestration annually, after accounting for any
			 necessary discounts in accordance with section 2404, by submitting a
			 verification report for an offset project to the Administrator.
					(b)Offset
			 verification
						(1)Scope of
			 verificationA verification report for an offset project
			 shall—
							(A)be completed by a
			 verifier accredited in accordance with paragraph (3); and
							(B)shall be developed
			 taking into consideration—
								(i)the information
			 and methodology contained within a monitoring and quantification plan;
								(ii)data and
			 subsequent analysis of the offset project, including—
									(I)quantification of
			 net emission reductions or increases in sequestration;
									(II)determination of
			 additionality;
									(III)calculation of
			 leakage;
									(IV)assessment of
			 permanence;
									(V)discounting for
			 uncertainty; and
									(VI)the adjustment of
			 net emission reductions or increases in sequestration by the discounts
			 determined under clauses (II) through (V); and
									(iii)subject to the
			 requirements of this subtitle, any other information identified by the
			 Administrator as being necessary to achieve the purposes of this
			 subtitle.
								(2)Verification
			 report requirementsThe Administrator shall specify the required
			 components of a verification report, including—
							(A)the quantity of
			 offsets generated;
							(B)the amount of
			 discounts applied;
							(C)an assessment of
			 methods (and the appropriateness of those methods);
							(D)an assessment of
			 quantitative errors or omissions (and the effect of the errors or omissions on
			 offsets);
							(E)any potential
			 conflicts of interest between a verifier and project developer; and
							(F)any other
			 provision that the Administrator considers to be necessary to achieve the
			 purposes of this subtitle.
							(3)Verifier
			 accreditation
							(A)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Administrator shall promulgate regulations establishing a process
			 and requirements for accreditation by a third-party verifier that has no
			 conflicts of interest.
							(B)Public
			 accessibilityEach verifier meeting the requirements for
			 accreditation in accordance with this paragraph shall be listed in a
			 publicly-accessible database, which shall be maintained and updated by the
			 Administrator.
							(c)Registration and
			 awarding of offsets
						(1)In
			 generalNot later than 90 days after the date on which the
			 Administrator receives a complete petition required under section 2404(b), the
			 Administrator shall—
							(A)determine whether
			 the offsets satisfy the applicable requirements of this subtitle; and
							(B)notify the project
			 developer of that determination.
							(2)Affirmative
			 determinationIn the case of an affirmative determination under
			 paragraph (1), the Administrator shall—
							(A)register the
			 offset allowances in accordance with this subtitle; and
							(B)issue the offset
			 allowances.
							(3)Appeal and
			 reviewThe Administrator shall establish mechanisms for the
			 appeal and review of determinations made under this subsection.
						2406.Tracking of
			 reversals for sequestration projects
					(a)Reversal
			 certification
						(1)In
			 generalSubject to section 2402, the Administrator shall
			 promulgate regulations requiring the submission of a reversal certification for
			 each offset project on an annual basis following the registration of offset
			 allowances.
						(2)RequirementsA
			 reversal certification submitted in accordance with this subsection shall
			 state—
							(A)whether any
			 unmitigated reversal relating to the offset project has occurred in the year
			 preceding the year in which the certification is submitted; and
							(B)the quantity of
			 each unmitigated reversal.
							(b)Effect on offset
			 allowances
						(1)InvalidityThe
			 Administrator shall declare invalid all offset allowances issued for any offset
			 project that has undergone a complete reversal.
						(2)Partial
			 reversalIn the case of an offset project that has undergone a
			 partial reversal, the Administrator shall render invalid offset allowances
			 issued for the offset project in direct proportion to the degree of
			 reversal.
						(c)Accountability
			 for reversalsLiability and responsibility for compensation of a
			 reversal of a registered offset allowance under subsection (a) shall lie with
			 the person that submitted the offset allowance to the Administrator for the
			 purpose of compliance with section 1202(a), unless otherwise specified in a
			 legally-binding contract or agreement.
					(d)Compensation for
			 reversalsThe unmitigated reversal of 1 or more registered offset
			 allowances shall require the submission of—
						(1)an equal number of
			 offset allowances; or
						(2)a combination of
			 offset allowances and emission allowances equal to the unmitigated
			 reversal.
						(e)Adjustment of
			 baseline
						(1)In
			 generalIf the Administrator determines that, as a result of
			 activities or behavior that is inconsistent with the purposes of this subtitle,
			 a significant deviation exists between the average annual greenhouse gas flux
			 or carbon stock for a given year pursuant to the certification submitted under
			 subsection (a), the baseline for that project shall be adjusted by a quantity
			 equal to the difference between—
							(A)the estimated
			 greenhouse gas flux or carbon stock at the end of the year prior to the year in
			 which the significant deviation occurred; and
							(B)the estimated
			 greenhouse gas flux or carbon stock at the end of the year in which the
			 significant deviation occurred.
							(2)Project
			 terminationA project developer may cease participation in the
			 domestic offset program established under this subtitle at any time, on the
			 condition that any registered allowances awarded for increases in sequestration
			 have been compensated for by the project developer through the submission of an
			 equal number of offset allowances.
						2407.Examinations
					(a)RegulationsNot
			 later than 2 years after the date of enactment of this Act, the Administrator
			 shall promulgate regulations governing the examination and auditing of offset
			 allowances.
					(b)RequirementsThe
			 regulations promulgated under this section shall specifically consider—
						(1)principles for
			 initiating and conducting examinations;
						(2)the type or scope
			 of examinations, including—
							(A)reporting and
			 recordkeeping; and
							(B)site review or
			 visitation;
							(3)the rights and
			 privileges of an examined party; and
						(4)the establishment
			 of an appeal process.
						2408.Timing and the
			 provision of offset allowances
					(a)Initiation of
			 offset projectsAn offset project that commences operation on or
			 after the effective date of regulations promulgated under section 2407(a) shall
			 be eligible to generate offset allowances under this subtitle if the offset
			 project meets the other applicable requirements of this subtitle.
					(b)Pre-existing
			 projects
						(1)In
			 generalThe Administrator may allow for the transition into the
			 Registry of offset projects and banked offset allowances operating under other
			 Federal, State, or private reporting programs or registries as of the effective
			 date of regulations promulgated under section 2407(a) if the Administrator
			 determines that the offset projects and banked offset allowances satisfy the
			 applicable requirements of this subtitle.
						(2)ExceptionAn
			 offset allowance that is expired, retired, or canceled under any other offset
			 program, registry, or market as of the effective date of regulations
			 promulgated under section 2407(a) shall be ineligible for transition into the
			 Registry.
						2409.Offset
			 registryIn addition to the
			 requirements established by section 2404, an offset allowance registered under
			 this subtitle shall be accompanied in the Registry by—
					(1)a verification
			 report submitted pursuant to section 2405(a);
					(2)a reversal
			 certification submitted pursuant to section 2406(b); and
					(3)subject to the
			 requirements of this subtitle, any other information identified by the
			 Administrator as being necessary to achieve the purposes of this
			 subtitle.
					2410.Environmental
			 considerations
					(a)Coordination to
			 minimize negative effectsIn promulgating regulations under this
			 subtitle, the Administrator, in consultation with the Secretary of Agriculture,
			 shall act (including by rejecting projects, if necessary) to avoid or minimize,
			 to the maximum extent practicable, adverse effects on human health or the
			 environment resulting from the implementation of offset projects under this
			 subtitle.
					(b)Report on
			 positive effectsNot later than 2 years after the date of
			 enactment of this Act, the Administrator, in consultation with the Secretary of
			 Agriculture, shall submit to Congress a report detailing—
						(1)the incentives,
			 programs, or policies capable of fostering improvements to human health or the
			 environment in conjunction with the implementation of offset projects under
			 this subtitle; and
						(2)the cost of those
			 incentives, programs, or policies.
						(c)Use of native
			 plant species in offset projectsNot later than 18 months after
			 the date of enactment of this Act, the Administrator, in consultation with the
			 Secretary of Agriculture, shall promulgate regulations for the selection, use,
			 and storage of native and nonnative plant materials—
						(1)to ensure native
			 plant materials are given primary consideration, in accordance with applicable
			 Department of Agriculture guidance for use of native plant materials;
						(2)to prohibit the
			 use of Federal- or State-designated noxious weeds; and
						(3)to prohibit the
			 use of a species listed by a regional or State invasive plant council within
			 the applicable region or State.
						2411.Program
			 reviewNot later than 5 years
			 after the date of enactment of this Act, and periodically thereafter, the
			 Administrator shall review and revise, as necessary, the regulations
			 promulgated under this subtitle.
				EInternational
			 credits
				2501.Use of
			 international allowances or creditsThe owner or operator of a covered facility
			 may satisfy up to 15 percent of the allowance submission requirement of the
			 covered facility under section 1202(a) by submitting allowances or credits
			 obtained on a foreign greenhouse gas emissions trading market, on the condition
			 that the Administrator has certified the market in accordance with the
			 regulations promulgated pursuant to section 2502(a).
				2502.Regulations
					(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Administrator shall promulgate regulations, taking into
			 consideration protocols adopted in accordance with the United Nations Framework
			 Convention on Climate Change, done at New York on May 9, 1992—
						(1)approving the use
			 under this subtitle of credits from such foreign greenhouse gas emissions
			 trading markets as the regulations may establish; and
						(2)permitting the use
			 of international credits from the foreign country that issued the
			 credits.
						(b)RequirementsThe
			 regulations promulgated under subsection (a) shall require that, in order to be
			 approved for use under this subtitle—
						(1)a credit shall
			 have been issued by a foreign country pursuant to a governmental program that
			 imposes mandatory absolute tonnage limits on greenhouse gas emissions from the
			 foreign country, or 1 or more industry sectors in that country, pursuant to
			 protocols described in subsection (a); and
						(2)the governmental
			 program be of comparable stringency to the program established by this Act,
			 including comparable monitoring, compliance, and enforcement.
						2503.Facility
			 certificationThe owner or
			 operator of a covered facility who submits an international allowance or credit
			 under this subtitle shall certify that the allowance or credit has not been
			 retired from use in the registry of the applicable foreign country.
				FCarbon Market
			 Efficiency Board
				2601.PurposesThe purposes of this subtitle are—
					(1)to ensure that the
			 imposition of limits on greenhouse gas emissions will not significantly harm
			 the economy of the United States; and
					(2)to establish a
			 Carbon Market Efficiency Board to ensure the implementation and maintenance of
			 a stable, functioning, and efficient market in emission allowances.
					2602.Establishment
			 of Carbon Market Efficiency Board
					(a)EstablishmentThere
			 is established a board, to be known as the Carbon Market Efficiency
			 Board (referred to in this subtitle as the Board).
					(b)PurposesThe
			 purposes of the Board are—
						(1)to promote the
			 achievement of the purposes of this Act;
						(2)to observe the
			 national greenhouse gas emission market and evaluate periods during which the
			 cost of emission allowances provided under Federal law might pose significant
			 harm to the economy; and
						(3)to submit to the
			 President and Congress quarterly reports—
							(A)describing—
								(i)the status of the
			 emission allowance market established under this Act;
								(ii)the economic
			 effects of the market, regional, industrial, and consumer responses to the
			 market;
								(iii)where
			 practicable, energy investment responses to the market;
								(iv)any corrective
			 measures that should be carried out to relieve excessive costs of the market;
			 and
								(v)plans to
			 compensate for those measures to ensure that the long-term emission-reduction
			 goals of this Act are achieved;
								(B)that are timely
			 and succinct to ensure regular monitoring of market trends; and
							(C)that are prepared
			 independently by the Board.
							(c)Membership
						(1)CompositionThe
			 Board shall be composed of 7 members who are citizens of the United States, to
			 be appointed by the President, by and with the advice and consent of the
			 Senate.
						(2)RequirementsIn
			 appointing members of the Board under paragraph (1), the President
			 shall—
							(A)ensure fair
			 representation of the financial, agricultural, industrial, and commercial
			 sectors, and the geographical regions, of the United States, and include a
			 representative of consumer interests; and
							(B)appoint not more
			 than 1 member from each such geographical region.
							(3)Compensation
							(A)In
			 generalA member of the Board shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level II of the Executive Schedule under section 5313 of title 5, United States
			 Code, for each day (including travel time) during which the member is engaged
			 in the performance of the duties of the Board.
							(B)ChairpersonThe
			 Chairperson of the Board shall be compensated at a rate equal to the daily
			 equivalent of the annual rate of basic pay prescribed for level I of the
			 Executive Schedule under section 5312 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the
			 performance of the duties of the Board.
							(4)Prohibitions
							(A)Conflicts of
			 interestAn individual employed by, or holding any official
			 relationship (including any shareholder) with, any entity engaged in the
			 generation, transmission, distribution, or sale of energy, an individual who
			 has any pecuniary interest in the generation, transmission, distribution, or
			 sale of energy, or an individual who has a pecuniary interest in the
			 implementation of this Act, shall not be appointed to the Board under this
			 subsection.
							(B)No other
			 employmentA member of the Board shall not hold any other
			 employment during the term of service of the member.
							(d)Term;
			 vacancies
						(1)Term
							(A)In
			 generalThe term of a member of the Board shall be 14 years,
			 except that the members first appointed to the Board shall be appointed for
			 terms in a manner that ensures that—
								(i)the term of not
			 more than 1 member shall expire during any 2-year period; and
								(ii)no member serves
			 a term of more than 14 years.
								(B)Oath of
			 officeA member shall take the oath of office of the Board by not
			 later than 15 days after the date on which the member is appointed under
			 subsection (c)(1).
							(C)Removal
								(i)In
			 generalA member may be removed from the Board on determination
			 of the President for cause.
								(ii)NotificationThe
			 President shall submit to Congress a notification of any determination by the
			 President to remove a member of the Board for cause under clause (i).
								(2)Vacancies
							(A)In
			 generalA vacancy on the Board—
								(i)shall not affect
			 the powers of the Board; and
								(ii)shall be filled
			 in the same manner as the original appointment was made.
								(B)Service until
			 new appointmentA member of the Board the term of whom has
			 expired or otherwise been terminated shall continue to serve until the date on
			 which a replacement is appointed under subparagraph (A)(ii), if the President
			 determines that service to be appropriate.
							(e)Chairperson and
			 Vice-ChairpersonOf members of the Board, the President shall
			 appoint—
						(1)1 member to serve
			 as Chairperson of the Board for a term of 4 years; and
						(2)1 member to serve
			 as Vice-Chairperson of the Board for a term of 4 years.
						(f)Meetings
						(1)Initial
			 meetingThe Board shall hold the initial meeting of the Board as
			 soon as practicable after the date on which all members have been appointed to
			 the Board under subsection (c)(1).
						(2)Presiding
			 officerA meeting of the Board shall be presided over by—
							(A)the
			 Chairperson;
							(B)in any case in
			 which the Chairperson is absent, the Vice-Chairperson; or
							(C)in any case in
			 which the Chairperson and Vice-Chairperson are absent, a chairperson pro
			 tempore, to be elected by the members of the Board.
							(3)QuorumFour
			 members of the Board shall constitute a quorum for a meeting of the
			 Board.
						(4)Open
			 meetingsThe Board shall be subject to section 552b of title 5,
			 United States Code (commonly known as the Government in the Sunshine
			 Act).
						2603.Duties
					(a)Information
			 gathering
						(1)AuthorityThe
			 Board shall collect and analyze relevant market information to promote a full
			 understanding of the dynamics of the emission allowance market established
			 under this Act.
						(2)InformationThe
			 Board shall gather such information as the Board determines to be appropriate
			 regarding the status of the market, including information relating to—
							(A)emission allowance
			 allocation and availability;
							(B)the price of
			 emission allowances;
							(C)macro- and
			 micro-economic effects of unexpected significant increases in emission
			 allowance prices, or shifts in the emission allowance market, should those
			 increases or shifts occur;
							(D)economic effect
			 thresholds that could warrant implementation of cost relief measures described
			 in section 2604(a) after the initial 2-year period described in section
			 2603(d)(2);
							(E)in the event any
			 cost relief measures described in section 2604(a) are taken, the effects of
			 those measures on the market;
							(F)maximum levels of
			 cost relief measures that are necessary to achieve avoidance of economic harm
			 and preserve achievement of the purposes of this Act; and
							(G)the success of the
			 market in promoting achievement of the purposes of this Act.
							(b)Treatment as
			 primary activity
						(1)In
			 generalDuring the initial 2-year period of operation of the
			 Board, information gathering under subsection (a) shall be the primary activity
			 of the Board.
						(2)Subsequent
			 authorityAfter the 2-year period described in paragraph (1), the
			 Board shall assume authority to implement the cost-relief measures described in
			 section 2604(a).
						(c)Study
						(1)In
			 generalDuring the 2-year period beginning on the date on which
			 the emission allowance market established under this Act begins operation, the
			 Board shall conduct a study of other markets for tradeable permits to emit
			 covered greenhouse gases.
						(2)ReportNot
			 later than 180 days after the beginning of the period described in paragraph
			 (1), the Board shall submit to Congress a report describing the status of the
			 market, specifically with respect to volatility within the market and the
			 average price of emission allowances during that 180-day period.
						(d)Employment of
			 cost relief measures
						(1)In
			 generalIf the Board determines that the emission allowance
			 market established under this Act poses a significant harm to the economy of
			 the United States, the Board shall carry out such cost relief measures relating
			 to that market as the Board determines to be appropriate under section
			 2604(a).
						(2)Initial
			 periodDuring the 2-year period beginning on the date on which
			 the emission allowance market established under this Act begins operation, if
			 the Board determines that the average daily closing price of emission
			 allowances during a 180-day period exceeds the upper range of the estimate
			 provided under section 2605, the Board shall—
							(A)increase the
			 quantity of emission allowances that covered facilities may borrow from the
			 prescribed allocations of the covered facilities for future years; and
							(B)take subsequent
			 action as described in section 2604(a)(2).
							(3)RequirementsAny
			 action carried out pursuant to this subsection shall be subject to the
			 requirements of section 2604(a)(3)(B).
						(e)ReportsThe
			 Board shall submit to the President and Congress quarterly reports—
						(1)describing the
			 status of the emission allowance market established under this Act, the
			 economic effects of the market, regional, industrial, and consumer responses to
			 the market, energy investment responses to the market, any corrective measures
			 that should be carried out to relieve excessive costs of the market, and plans
			 to compensate for those measures; and
						(2)that are prepared
			 independently by the Board, and not in partnership with Federal
			 agencies.
						2604.Powers
					(a)Cost relief
			 measures
						(1)In
			 generalBeginning on the day after the date of expiration of the
			 2-year period described in section 2603(b), the Board may carry out 1 or more
			 of the following cost relief measures to ensure functioning, stable, and
			 efficient markets for emission allowances:
							(A)Increase the
			 quantity of emission allowances that covered facilities may borrow from the
			 prescribed allocations of the covered facilities for future years.
							(B)Expand the period
			 during which a covered facility may repay the Administrator for an emission
			 allowance as described in subparagraph (A).
							(C)Lower the interest
			 rate at which an emission allowance may be borrowed as described in
			 subparagraph (A).
							(D)Increase the
			 quantity of allowances or credits obtained on a foreign greenhouse gas
			 emissions trading market that the owner or operator of any covered facility may
			 use to satisfy the allowance submission requirement of the covered facility
			 under section 1202(a), on the condition that the Administrator has certified
			 the market in accordance with the regulations promulgated pursuant to section
			 2502(a).
							(E)Increase the
			 quantity of offset allowances generated in accordance with subtitle D that the
			 owner or operator of any covered facility may use to satisfy the total
			 allowance submission requirement of the covered facility under section
			 1202(a).
							(F)Expand the total
			 quantity of emission allowances made available to all covered facilities at any
			 given time by borrowing against the total allowable quantity of emission
			 allowances to be provided for future years.
							(2)Subsequent
			 actionsOn determination by the Board to carry out a cost relief
			 measure pursuant to paragraph (1), the Board shall—
							(A)allow the cost
			 relief measure to be used only during the applicable allocation year;
							(B)exercise the cost
			 relief measure incrementally, and only as needed to avoid significant economic
			 harm during the applicable allocation year;
							(C)specify the terms
			 of the relief to be achieved using the cost relief measure, including
			 requirements for entity-level or national market-level compensation to be
			 achieved by a specific date or within a specific time period;
							(D)in accordance with
			 section 2603(e), submit to the President and Congress a report describing the
			 actions carried out by the Board and recommendations for the terms under which
			 the cost relief measure should be authorized by Congress and carried out by
			 Federal entities; and
							(E)evaluate, at the
			 end of the applicable allocation year, actions that need to be carried out
			 during subsequent years to compensate for any cost relief measure carried out
			 during the applicable allocation year.
							(3)Action on
			 expansion of borrowing
							(A)In
			 generalIf the Board carries out a cost relief measure pursuant
			 to paragraph (1) that results in the expansion of borrowing of emission
			 allowances under this Act, and if the average daily closing price of emission
			 allowances for the 180-day period beginning on the date on which borrowing is
			 so expanded exceeds the upper range of the estimate provided under section
			 2605, the Board shall increase the quantity of emission allowances available
			 for the applicable allocation year in accordance with this paragraph.
							(B)RequirementsAn
			 increase in the quantity of emission allowances under subparagraph (A)
			 shall—
								(i)apply to all
			 covered facilities;
								(ii)be allocated in
			 accordance with the applicable formulas and procedures established under this
			 Act;
								(iii)be equal to not
			 more than 5 percent of the total quantity of emission allowances otherwise
			 available for the applicable allocation year under this Act;
								(iv)remain in effect
			 only for the applicable allocation year;
								(v)specify the date
			 by which the increase shall be repaid by covered facilities through a
			 proportionate reduction of emission allowances available for subsequent
			 allocation years; and
								(vi)require the
			 repayment under clause (v) to be made by not later than the date that is 15
			 years after the date on which the increase is provided.
								(b)AssessmentsNot
			 more frequently than semiannually, the Board may levy on owners and operators
			 of covered facilities, in proportion to the capital stock and surplus of the
			 participants, an assessment sufficient to pay the estimated expenses of the
			 Board and the salaries of members of and employees of the Board during the
			 180-day period beginning on the date on which the assessment is levied, taking
			 into account any deficit carried forward from the preceding 180-day
			 period.
					(c)LimitationsNothing
			 in this section gives the Board the authority—
						(1)to consider or
			 prescribe entity-level petitions for relief from the costs of an emission
			 allowance allocation or trading program established under Federal law;
						(2)to carry out any
			 investigative or punitive process under the jurisdiction of any Federal or
			 State court;
						(3)to interfere with,
			 modify, or adjust any emission allowance allocation scheme established under
			 Federal law; or
						(4)to modify the
			 total quantity of allowances issued under this Act for the period of calendar
			 years 2012 through 2050.
						2605.Estimate of
			 costs to economy of limiting greenhouse gas emissionsNot later than July 1, 2014, the Director of
			 the Congressional Budget Office, using economic and scientific analyses, shall
			 submit to Congress a report that describes—
					(1)the projected price range at which emission
			 allowances are expected to trade during the 2-year period of the initial
			 greenhouse gas emission market established under Federal law; and
					(2)the projected
			 impact of that market on the economy of the United States.
					IIIAllocating and
			 distributing allowances
			AEarly
			 auctions
				3101.Allocation for
			 early auctionsNot later than
			 180 days after the date of enactment of this Act, the Administrator shall
			 allocate 6 percent of the emission allowances established for calendar year
			 2012, 4 percent of the emission allowances established for calendar year 2013,
			 and 2 percent of the emissions established for calendar 2014, to the
			 Corporation for early auctioning in accordance with section 4301.
				BAnnual
			 auctions
				3201.Allocation for
			 annual auctionsNot later than
			 January 1, 2012, and annually thereafter through January 1, 2050, the
			 Administrator shall allocate to the Corporation a percentage of emission
			 allowances for that calendar year, for annual auctioning, as follows:
					
						
							
								Calendar
					 YearPercentage of
					 Emission Allowance Account Allocated to the Corporation
								
							
							
								201218
								
								201321
								
								201424
								
								201527
								
								201628
								
								201731
								
								201833
								
								201935
								
								202037
								
								202139
								
								202241
								
								202343
								
								202445
								
								202547
								
								202649
								
								202751
								
								202853
								
								202955
								
								203057
								
								203159
								
								203261
								
								203363
								
								203465
								
								203567
								
								203673
								
								203773
								
								203873
								
								203973
								
								204073
								
								204173
								
								204273
								
								204373
								
								204473
								
								204573
								
								204673
								
								204773
								
								204873
								
								204973
								
								205073
								
							
						
					
				CEarly
			 action
				3301.AllocationNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall allocate to owners or operators
			 of covered facilities, in recognition of actions of the owners and operators
			 taken since January 1, 1994, that resulted in verified and credible reductions
			 of greenhouse gas emissions—
					(1)5 percent of the emission allowances
			 established for calendar year 2012;
					(2)4 percent of the emission allowances
			 established for calendar year 2013;
					(3)3 percent of the emission allowances
			 established for calendar year 2014;
					(4)2 percent of the emission allowances
			 established for calendar year 2015; and
					(5)1 percent of the emission allowances
			 established for calendar year 2016.
					3302.Distribution
					(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Administrator shall establish, by
			 regulation, procedures and standards for use in distributing, to owners and
			 operators of covered facilities, emission allowances allocated under section
			 3301.
					(b)ConsiderationThe
			 procedures and standards established under subsection (a) shall provide for
			 consideration of verified and credible emission reductions registered before
			 the date of enactment of this Act under—
						(1)the Climate
			 Leaders Program, or any other voluntary greenhouse gas reduction program of the
			 United States Environmental Protection Agency and United States Department of
			 Energy;
						(2)the Voluntary
			 Reporting of Greenhouse Gases Program of the Energy Information
			 Administration;
						(3)State or regional
			 greenhouse gas emission reduction programs that include systems for tracking
			 and verifying the greenhouse gas emission reductions; and
						(4)voluntary entity
			 programs that resulted in entity-wide reductions in greenhouse gas
			 emissions.
						(c)DistributionNot
			 later than 4 years after the date of enactment of this Act, the Administrator
			 shall distribute all emission allowances allocated under section 3301.
					DStates
				3401.Allocation for
			 energy savings
					(a)AllocationNot later than January 1, 2012, and
			 annually thereafter through January 1, 2050, the Administrator shall allocate 1
			 percent of the Emission Allowance Account among States that—
						(1)have adopted
			 regulations by not later than the date on which the allowance allocations are
			 made, that subject regulated natural gas and electric utilities that deliver
			 gas or electricity in the State to regulations that—
							(A)automatically
			 adjust the rates charged by natural gas and electric utilities to fully recover
			 fixed costs of service without regard to whether their actual sales are higher
			 or lower than the forecast of sales on which the tariffed rates were based;
			 and
							(B)make
			 cost-effective energy-efficiency investments by investor-owned natural gas or
			 electric utilities at least as rewarding to their shareholders, on a
			 risk-adjusted basis for the equity capital invested, as power or energy
			 purchases, or investments in new energy supplies or infrastructure; and
							(2)have adopted, or
			 whose political subdivisions have adopted, regulations by not later than the
			 date on which allocations are made, that are as stringent as, or more stringent
			 than, the most recent energy performance requirements of ASHRAE 90.1 and the
			 International Energy Conservation Code for new buildings.
						(b)Allocation for
			 building efficiencyNot later than January 1, 2012, and annually
			 thereafter through January 1, 2050, the Administrator shall allocate 1 percent
			 of the Emission Allowance Account among States that are in compliance with
			 section 304(c)(3) of the Energy Conservation and Production Act (as amended by
			 section 5201).
					(c)DistributionNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall establish procedures and
			 standards for the distribution of emission allowances to States in accordance
			 with subsections (a) and (b).
					(d)UseAny
			 State receiving emission allowances under this section for a calendar year
			 shall retire or use, in 1 or more of the ways described in section 3403(c)(1),
			 not less than 90 percent of the emission allowances allocated to the State (or
			 proceeds of the sale of those allowances) under this section for the calendar
			 year.
					3402.Allocation for
			 States with programs that exceed Federal emission reduction targets
					(a)AllocationNot later than January 1, 2012, and
			 annually thereafter through January 1, 2050, the Administrator shall allocate 2
			 percent of the Emission Allowance Account for the year among States that
			 have—
						(1)before the date of enactment of this Act,
			 enacted statewide greenhouse gas emission reduction targets that are more
			 stringent than the nationwide targets established under title II; and
						(2)by the time of an allocation under this
			 subsection, imposed on covered facilities within the States aggregate
			 greenhouse gas emission limitations more stringent than those imposed on
			 covered facilities under title II.
						(b)DistributionNot
			 later than 2 years after the date of enactment of this Act, the Administrator
			 shall establish procedures and standards for use in distributing emission
			 allowances among States in accordance with subsection (a).
					(c)UseAny
			 State receiving emission allowances under this section for a calendar year
			 shall retire or use, in 1 or more of the ways described in section 3403(c)(1),
			 not less than 90 percent of the emission allowances allocated to the State (or
			 proceeds of the sale of those allowances) under this section for the calendar
			 year.
					3403.General
			 allocation
					(a)AllocationSubject
			 to subsection (d)(3), not later than January 1, 2012, and annually thereafter
			 through January 1, 2050, the Administrator shall allocate 5 percent of the
			 Emission Allowance Account for the year among States.
					(b)DistributionThe
			 allowances available for allocation to States under subsection (a) for a
			 calendar year shall be distributed as follows:
						(1)For each calendar
			 year, 1/3 of the quantity of allowances available for
			 allocation to States under subsection (a) shall be allocated among individual
			 States based on the proportion that—
							(A)the expenditures
			 of a State for the low-income home energy assistance program established under
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.) for
			 the preceding calendar year; bears to
							(B)the expenditures
			 of all States for that program for the preceding calendar year.
							(2)For each calendar
			 year, 1/3 of the quantity of allowances available for
			 allocation to States under subsection (a) shall be allocated among the States
			 based on the proportion that—
							(A)the population of
			 a State, as determined by the most recent decennial census preceding the
			 calendar year for which the allocation regulations are for the allocation year;
			 bears to
							(B)the population of
			 all States, as determined by that census.
							(3)For each calendar
			 year, 1/3 of the quantity of allowances available for
			 allocation to States under subsection (a) shall be allocated among the States
			 based on the proportion that—
							(A)the quantity of
			 carbon dioxide that would be emitted assuming that all of the coal that is
			 mined, natural gas that is processed, and petroleum that is refined within the
			 boundaries of a State during the preceding year is completely combusted and
			 that none of the carbon dioxide emissions are captured, as determined by the
			 Secretary of Energy; bears to
							(B)the aggregate
			 quantity of carbon dioxide that would be emitted assuming that all of the coal
			 that is mined, natural gas that is processed, and petroleum that is refined in
			 all States for the preceding year is completely combusted and that none of the
			 carbon dioxide emissions are captured, as determined by the Secretary of
			 Energy.
							(c)Use
						(1)In
			 generalDuring any calendar year, a State shall retire or use in
			 1 or more of the following ways not less than 90 percent of the allowances
			 allocated to the State (or proceeds of sale of those emission allowances) under
			 this section for that calendar year:
							(A)To mitigate
			 impacts on low-income energy consumers.
							(B)To promote energy
			 efficiency (including support of electricity and natural gas demand reduction,
			 waste minimization, and recycling programs).
							(C)To promote
			 investment in nonemitting electricity generation technology.
							(D)To improve public
			 transportation and passenger rail service and otherwise promote reductions in
			 vehicle miles traveled.
							(E)To encourage
			 advances in energy technology that reduce or sequester greenhouse gas
			 emissions.
							(F)To address local
			 or regional impacts of climate change, including the relocation of communities
			 displaced by the impacts of climate change.
							(G)To mitigate
			 obstacles to investment by new entrants in electricity generation markets and
			 energy-intensive manufacturing sectors.
							(H)To address local
			 or regional impacts of climate change policy, including providing assistance to
			 displaced workers.
							(I)To mitigate
			 impacts on energy-intensive industries in internationally competitive
			 markets.
							(J)To reduce
			 hazardous fuels, and to prevent and suppress wildland fire.
							(K)To fund rural,
			 municipal, and agricultural water projects that are consistent with the
			 sustainable use of water resources.
							(2)DeadlineA
			 State shall distribute or sell allowances for use in accordance with paragraph
			 (1) by not later than 1 year before the beginning of each allowance allocation
			 year.
						(3)Return of
			 allowancesNot later than 330 days before the beginning of each
			 allowance allocation year, a State shall return to the Administrator any
			 allowances not distributed by the deadline under paragraph (2).
						(d)Program for
			 tribal communities
						(1)EstablishmentNot
			 later than 3 years after the date of enactment of this Act, the Administrator,
			 in consultation with the Secretary of the Interior, shall by regulation
			 establish a program for tribal communities—
							(A)that is designed
			 to deliver assistance to tribal communities within the United States that face
			 disruption or dislocation as a result of global climate change; and
							(B)under which the
			 Administrator shall distribute 0.5 percent of the Emission Allowance Account
			 for each calendar among tribal governments of the tribal communities described
			 in subparagraph (A).
							(2)AllocationBeginning
			 in the first calendar year that begins after promulgation of the regulations
			 referred to in paragraph (1), and annually thereafter until calendar year 2050,
			 the Administrator shall allocate 0.5 percent of the Emission Allowance Account
			 for each calendar year to the program established under paragraph (1).
						(3)Allocations to
			 StatesFor each calendar year for which the Administrator
			 allocates 0.5 percent of the Emission Allowance Account to the program
			 established under paragraph (1), the general allocation for States under
			 subsection (a) shall be 4.5 percent of the Emission Allowance Account.
						EElectricity
			 consumers
				3501.AllocationNot later than April 1, 2012, and annually
			 thereafter through January 1, 2050, the Administrator shall allocate among
			 load-serving entities 10 percent of the Emission Allowance Account for the
			 year.
				3502.Distribution
					(a)In
			 generalFor each calendar
			 year, the emission allowances allocated under section 3501 shall be distributed
			 by the Administrator to each load-serving entity based on the proportion
			 that—
						(1)the quantity of
			 electricity delivered by the load-serving entity during the 3 calendar years
			 preceding the calendar year for which the emission allowances are distributed,
			 adjusted upward for electricity not delivered as a result of consumer
			 energy-efficiency programs implemented by the load-serving entity and verified
			 by the regulatory agency of the load-serving entity; bears to
						(2)the total quantity
			 of electricity delivered by all load-serving entities during those 3 calendar
			 years.
						(b)BasisThe
			 Administrator shall base the determination of the quantity of electricity
			 delivered by a load-serving entity for the purpose of subsection (a) on the
			 most recent data available in annual reports filed with the Energy Information
			 Administration of the Department of Energy
					3503.Use
					(a)In
			 generalAny load-serving entity that accepts emission allowances
			 distributed under section 3502 shall—
						(1)sell each emission
			 allowance distributed to the load-serving entity by not later than 1 year after
			 receiving the emission allowance; and
						(2)pursue fair market
			 value for each emission allowance sold in accordance with paragraph (1).
						(b)ProceedsAll
			 proceeds from the sale of emission allowances under subsection (a) shall be
			 used solely—
						(1)to mitigate
			 economic impacts on low- and middle-income energy consumers, including by
			 reducing transmission charges or issuing rebates; and
						(2)to promote energy
			 efficiency on the part of energy consumers.
						(c)Inclusion in
			 retail ratesTo facilitate the prompt pass-through of the
			 benefits from the sale of emission allowances to retail customers—
						(1)any credit from
			 the sale of allowances shall be reflected in the retail rates of a load-serving
			 entity not later than 90 days after the sale of the allowances;
						(2)the load-serving
			 entity shall not be required to file a retail rate case in order to pass
			 through the credit; and
						(3)the amount of the
			 credit shall not be subject to review by any State regulatory authority.
						(d)Prohibition on
			 rebatesNo load-serving entity may use any proceeds from the sale
			 of emission allowances under subsection (a) to provide to any consumer a rebate
			 that is based on the quantity of electricity used by the consumer.
					3504.Reporting
					(a)In
			 generalEach load-serving
			 entity that accepts emission allowances distributed under section 3502 shall,
			 for each calendar year for which the load-serving entity accepts emission
			 allowances, submit to the Administrator a report describing—
						(1)the date of each
			 sale of each emission allowance during the preceding year;
						(2)the amount of
			 revenue generated from the sale of emission allowances during the preceding
			 year; and
						(3)how, and to what
			 extent, the load-serving entity used the proceeds of the sale of the emission
			 allowances during the preceding year.
						(b)Availability of
			 reportsThe Administrator shall make available to the public all
			 reports submitted by any load-serving entity under subsection (b), including by
			 publishing those reports on the Internet.
					FBonus allowances
			 for carbon capture and geological sequestration
				3601.Allocation
					(a)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the Administrator shall—
						(1)establish a Bonus Allowance Account;
			 and
						(2)allocate 4 percent of the emission
			 allowances established for calendar years 2012 through 2035 to the Bonus
			 Allowance Account.
						(b)Initial number
			 of allowancesAs of January
			 1, 2012, there shall be 3,932,160,000 emission allowances in the Bonus
			 Allowance Account.
					3602.Qualifying
			 projectsTo be eligible to
			 receive emission allowances under this subtitle, a carbon capture and
			 sequestration project shall—
					(1)comply with such
			 criteria and procedures as the Administrator may establish, including a
			 requirement for a minimum of an 85-percent capture rate for carbon dioxide
			 emissions on an annual basis from any unit for which allowances are
			 allocated;
					(2)sequester in a
			 geological formation permitted by the Administrator for that purpose in
			 accordance with regulations promulgated under section 1421(d) of the Safe
			 Drinking Water Act (42 U.S.C. 300h(d)) carbon dioxide resulting from electric
			 power generation; and
					(3)have begun
			 operation during the period beginning on January 1, 2008, and ending on
			 December 31, 2035.
					3603.DistributionSubject to section 3604, for each of
			 calendar years 2012 through 2039, the Administrator shall distribute emission
			 allowances from the Bonus Allowance Account to each qualifying project under
			 this subtitle in a quantity equal to the product obtained by multiplying the
			 number of metric tons of carbon dioxide geologically sequestered by the project
			 and the bonus allowance rate for that calendar year, as provided in the
			 following table:
					
						
							
								
					 YearBonus
					 Allowance Rate
								
							
							
								20124.5
								
								20134.5
								
								20144.5
								
								20154.5
								
								20164.5
								
								20174.5
								
								20184.2
								
								20193.9
								
								20203.6
								
								20213.3
								
								20223.0
								
								20232.7
								
								20242.4
								
								20252.1
								
								20261.8
								
								20271.5
								
								20281.3
								
								20291.1
								
								20300.9
								
								20310.7
								
								20320.5
								
								20330.5
								
								20340.5
								
								20350.5
								
								20360.5
								
								20370.5
								
								20380.5
								
								20390.5
								
							
						
					
				3604.10-Year
			 limitA qualifying project may
			 receive annual emission allowances under this subsection only for—
					(1)the first 10 years of operation; or
					(2)if the unit
			 covered by the qualifying project began operating before January 1, 2012, the
			 period of calendar years 2012 through 2021.
					3605.Exhaustion of
			 bonus allowance accountIf, at
			 the beginning of a calendar year, the Administrator determines that the number
			 of emission allowances remaining in the Bonus Allowance Account will be
			 insufficient to allow the distribution, in that calendar year, of the number of
			 allowances that otherwise would be distributed under section 3603 for the
			 calendar year, the Administrator shall, for the calendar year—
					(1)distribute the
			 remaining bonus allowances only to qualifying projects that were already
			 qualifying projects during the preceding calendar year;
					(2)distribute the
			 remaining bonus allowances to those qualifying projects on a pro rata basis;
			 and
					(3)discontinue the
			 program established under this subtitle as of the date on which the Bonus
			 Allowance Account is projected to be fully used based on projects already in
			 operation.
					GDomestic
			 agriculture and forestry
				3701.AllocationNot later than January 1, 2012, and annually
			 thereafter through January 1, 2050, the Administrator shall allocate to the
			 Secretary of Agriculture 5 percent of the Emission Allowance Account for the
			 calendar year for use in—
					(1)reducing greenhouse gas emissions from the
			 agriculture and forestry sectors of the United States economy; and
					(2)increasing greenhouse gas sequestration
			 from those sectors.
					3702.Agricultural
			 and forestry greenhouse gas management research
					(a)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Agriculture, in consultation with scientific and agricultural and forestry
			 experts, shall prepare and submit to Congress a report that describes the
			 status of research on agricultural and forestry greenhouse gas management,
			 including a description of—
						(1)research on soil
			 carbon sequestration and other agricultural and forestry greenhouse gas
			 management that has been carried out;
						(2)any additional
			 research that is necessary;
						(3)the proposed
			 priority for additional research;
						(4)the most
			 appropriate approaches for conducting the additional research; and
						(5)the manner in
			 which carbon credits that are specific to agricultural and forestry operations
			 should be valued and allotted.
						(b)Standardized
			 system of soil carbon measurement and certification for the agricultural and
			 forestry sectors
						(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of Agriculture shall establish a standardized system of
			 carbon measurement and certification for the agricultural and forestry
			 sectors.
						(2)AdministrationIn
			 establishing the system, the Secretary of Agriculture shall—
							(A)create a
			 standardized system of measurements for agricultural and forestry greenhouse
			 gases; and
							(B)delineate the most
			 appropriate system of certification of credit by public or private
			 entities.
							(c)ResearchAfter
			 the date of submission of the report described in paragraph (1), the President
			 and the Secretary of Agriculture (in collaboration with the member institutions
			 of higher education of the Consortium for Agricultural Soil Mitigation of
			 Greenhouse Gases, institutions of higher education, and research entities)
			 shall initiate a program to conduct any additional research that is
			 necessary.
					3703.DistributionTaking into account the report prepared
			 under subsection 3702(a), the Secretary of Agriculture shall establish, by
			 regulation, a program under which agricultural and forestry sequestration
			 allowances may be distributed to entities that carry out sequestration projects
			 on agricultural and forest land that achieve long-term greenhouse gas emission
			 mitigation benefits.
				HInternational
			 forest protection
				3801.FindingsCongress finds that—
					(1)land-use change
			 and forest sector emissions account for approximately 20 percent of global
			 greenhouse gas emissions;
					(2)land conversion
			 and deforestation are 2 of the largest sources of greenhouse gas emissions in
			 the developing world, amounting to roughly 40 percent of the total greenhouse
			 gas emissions of the developing world;
					(3)with sufficient
			 data, deforestation rates and forest carbon stocks can be measured with an
			 acceptable level of uncertainty; and
					(4)encouraging
			 reduced deforestation and other forest carbon activities in other countries
			 can—
						(A)provide critical
			 leverage to encourage voluntary developing country participation in emission
			 limitation regimes;
						(B)facilitate greater
			 overall reductions in greenhouse gas emissions than would otherwise be
			 practicable; and
						(C)substantially
			 benefit biodiversity, conservation, and indigenous and other forest-dependent
			 people in developing countries.
						3802.Definition of
			 forest carbon activitiesIn
			 this subtitle, the term forest carbon activities means—
					(1)activities
			 directed at reducing greenhouse gas emissions from deforestation and forest
			 degradation in countries other than the United States; and
					(2)activities
			 directed at increasing sequestration of carbon through restoration of forests,
			 and degraded land in countries other than the United States that has not been
			 forested prior to restoration, afforestation, and improved forest management,
			 that meet the eligibility requirements promulgated under section
			 3804(a).
					3803.AllocationNot later than January 1, 2012, and annually
			 thereafter through January 1, 2050, the Administrator shall allocate and
			 distribute 3 percent of the Emission Allowance Account for the calendar year
			 for use in carrying out forest carbon activities in countries other than the
			 United States.
				3804.Definition and
			 eligibility requirements
					(a)Eligibility
			 requirements for forest carbon activitiesNot later than 2 years
			 after the date of enactment of this Act, the Administrator, in consultation
			 with the Secretary of the Interior, the Secretary of State, and the Secretary
			 of Agriculture, shall promulgate eligibility requirements for forest carbon
			 activities directed at sequestration of carbon through restoration of forests
			 and degraded land, afforestation, and improved forest management in countries
			 other than the United States, including requirements that those activities
			 be—
						(1)carried out and
			 managed in accordance with widely-accepted environmentally sustainable forestry
			 practices; and
						(2)designed—
							(A)to promote native
			 species and restoration of native forests, where practicable; and
							(B)to avoid the
			 introduction of invasive nonnative species.
							(b)Quality criteria
			 for forest carbon allocationsNot later than 2 years after the
			 date of enactment of this Act, the Administrator, in consultation with the
			 Secretary of the Interior, the Secretary of State, and the Secretary of
			 Agriculture, shall promulgate regulations establishing the requirements for
			 eligibility to receive allowances under this section, including requirements
			 that ensure that the emission reductions or sequestrations are real, permanent,
			 additional, and verifiable, with reliable measuring and monitoring and
			 appropriate accounting for leakage.
					3805.International
			 forest carbon activities
					(a)In
			 generalThe Administrator, in consultation with the Secretary of
			 State, shall identify and periodically update a list of countries that
			 have—
						(1)demonstrated
			 capacity to participate in international forest carbon activities,
			 including—
							(A)sufficient
			 historical data on changes in national forest carbon stocks;
							(B)technical capacity
			 to monitor and measure forest carbon fluxes with an acceptable level of
			 uncertainty; and
							(C)institutional
			 capacity to reduce emissions from deforestation and degradation;
							(2)capped greenhouse
			 gas emissions or otherwise established a national emission reference scenario
			 based on historical data; and
						(3)commenced an
			 emission reduction program for the forest sector.
						(b)Crediting and
			 additionality
						(1)Reduction in
			 deforestation and forest degradationA verified reduction in
			 greenhouse gas emissions from deforestation and forest degradation under a cap
			 or from a nationwide emissions reference scenario described in subsection (a)
			 shall be—
							(A)eligible for
			 crediting; and
							(B)considered to
			 satisfy the additionality criterion.
							(2)Periodic review
			 of national level reductions in deforestation and degradationThe
			 Administrator, in consultation with the Secretary of State, shall identify and
			 periodically update a list of countries described in subsection (a) that
			 have—
							(A)achieved
			 national-level reductions of deforestation and degradation below a historical
			 reference scenario, taking into consideration the average annual deforestation
			 and degradation rates of the country and of all countries during a period of at
			 least 5 years; and
							(B)demonstrated those
			 reductions using remote sensing technology that meets international
			 standards.
							(3)Other forest
			 carbon activitiesA forest carbon activity, other than a
			 reduction in deforestation or forest degradation, shall be eligible for
			 crediting, subject to the quality criteria for forest carbon credits identified
			 in this Act or in regulations promulgated under this Act.
						(c)Recognition of
			 creditsWith respect to countries other than countries described
			 in subsection (a), the Administrator—
						(1)shall recognize
			 credits from forest carbon activities, subject to the quality criteria for
			 forest carbon credits identified in this Act and regulations promulgated under
			 this Act; and
						(2)is encouraged to
			 identify other incentives, including economic and market-based incentives, to
			 encourage developing countries with largely-intact native forests to protect
			 those forests.
						3806.Reviews and
			 discount
					(a)ReviewsNot
			 later than 3 years after the date of enactment of this Act, and 5 years
			 thereafter, the Administrator shall conduct a review of the credit program
			 under this subtitle.
					(b)DiscountIf,
			 after the date that is 10 years after the date of enactment of this Act, the
			 Administrator determines that foreign countries that, in the aggregate,
			 generate greenhouse gas emissions accounting for more than 0.5 percent of
			 global greenhouse gas emissions have not capped those emissions, established
			 emissions reference scenarios based on historical data, or otherwise reduced
			 total forest emissions, the Administrator may apply a discount to forest carbon
			 credits imported into the United States from those countries.
					ICovered
			 facilities
				3901.AllocationNot later than April 1, 2012, and annually
			 thereafter through January 1, 2035, the Administrator shall allocate
			 percentages of the Emission Allowance Account for the calendar year to owners
			 or operators of covered facilities within the electric power sector and the
			 industrial sector, as follows:
					
						
							
								CalendarPercentage of Emission Allowance Account Allocated to the Electric
					 Power SectorPercentage
					 of Emission Allowance Account Allocated to the Industrial Sector
								
							
							
								20122020
								
								20132020
								
								20142020
								
								20152020
								
								20162020
								
								20171919
								
								20181818
								
								20191717
								
								20201616
								
								20211515
								
								20221414
								
								20231313
								
								20241212
								
								20251111
								
								20261010
								
								202799
								
								202888
								
								202977
								
								203066
								
								203155
								
								203244
								
								203333
								
								203422
								
								203511
								
							
						
					
				3902.Distribution
			 systemNot later than 1 year
			 after the date of enactment of this Act, the Administrator shall establish a
			 system for distributing to covered facilities within the electric power and
			 industrial sectors the emission allowances allocated under section 3901.
				3903.Distributing
			 emission allowances within the electric power sector
					(a)New
			 entrants
						(1)In
			 generalAs part of the system established under section 3902, the
			 Administrator shall, for each calendar year, set aside, from the quantity of
			 emission allowances represented by the percentages described in the table
			 contained in section 3901 for the electric power sector, a quantity of emission
			 allowances for distribution to new entrant covered electric power sector
			 facilities.
						(2)Calculation of
			 allowancesThe quantity of emission allowances distributed by the
			 Administrator for a calendar year to a new covered electric power sector
			 facility under paragraph (1) shall be equal to the product obtained by
			 multiplying—
							(A)the average
			 greenhouse gas emission rate of all covered electric power sector facilities
			 that commenced operations during the 5 years preceding the date of enactment of
			 this Act; and
							(B)the electricity
			 generated by the facility during the calendar year, adjusted downward on a pro
			 rata basis for each new facility in the event that insufficient allowances are
			 available under section 3901 for a calendar year.
							(b)Facilities owned
			 by a rural electric cooperative
						(1)In
			 generalAs part of the system established under section 3902, the
			 Administrator shall, for each calendar year, set aside, from the quantity of
			 emission allowances represented by the percentages described in the table
			 contained in section 3901 for the electric power sector, a quantity of emission
			 allowances for distribution to covered electric power sector facilities that
			 are owned or operated by a rural electric cooperative.
						(2)Calculation of
			 allowancesThe quantity of emission allowances distributed by the
			 Administrator in a calendar year under paragraph (1) to a covered electric
			 power sector facility that is owned or operated by a rural electric cooperative
			 shall be equal to the quantity of carbon dioxide equivalents that the covered
			 electric power sector facility emitted during calendar year 2006.
						(c)Incumbents
						(1)In
			 generalAs part of the system established under section 3902, the
			 Administrator shall, for each calendar year, distribute to covered electric
			 power sector facilities (other than facilities owned or operated by a rural
			 electric cooperative) that were operating during the calendar year preceding
			 the year in which this Act was enacted the emission allowances represented by
			 the percentages described in the table contained in section 3901 for the
			 electric power sector that remain after the distribution of emission allowances
			 under subsections (a) and (b).
						(2)Calculation of
			 allowancesThe quantity of emission allowances distributed to a
			 covered electric power sector facility under paragraph (1) shall be equal to
			 the product obtained by multiplying—
							(A)the quantity of
			 emission allowances available for distribution under paragraph (1); and
							(B)the quotient
			 obtained by dividing—
								(i)the annual average
			 quantity of carbon dioxide equivalents emitted by the covered electric power
			 sector facility during the 3 calendar years preceding the date of enactment of
			 this Act; by
								(ii)the annual
			 average of the aggregate quantity of carbon dioxide equivalents emitted by all
			 covered electric power sector facilities during those 3 calendar years.
								3904.Distributing
			 emission allowances within the industrial sector
					(a)New
			 entrants
						(1)In
			 generalAs part of the system established under section 3902, the
			 Administrator shall, for each calendar year, set aside, from the quantity of
			 emission allowances represented by the percentages described in the table
			 contained in section 3901 for the industrial sector, a quantity of emission
			 allowances for distribution to new entrant covered industrial sector
			 facilities.
						(2)Calculation of
			 allowancesThe quantity of emission allowances distributed by the
			 Administrator in a calendar year to a new covered industrial sector facility
			 under paragraph (1) shall be calculated pursuant to such formula as shall be
			 established under the system established under section 3902.
						(b)Incumbents
						(1)In
			 generalAs part of the system established under section 3902, the
			 Administrator shall, for each calendar year, distribute to covered industrial
			 sector facilities that were operating during the calendar year preceding the
			 year in which this Act was enacted the emission allowances represented by the
			 percentages described in the table contained in section 3901 for the industrial
			 sector that remain after the distribution of emission allowances under
			 subsection (a).
						(2)Calculation of
			 allowancesThe quantity of emission allowances distributed to a
			 covered industrial sector facility under paragraph (1) shall be equal to the
			 product obtained by multiplying—
							(A)the quantity of
			 emission allowances available for distribution under paragraph (1); and
							(B)the quotient
			 obtained by dividing—
								(i)the annual average
			 quantity of carbon dioxide equivalents emitted by the covered industrial sector
			 facility during the 3 calendar years preceding the date of enactment of this
			 Act; by
								(ii)the annual
			 average of the aggregate quantity of carbon dioxide equivalents emitted by all
			 covered industrial sector facilities during those 3 calendar years.
								(c)Revocation of
			 distribution upon facility shutdownIf a covered facility within
			 the industrial sector receives a distribution of emission allowances under this
			 section for a calendar year and is subsequently permanently shut down during
			 that calendar year, the owner or operator of the facility shall promptly return
			 to the Administrator a number of emission allowances equal to the difference
			 between—
						(1)the number of
			 carbon dioxide equivalents emitted by the facility in that calendar year prior
			 to the shutdown; and
						(2)the number of
			 emission allowances distributed to the facility by the Administrator for that
			 calendar year.
						IVAuctions and uses
			 of auction proceeds
			AFunds
				4101.EstablishmentThere are established in the Treasury of the
			 United States the following funds:
					(1)The Energy
			 Assistance Fund.
					(2)The Climate Change
			 Worker Training Fund.
					(3)The Adaptation
			 Fund.
					(4)The Climate Change
			 and National Security Fund.
					4102.Amounts in
			 FundsEach Fund established by
			 section 4101 shall consist of such amounts as are appropriated to the
			 respective Fund under section 4103.
				4103.Transfers to
			 FundsThere are appropriated
			 to each Fund established by section 4101, out of funds of the Treasury not
			 otherwise appropriated, amounts equivalent to amounts deposited in each
			 respective Fund under section 4302(b)(2).
				BClimate Change
			 Credit Corporation
				4201.Establishment
					(a)In
			 generalThere is established, as a nonprofit corporation without
			 stock, a corporation to be known as the Climate Change Credit
			 Corporation.
					(b)TreatmentThe
			 Corporation shall not be considered to be an agency or establishment of the
			 Federal Government.
					4202.Applicable
			 lawsThe Corporation shall be
			 subject to this title and, to the extent consistent with this title, the
			 District of Columbia Business Corporation Act (D.C. Code section 29-301 et
			 seq.).
				4203.Board of
			 directors
					(a)In
			 generalThe Corporation shall have a board of directors composed
			 of 5 individuals who are citizens of the United States, of whom 1 shall be
			 elected annually by the board to serve as Chairperson.
					(b)Political
			 affiliationNot more than 3 members of the board serving at any
			 time may be affiliated with the same political party.
					(c)Appointment and
			 termA member of the board shall be appointed by the President,
			 by and with the advice and consent of the Senate, for a term of 5 years.
					(d)QuorumThree
			 members of the board shall constitute a quorum for a meeting of the board of
			 directors.
					CAuctions
				4301.Early
			 auctions
					(a)Initiation of
			 auctioningNot later than 1
			 year after the date of enactment of this Act, the Corporation shall begin
			 auctioning the emission allowances allocated to the Corporation under section
			 3101.
					(b)Completion of
			 auctioningNot later than December 31, 2011, the Corporation
			 shall complete auctioning of all allowances allocated to the Corporation under
			 section 3101.
					(c)Proceeds from
			 early auctioningThe Corporation shall use to carry out programs
			 established under subtitle D all proceeds of early auctioning conducted by the
			 Corporation under this section.
					4302.Annual
			 auctions
					(a)In
			 generalNot later than 30 days after the beginning of a calendar
			 year identified in the table contained in section 3201, and annually thereafter
			 through calendar year 2050, the Corporation shall auction all of the allowances
			 allocated to the Corporation for that year by the Administrator under section
			 3201.
					(b)Proceeds from
			 annual auctioning
						(1)In
			 generalFor each of calendar years 2012 through 2050, the
			 Corporation shall use to carry out the programs established under subtitle D 55
			 percent of the proceeds from annual auctions that the Corporation conducts for
			 the calendar year under this section.
						(2)Deposit of
			 fundsFor each of calendar years 2012 through 2050, the
			 Corporation shall, subject to subtitle H, deposit into the following Funds
			 established by section 4101 the following percentages of the proceeds from
			 auctions that the Corporation conducts for the calendar year under this
			 section:
							
								
									
										Energy Assistance
					 Fund20
										
										Climate Change Worker
					 Training Fund 5
										
										Adaptation
					 Fund20
										
									
								
							
						DEnergy technology
			 deployment
				4401.In
			 generalFor each calendar
			 year, the Corporation shall use the amounts described in section 4301(c) and
			 4302(b) to carry out the programs established under this subtitle, as
			 follows:
					(1)Not more than 45
			 percent of the funds shall be used to carry out the zero- or low-carbon energy
			 technologies program under section 4402.
					(2)Not more than 35
			 percent of the funds shall be used as follows:
						(A)Not more than 28
			 percent shall be used to carry out the advanced coal and sequestration
			 technologies program under section 4403.
						(B)Not more than 7
			 percent shall be used to carry out the cellulosic biomass ethanol technology
			 deployment programs under section 4404.
						(3)Not more than 20
			 percent shall be used to carry out the advanced technology vehicles
			 manufacturing incentive program under section 4405.
					4402.Zero- or
			 low-carbon energy technologies deployment
					(a)DefinitionsIn
			 this section:
						(1)Energy
			 savingsThe term energy savings means megawatt-hours
			 of electricity or million British thermal units of natural gas saved by a
			 product, in comparison to projected energy consumption under an
			 energy-efficiency standard applicable to the product.
						(2)High-efficiency
			 consumer productThe term high-efficiency consumer
			 product means a covered product to which an energy conservation standard
			 applies under section 325 of the Energy Policy and Conservation Act (42 U.S.C.
			 6295), if the energy efficiency of the product exceeds the energy efficiency
			 required under the standard.
						(3)Zero- or
			 low-carbon generationThe term zero- or low-carbon
			 generation means generation of electricity by an electric generation
			 unit that—
							(A)emits no carbon
			 dioxide into the atmosphere, or is fossil-fuel fired and emits into the
			 atmosphere not more than 250 pounds of carbon dioxide per megawatt-hour (after
			 adjustment for any carbon dioxide from the unit that is geologically
			 sequestered); and
							(B)was placed into
			 commercial service after the date of enactment of this Act.
							(b)Financial
			 incentives programDuring each fiscal year beginning on or after
			 October 1, 2008, the Corporation shall competitively award financial incentives
			 under this subsection in the technology categories of—
						(1)the production of
			 electricity from new zero- or low-carbon generation; and
						(2)the manufacture of
			 high-efficiency consumer products.
						(c)Requirements
						(1)In
			 generalThe Corporation shall make awards under this section to
			 producers of new zero- or low-carbon generation and to manufacturers of
			 high-efficiency consumer products—
							(A)in the case of
			 producers of new zero- or low-carbon generation, based on the bid of each
			 producer in terms of dollars per megawatt-hour of electricity generated;
			 and
							(B)in the case of
			 manufacturers of high-efficiency consumer products, based on the bid of each
			 manufacturer in terms of dollars per megawatt-hour or million British thermal
			 units saved.
							(2)Acceptance of
			 bids
							(A)In
			 generalIn making awards under this subsection, the Corporation
			 shall—
								(i)solicit bids for
			 reverse auction from appropriate producers and manufacturers, as determined by
			 the Corporation; and
								(ii)award financial
			 incentives to the producers and manufacturers that submit the lowest bids that
			 meet the requirements established by the Corporation.
								(B)Factors for
			 conversion
								(i)In
			 generalFor the purpose of assessing bids under subparagraph (A),
			 the Corporation shall specify a factor for converting megawatt-hours of
			 electricity and million British thermal units of natural gas to common
			 units.
								(ii)RequirementThe
			 conversion factor shall be based on the relative greenhouse gas emission
			 benefits of electricity and natural gas conservation.
								(d)Forms of
			 awards
						(1)Zero- and
			 low-carbon generatorsAn award for zero- or low-carbon generation
			 under this subsection shall be in the form of a contract to provide a
			 production payment for each year during the first 10 years of commercial
			 service of the generation unit in an amount equal to the product obtained by
			 multiplying—
							(A)the amount bid by
			 the producer of the zero- or low-carbon generation; and
							(B)the megawatt-hours
			 estimated to be generated by the zero- or low-carbon generation unit each
			 year.
							(2)High-efficiency
			 consumer productsAn award for a high-efficiency consumer product
			 under this subsection shall be in the form of a lump sum payment in an amount
			 equal to the product obtained by multiplying—
							(A)the amount bid by
			 the manufacturer of the high-efficiency consumer product; and
							(B)the energy savings
			 during the projected useful life of the high-efficiency consumer product, not
			 to exceed 10 years, as determined by the Corporation.
							4403.Advanced coal
			 and sequestration technologies program
					(a)Advanced coal
			 technologies
						(1)Definition of
			 advanced coal generation technologyIn this subsection, the term
			 advanced coal generation technology means advanced a coal-fueled
			 power plant technology that—
							(A)achieves a minimum
			 efficiency of 30 percent with respect to higher heating value of the feedstock,
			 after all parasitic requirements for carbon dioxide capture and compression to
			 2,000 pounds per square inch absolute have been subtracted;
							(B)provides for the
			 capture and geological sequestration of at least 85 percent of carbon dioxide
			 produced at the facility, as determined by the Corporation; and
							(C)has an emission
			 rate of not more than 250 pounds of carbon dioxide per megawatt-hour of net
			 electricity generation, after subtracting the carbon dioxide that is captured
			 and sequestered.
							(2)Demonstration
			 projectsThe Corporation shall use not less than
			 1/4 of the amounts made available to carry out this
			 section for each fiscal year to support demonstration projects using advanced
			 coal generation technology, including retrofit technology that could be
			 deployed on existing coal generation facilities.
						(3)Deployment
			 incentives
							(A)In
			 generalThe Corporation shall use not less than
			 1/4 of the amounts made available to carry out this
			 subsection for each fiscal year to provide Federal financial incentives to
			 facilitate the deployment of not more than 20 gigawatts of advanced coal
			 generation technologies.
							(B)AdministrationIn
			 providing incentives under this paragraph, the Corporation shall—
								(i)provide
			 appropriate incentives for regulated investor-owned utilities, municipal
			 utilities, electric cooperatives, and independent power producers, as
			 determined by the Secretary of Energy; and
								(ii)ensure that a
			 range of the domestic coal types is employed in the facilities that receive
			 incentives under this paragraph.
								(C)Funding
			 requirements
								(i)Sequestration
			 activitiesThe Corporation shall provide incentives only to
			 projects that will capture and sequester at least 85 percent of the carbon
			 dioxide produced by the project facilities.
								(ii)Storage
			 agreement requiredThe Corporation shall require a binding
			 storage agreement for the carbon dioxide captured in a project under this
			 subsection, in a geological storage project permitted by the Administrator
			 under regulations promulgated pursuant to section 1421(d) of the Safe Drinking
			 Water Act (42 U.S.C. 300h(d)).
								(iii)Projects using
			 certain coalsIn providing incentives under this paragraph, the
			 Corporation shall set aside not less than 25 percent of any amounts made
			 available to carry out this subsection for projects using lower-rank coals,
			 such as subbituminous coal and lignite.
								(4)Distribution of
			 fundsA project that receives an award under this subsection may
			 elect 1 of the following Federal financial incentives:
							(A)A loan
			 guarantee.
							(B)A cost-sharing
			 grant to cover the incremental cost of installing and operating carbon capture
			 and storage equipment (for which utilization costs may be covered for the first
			 10 years of operation).
							(C)Production
			 payments of not more than 1.5 cents per kilowatt-hour of electric output during
			 the first 10 years of commercial service of the project.
							(5)LimitationA
			 project may not receive an award under this subsection if the project receives
			 an award under section 4402.
						(b)Sequestration
						(1)In
			 generalThe Corporation shall use not less than
			 1/2 of the amounts made available to carry out this
			 subsection for each fiscal year for large-scale geological carbon storage
			 demonstration projects that store carbon dioxide captured from facilities for
			 the generation of electricity using coal gasification or other advanced coal
			 combustion processes, including facilities that receive assistance under
			 subsection (a).
						(2)Project capital
			 and operating costsThe Corporation shall provide assistance
			 under this paragraph to reimburse the project owner for a percentage of the
			 incremental project capital and operating costs of the project that are
			 attributable to carbon capture and sequestration, as the Secretary determines
			 to be appropriate.
						4404.Fuel from
			 cellulosic biomass
					(a)In
			 generalThe Corporation shall provide deployment incentives under
			 this section to encourage a variety of projects to produce transportation fuels
			 from cellulosic biomass, relying on different feedstocks in different regions
			 of the United States.
					(b)Project
			 eligibilityIncentives under this section shall be provided on a
			 competitive basis to projects that produce fuels that—
						(1)meet United States
			 fuel and emission specifications;
						(2)help diversify
			 domestic transportation energy supplies; and
						(3)improve or
			 maintain air, water, soil, and habitat quality, and protect scarce water
			 supplies.
						(c)IncentivesIncentives
			 under this section may consist of—
						(1)loan guarantees
			 for the construction of production facilities and supporting infrastructure;
			 or
						(2)production
			 payments through a reverse auction in accordance with subsection (d).
						(d)Reverse
			 auction
						(1)In
			 generalIn providing incentives under this section, the
			 Corporation shall—
							(A)prescribe rules
			 under which producers of fuel from cellulosic biomass may bid for production
			 payments under subsection (c)(2); and
							(B)solicit bids from
			 producers of different classes of transportation fuel, as the Corporation
			 determines to be appropriate.
							(2)RequirementThe
			 rules under section 4402 shall require that incentives shall be provided to the
			 producers that submit the lowest bid (in terms of cents per gallon gasoline
			 equivalent) for each class of transportation fuel from which the Corporation
			 solicits a bid.
						4405.Advanced
			 technology vehicles manufacturing incentive program
					(a)DefinitionsIn
			 this section:
						(1)Advanced
			 technology vehicleThe term advanced technology
			 vehicle means a hybrid or advanced diesel light duty motor vehicle that
			 meets—
							(A)the Tier II Bin 5
			 emission standard established in rules prescribed by the Administrator under
			 section 202(i) of the Clean Air Act (42 U.S.C. 7521(i)), or a lower-numbered
			 Bin emission standard;
							(B)any new emission
			 standard for fine particulate matter prescribed by the Administrator under that
			 Act; and
							(C)at least 125
			 percent of the average base year combined fuel economy, calculated on an
			 energy-equivalent basis, for vehicles of a substantially similar
			 footprint.
							(2)Combined fuel
			 economyThe term combined fuel economy means—
							(A)the combined
			 city-highway miles per gallon values, as reported in accordance with section
			 32908 of title 49, United States Code; and
							(B)in the case of an
			 electric drive vehicle with the ability to recharge from an off-board source,
			 the reported mileage, as determined in a manner consistent with the Society of
			 Automotive Engineers recommended practice for that configuration, or a similar
			 practice recommended by the Secretary of Energy, using a petroleum equivalence
			 factor for the off-board electricity (as defined by the Secretary of
			 Energy).
							(3)Engineering
			 integration costsThe term engineering integration
			 costs includes the cost of engineering tasks relating to—
							(A)incorporating
			 qualifying components into the design of advanced technology vehicles;
			 and
							(B)designing new
			 tooling and equipment for production facilities that produce qualifying
			 components or advanced technology vehicles.
							(4)Qualifying
			 componentThe term qualifying component means a
			 component that the Secretary of Energy determines to be—
							(A)specially designed
			 for advanced technology vehicles; and
							(B)installed for the
			 purpose of meeting the performance requirements of advanced technology vehicles
			 as specified in subparagraphs (A), (B), and (C) of paragraph (1).
							(b)Manufacturer
			 facility conversion awardsThe Corporation shall provide facility
			 conversion funding awards under this subsection to automobile manufacturers and
			 component suppliers to pay up to 30 percent of the cost of—
						(1)reequipping or
			 expanding an existing manufacturing facility to produce—
							(A)qualifying
			 advanced technology vehicles; or
							(B)qualifying
			 components; and
							(2)engineering
			 integration of qualifying vehicles and qualifying components.
						(c)Period of
			 availabilityAn award under subsection (b) shall apply to—
						(1)facilities and
			 equipment placed in service after the date of enactment of this Act and before
			 January 1, 2016; and
						(2)engineering
			 integration costs incurred after the date of enactment of this Act.
						EEnergy
			 consumers
				4501.Proportions of
			 funding availabilityAll funds
			 deposited into the Energy Assistance Fund established by section 4101 shall be
			 made available, without further appropriation or fiscal year limitation, to the
			 following programs in the following proportions:
					(1)50 percent of the
			 funds to the low-income home energy assistance program established under the
			 Low Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.).
					(2)25 percent of the
			 funds to the Weatherization Assistance Program for Low-Income Persons
			 established under part A of title IV of the Energy Conservation and Production
			 Act (42 U.S.C. 6861 et seq.).
					(3)25 percent of the
			 funds to the rural energy assistance program described in section 4502.
					4502.Rural energy
			 assistance programThe
			 Secretary of Energy shall carry out a program to use the funds made available
			 under section 4501(3) to provide financial assistance to promote the
			 availability of reasonably-priced electricity in off-grid rural regions in
			 which electricity prices exceed 150 percent of the national average, as
			 determined by the Secretary of Energy.
				FClimate change
			 worker training program
				4601.FundingAll funds deposited into the Climate Change
			 Worker Training Fund established by section 4101 shall be made available,
			 without further appropriation or fiscal year limitation, to carry out the
			 programs established under this subtitle.
				4602.PurposesThe purposes of this subtitle are—
					(1)to provide quality
			 job training to any workers displaced by this Act;
					(2)to provide
			 assistance in the form of temporary wages and health care benefits to workers
			 in training;
					(3)to transition
			 workers into jobs created as a result of this Act;
					(4)to provide skilled
			 workers to enterprises developing and marketing advanced technologies and
			 practices that reduce greenhouse gas emissions of the United States; and
					(5)to provide funding
			 for State worker training programs.
					4603.EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Labor, in consultation with the
			 Administrator and the Secretary of Energy, shall establish a climate change
			 worker training program that achieves the purposes of this subtitle.
				4604.Grants to
			 StatesNot later than 1 year
			 after the date of enactment of this Act, the Secretary of Labor shall establish
			 a program to award grants to States, for use in funding State worker training
			 programs, based on the impact of this Act on the workforce of each State, as
			 determined by the Secretary of Labor.
				4605.Types of
			 assistanceThe types of
			 assistance that workers may receive under the climate change worker training
			 program shall include, as determined by the Secretary of Labor—
					(1)income
			 replacement;
					(2)health care
			 credits;
					(3)travel costs
			 incidental to participation in a training program under this subtitle;
			 and
					(4)a portion of the
			 cost of relocating to a new job.
					GAdaptation program
			 for natural resources in United States and territories
				4701.DefinitionsIn this subtitle:
					(1)Ecological
			 process
						(A)In
			 generalThe term ecological process means a
			 biological, chemical, or physical interaction between the biotic and abiotic
			 components of an ecosystem.
						(B)InclusionsThe
			 term ecological process includes—
							(i)nutrient
			 cycling;
							(ii)pollination;
							(iii)predator-prey
			 relationships;
							(iv)soil
			 formation;
							(v)gene flow;
							(vi)larval dispersal
			 and settlement;
							(vii)hydrological
			 cycling;
							(viii)decomposition;
			 and
							(ix)disturbance
			 regimes, such as fire and flooding.
							(2)Fish and
			 wildlifeThe term fish and wildlife means—
						(A)any species of
			 wild fauna, including fish and other aquatic species; and
						(B)any fauna in a
			 captive breeding program the object of which is to reintroduce individuals of a
			 depleted indigenous species into previously occupied range.
						(3)HabitatThe
			 term habitat means the physical, chemical, and biological
			 properties that are used by wildlife (including aquatic and terrestrial plant
			 communities) for growth, reproduction, and survival, food, water, cover, and
			 space, on a tract of land, in a body of water, or in an area or region.
					(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
					(5)PlantThe
			 term plant means any species of wild flora.
					(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(7)StateThe
			 term State means—
						(A)a State;
						(B)the District of
			 Columbia;
						(C)the Commonwealth
			 of Puerto Rico; and
						(D)any other
			 territory or possession of the United States.
						4702.Adaptation
			 fund
					(a)In
			 generalAll amounts deposited in the Adaptation Fund established
			 by section 4101 shall be made available, without further appropriation or
			 fiscal year limitation, to carry out activities (including research and
			 education activities) that assist fish and wildlife, fish and wildlife habitat,
			 plants, and associated ecological processes in adapting to and surviving the
			 impacts of climate change (referred to in this subtitle as adaptation
			 activities) pursuant to this subtitle.
					(b)Department of
			 the InteriorOf the amounts made available to carry out this
			 subtitle—
						(1)40 percent shall
			 be allocated to the Secretary, and subsequently made available to States
			 through the Wildlife Conservation and Restoration Account established under
			 section 3(a)(2) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C.
			 669b(a)(2)), to carry out adaptation activities in accordance with
			 comprehensive wildlife conservation strategies and, where appropriate, other
			 fish and wildlife conservation strategies, including—
							(A)plans under the
			 National Fish Habitat Initiative of the National Fish and Wildlife
			 Foundation;
							(B)North American
			 Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
							(C)the Federal,
			 State, and local partnership known as Partners in Flight;
							(D)coastal zone
			 management plans;
							(E)regional fishery
			 management plans; and
							(F)recovery plans for
			 threatened and endangered species under section 6 of the Endangered Species Act
			 of 1973 (16 U.S.C. 1535);
							(2)20 percent shall
			 be allocated to the Secretary for use in funding adaptation activities carried
			 out—
							(A)under endangered
			 species, migratory bird, and other fish and wildlife programs administered by
			 the United States Fish and Wildlife Service;
							(B)on wildlife
			 refuges and other public land under the jurisdiction of the United States Fish
			 and Wildlife Service, Bureau of Land Management, or National Park Service;
			 or
							(C)within Federal
			 water managed by the Bureau of Reclamation; and
							(3)5 percent shall be
			 allocated to the Secretary for adaptation activities carried out under
			 cooperative grant programs, including—
							(A)the Tribal
			 Wildlife Grants program of the United States Fish and Wildlife Service;
							(B)the cooperative
			 endangered species conservation fund authorized under section 6(i) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1535(i));
							(C)programs under the
			 North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
							(D)the Land and Water
			 Conservation Fund established under section 2 of the
			 Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–5);
							(E)the multinational
			 species conservation fund established under the heading multinational species conservation
			 fund of title I of the Department of the Interior and
			 Related Agencies Appropriations Act, 1999 (16 U.S.C. 4246);
							(F)the Neotropical
			 Migratory Bird Conservation Fund established by section 9(a) of the Neotropical
			 Migratory Bird Conservation Act (16 U.S.C. 6108(a));
							(G)the Coastal
			 Program of the United States Fish and Wildlife Service; and
							(H)the National Fish
			 Habitat Action Plan.
							(c)Forest
			 ServiceOf the amounts made available each fiscal year to carry
			 out this subtitle, 5 percent shall be allocated to the Secretary of Agriculture
			 for use in funding adaptation activities carried out on National Forests and
			 National Grasslands under the jurisdiction of the Forest Service.
					(d)Environmental
			 Protection AgencyOf the amounts made available to carry out this
			 subtitle, 12.5 percent shall be allocated to the Administrator for use in
			 restoring and protecting—
						(1)large-scale
			 freshwater aquatic ecosystems, such as the Everglades, the Great Lakes,
			 Flathead Lake, the Missouri River, and the Yellowstone River; and
						(2)large-scale
			 estuarine ecosystems, such as Chesapeake Bay and Long Island Sound.
						(e)Corps of
			 EngineersOf the amounts made available to carry out this
			 subtitle, 12.5 percent shall be allocated to the Corps of Engineers for use in
			 restoring—
						(1)large-scale
			 freshwater aquatic ecosystems, such as the ecosystems described in subsection
			 (d)(1); and
						(2)large-scale
			 estuarine ecosystems, such as Chesapeake Bay, California Bay Delta, Coastal
			 Louisiana, Long Island Sound, and Puget Sound.
						(f)Department of
			 CommerceOf the amounts made available to carry out this
			 subtitle, 5 percent shall be allocated to the Secretary of Commerce for use in
			 funding adaptation activities carried out in protecting and restoring coastal,
			 estuarine, coral, and marine species and habitats, including adaptation
			 activities in cooperative grant programs such as—
						(1)the Coastal and
			 Estuarine Land Conservation Program and the Community-Based Restoration Program
			 of the National Oceanic and Atmospheric Administration; and
						(2)programs under the
			 Coastal Zone Management Act of 1972
			 (16 U.S.C. 1451 et seq.).
						(g)Cost
			 sharingNotwithstanding any
			 other provision of law, a State or Indian tribe that receives a grant under
			 this section shall be required to provide 10 percent of the costs of each
			 activity carried out using funds from the grant.
					(h)Comprehensive
			 adaptation strategy
						(1)In
			 generalEffective beginning on the date that is 18 months after
			 the date of enactment of this Act, funds made available to the Federal agencies
			 under this subtitle shall be used only for activities that are consistent with
			 a comprehensive adaptation strategy that—
							(A)is jointly
			 approved by the head of each of the Federal agencies, after—
								(i)consultation with
			 States and Indian tribes; and
								(ii)solicitation of
			 public and independent scientific input; and
								(B)describes the
			 manner in which the Federal Government will assist fish and wildlife, fish and
			 wildlife habitat, plants, and associated ecological processes in adapting to
			 and surviving the impacts of climate change.
							(2)UpdatingEach
			 adaptation strategy described in paragraph (1) shall be updated at least every
			 5 years.
						HClimate Change and
			 National Security Program
				4801.Interagency
			 Climate Change and National Security Council
					(a)EstablishmentThere
			 is established a Climate Change and National Security Council (referred to in
			 this subtitle as the Council).
					(b)MembershipThe
			 Council shall include—
						(1)the Secretary of
			 State, who shall serve as Chairperson of the Council;
						(2)the
			 Administrator;
						(3)the Secretary of
			 Defense; and
						(4)the Director of
			 National Intelligence.
						(c)DutiesThe
			 Council shall—
						(1)submit annual
			 reports to the President, the Committees on Environment and Public Works and
			 Foreign Relations of the Senate, and the Committees on Energy and Commerce and
			 Foreign Relations of the House of Representatives that describe—
							(A)the extent to
			 which other countries are committing to reducing greenhouse gas emissions
			 through mandatory programs;
							(B)the extent to
			 which global climate change, through the potential negative impacts of climate
			 change on sensitive populations and natural resources in different regions of
			 the world, may threaten, cause, or exacerbate political instability or
			 international conflict in those regions; and
							(C)the ramifications
			 of any potentially destabilizing impacts climate change may have on the
			 national security of the United States, including—
								(i)the creation of
			 refugees; and
								(ii)international or
			 intranational conflicts over water, food, land, or other resources; and
								(2)include in each
			 annual report submitted under paragraph (1) recommendations on whether it is
			 necessary to enhance the national security of the United States by funding
			 programs with amounts made available under section 4802 that the Council
			 determines would assist in avoiding the politically destabilizing impacts of
			 climate change in volatile regions of the world.
						4802.FundingUpon a determination for any calendar year
			 by the President, based on any report and recommendations submitted by the
			 Council under section 4801, that funds should be made available to carry out
			 the recommendations—
					(1)notwithstanding
			 section 4302(b)(2), the Corporation shall deposit 5 percent of the proceeds
			 from auctions that the Corporation conducts for that calendar year under
			 section 4302(a) into the Climate Change and National Security Fund established
			 by section 4101; and
					(2)the President
			 shall use those funds to implement the recommendations.
					IAudits
				4901.Review and
			 audit by Comptroller General of the United StatesNot later than January 1, 2014, and at least
			 every 3 years thereafter, the Comptroller General of the United States shall
			 review and audit the expenditures under this title to determine the efficacy of
			 the programs, expenditures, and projects funded under this title.
				VEnergy
			 efficiency
			AAppliance
			 efficiency
				5101.Residential
			 boilersSection 325(f) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6925(f)) is amended—
					(1)in the subsection
			 heading, by inserting and
			 Boilers after Furnaces;
					(2)in paragraph (1),
			 by striking except that and all that follows through
			 subparagraph (A) and inserting except that;
					(3)in subparagraph
			 (B)—
						(A)by striking
			 (B) the Secretary and inserting the Secretary;
			 and
						(B)by redesignating
			 clauses (i) through (iii) as subparagraphs (A) through (C), respectively, and
			 indenting appropriately;
						(4)by redesignating
			 paragraph (3) as paragraph (4); and
					(5)by inserting after
			 paragraph (2) the following:
						
							(3)Boilers
								(A)In
				generalSubject to subparagraphs (B) and (C), boilers
				manufactured on or after September 1, 2012, shall meet the following
				requirements:
									
										
											
												Boiler Type
						RequirementsMinimum
						Annual Fuel Utilization EfficiencyDesign
												
											
											
												Gas hot
						water82 percentNo constant burning pilot, automatic means
						for adjusting water temperature
												
												Gas steam80
						percentNo constant burning pilot
												
												Oil hot
						water84 percentAutomatic means for adjusting
						temperature
												
												Oil steam82
						percentNone
												
												Electric hot
						waterNoneAutomatic means for adjusting
						temperature
												
												Electric
						steamNoneNone
												
											
										
									
								(B)Automatic means
				for adjusting water temperature
									(i)In
				generalThe manufacturer shall equip each gas, oil, and electric
				hot water boiler (other than a boiler equipped with tankless domestic water
				heating coils) with an automatic means for adjusting the temperature of the
				water supplied by the boiler to ensure that an incremental change in inferred
				heat load produces a corresponding incremental change in the temperature of
				water supplied.
									(ii)Certain
				boilersFor a boiler that fires at 1 input rate, the requirements
				of this subparagraph may be satisfied by providing an automatic means that
				allows the burner or heating element to fire only when the means has determined
				that the inferred heat load cannot be met by the residual heat of the water in
				the system.
									(iii)No inferred
				heat loadWhen there is no inferred heat load with respect to a
				hot water boiler, the automatic means described in clauses (i) and (ii) shall
				limit the temperature of the water in the boiler to not more than 140 degrees
				Fahrenheit.
									(iv)OperationA
				boiler described in clause (i) or (ii) shall be operable only when the
				automatic means described in clauses (i), (ii), and (iii) is installed.
									(C)ExceptionA
				boiler that is manufactured to operate without any need for electricity, any
				electric connection, any electric gauges, electric pumps, electric wires, or
				electric devices of any sort, shall not be required to meet the requirements of
				this
				subsection.
								.
					5102.Regional
			 variations in heating or cooling standards
					(a)In
			 generalSection 327 of the
			 Energy Policy and Conservation Act (42 U.S.C.
			 6297) is amended—
						(1)by redesignating subsections (e), (f), and
			 (g) as subsections (f), (g), and (h), respectively; and
						(2)by inserting
			 after subsection (d) the following:
							
								(e)Regional
				standards for space heating and air conditioning products
									(1)Standards
										(A)In
				generalThe Secretary may establish regional standards for space
				heating and air conditioning products, other than window-unit air-conditioners
				and portable space heaters.
										(B)National minimum
				and regional standardsFor each space heating and air
				conditioning product, the Secretary may establish—
											(i)a national minimum
				standard; and
											(ii)2 more stringent
				regional standards for regions determined to have significantly differing
				climatic conditions.
											(C)Maximum
				savingsAny standards established for a region under subparagraph
				(B)(ii) shall achieve the maximum level of energy savings that are technically
				feasible and economically justified within that region.
										(D)Economic
				justifiability study
											(i)In
				generalAs a preliminary step in determining the economic
				justifiability of establishing a regional standard under subparagraph (B)(ii),
				the Secretary shall conduct a study involving stakeholders, including—
												(I)a representative
				from the National Institute of Standards and Technology;
												(II)representatives
				of nongovernmental advocacy organizations;
												(III)representatives
				of product manufacturers, distributors, and installers;
												(IV)representatives
				of the gas and electric utility industries; and
												(V)such other
				individuals as the Secretary may designate.
												(ii)RequirementsThe
				study under this subparagraph—
												(I)shall determine
				the potential benefits and consequences of prescribing regional standards for
				heating and cooling products; and
												(II)may, if favorable
				to the standards, constitute the evidence of economic justifiability required
				under this Act.
												(E)Regional
				boundariesRegional boundaries used in establishing regional
				standards under subparagraph (B)(ii) shall—
											(i)conform to State
				borders; and
											(ii)include only
				contiguous States (other than Alaska and Hawaii), except that on the request of
				a State, the Secretary may divide the State to include a part of the State in
				each of 2 regions.
											(2)Noncomplying
				productsIf the Secretary establishes standards for a region, it
				shall be unlawful under section 332 to offer for sale at retail, sell at
				retail, or install within the region products that do not comply with the
				applicable standards.
									(3)Distribution in
				commerce
										(A)In
				generalExcept as provided in subparagraph (B), no product
				manufactured in a manner that complies with a regional standard established
				under paragraph (1) shall be distributed in commerce without a prominent label
				affixed to the product that includes—
											(i)at the top of the
				label, in print of not less than 14-point type, the following statement:
				It is a violation of Federal law for this product to be installed in any
				State outside the region shaded on the map printed on this
				label.;
											(ii)below the notice
				described in clause (i), an image of a map of the United States with clearly
				defined State boundaries and names, and with all States in which the product
				meets or exceeds the standard established pursuant to paragraph (1) shaded in a
				color or a manner as to be easily visible without obscuring the State
				boundaries and names; and
											(iii)below the image
				of the map required under clause (ii), the following statement: It is a
				violation of Federal law for this label to be removed, except by the owner and
				legal resident of any single-family home in which this product is
				installed..
											(B)Energy-efficiency
				ratingA product manufactured that meets or exceeds all regional
				standards established under this paragraph shall bear a prominent label affixed
				to the product that includes at the top of the label, in print of not less than
				14-point type, the following statement: This product has achieved an
				energy-efficiency rating under Federal law allowing its installation in any
				State..
										(4)RecordkeepingA
				manufacturer of space heating or air conditioning equipment subject to regional
				standards established under this subsection shall—
										(A)obtain and retain
				records on the intended installation locations of the equipment sold;
				and
										(B)make such records
				available to the Secretary on
				request.
										.
						(b)Conforming
			 amendmentsSection 327 of the Energy Policy and Conservation Act (42 U.S.C. 6297) is
			 amended—
						(1)in subsection
			 (b)—
							(A)in paragraph (2),
			 by striking subsection (e) and inserting subsection
			 (f); and
							(B)in paragraph
			 (3)—
								(i)by striking
			 subsection (f)(1) and inserting subsection
			 (g)(1); and
								(ii)by striking
			 subsection (f)(2) and inserting subsection
			 (g)(2); and
								(2)in subsection
			 (c)(3), by striking subsection (f)(3) and inserting
			 subsection (g)(3).
						BBuilding
			 efficiency
				5201.Updating State
			 building energy efficiency codesSection 304 of the Energy Conservation and
			 Production Act (42 U.S.C. 6833) is amended to read as follows:
					
						304.Updating State
				building energy efficiency codes
							(a)Updates
								(1)In
				generalThe Secretary shall support updating the national model
				building energy codes and standards not later than 3 years after the date of
				enactment of the America’s Climate Security Act of 2007, and not less
				frequently every 3 years thereafter, to achieve overall energy savings, as
				compared to the IECC (2006) for residential buildings and ASHRAE Standard 90.1
				(2004) for commercial buildings, of at least—
									(A)30 percent by
				2010;
									(B)50 percent by
				2020; and
									(C)goals to be
				established by the Secretary in intermediate and subsequent years, at the
				maximum level of energy efficiency that is technologically feasible and
				lifecycle cost effective.
									(2)Revisions to
				IECC and ASHRAE
									(A)In
				generalIf the IECC or ASHRAE Standard 90.1 regarding building
				energy use is revised, not later than 180 days after the date of the revision,
				the Secretary shall determine whether the revision will—
										(i)improve energy
				efficiency in buildings; and
										(ii)meet the energy
				savings goals described in paragraph (1).
										(B)Modifications
										(i)In
				generalIf the Secretary makes a determination under subparagraph
				(A)(ii) that a code or standard does not meet the energy savings goals
				established under paragraph (1) or if a national model code or standard is not
				updated for more than 3 years, not later than 1 year after the determination or
				the expiration of the 3-year period, the Secretary shall propose a modified
				code or standard that meets the energy savings goals.
										(ii)Requirements
											(I)Energy
				savingsA modification to a code or standard under clause (i)
				shall—
												(aa)achieve the
				maximum level of energy savings that is technically feasible and economically
				justified; and
												(bb)incorporate
				available appliances, technologies, and construction practices.
												(II)Treatment as
				baselineA modification to a code or standard under clause (i)
				shall serve as the baseline for the next applicable determination of the
				Secretary under subparagraph (A)(i).
											(C)Public
				participationThe Secretary shall—
										(i)publish in the
				Federal Register a notice relating to each goal, determination, and
				modification under this paragraph; and
										(ii)provide an
				opportunity for public comment regarding the goals, determinations, and
				modifications.
										(b)State
				certification of building energy code updates
								(1)General
				certification
									(A)In
				generalNot later than 2 years after the date of enactment of the
				America’s Climate Security Act of 2007, each State shall certify to the
				Secretary that the State has reviewed and updated the provisions of the
				residential and commercial building codes of the State regarding energy
				efficiency.
									(B)Energy
				savingsA certification under subparagraph (A) shall include a
				demonstration that the applicable provisions of the State code meet or exceed,
				as applicable—
										(i)(I)the IECC (2006) for
				residential buildings; or
											(II)the ASHRAE
				Standard 90.1 (2004) for commercial buildings; or
											(ii)the quantity of
				energy savings represented by the provisions referred to in clause (i).
										(2)Revision of
				codes and standards
									(A)In
				generalIf the Secretary makes an affirmative determination under
				subsection (a)(2)(A)(i) or proposes a modified code or standard under
				subsection (a)(2)(B), not later than 2 years after the determination or
				proposal, each State shall certify that the State has reviewed and updated the
				provisions of the residential and commercial building codes of the State
				regarding energy efficiency.
									(B)Energy
				savingsA certification under subparagraph (A) shall include a
				demonstration that the applicable provisions of the State code meet or
				exceed—
										(i)the modified code
				or standard; or
										(ii)the quantity of
				energy savings represented by the modified code or standard.
										(C)Failure to
				determineIf the Secretary fails to make a determination under
				subsection (a)(2)(A)(i) by the date specified in subsection (a)(2), or if the
				Secretary makes a negative determination, not later than 2 years after the
				specified date or the date of the determination, each State shall certify that
				the State has—
										(i)reviewed the
				revised code or standard; and
										(ii)updated the
				provisions of the residential and commercial building codes of the State as
				necessary to meet or exceed, as applicable—
											(I)any provisions of
				a national code or standard determined to improve energy efficiency in
				buildings; or
											(II)energy savings
				achieved by those provisions through other means.
											(c)Achievement of
				compliance by States
								(1)In
				generalNot later than 3 years after the date on which a State
				makes a certification under subsection (b), the State shall certify to the
				Secretary that the State has achieved compliance with the national building
				energy code that is the subject of the certification.
								(2)Rate of
				complianceThe certification shall include documentation of the
				rate of compliance based on independent inspections of a random sample of the
				new and renovated buildings covered by the State code during the preceding
				calendar year.
								(3)ComplianceA
				State shall be considered to achieve compliance for purposes of paragraph (1)
				if—
									(A)at least 90
				percent of new and renovated buildings covered by the State code during the
				preceding calendar year substantially meet all the requirements of the code;
				or
									(B)the estimated
				excess energy use of new and renovated buildings that did not meet the
				requirements of the State code during the preceding calendar year, as compared
				to a baseline of comparable buildings that meet the requirements of the code,
				is not more than 10 percent of the estimated energy use of all new and
				renovated buildings covered by the State code during the preceding calendar
				year.
									(d)Failure to
				certify
								(1)Extension of
				deadlinesThe Secretary shall extend a deadline for certification
				by a State under subsection (b) or (c) for not more than 1 additional year, if
				the State demonstrates to the satisfaction of the Secretary that the State has
				made—
									(A)a good faith
				effort to comply with the certification requirement; and
									(B)significant
				progress with respect to the compliance.
									(2)Noncompliance by
				state
									(A)In
				generalA State that fails to submit a certification required
				under subsection (b) or (c), and to which an extension is not provided under
				paragraph (1), shall be considered to be out of compliance with this
				section.
									(B)Effect on local
				governmentsA local government of a State that is out of
				compliance with this section may be considered to be in compliance with this
				section if the local government meets each applicable certification requirement
				of this section.
									(e)Technical
				assistance
								(1)In
				generalThe Secretary shall provide technical assistance
				(including building energy analysis and design tools, building demonstrations,
				and design assistance and training) to ensure that national model building
				energy codes and standards meet the goals described in subsection
				(a)(1).
								(2)Assistance to
				StatesThe Secretary shall provide technical assistance to
				States—
									(A)to implement this
				section, including procedures for States to demonstrate that the codes of the
				States achieve equivalent or greater energy savings than the national model
				codes and standards;
									(B)to improve and
				implement State residential and commercial building energy efficiency codes;
				and
									(C)to otherwise
				promote the design and construction of energy-efficient buildings.
									(f)Incentive
				funding
								(1)In
				generalThe Secretary shall provide incentive funding to
				States—
									(A)to implement this
				section; and
									(B)to improve and
				implement State residential and commercial building energy efficiency codes,
				including increasing and verifying compliance with the codes.
									(2)AmountIn
				determining whether, and in what amount, to provide incentive funding under
				this subsection, the Secretary shall take into consideration actions proposed
				by the State—
									(A)to implement this
				section;
									(B)to implement and
				improve residential and commercial building energy efficiency codes; and
									(C)to promote
				building energy efficiency through use of the codes.
									(3)Additional
				fundingThe Secretary shall provide additional funding under this
				subsection for implementation of a plan to demonstrate a rate of compliance
				with applicable residential and commercial building energy efficiency codes at
				a rate of not less than 90 percent, based on energy performance—
									(A)to a State that
				has adopted and is implementing, on a statewide basis—
										(i)a residential
				building energy efficiency code that meets or exceeds the requirements of the
				IECC (2006) (or a successor code that is the subject of an affirmative
				determination by the Secretary under subsection (a)(2)(A)(i)); and
										(ii)a commercial
				building energy efficiency code that meets or exceeds the requirements of the
				ASHRAE Standard 90.1 (2004) (or a successor standard that is the subject of an
				affirmative determination by the Secretary under subsection (a)(2)(A)(i));
				or
										(B)in the case of a
				State in which no statewide energy code exists for residential buildings or
				commercial buildings, or in which the State code fails to comply with
				subparagraph (A), to a local government that has adopted and is implementing
				residential and commercial building energy efficiency codes, as described in
				subparagraph (A).
									(4)TrainingOf
				the amounts made available to carry out this subsection, the Secretary may use
				not more than $500,000 for each State to train State and local officials to
				implement State or local energy codes in accordance with a plan described in
				paragraph
				(3).
								.
				5202.Conforming
			 amendmentSection 303 of the
			 Energy Conservation and Production Act (42 U.S.C. 6832) is amended by adding at
			 the end the following new paragraph:
					
						(17)IECCThe
				term IECC means the International Energy Conservation
				Code.
						.
				VIGlobal effort to
			 reduce greenhouse gas emissions
			6001.DefinitionsIn this title:
				(1)Baseline
			 emission levelThe term baseline emission level
			 means, as determined by the Administrator, the total average annual greenhouse
			 gas emissions attributed to a category of covered goods of a foreign country
			 during the period beginning on January 1, 2012, and ending on December 31,
			 2014, based on—
					(A)relevant data
			 available for that period; and
					(B)to the extent
			 necessary with respect to a specific category of covered goods, economic and
			 engineering models and best available information on technology performance
			 levels for the manufacture of that category of covered goods.
					(2)Comparable
			 actionThe term comparable action means any
			 greenhouse gas regulatory programs, requirements, and other measures adopted by
			 a foreign country that, in combination, are comparable in effect to actions
			 carried out by the United States to limit greenhouse gas emissions pursuant to
			 this Act, as determined by the President, taking into consideration the level
			 of economic development of the foreign country.
				(3)Compliance
			 yearThe term compliance year means each calendar
			 year for which the requirements of this title apply to a category of covered
			 goods of a covered foreign country that is imported into the United
			 States.
				(4)Covered foreign
			 countryThe term covered foreign country means a
			 foreign country that is included on the covered list prepared under section
			 6006(b)(3).
				(5)Covered
			 goodThe term covered good means a good that (as
			 identified by the Administrator by rule)—
					(A)is a primary
			 product;
					(B)generates, in the
			 course of the manufacture of the good, a substantial quantity of direct
			 greenhouse gas emissions and indirect greenhouse gas emissions; and
					(C)is closely related
			 to a good the cost of production of which in the United States is affected by a
			 requirement of this Act.
					(6)Foreign
			 countryThe term foreign country means a member of,
			 or observer government to, the World Trade Organization (WTO), other than the
			 United States.
				(7)Indirect
			 greenhouse gas emissionsThe term indirect greenhouse gas
			 emissions means any emissions of a greenhouse gas resulting from the
			 generation of electricity that is consumed during the manufacture of a
			 good.
				(8)International
			 agreementThe term international agreement means any
			 international agreement to which the United States is a party, including the
			 Marrakesh agreement establishing the World Trade Organization, done at
			 Marrakesh on April 15, 1994.
				(9)International
			 reserve allowanceThe term international reserve
			 allowance means an allowance (denominated in units of metric tons of
			 carbon dioxide equivalent) that is—
					(A)purchased from a
			 special reserve of allowances pursuant to section 6006(a)(2); and
					(B)used for purposes
			 of meeting the requirements of section 6006.
					(10)Primary
			 productThe term primary product means—
					(A)iron, steel,
			 aluminum, cement, bulk glass, or paper; or
					(B)any other
			 manufactured product that—
						(i)is sold in bulk
			 for purposes of further manufacture; and
						(ii)generates, in the
			 course of the manufacture of the product, direct greenhouse gas emissions and
			 indirect greenhouse gas emissions that are comparable (on an
			 emissions-per-dollar basis) to emissions generated in the manufacture of
			 products by covered facilities in the industrial sector.
						6002.PurposesThe purposes of this title are—
				(1)to promote a
			 strong global effort to significantly reduce greenhouse gas emissions;
				(2)to ensure, to the
			 maximum extent practicable, that greenhouse gas emissions occurring outside the
			 United States do not undermine the objectives of the United States in
			 addressing global climate change; and
				(3)to encourage
			 effective international action to achieve those objectives through—
					(A)agreements
			 negotiated between the United States and foreign countries; and
					(B)measures carried
			 out by the United States that comply with applicable international
			 agreements.
					6003.International
			 negotiations
				(a)FindingCongress
			 finds that the purposes described in section 6002 can be most effectively
			 addressed and achieved through agreements negotiated between the United States
			 and foreign countries.
				(b)Negotiating
			 objective
					(1)Statement of
			 policyIt is the policy of the United States to work proactively
			 under the United Nations Framework Convention on Climate Change and, in other
			 appropriate forums, to establish binding agreements committing all major
			 greenhouse gas-emitting nations to contribute equitably to the reduction of
			 global greenhouse gas emissions.
					(2)Intent of
			 Congress regarding objectiveTo the extent that the agreements
			 described in subsection (a) involve measures that will affect international
			 trade in any good or service, it is the intent of Congress that the negotiating
			 objective of the United States shall be to focus multilateral and bilateral
			 international agreements on the reduction of greenhouse gas emissions to
			 advance achievement of the purposes described in section 6002.
					6004.Interagency
			 review
				(a)Interagency
			 group
					(1)EstablishmentThe
			 President shall establish an interagency group to carry out this
			 section.
					(2)ChairpersonThe
			 chairperson of the interagency group established under paragraph (1) shall be
			 the Secretary of State.
					(3)RequirementThe
			 Administrator shall be a member of the interagency group.
					(b)Determinations
					(1)In
			 generalSubject to paragraph (2), the interagency group
			 established under subsection (a)(1) shall determine whether, and the extent to
			 which, each foreign country has taken comparable action to limit the greenhouse
			 gas emissions of the foreign country.
					(2)ExemptionThe
			 interagency group may exempt from a determination under paragraph (1) any
			 foreign country on the excluded list under section 6006(b)(2).
					(c)Report to
			 PresidentNot later than January 1, 2018, and annually
			 thereafter, the interagency group shall submit to the President a report
			 describing the determinations of the interagency group under subsection
			 (b).
				6005.Presidential
			 determinations
				(a)In
			 generalNot later than January 1, 2019, and annually thereafter,
			 the President shall determine whether each foreign country that is subject to
			 interagency review under section 6004(b) has taken comparable action to limit
			 the greenhouse gas emissions of the foreign country, taking into
			 consideration—
					(1)the baseline
			 emission levels of the foreign country; and
					(2)applicable reports
			 submitted under section 6004(c).
					(b)ReportsThe
			 President shall—
					(1)submit to Congress
			 an annual report describing the determinations of the President under
			 subsection (a) for the most recent calendar year; and
					(2)publish the
			 determinations in the Federal Register.
					6006.International
			 reserve allowance program
				(a)Establishment
					(1)In
			 generalThe Administrator shall establish a program under which
			 the Administrator, during the 1-year period beginning on January 1, 2019, and
			 annually thereafter, shall offer for sale to United States importers
			 international reserve allowances in accordance with this subsection.
					(2)SourceInternational
			 reserve allowances under paragraph (1) shall be issued from a special reserve
			 of allowances that is separate from, and established in addition to, the
			 quantity of allowances established under section 1201.
					(3)Price
						(A)In
			 generalSubject to subparagraph (B), the Administrator shall
			 establish, by rule, a methodology for determining the price of international
			 reserve allowances for each compliance year at a level that does not exceed the
			 market price of allowances established under section 1201 for the compliance
			 year.
						(B)Maximum
			 priceThe price for an international reserve allowance under
			 subparagraph (A) shall not exceed the clearing price for current compliance
			 year allowances established at the most recent auction of allowances by the
			 Corporation.
						(4)Serial
			 numberThe Administrator shall assign a unique serial number to
			 each international reserve allowance issued under this subsection.
					(5)Trading
			 systemThe Administrator may establish, by rule, a system for the
			 sale, exchange, purchase, transfer, and banking of international reserve
			 allowances.
					(6)Regulated
			 entitiesInternational reserve allowances may not be submitted by
			 regulated entities to comply with the allowance submission requirements of
			 section 1202.
					(7)ProceedsAll
			 proceeds from the sale of international reserve allowances under this
			 subsection shall be allocated to a program that the Administrator, in
			 coordination with the Secretary of State, shall establish to mitigate the
			 negative impacts of global climate change on disadvantaged communities in other
			 countries.
					(b)Foreign country
			 lists
					(1)In
			 generalNot later than January 1, 2020, and annually thereafter,
			 the President shall develop and publish in the Federal Register 2 lists of
			 foreign countries, in accordance with this subsection.
					(2)Excluded
			 list
						(A)In
			 generalThe President shall identify and publish in a list, to be
			 known as the excluded list, each foreign country the share of
			 total global greenhouse gas emissions of which is below the de minimis
			 percentage described in subparagraph (B).
						(B)De minimis
			 percentageThe de minimis percentage referred to in subparagraph
			 (A) is a percentage of total global greenhouse gas emissions of not more than
			 0.5, as determined by the President, for the most recent calendar year for
			 which emissions and other relevant data is available, taking into
			 consideration, as necessary, the annual average deforestation rate during a
			 representative period for a foreign country that is a developing
			 country.
						(3)Covered
			 list
						(A)In
			 generalThe President shall identify and publish in a list, to be
			 known as the covered list, each foreign country the covered
			 goods of which are subject to the requirements of this section.
						(B)RequirementThe
			 covered list shall include each foreign country that is not included on the
			 excluded list under paragraph (2).
						(c)Written
			 declarations
					(1)In
			 generalEffective beginning January 1, 2020, a United States
			 importer of any covered good shall, as a condition of importation or withdrawal
			 for consumption from a warehouse of the covered good, submit to the
			 Administrator and the appropriate office of the U.S. Customs and Border
			 Protection a written declaration with respect to each such importation or
			 withdrawal.
					(2)ContentsA
			 written declaration under paragraph (1) shall contain a statement that—
						(A)the applicable
			 covered good is accompanied by a sufficient number of international reserve
			 allowances, as determined under subsection (d); or
						(B)the covered good
			 is from a foreign country on the excluded list under subsection (b)(2).
						(3)InclusionA
			 written declaration described in paragraph (2)(A) shall include the unique
			 serial number of each emission allowance associated with the importation of the
			 applicable covered good.
					(4)Failure to
			 declare
						(A)In
			 generalExcept as provided in subparagraph (B), an imported
			 covered good that is not accompanied by a written declaration under this
			 subsection shall not be permitted to enter the customs territory of the United
			 States.
						(B)Exception for
			 certain importsSubparagraph (A) shall not apply to a covered
			 good of a foreign country if the President determines that—
							(i)the foreign
			 country has taken comparable action to limit the greenhouse gas emissions of
			 the foreign country, in accordance with section 6005;
							(ii)the United
			 Nations has identified the foreign country as among the least-developed of
			 developing countries; or
							(iii)the foreign
			 country is on the excluded list under subsection (b)(2).
							(5)Corrected
			 declaration
						(A)In
			 generalIf, after making a declaration required under this
			 subsection, an importer has reason to believe that the declaration contains
			 information that is not correct, the importer shall provide a corrected
			 declaration by not later than 30 days after the date of discovery of the error,
			 in accordance with subparagraph (B).
						(B)MethodA
			 corrected declaration under subparagraph (A) shall be in the form of a letter
			 or other written statement to the Administrator and the office of the U.S.
			 Customs and Border Protection to which the original declaration was
			 submitted.
						(d)Quantity of
			 allowances required
					(1)Methodology
						(A)In
			 generalThe Administrator shall establish, by rule, a method for
			 calculating the required number of international reserve allowances that a
			 United States importer must submit, together with a written declaration under
			 subsection (c), for each category of covered goods of each covered foreign
			 country.
						(B)FormulaThe
			 Administrator shall develop a general formula for calculating the international
			 reserve allowance requirement that applies, on a per unit basis, to each
			 covered good of a covered foreign country that is imported during each
			 compliance year.
						(2)Initial
			 compliance year
						(A)In
			 generalSubject to subparagraph (B), the methodology under
			 paragraph (1) shall establish an international reserve allowance requirement
			 (per unit imported into the United States) for the initial compliance year for
			 each category of covered goods of each covered foreign country that is equal to
			 the quotient obtained by dividing—
							(i)the excess, if
			 any, of the total emissions from the covered foreign country that are
			 attributable to the category of covered goods produced during the most recent
			 year for which data are available, over the baseline emission level of the
			 covered foreign country for that category; and
							(ii)the total
			 quantity of the covered good produced in the covered foreign country during the
			 most recent calendar year.
							(B)AdjustmentsThe
			 Administrator shall adjust the requirement under subparagraph (A)—
							(i)in accordance with
			 the ratio that—
								(I)the quantity of
			 allowances that were allocated at no cost to entities within the industry
			 sector manufacturing the covered goods for the compliance year during which the
			 covered goods were imported into the United States; bears to
								(II)the greenhouse
			 gas emissions of that industry sector; and
								(ii)to take into
			 account the level of economic development of the covered foreign country in
			 which the covered goods were produced.
							(3)Subsequent
			 compliance yearsFor each subsequent compliance year, the
			 Administrator shall revise, as appropriate, the international reserve allowance
			 requirement applicable to each category of imported covered goods of each
			 covered foreign country to reflect changes in the factors described in
			 paragraph (2)(B).
					(4)PublicationNot
			 later than 90 days before the beginning of each compliance year, the
			 Administrator shall publish in the Federal Register a schedule describing the
			 required number of international reserve allowances for each category of
			 imported covered goods of each covered foreign country, as calculated under
			 this subsection.
					(e)Foreign
			 allowances and credits
					(1)Foreign
			 allowances
						(A)In
			 generalA United States importer may submit, in lieu of an
			 international reserve allowance issued under this section, a foreign allowance
			 or similar compliance instrument distributed by a foreign country pursuant to a
			 cap and trade program that represents a comparable action.
						(B)Commensurate cap
			 and trade programFor purposes of subparagraph (A), a cap and
			 trade program that represents a comparable action shall include any greenhouse
			 gas regulatory program adopted by a covered foreign country to limit the
			 greenhouse gas emissions of the covered foreign country, if the President
			 certifies that the program—
							(i)(I)places a quantitative
			 limitation on the total quantity of greenhouse gas emissions of the covered
			 foreign country (expressed in terms of tons emitted per calendar year);
			 and
								(II)achieves that
			 limitation through an allowance trading system;
								(ii)satisfies such
			 criteria as the President may establish for requirements relating to the
			 enforceability of the cap and trade program, including requirements for
			 monitoring, reporting, verification procedures, and allowance tracking;
			 and
							(iii)is a comparable
			 action.
							(2)Foreign
			 credits
						(A)In
			 generalA United States importer may submit, in lieu of an
			 international reserve allowance issued under this section, a foreign credit or
			 a credit for an international offset project that the Administrator has
			 authorized for use under subtitle E of title II.
						(B)ApplicationThe
			 limitation on the use of international reserve allowances by regulated entities
			 under subsection (a)(6) shall not apply to a United States importer for
			 purposes of this paragraph.
						(f)Retirement of
			 allowancesThe Administrator shall retire each international
			 reserve allowance, foreign allowance, and foreign credit submitted to achieve
			 compliance with this section.
				(g)Consistency with
			 international agreementsThe Administrator, in consultation with
			 the Secretary of State, shall adjust the international reserve allowance
			 requirements established under this section (including the quantity of
			 international reserve allowances required for each category of covered goods of
			 a covered foreign country) as the Administrator determines to be necessary to
			 ensure that the United States complies with all applicable international
			 agreements.
				(h)TerminationThe
			 international reserve allowance requirements of this section shall not apply to
			 a covered good of a covered foreign country in any case in which the President
			 makes a determination described in subsection (b)(2) with respect to the
			 covered goods of that covered foreign country.
				(i)Final
			 regulationsNot later than January 1, 2019, the Administrator
			 shall promulgate such regulations as the Administrator determines to be
			 necessary to carry out this section.
				6007.Adjustment of
			 international reserve allowance requirements
				(a)In
			 generalNot later than January 1, 2023, and annually thereafter,
			 the President shall prepare and submit to Congress a report that assesses the
			 effectiveness of the applicable international reserve allowance requirements
			 under section 6006 with respect to the covered goods of each covered foreign
			 country.
				(b)Inadequate
			 requirementsIf the President determines that an applicable
			 international reserve allowance requirement is not adequate to achieve the
			 purposes of this title, the President, simultaneously with the submission of
			 the report under subsection (a), shall—
					(1)adjust the
			 requirement; or
					(2)take such other
			 action as the President determines to be necessary to improve the effectiveness
			 of the requirement, in accordance with all applicable international
			 agreements.
					(c)Effective
			 dateAn adjustment under subsection (b)(1) shall take effect
			 beginning on January 1 of the compliance year immediately following the date on
			 which the adjustment is made.
				VIIReviews
			7001.National
			 Academy of Sciences Review
				(a)Report
					(1)In
			 generalNot later than January 1, 2012, and every 3 years
			 thereafter, the Administrator shall offer to enter into a contract with the
			 National Academy of Sciences under which the Academy shall submit to Congress
			 and the Administrator reports evaluating the implementation of this Act.
					(2)Contents of
			 reportEach report submitted to Congress under paragraph (1)
			 shall include an analysis of—
						(A)the extent to
			 which the emission reductions required under this Act are being
			 achieved;
						(B)the extent to
			 which the emission reductions achieved under this Act, taken together with
			 actual steps taken by other countries to reduce greenhouse gas emissions, is
			 predicted to stabilize atmospheric greenhouse gas concentrations at a level
			 adequate to forestall dangerous anthropogenic interference with the climate
			 system;
						(C)whether an
			 increase of global average temperature in excess of 3.6 degrees Fahrenheit (2
			 degrees Celsius) above the preindustrial average has occurred or is more likely
			 than not to occur in the foreseeable future as a result of anthropogenic
			 climate change;
						(D)(i)predicted changes in
			 ocean acidity, the extent of coral reefs, and other indicators of ocean
			 ecosystem health due to anthropogenic carbon dioxide; and
							(ii)any additional
			 actions that should be taken by the United States or other countries to protect
			 the health of the oceans;
							(E)the status of the
			 best available science and the status of technologies to reduce, sequester, or
			 avoid greenhouse gas emissions;
						(F)whether the
			 percentage of allowances for any calendar year that are auctioned, allocated,
			 or devoted to other purposes under this Act should be modified;
						(G)the effectiveness
			 of auction revenues in meeting the stated purposes of this Act; and
						(H)whether additional
			 measures, including an increase in the earned income tax credit, a reduction in
			 payroll taxes, or the implementation of electronic benefit transfers by State
			 health and human services agencies to reach low-income individuals who are not
			 required to file Federal income tax returns, are needed to help low- and
			 moderate-income individuals respond to changes in the cost of energy-related
			 goods and services.
						(b)Technology
			 reports
					(1)DefinitionIn
			 this subsection, the term technologically infeasible, with respect
			 to a technology, means that the technology—
						(A)will not be
			 demonstrated beyond laboratory-scale conditions;
						(B)would be
			 unsafe;
						(C)would not reliably
			 reduce greenhouse gas emissions; or
						(D)would prevent the
			 activity to which the technology applies from meeting or performing the primary
			 purpose of the activity (such as generating electricity or transporting goods
			 or individuals).
						(2)ReportsNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall offer to enter into a contract with the National Academy of Sciences
			 under which the Academy, not later than 2 years after the date of enactment of
			 this Act and every 3 years thereafter, shall submit to Congress and the
			 Administrator a report that describes or analyzes—
						(A)the status of
			 current greenhouse gas emission reduction technologies, including—
							(i)technologies for
			 capture and disposal of greenhouse gases;
							(ii)efficiency
			 improvement technologies;
							(iii)zero-greenhouse
			 gas emitting energy technologies; and
							(iv)above- and
			 below-ground biological sequestration technologies;
							(B)whether the
			 requirements of this Act (including regulations promulgated under this
			 Act)—
							(i)promote the
			 development and deployment of greenhouse gas emission reduction technologies;
			 or
							(ii)mandate a level
			 of emission control or reduction that, based on available or expected
			 technology, will be technologically infeasible at the time at which the
			 requirements become effective;
							(C)the projected date
			 on which any technology determined to be technologically infeasible will become
			 technologically feasible;
						(D)whether any
			 technology determined to be technologically infeasible cannot reasonably be
			 expected to become technologically feasible prior to calendar year 2050;
			 and
						(E)the costs of
			 available alternative greenhouse gas emission reduction strategies that could
			 be used or pursued in lieu of any technologies that are determined to be
			 technologically infeasible.
						7002.Transportation
			 sector review
				(a)ReviewNot
			 later than January 1, 2010, the Administrator shall conduct a comprehensive
			 review and analysis to determine whether any of the following have
			 occurred:
					(1)(A)The motor vehicle fuel
			 and motor vehicle and nonroad regulations within the scope of Executive Order
			 13432 (72 Fed. Reg. 27717; relating to cooperation among agencies in protecting
			 the environment with respect to greenhouse gas emissions from motor vehicles,
			 nonroad vehicles, and nonroad engines) have been finalized and implemented by
			 Federal agencies and departments.
						(B)Any other
			 transportation-related programs, including corporate average fuel economy
			 standard reform, greenhouse gas vehicle emissions standards, renewable fuel
			 volume mandates, low carbon fuel standards, and activities to reduce vehicle
			 miles traveled have been finalized and implemented by a Federal agency or
			 department.
						(2)Any regulation or
			 program described in paragraph (1) is expected to achieve at least 1 of the
			 following, as compared to the baseline greenhouse gas emissions consistent with
			 the reference case contained in the report of the Energy Information
			 Administration entitled Annual Energy Outlook 2006:
						(A)At least a
			 6.2-percent reduction in cumulative greenhouse gas emissions from the
			 light-duty motor vehicle sector, including light-duty vehicles and light-duty
			 trucks, during the period beginning on January 1, 2010, and ending on December
			 31, 2020.
						(B)A cumulative
			 reduction of approximately 1,140,000 metric tons of carbon dioxide equivalent,
			 measured on a full fuel cycle basis.
						(b)ReportIf
			 the Administrator determines that a reduction described in subsection (a)(2)(A)
			 will not be achieved, the Administrator shall submit to Congress, not later
			 than January 1, 2010, a report describing—
					(1)any additional
			 action of the Administrator that will be necessary to reduce greenhouse gas
			 emissions from the light-duty motor vehicle sector; and
					(2)recommendations of
			 the Administrator with respect to actions that could be established by Congress
			 to ensure that the United States transportation sector will achieve—
						(A)the reductions
			 described in subsection (a)(2)(B); and
						(B)any additional
			 reductions necessary for that sector to assume an equitable share of
			 responsibility for reducing greenhouse gas emissions.
						7003.Adaptation
			 review
				(a)Regional
			 estimates
					(1)Estimates
						(A)In
			 generalThe Administrator, in consultation with the officials
			 described in paragraph (2) and relevant State agencies, shall conduct 6
			 regional infrastructure cost assessments in various regions of the United
			 States, and a national cost assessment, to provide estimates of the range of
			 costs that should be anticipated for adaptation to the impacts of climate
			 change.
						(B)Various
			 probabilitiesThe Administrator shall develop the estimates under
			 subparagraph (A) for low, medium, and high probabilities of climate change and
			 the potential impacts of climate change.
						(2)Description of
			 officialsThe officials referred to in paragraph (1) are—
						(A)the Secretary of
			 Agriculture;
						(B)the Secretary of
			 Commerce;
						(C)the Secretary of
			 Defense;
						(D)the Secretary of
			 Energy;
						(E)the Secretary of
			 Health and Human Services;
						(F)the Secretary of
			 Homeland Security;
						(G)the Secretary of
			 Housing and Urban Development;
						(H)the Secretary of
			 the Interior;
						(I)the Secretary of
			 Transportation;
						(J)the Director of
			 United States Geological Survey; and
						(K)the heads of such
			 other Federal agencies and departments as the Administrator determines to be
			 necessary.
						(3)Submission to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Administrator shall submit to Congress a report describing the
			 results of the assessments conducted under this subsection.
					(b)Adaptation
			 plan
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall submit to Congress a climate change
			 adaptation plan for the United States, based on—
						(A)assessments
			 performed by the United Nations Intergovernmental Panel on Climate Change in
			 accordance with the Global Change Research Act of 1990 (15 U.S.C. 2921 et
			 seq.); and
						(B)any other
			 scientific, peer-reviewed regional assessments.
						(2)InclusionsThe
			 adaptation plan under paragraph (1) shall include—
						(A)a prioritized list
			 of vulnerable systems and regions in the United States;
						(B)requirements for
			 coordination between Federal, State, and local governments to ensure that key
			 public infrastructure, safety, health, and land use planning and control issues
			 are addressed;
						(C)requirements for
			 coordination among the Federal Government, industry, and communities;
						(D)an assessment of
			 climate change science research needs, including probabilistic assessments as
			 an aid to planning;
						(E)an assessment of
			 climate change technology needs; and
						(F)regional and
			 national cost assessments for the range of costs that should be anticipated for
			 adapting to the impacts of climate change.
						(c)Impacts of
			 climate change on low-income populations
					(1)In
			 generalThe Administrator shall conduct research on the impact of
			 climate change on low-income populations in all countries, including—
						(A)an assessment of
			 the adverse impact of climate change on—
							(i)low-income
			 populations in the United States; and
							(ii)developing
			 countries;
							(B)(i)an identification of
			 appropriate climate change adaptation measures and programs for developing
			 countries and low-income populations;
							(ii)an assessment of
			 the impact of the measures and programs on low-income populations; and
							(C)an estimate of the
			 costs of developing and implementing those climate change adaptation and
			 mitigation programs.
						(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report describing the results of the research
			 conducted under paragraph (1).
					VIIIFramework for
			 geological sequestration of carbon dioxide
			8001.National
			 drinking water regulations
				(a)In
			 generalSection 1421 of the
			 Safe Drinking Water Act (42 U.S.C. 300h) is amended—
					(1)in subsection (b)(1), by striking
			 subsection (d)(2) and inserting subsection
			 (e)(2);
					(2)by redesignating subsection (d) as
			 subsection (e); and
					(3)by inserting after subsection (c) the
			 following:
						
							(d)Carbon
				dioxide
								(1)RegulationsNot
				later than 1 year after the date of enactment of the America’s Climate Security
				Act of 2007, the Administrator shall promulgate regulations for permitting
				commercial-scale underground injection of carbon dioxide for purposes of
				geological sequestration to address climate change, including
				provisions—
									(A)for monitoring and
				controlling the long-term storage of carbon dioxide and avoiding, to the
				maximum extent practicable, any release of carbon dioxide into the atmosphere,
				and for ensuring protection of underground sources of drinking water, human
				health, and the environment; and
									(B)relating to
				long-term liability associated with commercial-scale geological
				sequestration.
									(2)Subsequent
				reportsNot later than 5 years after the date on which
				regulations are promulgated pursuant to paragraph (1), and not less frequently
				than once every 5 years thereafter, the Administrator shall submit to Congress
				a report that contains an evaluation of the effectiveness of the regulations,
				based on current knowledge and experience, with particular emphasis on any new
				information on potential impacts of commercial-scale geological sequestration
				on drinking water, human health, and the environment.
								(3)RevisionIf
				the Administrator determines, based on a report under paragraph (2), that
				regulations promulgated pursuant to paragraph (1) require revision, the
				Administrator shall promulgate revised regulations not later than 1 year after
				the date on which the applicable report is submitted to Congress under
				paragraph
				(2).
								.
					(b)Conforming
			 amendmentSection 1447(a)(4) of the Safe Drinking Water Act (42
			 U.S.C. 300j–6(a)(4)) is amended by striking section 1421(d)(2)
			 and inserting section 1421(e)(2).
				8002.Assessment of
			 geological storage capacity for carbon dioxide
				(a)DefinitionsIn
			 this section:
					(1)AssessmentThe
			 term assessment means the national assessment of capacity for
			 carbon dioxide completed under subsection (f).
					(2)CapacityThe
			 term capacity means the portion of a storage formation that can
			 retain carbon dioxide in accordance with the requirements (including physical,
			 geological, and economic requirements) established under the methodology
			 developed under subsection (b).
					(3)Engineered
			 hazardThe term engineered hazard includes the
			 location and completion history of any well that could affect a storage
			 formation or capacity.
					(4)RiskThe
			 term risk includes any risk posed by a geomechanical, geochemical,
			 hydro­geo­logical, structural, or engineered hazard.
					(5)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the United States Geological Survey.
					(6)Storage
			 formationThe term storage formation means a deep
			 saline formation, unmineable coal seam, or oil or gas reservoir that is capable
			 of accommodating a volume of industrial carbon dioxide.
					(b)MethodologyNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 develop a methodology for conducting an assessment under subsection (f), taking
			 into consideration—
					(1)the geographical
			 extent of all potential storage formations in all States;
					(2)the capacity of
			 the potential storage formations;
					(3)the injectivity of
			 the potential storage formations;
					(4)an estimate of
			 potential volumes of oil and gas recoverable by injection and storage of
			 industrial carbon dioxide in potential storage formations;
					(5)the risk
			 associated with the potential storage formations; and
					(6)the work performed
			 to develop the Carbon Sequestration Atlas of the United States and Canada
			 completed by the Department of Energy in April 2006.
					(c)Coordination
					(1)Federal
			 coordination
						(A)ConsultationThe
			 Secretary shall consult with the Secretary of Energy and the Administrator
			 regarding data sharing and the format, development of methodology, and content
			 of the assessment to ensure the maximum usefulness and success of the
			 assessment.
						(B)CooperationThe
			 Secretary of Energy and the Administrator shall cooperate with the Secretary to
			 ensure, to the maximum extent practicable, the usefulness and success of the
			 assessment.
						(2)State
			 coordinationThe Secretary shall consult with State geological
			 surveys and other relevant entities to ensure, to the maximum extent
			 practicable, the usefulness and success of the assessment.
					(d)External review
			 and publicationOn completion of the methodology under subsection
			 (b), the Secretary shall—
					(1)publish the
			 methodology and solicit comments from the public and the heads of affected
			 Federal and State agencies;
					(2)establish a panel
			 of individuals with expertise in the matters described in paragraphs (1)
			 through (5) of subsection (b) composed, as appropriate, of representatives of
			 Federal agencies, institutions of higher education, nongovernmental
			 organizations, State organizations, industry, and international geosciences
			 organizations to review the methodology and comments received under paragraph
			 (1); and
					(3)on completion of
			 the review under paragraph (2), publish in the Federal Register the revised
			 final methodology.
					(e)Periodic
			 updatesThe methodology developed under this section shall be
			 updated periodically (including not less frequently than once every 5 years) to
			 incorporate new data as the data becomes available.
				(f)National
			 assessment
					(1)In
			 generalNot later than 2 years after the date of publication of
			 the methodology under subsection (d)(3), the Secretary, in consultation with
			 the Secretary of Energy and State geological surveys, shall complete a national
			 assessment of the capacity for carbon dioxide storage in accordance with the
			 methodology.
					(2)Geological
			 verificationAs part of the assessment, the Secretary shall carry
			 out a drilling program to supplement the geological data relevant to
			 determining storage capacity in carbon dioxide in geological storage
			 formations, including—
						(A)well log
			 data;
						(B)core data;
			 and
						(C)fluid sample
			 data.
						(3)Partnership with
			 other drilling programsAs part of the drilling program under
			 paragraph (2), the Secretary shall enter into partnerships, as appropriate,
			 with other entities to collect and integrate data from other drilling programs
			 relevant to the storage of carbon dioxide in geologic formations.
					(4)Incorporation
			 into NatCarb
						(A)In
			 generalOn completion of the assessment, the Secretary shall
			 incorporate the results of the assessment using, to the maximum extent
			 practicable—
							(i)the NatCarb
			 database; or
							(ii)a new database
			 developed by the Secretary, as the Secretary determines to be necessary.
							(B)RankingThe
			 database shall include the data necessary to rank potential storage
			 sites—
							(i)for capacity and
			 risk;
							(ii)across the United
			 States;
							(iii)within each
			 State;
							(iv)by formation;
			 and
							(v)within each
			 basin.
							(5)ReportNot
			 later than 180 days after the date on which the assessment is completed, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Science and Technology of the House of
			 Representatives a report describing the results of the assessment.
					(6)Periodic
			 updatesThe assessment shall be updated periodically (including
			 not less frequently than once every 5 years) as necessary to support public and
			 private sector decisionmaking, as determined by the Secretary.
					8003.Study of the
			 feasibility relating to construction of pipelines and geological carbon dioxide
			 sequestration activities
				(a)In
			 generalThe Secretary of Energy, in coordination with the
			 Administrator, the Federal Energy Regulatory Commission, the Secretary of
			 Transportation, and the Secretary of the Interior, shall conduct a study to
			 assess the feasibility of the construction of—
					(1)pipelines to be
			 used for the transportation of carbon dioxide for the purpose of sequestration
			 or enhanced oil recovery; and
					(2)geological carbon
			 dioxide sequestration facilities.
					(b)ScopeThe
			 study shall consider—
					(1)any barrier or
			 potential barrier in existence as of the date of enactment of this Act,
			 including any technical, siting, financing, or regulatory barrier, relating
			 to—
						(A)the construction
			 of pipelines to be used for the transportation of carbon dioxide for the
			 purpose of sequestration or enhanced oil recovery; or
						(B)the geological
			 sequestration of carbon dioxide;
						(2)any market risk
			 (including throughput risk) relating to—
						(A)the construction
			 of pipelines to be used for the transportation of carbon dioxide for the
			 purpose of sequestration or enhanced oil recovery; or
						(B)the geological
			 sequestration of carbon dioxide;
						(3)any regulatory,
			 financing, or siting option that, as determined by the Secretary of Energy,
			 would—
						(A)mitigate any
			 market risk described in paragraph (2); or
						(B)help ensure the
			 construction of pipelines dedicated to the transportation of carbon dioxide for
			 the purpose of sequestration or enhanced oil recovery;
						(4)the means by which
			 to ensure the safe handling and transportation of carbon dioxide;
					(5)any preventive
			 measure to ensure the integration of pipelines to be used for the
			 transportation of carbon dioxide for the purpose of sequestration or enhanced
			 oil recovery; and
					(6)any other
			 appropriate use, as determined by the Secretary of Energy, in coordination with
			 the Administrator, the Federal Energy Regulatory Commission, the Secretary of
			 Transportation, and the Secretary of the Interior.
					(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Energy shall submit to the Congress a report describing the results of the
			 study.
				8004.Liabilities
			 for closed geological storage sites
				(a)Establishment of
			 task forceAs soon as practicable after the date of enactment of
			 this Act, the Administrator shall establish a task force, to be composed of an
			 equal number of stakeholders, the public, subject matter experts, and members
			 of the private sector, to conduct a study of the legal framework, environmental
			 and safety considerations, and cost implications of potential Federal
			 assumption of liability with respect to closed geological storage sites.
				(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the task force
			 established under subsection (a) shall submit to Congress a report describing
			 the results of the study conducted under subsection (a), including
			 recommendations of the task force, if any, with respect to the framework
			 described in that subsection.
				IXMiscellaneous
			9001.Paramount
			 interest waiver
				(a)In
			 generalIf the President determines that a national security
			 emergency exists and, in light of information that was not available as of the
			 date of enactment of this Act, it is in the paramount interest of the United
			 States to modify any requirement under this Act to minimize the effects of the
			 emergency, the President may, after opportunity for public notice and comment,
			 temporarily adjust, suspend, or waive any regulations promulgated pursuant to
			 this Act to achieve that minimization.
				(b)ConsultationIn
			 making an emergency determination under subsection (a), the President shall, to
			 the maximum extent practicable, consult with and take into account any advice
			 received from—
					(1)the National
			 Academy of Sciences;
					(2)the Secretary of
			 Energy; and
					(3)the
			 Administrator.
					(c)Judicial
			 reviewAn emergency determination under subsection (a) shall be
			 subject to judicial review in accordance with section 307 of the Clean Air Act
			 (42 U.S.C. 7607).
				9002.Corporate
			 environmental disclosure of climate change risks
				(a)RegulationsNot
			 later than 2 years after the date of enactment of this Act, the Securities and
			 Exchange Commission (referred to in this section as the
			 Commission) shall promulgate regulations in accordance with
			 section 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) directing
			 each issuer of securities under that Act, to inform, based on the current
			 expectations and projections and knowledge of facts of the issuer, securities
			 investors of material risks relating to—
					(1)the financial
			 exposure of the issuer because of the net global warming pollution emissions of
			 the issuer; and
					(2)the potential
			 economic impacts of global warming on the interests of the issuer.
					(b)Uniform format
			 for disclosureIn carrying out subsection (a), the Commission
			 shall enter into an agreement with the Financial Accounting Standards Board, or
			 another appropriate organization that establishes voluntary standards, to
			 develop a uniform format for disclosing to securities investors information on
			 the risks described in subsection (a).
				(c)Interim
			 interpretive release
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Commission shall issue an interpretive release clarifying that under
			 items 101 and 303 of Regulation S–K of the Commission under part 229 of title
			 17, Code of Federal Regulations (as in effect on the date of enactment of this
			 Act)—
						(A)the commitments of
			 the United States to reduce emissions of global warming pollution under the
			 United Nations Framework Convention on Climate Change, done at New York on May
			 9, 1992, are considered to be a material effect; and
						(B)global warming
			 constitutes a known trend.
						(2)Period of
			 effectivenessThe interpretive release issued under paragraph (1)
			 shall remain in effect until the effective date of the final regulations
			 promulgated under subsection (a).
					9003.Administrative
			 procedure and judicial review
				(a)Rulemaking
			 proceduresAny rule,
			 requirement, regulation, method, standard, program, determination, or final
			 action made or promulgated pursuant to any title of this Act, with the
			 exception of sections 3101, 3201, 3301, and 3901, shall be subject to the
			 rulemaking procedures described in sections 551 through 557 of title 5, United
			 States Code.
				(b)EnforcementEach provision of this Act (including
			 provisions relating to mandatory duties of the Administrator) shall be fully
			 enforceable pursuant to sections 113, 303, and 304 of the Clean Air Act (42
			 U.S.C. 7413, 7603, 7604).
				(c)Recordkeeping,
			 inspections, monitoring, entry, and subpoenasThe Administrator
			 shall have the same powers and authority provided under sections 114 and 307(a)
			 of the Clean Air Act (42 U.S.C. 7414, 7607(a)) in carrying out, administering,
			 and enforcing this Act.
				(d)Judicial
			 reviewA petition for
			 judicial review of any regulation promulgated, or final action carried out, by
			 the Administrator pursuant to this Act may be filed only—
					(1)in the United States Court of Appeals for
			 the District of Columbia; and
					(2)in accordance with section 307(b) of the
			 Clean Air Act (42 U.S.C. 7607(b)).
					9004.Retention of
			 State authority
				(a)In
			 generalExcept as provided in
			 subsection (b), in accordance with section 116 of the Clean Air Act (42 U.S.C.
			 7416) and section 510 of the Federal Water Pollution Control Act (33 U.S.C.
			 1370), nothing in this Act precludes or abrogates the right of any State to
			 adopt or enforce—
					(1)any standard, cap, limitation, or
			 prohibition relating to emissions of greenhouse gas; or
					(2)any requirement relating to control,
			 abatement, or avoidance of emissions of greenhouse gas.
					(b)ExceptionNotwithstanding subsection (a), no State
			 may adopt a standard, cap, limitation, prohibition, or requirement that is less
			 stringent than the applicable standard, cap, limitation, prohibition, or
			 requirement under this Act.
				9005.Tribal
			 authorityFor purposes of this
			 Act, the Administrator may treat any federally recognized Indian tribe as a
			 State, in accordance with section 301(d) of the Clean Air Act (42 U.S.C.
			 7601(d)).
			9006.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Lieberman-Warner Climate
			 Security Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					TITLE I—Capping greenhouse gas
				emissions
					Subtitle A—Tracking emissions
					Sec. 1101. Purpose.
					Sec. 1102. Definitions.
					Sec. 1103. Reporting requirements.
					Sec. 1104. Data quality and
				verification.
					Sec. 1105. Federal greenhouse gas
				registry.
					Sec. 1106. Enforcement.
					Subtitle B—Reducing emissions
					Sec. 1201. Emission allowance
				account.
					Sec. 1202. Compliance obligation.
					Sec. 1203. Penalty for
				noncompliance.
					Sec. 1204. Rulemaking.
					TITLE II—Managing and containing costs
				efficiently
					Subtitle A—Trading
					Sec. 2101. Sale, exchange, and retirement of
				emission allowances.
					Sec. 2102. No restriction on
				transactions.
					Sec. 2103. Allowance transfer
				system.
					Sec. 2104. Allowance tracking
				system.
					Subtitle B—Banking
					Sec. 2201. Indication of calendar
				year.
					Sec. 2202. Effect of time.
					Subtitle C—Borrowing
					Sec. 2301. Regulations.
					Sec. 2302. Term.
					Sec. 2303. Repayment with interest.
					Subtitle D—Offsets
					Sec. 2401. Outreach initiative on revenue
				enhancement for agricultural producers.
					Sec. 2402. Establishment of domestic offset
				program.
					Sec. 2403. Eligible offset project
				types.
					Sec. 2404. Project initiation and
				approval.
					Sec. 2405. Offset verification and issuance of
				allowances.
					Sec. 2406. Tracking of reversals for
				sequestration projects.
					Sec. 2407. Examinations.
					Sec. 2408. Timing and the provision of offset
				allowances.
					Sec. 2409. Offset registry.
					Sec. 2410. Environmental
				considerations.
					Sec. 2411. Program review.
					Sec. 2412. Retail carbon offsets.
					Subtitle E—International emission
				allowances
					Sec. 2501. Use of international emission
				allowances.
					Sec. 2502. Regulations.
					Sec. 2503. Facility certification.
					Subtitle F—Carbon Market Efficiency
				Board
					Sec. 2601. Purposes.
					Sec. 2602. Establishment of Carbon Market
				Efficiency Board.
					Sec. 2603. Duties.
					Sec. 2604. Powers.
					Sec. 2605. Estimate of costs to economy of
				limiting greenhouse gas emissions.
					TITLE III—Allocating and distributing
				allowances
					Subtitle A—Auctions
					Sec. 3101. Allocation for early
				auctions.
					Sec. 3102. Allocation for annual
				auctions.
					Subtitle B—Early action
					Sec. 3201. Allocation.
					Sec. 3202. Distribution.
					Subtitle C—States
					Sec. 3301. Allocation for energy
				savings.
					Sec. 3302. Allocation for States with programs
				that exceed Federal emission reduction targets.
					Sec. 3303. General allocation.
					Sec. 3304. Allocation for mass
				transit.
					Subtitle D—Electricity consumers
					Sec. 3401. Allocation.
					Sec. 3402. Distribution.
					Sec. 3403. Use.
					Sec. 3404. Reporting.
					Subtitle E—Natural gas consumers
					Sec. 3501. Allocation.
					Sec. 3502. Distribution.
					Sec. 3503. Use.
					Sec. 3504. Reporting.
					Subtitle F—Bonus allowances for carbon capture
				and geological sequestration
					Sec. 3601. Allocation.
					Sec. 3602. Qualifying projects.
					Sec. 3603. Distribution.
					Sec. 3604. 10-Year limit.
					Sec. 3605. Exhaustion of bonus allowance
				account.
					Subtitle G—Domestic agriculture and
				forestry
					Sec. 3701. Allocation.
					Sec. 3702. Agricultural and forestry greenhouse
				gas management research.
					Sec. 3703. Distribution.
					Subtitle H—International forest
				protection
					Sec. 3801. Findings.
					Sec. 3802. Definition of forest carbon
				activities.
					Sec. 3803. Allocation.
					Sec. 3804. Definition and eligibility
				requirements.
					Sec. 3805. International forest carbon
				activities.
					Sec. 3806. Reviews and discount.
					Subtitle I—Transition assistance
					Sec. 3901. General allocation and
				distribution.
					Sec. 3902. Distributing emission allowances to
				owners and operators of fossil fuel-fired electric power generating
				facilities.
					Sec. 3903. Distributing additional emission
				allowances to rural electric cooperatives.
					Sec. 3904. Distributing emission allowances to
				owners and operators of energy intensive manufacturing facilities.
					Sec. 3905. Distributing emission allowances to
				owners and operators of facilities and other entities that produce or import
				petroleum-based fuel.
					Sec. 3906. Distributing emission allowances to
				hydrofluorocarbon producers and importers.
					Subtitle J—Reducing methane emissions from
				landfills and coal mines
					Sec. 3907. Allocation.
					Sec. 3908. Distribution.
					TITLE IV—Auctions and uses of auction
				proceeds
					Subtitle A—Funds
					Sec. 4101. Establishment.
					Sec. 4102. Amounts in Funds.
					Subtitle B—Climate Change Credit
				Corporation
					Sec. 4201. Establishment.
					Sec. 4202. Applicable laws.
					Sec. 4203. Board of directors.
					Sec. 4204. Review and audit by Comptroller
				General.
					Subtitle C—Auctions
					Sec. 4301. Early auctions.
					Sec. 4302. Annual auctions.
					Subtitle D—Energy technology
				deployment
					Sec. 4401. General allocations.
					Sec. 4402. Zero- or low-carbon energy
				technologies deployment.
					Sec. 4403. Advanced coal and sequestration
				technologies program.
					Sec. 4404. Fuel from cellulosic
				biomass.
					Sec. 4405. Advanced technology vehicles
				manufacturing incentive program.
					Sec. 4406. Sustainable energy
				program.
					Subtitle E—Energy consumers
					Sec. 4501. Proportions of funding
				availability.
					Sec. 4502. Rural energy assistance
				program.
					Subtitle F—Climate change worker training
				program
					Sec. 4601. Funding.
					Sec. 4602. Purposes.
					Sec. 4603. Establishment.
					Sec. 4604. Activities.
					Sec. 4605. Worker protections and
				nondiscrimination requirements.
					Sec. 4606. Workforce training and
				safety.
					Subtitle G—Adaptation program for natural
				resources in United States and territories
					Sec. 4701. Definitions.
					Sec. 4702. Adaptation fund.
					Subtitle H—International Climate Change
				Adaptation and National Security Program
					Sec. 4801. Findings.
					Sec. 4802. Purposes.
					Sec. 4803. Establishment.
					Sec. 4804. Funding.
					Subtitle I—Emergency firefighting
				programs
					Sec. 4901. Findings.
					Sec. 4902. Bureau of Land Management emergency
				firefighting program.
					Sec. 4903. Forest Service emergency
				firefighting program.
					TITLE V—Energy efficiency
					Subtitle A—Appliance efficiency
					Sec. 5101. Residential boilers.
					Sec. 5102. Regional variations in heating or
				cooling standards.
					Subtitle B—Building efficiency
					Sec. 5201. Updating State building energy
				efficiency codes.
					Sec. 5202. Conforming amendment.
					TITLE VI—Global effort to reduce greenhouse gas
				emissions
					Sec. 6001. Definitions.
					Sec. 6002. Purposes.
					Sec. 6003. International
				negotiations.
					Sec. 6004. Interagency review.
					Sec. 6005. Presidential
				determinations.
					Sec. 6006. International reserve allowance
				program.
					Sec. 6007. Adjustment of international reserve
				allowance requirements.
					TITLE VII—Reviews and
				Recommendations
					Sec. 7001. National Academy of Sciences
				Reviews.
					Sec. 7002. Environmental Protection Agency
				review.
					Sec. 7003. Environmental Protection Agency
				recommendations.
					Sec. 7004. Presidential
				recommendations.
					Sec. 7005. Adaptation assessments and
				plan.
					Sec. 7006. Study by
				Administrator of aviation sector greenhouse gas emissions.
					TITLE VIII—Framework for geological
				sequestration of carbon dioxide
					Sec. 8001. National drinking water
				regulations.
					Sec. 8002. Assessment of geological storage
				capacity for carbon dioxide.
					Sec. 8003. Study of the feasibility relating to
				construction of pipelines and geological carbon dioxide sequestration
				activities.
					Sec. 8004. Liabilities for closed geological
				storage sites.
					TITLE IX—Miscellaneous
					Sec. 9001. Paramount interest
				waiver.
					Sec. 9002. Administrative procedure and
				judicial review.
					Sec. 9003. Retention of State
				authority.
					Sec. 9004. Tribal authority.
					Sec. 9005. Rocky Mountain
				Centers for Study of Coal Utilization.
					Sec. 9006. Sun grant center
				research on compliance with Clean Air Act.
					Sec. 9007. Authorization of
				appropriations.
					TITLE X—Control of
				hydrofluorocarbon consumption
					Sec. 10001. Applicability.
					Sec. 10002. Definitions.
					Sec. 10003. Cap on hydrofluorocarbon
				consumption and importation into United States.
					Sec. 10004. Hydrofluorocarbon consumption
				allowance account.
					Sec. 10005. Allocation of hydrofluorocarbon
				consumption allowances.
					Sec. 10006. Compliance obligation.
					Sec. 10007. Sale, exchange, and other uses of
				hydrofluorocarbon consumption allowances.
					Sec. 10008. Allowance transfer
				system.
					Sec. 10009. Banking and borrowing.
					Sec. 10010. Hydrofluorocarbon destruction
				allowances.
					TITLE XI—Amendments to Clean Air
				Act
					Sec. 11001. National recycling and emission
				reduction program.
					Sec. 11002. Servicing of motor vehicle air
				conditioners.
					Sec. 11003. Carbon dioxide
				reduction.
				
			2.FindingsCongress finds that—
			(1)unchecked global warming
			 poses a significant threat to—
				(A)the national security and
			 economy of the United States;
				(B)public health and welfare
			 in the United States;
				(C)the well-being of other
			 countries; and
				(D)the global
			 environment;
				(2)under the United Nations
			 Framework Convention on Climate Change, done at New York on May 9, 1992, the
			 United States is committed to stabilizing greenhouse gas concentrations in the
			 atmosphere at a level that will prevent dangerous anthropogenic interference
			 with the climate system;
			(3)according to the Fourth
			 Assessment Report of the Intergovernmental Panel on Climate Change, stabilizing
			 greenhouse gas concentrations in the atmosphere at a level that will prevent
			 dangerous interference with the climate system will require a global effort to
			 reduce anthropogenic greenhouse gas emissions worldwide by 50 to 85 percent
			 below 2000 levels by 2050;
			(4)prompt, decisive action
			 is critical, since global warming pollutants can persist in the atmosphere for
			 more than a century;
			(5)the ingenuity of the
			 people of the United States will allow the United States to become a leader in
			 curbing global warming;
			(6)it is possible and
			 desirable to cap greenhouse gas emissions, from sources that together account
			 for the majority of those emissions in the United States, at or slightly below
			 the current level in 2012, and to lower the cap each year between 2012 and
			 2050, on the condition that the system includes—
				(A)cost containment
			 measures;
				(B)periodic review of
			 requirements;
				(C)an aggressive program for
			 deploying advanced energy technology;
				(D)programs to assist low-
			 and middle-income energy consumers; and
				(E)programs to mitigate the
			 impacts of any unavoidable global climate change;
				(7)Congress may need to
			 update the emissions caps in order to account for continuing scientific data
			 and steps taken, or not taken, by foreign countries;
			(8)accurate emission data
			 and timely compliance with the requirements of the greenhouse gas emission
			 reduction and trading program established under this Act are needed to ensure
			 that reductions are achieved and to provide equity, efficiency, and openness in
			 the market for allowances subject to the program;
			(9)additional policies
			 external to a cap-and-trade program may be required, including with respect
			 to—
				(A)the transportation
			 sector, where reducing greenhouse gas emissions requires changes in vehicles,
			 in fuels, and in consumer behavior; and
				(B)the built environment,
			 where reducing direct and indirect greenhouse gas emissions requires changes in
			 buildings, appliances, lighting, heating, cooling, and consumer
			 behavior;
				(10)significant and
			 sustained domestic investments are required to support an aggressive program
			 for developing and deploying advanced technologies to reduce greenhouse gas
			 emissions;
			(11)all, or virtually all,
			 emissions of greenhouse gases from the combustion of natural gas in the United
			 States should be reduced through the inclusion in a cap-and-trade system of
			 entities that sell natural gas in the United States;
			(12)including natural gas in
			 a cap-and-trade system in the United States should be carried out in a way that
			 minimizes, to the extent feasible, the number of entities required to submit
			 emission allowances for the natural gas sold by the entities;
			(13)including natural gas in
			 a cap-and-trade system in the United States promotes substantial reductions in
			 total United States greenhouse gas emissions while also minimizing, to the
			 extent feasible, the activities within the industrial sector that necessitate
			 the submission of emission allowances;
			(14)emissions of sulfur
			 dioxide, nitrogen oxides, and mercury to the atmosphere from coal-fired
			 electric power generating facilities in the United States inflicts harm on the
			 public health, economy, and natural resources of the United States;
			(15)fossil fuel-fired
			 electric power generating facilities emit approximately 67 percent of the total
			 sulfur dioxide emissions, 23 percent of the total nitrogen oxide emissions, 40
			 percent of the total carbon dioxide emissions, and 40 percent of the total
			 mercury emissions in the United States;
			(16)while the reductions in
			 emissions of sulfur dioxide, nitrogen oxides, and mercury that will occur in
			 the presence of a declining cap on the greenhouse gas emissions from coal-fired
			 electric power generating facilities are larger than those that would occur in
			 the absence of such a cap, new, stricter Federal limits on emissions of sulfur
			 dioxide, nitrogen oxides, and mercury may still be needed to protect public
			 health; and
			(17)many existing fossil
			 fuel-fired electric power generating facilities were exempted by Congress from
			 emissions limitations applicable to new and modified units based on an
			 expectation by Congress that, over time, the units would be retired or updated
			 with new pollution control equipment, but many of the exempted facilities
			 nevertheless continue to operate and emit pollutants at relatively high rates
			 and without new pollution control equipment.
			3.PurposesThe purposes of this Act are—
			(1)to establish the core of
			 a Federal program that will reduce United States greenhouse gas emissions
			 substantially enough between 2007 and 2050 to avert the catastrophic impacts of
			 global climate change; and
			(2)to accomplish that
			 purpose while preserving robust growth in the United States economy, creating
			 new jobs, and avoiding the imposition of hardship on United States
			 citizens.
			4.DefinitionsIn this Act:
			(1)Additional;
			 additionalityThe terms additional and
			 additionality mean the extent to which reductions in greenhouse
			 gas emissions or increases in sequestration are incremental to
			 business-as-usual, measured as the difference between—
				(A)baseline greenhouse gas
			 fluxes of an offset project; and
				(B)greenhouse gas fluxes of
			 the offset project.
				(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(3)BaselineThe
			 term baseline means the greenhouse gas flux or carbon stock that
			 would have occurred in the absence of an offset project.
			(4)Biological
			 sequestration; biologically sequesteredThe terms
			 biological sequestration and biologically sequestered
			 mean—
				(A)the removal of greenhouse
			 gases from the atmosphere by biological means, such as by growing plants;
			 and
				(B)the storage of those
			 greenhouse gases in the plants or related soils.
				(5)Carbon dioxide
			 equivalentThe term carbon dioxide equivalent means,
			 for each greenhouse gas, the quantity of the greenhouse gas that the
			 Administrator determines makes the same contribution to global warming as 1
			 metric ton of carbon dioxide.
			(6)CorporationThe
			 term Corporation means the Climate Change Credit Corporation
			 established by section 4201(a).
			(7)Covered
			 facilityThe term covered facility means—
				(A)any facility that uses
			 more than 5,000 tons of coal in a calendar year;
				(B)any facility that is a
			 natural gas processing plant or that produces natural gas in the State of
			 Alaska, or any entity that imports natural gas (including liquefied natural
			 gas);
				(C)any facility that in any
			 year produces, or any entity that in any year imports, petroleum- or coal-based
			 liquid or gaseous fuel, the combustion of which will emit a group I greenhouse
			 gas, assuming no capture and sequestration of that gas;
				(D)any facility that in any
			 year produces for sale or distribution, or any entity that in any year imports,
			 more than 10,000 carbon dioxide equivalents of chemicals that are group I
			 greenhouse gas, assuming no capture and destruction or sequestration of that
			 gas; or
				(E)any facility that in any
			 year emits as a byproduct of the production of hydrochlorofluorocarbons more
			 than 10,000 carbon dioxide equivalents of hydrofluorocarbons.
				(8)DestructionThe
			 term destruction means the conversion of a greenhouse gas by
			 thermal, chemical, or other means—
				(A)to another gas with a
			 low- or zero-global warming potential; and
				(B)for which credit given
			 reflects the extent of reduction in global warming potential actually
			 achieved.
				(9)Emission
			 allowanceThe term emission allowance means an
			 authorization to emit 1 carbon dioxide equivalent of greenhouse gas.
			(10)Emission allowance
			 accountThe term Emission Allowance Account means
			 the aggregate of emission allowances that the Administrator establishes for a
			 calendar year.
			(11)FacilityThe
			 term facility means—
				(A)1 or more buildings,
			 structures, or installations located on 1 or more contiguous or adjacent
			 properties of an entity in the United States; and
				(B)at the option of the
			 Administrator, any activity or operation that—
					(i)emits 10,000 carbon
			 dioxide equivalents in any year; and
					(ii)has a technical
			 connection with the activities carried out at a facility, such as use of
			 transportation fleets, pipelines, transmission lines, and distribution lines,
			 but that is not conducted or located on the property of the facility.
					(12)Fair market
			 valueThe term fair market value means the average
			 market price, in a particular calendar year, of an emission allowance.
			(13)Geological
			 sequestration; geologically sequesteredThe terms
			 geological sequestration and geologically sequestered
			 mean the permanent isolation of greenhouse gases, without reversal, in
			 geological formations, in accordance with part C of the Safe Drinking Water Act
			 (42 U.S.C. 300h et seq.), as determined by the Administrator.
			(14)Group I greenhouse
			 gas—The term group I greenhouse gas means any
			 of—
				(A)carbon dioxide;
				(B)methane;
				(C)nitrous oxide;
				(D)sulfur hexafluoride;
			 or
				(E)a perfluorocarbon.
				(15)Group II greenhouse
			 gasThe term group II greenhouse gas means a
			 hydrofluorocarbon.
			(16)LeakageThe
			 term leakage means—
				(A)a significant unaccounted
			 increase in greenhouse gas emissions by a facility or entity caused by an
			 offset project that produces an accounted reduction in greenhouse gas
			 emissions, as determined by the Administrator; or
				(B)a significant unaccounted
			 decrease in sequestration that is caused by an offset project that results in
			 an accounted increase in sequestration, as determined by the
			 Administrator.
				(17)Load-serving
			 entityThe term load-serving entity means an entity,
			 whether public or private—
				(A)that has a legal,
			 regulatory, or contractual obligation to deliver electricity to retail
			 consumers; and
				(B)whose rates and costs
			 are, except in the case of a registered electric cooperative, regulated by a
			 State agency, regulatory commission, municipality, or public utility
			 district.
				(18)Natural gas processing
			 plantThe term natural gas processing plant means a
			 facility in the United States that is designed to separate natural gas liquids
			 from natural gas.
			(19)New
			 entrantThe term new entrant means any facility that
			 commences operation on or after January 1, 2008.
			(20)Offset
			 allowanceThe term offset allowance means a unit of
			 reduction in the quantity of emissions or an increase in sequestration equal to
			 1 carbon dioxide equivalent at an entity that is not a covered facility, where
			 the reduction in emissions or increase in sequestration is eligible to be used
			 as an additional means of compliance for the submission requirements
			 established under section 1202.
			(21)Offset
			 projectThe term offset project means a domestic
			 project, other than a project at a covered facility, that reduces greenhouse
			 gas emissions or increases terrestrial sequestration of carbon dioxide.
			(22)Project
			 developerThe term project developer means an
			 individual or entity implementing an offset project.
			(23)Retail rate for
			 distribution service
				(A)In
			 generalThe term retail rate for distribution
			 service means the rate that a load-serving entity charges for the use of
			 the system of the load-serving entity.
				(B)ExclusionThe
			 term retail rate for distribution service does not include any
			 energy component of the rate.
				(24)Retire an emission
			 allowanceThe term retire an emission allowance
			 means to disqualify an emission allowance for any subsequent use, regardless of
			 whether the use is a sale, exchange, or submission of the allowance in
			 satisfying a compliance obligation.
			(25)ReversalThe
			 term reversal means an intentional or unintentional loss of
			 sequestered carbon dioxide to the atmosphere in significant quantities, as
			 determined by the Administrator, in order to accomplish the purposes of this
			 Act in an effective and efficient manner.
			(26)Rural electric
			 cooperativeThe term rural electric cooperative
			 means a cooperatively-owned association that was in existence as of October 18,
			 2007, and is eligible to receive loans under section 4 of the Rural
			 Electrification Act of 1936 (7 U.S.C. 904).
			(27)Sequestered and
			 sequestrationThe terms sequestered and
			 sequestration mean the capture, permanent separation, isolation,
			 or removal of greenhouse gases from the atmosphere, as determined by the
			 Administrator.
			(28)State regulatory
			 authorityThe term State regulatory authority means
			 any State agency that has ratemaking authority with respect to the retail rate
			 for distribution service.
			ICapping greenhouse gas
			 emissions
			ATracking
			 emissions
				1101.PurposeThe purpose of this subtitle is to establish
			 a Federal greenhouse gas registry that—
					(1)is complete, consistent,
			 transparent, and accurate;
					(2)will collect reliable and
			 accurate data that can be used by public and private entities to design
			 efficient and effective energy security initiatives and greenhouse gas emission
			 reduction strategies; and
					(3)will provide appropriate
			 high-quality data to be used for implementing greenhouse gas reduction
			 policies.
					1102.DefinitionsIn this subtitle:
					(1)Affected
			 facility
						(A)In
			 generalThe term affected facility means—
							(i)a covered
			 facility;
							(ii)another facility that
			 emits a greenhouse gas, as determined by the Administrator; and
							(iii)at the option of the
			 Administrator, a vehicle fleet with emissions of more than 10,000 carbon
			 dioxide equivalents in any year, assuming no double-counting of
			 emissions.
							(B)ExclusionsThe
			 term affected facility does not include any facility that—
							(i)is not a covered
			 facility;
							(ii)is owned or operated by
			 a small business (as described in part 121 of title 13, Code of Federal
			 Regulations (or a successor regulation)); and
							(iii)emits fewer than 10,000
			 carbon dioxide equivalents in any year.
							(2)Carbon
			 contentThe term carbon content means the quantity
			 of carbon (in carbon dioxide equivalent) contained in a fuel.
					(3)Climate
			 registryThe term Climate Registry means the
			 greenhouse gas emissions registry jointly established and managed by more than
			 40 States and Indian tribes to collect high-quality greenhouse gas emission
			 data from facilities, corporations, and other organizations to support various
			 greenhouse gas emission reporting and reduction policies for the member States
			 and Indian tribes.
					(4)Feedstock fossil
			 fuelThe term feedstock fossil fuel means fossil
			 fuel used as raw material in a manufacturing process.
					(5)Greenhouse gas
			 emissionsThe term greenhouse gas emissions means
			 emissions of a greenhouse gas, including—
						(A)stationary combustion
			 source emissions emitted as a result of combustion of fuels in stationary
			 equipment, such as boilers, furnaces, burners, turbines, heaters, incinerators,
			 engines, flares, and other similar sources;
						(B)process emissions
			 consisting of emissions from chemical or physical processes other than
			 combustion;
						(C)fugitive emissions
			 consisting of intentional and unintentional emissions from equipment leaks,
			 such as joints, seals, packing, and gaskets, or from piles, pits, cooling
			 towers, and other similar sources; and
						(D)biogenic emissions
			 resulting from biological processes, such as anaerobic decomposition,
			 nitrification, and denitrification.
						(6)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
					(7)RegistryThe
			 term Registry means the Federal greenhouse gas registry
			 established under section 1105(a).
					(8)SourceThe
			 term source means any building, structure, installation, unit,
			 point, operation, vehicle, land area, or other item that emits or may emit a
			 greenhouse gas.
					1103.Reporting
			 requirements
					(a)In
			 generalSubject to this section, each affected facility shall
			 submit to the Administrator, for inclusion in the Registry, periodic reports,
			 including annual and quarterly data, that—
						(1)include the quantity and
			 type of fossil fuels, including feedstock fossil fuels, that are extracted,
			 produced, refined, imported, exported, or consumed at or by the
			 facility;
						(2)include the quantity of
			 hydrofluorocarbons, perfluorocarbons, sulfur hexafluoride, nitrous oxide,
			 carbon dioxide that has been captured and sequestered, and other greenhouse
			 gases generated, produced, imported, exported, or consumed at or by the
			 facility;
						(3)include the quantity of
			 electricity generated, imported, exported, or consumed by or at the facility,
			 and information on the quantity of greenhouse gases emitted when the imported,
			 exported, or consumed electricity was generated, as determined by the
			 Administrator;
						(4)include the aggregate
			 quantity of all greenhouse gas emissions from sources at the facility,
			 including stationary combustion source emissions, process emissions, and
			 fugitive emissions;
						(5)include greenhouse gas
			 emissions expressed in metric tons of each greenhouse gas emitted and in the
			 quantity of carbon dioxide equivalents of each greenhouse gas emitted;
						(6)include a list and
			 description of sources of greenhouse gas emissions at the facility;
						(7)quantify greenhouse gas
			 emissions in accordance with the measurement standards established under
			 section 1104;
						(8)include other data
			 necessary for accurate and complete accounting of greenhouse gas emissions, as
			 determined by the Administrator;
						(9)include an appropriate
			 certification regarding the accuracy and completeness of reported data, as
			 determined by the Administrator; and
						(10)are submitted
			 electronically to the Administrator, in such form and to such extent as may be
			 required by the Administrator.
						(b)De minimis
			 exemptions
						(1)In
			 generalThe Administrator may determine—
							(A)whether certain sources
			 at a facility should be considered to be eligible for a de minimis exemption
			 from a requirement for reporting under subsection (a); and
							(B)the level of greenhouse
			 gases emitted from a source that would qualify for such an exemption.
							(2)FactorsIn
			 making a determination under paragraph (1), the Administrator shall consider
			 the availability and suitability of simplified techniques and tools for
			 quantifying emissions and the cost to measure those emissions relative to the
			 purposes of this title, including the goal of collecting complete and
			 consistent facility-wide data.
						(c)Verification of report
			 requiredBefore including the information from a report required
			 under this section in the Registry, the Administrator shall verify the
			 completeness and accuracy of the report using information provided under this
			 section, obtained under section 9002(c), or obtained under other provisions of
			 law.
					(d)Timing
						(1)Calendar years 2004
			 through 2007For a baseline period of calendar years 2004 through
			 2007, each affected facility shall submit required annual data described in
			 this section to the Administrator not later than March 31, 2009.
						(2)Subsequent calendar
			 yearsFor calendar year 2008 and each subsequent calendar year,
			 each affected facility shall submit quarterly data described in this section to
			 the Administrator not later than 60 days after the end of the applicable
			 quarter.
						(e)No effect on other
			 requirementsNothing in this title affects any requirement in
			 effect as of the date of enactment of this Act relating to the reporting
			 of—
						(1)fossil fuel production,
			 refining, importation, exportation, or consumption data;
						(2)greenhouse gas emission
			 data; or
						(3)other relevant
			 data.
						1104.Data quality and
			 verification
					(a)Protocols and
			 methods
						(1)In
			 generalThe Administrator shall establish by regulation, taking
			 into account the work done by the Climate Registry, comprehensive protocols and
			 methods to ensure the accuracy, completeness, consistency, and transparency of
			 data on greenhouse gas emissions and fossil fuel production, refining,
			 importation, exportation, and consumption submitted to the Registry that
			 include—
							(A)accounting and reporting
			 standards for fossil fuel production, refining, importation, exportation, and
			 consumption;
							(B)a requirement that, where
			 technically feasible, submitted data are monitored using monitoring systems for
			 fuel flow or emissions, such as continuous emission monitoring systems or
			 equivalent systems of similar rigor, accuracy, quality, and timeliness;
							(C)a requirement that, if a
			 facility has already been directed to monitor emissions of a greenhouse gas
			 using a continuous emission monitoring system under existing law, that system
			 be used in complying with this Act with respect to the greenhouse gas;
							(D)for cases in which the
			 Administrator determines that monitoring emissions with the precision,
			 reliability, accessibility, and timeliness similar to that provided by a
			 continuous emission monitoring system are not technologically feasible,
			 standardized methods for calculating greenhouse gas emissions in specific
			 industries using other readily available and reliable information, such as fuel
			 consumption, materials consumption, production, or other relevant activity
			 data, on the condition that those methods do not underreport emissions, as
			 compared with the continuous emission monitoring system;
							(E)information on the
			 accuracy of measurement and calculation methods;
							(F)methods to avoid
			 double-counting of greenhouse gas emissions;
							(G)protocols to prevent an
			 affected facility from avoiding the reporting requirements of this title (such
			 as by reorganizing into multiple entities or outsourcing activities that result
			 in greenhouse gas emissions); and
							(H)protocols for
			 verification of data submitted by affected facilities.
							(2)Best
			 practicesThe protocols and methods developed under paragraph (1)
			 shall incorporate and conform to the best practices from the most recent
			 Federal, State, and international protocols for the measurement, accounting,
			 reporting, and verification of greenhouse gas emissions to ensure the accuracy,
			 completeness, and consistency of the data.
						(b)Verification;
			 information by reporting entitiesEach affected facility
			 shall—
						(1)provide information
			 sufficient for the Administrator to verify, in accordance with the protocols
			 and methods developed under subsection (a), that the fossil fuel data and
			 greenhouse gas emission data of the affected facility have been completely and
			 accurately reported; and
						(2)ensure the submission or
			 retention, for the 5-year period beginning on the date of provision of the
			 information, of—
							(A)data sources;
							(B)information on internal
			 control activities;
							(C)information on
			 assumptions used in reporting emissions and fuels;
							(D)uncertainty analyses;
			 and
							(E)other relevant data and
			 information to facilitate the verification of reports submitted to the
			 Registry.
							(c)Waiver of reporting
			 requirementsThe Administrator may waive reporting requirements
			 for specific facilities if the Administrator determines that sufficient and
			 equally or more reliable data are available under other provisions of
			 law.
					(d)Missing
			 dataIf information, satisfactory to the Administrator, is not
			 provided for an affected facility, the Administrator shall—
						(1)prescribe methods to
			 estimate emissions for the facility for each period for which data are missing,
			 reflecting the highest emission levels that may reasonably have occurred during
			 the period for which data are missing; and
						(2)take appropriate
			 enforcement action pursuant to this section and section 9002(b).
						1105.Federal greenhouse
			 gas registry
					(a)EstablishmentThe
			 Administrator shall establish a Federal greenhouse gas registry.
					(b)AdministrationIn
			 establishing the Registry, the Administrator shall—
						(1)design and operate the
			 Registry;
						(2)establish an advisory
			 body that is broadly representative of private enterprise, agriculture,
			 environmental groups, and State, tribal, and local governments to guide the
			 development and management of the Registry;
						(3)provide coordination and
			 technical assistance for the development of proposed protocols and methods,
			 taking into account the duties carried out by the Climate Registry, to be
			 published by the Administrator;
						(4)(A)develop an
			 electronic format for reporting under guidelines established under section
			 1104(a)(1); and
							(B)make the electronic
			 format available to reporting entities;
							(5)verify and audit the data
			 submitted by reporting entities;
						(6)establish consistent
			 policies for calculating carbon content and greenhouse gas emissions for each
			 type of fossil fuel reported under section 1103;
						(7)calculate carbon content
			 and greenhouse gas emissions associated with the combustion of fossil fuel data
			 reported by reporting entities; and
						(8)immediately publish on
			 the Internet all information contained in the Registry, except in any case in
			 which publishing the information would result in a disclosure of—
							(A)information vital to
			 national security, as determined by the President; or
							(B)confidential business
			 information that cannot be derived from information that is otherwise publicly
			 available and that would cause significant calculable competitive harm if
			 published (except that information relating to greenhouse gas emissions shall
			 not be considered to be confidential business information).
							(c)Third-party
			 verificationThe Administrator may use the services of third
			 parties that have no conflicts of interest to verify reports required under
			 section 1103.
					(d)RegulationsThe
			 Administrator shall—
						(1)not later than 180 days
			 after the date of enactment of this Act, propose regulations to carry out this
			 section; and
						(2)not later than July 1,
			 2008, promulgate final regulations to carry out this section.
						1106.Enforcement
					(a)Civil
			 actionsThe Administrator may bring a civil action in United
			 States district court against the owner or operator of an affected facility
			 that fails to comply with any requirement of this subtitle.
					(b)PenaltyAny
			 person that has violated or is violating this subtitle shall be subject to a
			 civil penalty of not more than $25,000 per day of each violation.
					BReducing
			 emissions
				1201.Emission allowance
			 account
					(a)In
			 generalThe Administrator shall establish a separate quantity of
			 emission allowances for each of calendar years 2012 through 2050.
					(b)Identification
			 numbersThe Administrator shall assign to each emission allowance
			 established under subsection (a) a unique identification number that includes
			 the calendar year for which that emission allowance was established.
					(c)Legal status of
			 emission allowances
						(1)In
			 generalAn emission allowance shall not be a property
			 right.
						(2)Termination or
			 limitationNothing in this Act or any other provision of law
			 limits the authority of the United States to terminate or limit an emission
			 allowance.
						(3)Other provisions
			 unaffectedNothing in this Act relating to emission allowances
			 shall affect the application of, or compliance with, any other provision of law
			 to or by a covered facility.
						(d)Allowances for each
			 calendar yearThe numbers of emission allowances established by
			 the Administrator for each of calendar years 2012 through 2050 shall be as
			 follows:
						
							
								
									Calendar
					 YearNumber of Emission
					 Allowances (in Millions)
									
								
								
									20125,775
									
									20135,669
									
									20145,562
									
									20155,456
									
									20165,349
									
									20175,243
									
									20185,137
									
									20195,030
									
									20204,924
									
									20214,817
									
									20224,711
									
									20234,605
									
									20244,498
									
									20254,392
									
									20264,286
									
									20274,179
									
									20284,073
									
									20293,966
									
									20303,860
									
									20313,754
									
									20323,647
									
									20333,541
									
									20343,435
									
									20353,328
									
									20363,222
									
									20373,115
									
									20383,009
									
									20392,903
									
									20402,796
									
									20412,690
									
									20422,584
									
									20432,477
									
									20442,371
									
									20452,264
									
									20462,158
									
									20472,052
									
									20481,945
									
									20491,839
									
									20501,732
									
								
							
						
					1202.Compliance
			 obligation
					(a)In
			 generalNot later than 90 days after the end of a calendar year,
			 the owner or operator of a covered facility shall submit to the Administrator
			 an emission allowance, an offset allowance awarded pursuant to subtitle D of
			 title II, or an international emission allowance obtained in compliance with
			 regulations promulgated under section 2502, for each carbon dioxide equivalent
			 of—
						(1)group I greenhouse gas
			 that was emitted by the use of coal by that covered facility during the
			 preceding year;
						(2)group I greenhouse gas
			 that will, assuming no capture and sequestration of that gas, be emitted from
			 the use of any petroleum- or coal-based liquid or gaseous fuel that was
			 produced or imported by that covered facility during the preceding year;
						(3)group I greenhouse gas
			 that was produced for sale or distribution or imported by that facility during
			 the preceding year;
						(4)group II greenhouse gas
			 that was emitted as a byproduct of hydrochlorofluorocarbon production;
			 and
						(5)group I greenhouse gas
			 that will, assuming no capture and destruction or sequestration of that gas, be
			 emitted—
							(A)from the use of natural
			 gas that was, by that covered facility, processed, imported, or produced and
			 not reinjected into the field; or
							(B)from the use of natural
			 gas liquids that were processed or imported by that covered facility during the
			 preceding year.
							(b)Requirements
						(1)AssumptionsFor
			 the purpose of calculating the submission requirement under paragraphs (2)
			 through (5) of subsection (a), the Administrator shall, subject to subsections
			 (e) through (g), assume that no capture, sequestration, chemical retention, or
			 other retention of a greenhouse gas has occurred or will occur.
						(2)Factors for
			 considerationFor the purpose of calculating the submission
			 requirement under paragraph (1) of subsection (a), the Administrator shall take
			 into account any metric tons of carbon dioxide that the owner or operator has
			 geologically sequestered during the preceding calendar year.
						(c)Retirement of
			 allowancesImmediately upon receipt of an emission allowance
			 under subsection (a), the Administrator shall retire the emission
			 allowance.
					(d)Determination of
			 complianceNot later than July 1 of each year, the Administrator
			 shall determine whether the owners and operators of all covered facilities are
			 in full compliance with subsection (a) for the preceding year.
					(e)Feedstock
			 creditIf the Administrator determines that an entity has used a
			 petroleum- or coal-based product, natural gas, or a natural gas liquid as a
			 feedstock during any of calendar years 2012 through 2050, such that no group I
			 greenhouse gas associated with that feedstock will be emitted, the
			 Administrator shall establish and distribute to that entity a quantity of
			 emission allowances equal to the quantity of emission allowances, offset
			 allowances, or international emission allowances submitted under subsection (a)
			 for that petroleum- or coal-based product, natural gas, or natural gas
			 liquid.
					(f)Sequestration
			 creditIf the Administrator determines that the owner or operator
			 of a covered facility that is subject to the submission requirement under any
			 of paragraphs (2) through (5) of subsection (a) has geologically sequestered
			 carbon dioxide during any of calendar years 2012 through 2050, the
			 Administrator shall establish and distribute to that owner or operator a
			 quantity of emission allowances equal to the number of metric tons of carbon
			 dioxide that the owner or operator geologically sequestered during that
			 calendar year.
					(g)Destruction
			 creditIf the Administrator determines that an entity has
			 destroyed greenhouse gas during any of calendar years 2012 through 2050, the
			 Administrator shall establish and distribute to that entity a quantity of
			 emission allowances equal to the number of carbon dioxide equivalents of
			 greenhouse gas that the owner or operator destroyed during that calendar
			 year.
					1203.Penalty for
			 noncompliance
					(a)Excess Emissions
			 Penalty
						(1)In
			 generalThe owner or operator of any covered facility that fails
			 for any year to submit to the Administrator by the deadline described in
			 section 1202(a) or 2303, 1 or more of the emission allowances due pursuant to
			 either of those sections shall be liable for the payment to the Administrator
			 of an excess emissions penalty.
						(2)AmountThe
			 amount of an excess emissions penalty required to be paid under paragraph (1)
			 shall be, as determined by the Administrator, an amount equal to the product
			 obtained by multiplying—
							(A)the number of excess
			 emission allowances that the owner or operator failed to submit; and
							(B)the greater of—
								(i)$200; or
								(ii)a dollar figure
			 representing 3 times the mean market value of an emission allowance during the
			 calendar year for which the emission allowances were due.
								(3)TimingAn
			 excess emissions penalty required under this subsection shall be immediately
			 due and payable to the Administrator, without demand, in accordance with such
			 regulations as shall be promulgated by the Administrator by the date that is 1
			 year after the date of enactment of this Act.
						(4)DepositThe
			 Administrator shall deposit each excess emissions penalty paid under this
			 subsection in the Treasury of the United States.
						(5)No effect on
			 liabilityAn excess emissions penalty due and payable by the
			 owner or operator of a covered facility under this subsection shall not
			 diminish the liability of the owner or operator for any fine, penalty, or
			 assessment against the owner or operator for the same violation under any other
			 provision of this Act or any other law.
						(b)Excess Emission
			 Allowance
						(1)In
			 generalThe owner or operator of a covered facility that fails
			 for any year to submit to the Administrator by the deadline described in
			 section 1202(a) or 2303 1 or more of the emission allowances due pursuant to
			 either of those sections shall be liable to offset the excess emissions by an
			 equal quantity, in tons, during—
							(A)the following calendar
			 year; or
							(B)such longer period as the
			 Administrator may prescribe.
							(2)Plan
							(A)In
			 generalNot later than 60 days after the end of the calendar year
			 during which a covered facility emits excess emissions, the owner or operator
			 of the covered facility shall submit to the Administrator, and to the State in
			 which the covered facility is located, a proposed plan to achieve the required
			 offsets for the excess emissions.
							(B)Condition of
			 operationUpon approval of a proposed plan described in
			 subparagraph (A) by the Administrator, the plan, as submitted, modified, or
			 conditioned, shall be considered to be a condition of the operating permit for
			 the covered facility, without further review or revision of the permit.
							(C)Deduction of
			 allowancesFor each covered facility that, in any calendar year,
			 emits excess emissions, the Administrator shall deduct, from emission
			 allowances allocated to the covered facility for the calendar year, or for
			 succeeding years during which offsets are required, emission allowances equal
			 to the excess quantity, in tons, of the excess emissions.
							(c)ProhibitionIt
			 shall be unlawful for the owner or operator of any facility liable for a
			 penalty and offset under this section to fail—
						(1)to pay the penalty in
			 accordance with this section;
						(2)to provide, and
			 thereafter comply with, a proposed plan for compliance as required by
			 subsection (b)(2); and
						(3)to offset excess
			 emissions as required by subsection (b)(1).
						(d)No effect on other
			 sectionNothing in this subtitle limits or otherwise affects the
			 application of section 9002(b).
					1204.RulemakingNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall, by rule, expand the definition
			 of the term covered facility to ensure the inclusion of all
			 greenhouse gas emissions from natural gas emitted, flared during production or
			 processing, or sold for use in the United States.
				IIManaging and containing
			 costs efficiently
			ATrading
				2101.Sale, exchange, and
			 retirement of emission allowancesExcept as otherwise provided in this Act,
			 the lawful holder of an emission allowance may, without restriction, sell,
			 exchange, transfer, submit for compliance in accordance with section 1202, or
			 retire the emission allowance.
				2102.No restriction on
			 transactionsThe privilege of
			 purchasing, holding, selling, exchanging, and retiring emission allowances
			 shall not be restricted to the owners and operators of covered
			 facilities.
				2103.Allowance transfer
			 system
					(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Administrator shall promulgate regulations to carry out the
			 provisions of this Act relating to emission allowances, including regulations
			 providing that the transfer of emission allowances shall not be effective until
			 such date as a written certification of the transfer, signed by a responsible
			 official of each party to the transfer, is received and recorded by the
			 Administrator in accordance with those regulations.
					(b)Transfers
						(1)In
			 generalThe regulations promulgated under subsection (a) shall
			 permit the transfer of allowances prior to the issuance of the
			 allowances.
						(2)Deduction and addition
			 of transfersA recorded pre-allocation transfer of allowances
			 shall be—
							(A)deducted by the
			 Administrator from the number of allowances that would otherwise be distributed
			 to the transferor; and
							(B)added to those allowances
			 distributed to the transferee.
							2104.Allowance tracking
			 systemThe regulations
			 promulgated under section 2103(a) shall include a system for issuing,
			 recording, and tracking emission allowances that shall specify all necessary
			 procedures and requirements for an orderly and competitive functioning of the
			 emission allowance system.
				BBanking
				2201.Indication of
			 calendar yearAn emission
			 allowance submitted to the Administrator by the owner or operator of a covered
			 facility in accordance with section 1202(a) shall not be required to indicate
			 in the identification number of the emission allowance the calendar year for
			 which the emission allowance is submitted.
				2202.Effect of
			 timeThe passage of time shall
			 not, by itself, cause an emission allowance to be retired or otherwise diminish
			 the compliance value of the emission allowance.
				CBorrowing
				2301.Regulations
					(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Administrator shall promulgate regulations under which, subject
			 to subsection (b), the owner or operator of a covered facility may—
						(1)borrow emission
			 allowances from the Administrator; and
						(2)for a calendar year,
			 submit borrowed emission allowances to the Administrator in satisfaction of up
			 to 15 percent of the compliance obligation under section 1202(a).
						(b)LimitationAn
			 emission allowance borrowed under subsection (a) shall be an emission allowance
			 established by the Administrator for a specific future calendar year under
			 subsection 1201(a).
					2302.TermThe owner or operator of a covered facility
			 shall not submit, and the Administrator shall not accept, a borrowed emission
			 allowance in partial satisfaction of the compliance obligation under section
			 1202(a) for any calendar year that is more than 5 years earlier than the
			 calendar year included in the identification number of the borrowed emission
			 allowance.
				2303.Repayment with
			 interestFor each borrowed
			 emission allowance submitted in partial satisfaction of the compliance
			 obligation under subsection 1202(a) for a particular calendar year (referred to
			 in this section as the use year), the number of emission
			 allowances that the owner or operator is required to submit under section
			 1202(a) for the year from which the borrowed emission allowance was taken
			 (referred to in this section as the source year) shall be
			 increased by an amount equal to the product obtained by multiplying—
					(1)1.1; and
					(2)the number of years
			 beginning after the use year and before the source year.
					DOffsets
				2401.Outreach initiative
			 on revenue enhancement for agricultural producers
					(a)EstablishmentThe
			 Secretary of Agriculture, acting through the Chief of the Natural Resources
			 Conservation Service, the Chief of the Forest Service, the Administrator of the
			 Cooperative State Research, Education, and Extension Service, and land-grant
			 colleges and universities, in consultation with the Administrator and the heads
			 of other appropriate departments and agencies, shall establish an outreach
			 initiative to provide information to agricultural producers, agricultural
			 organizations, foresters, and other landowners about opportunities under this
			 subtitle to earn new revenue.
					(b)ComponentsThe
			 initiative under this section—
						(1)shall be designed to
			 ensure that, to the maximum extent practicable, agricultural organizations and
			 individual agricultural producers, foresters, and other landowners receive
			 detailed practical information about—
							(A)opportunities to earn new
			 revenue under this subtitle;
							(B)measurement protocols,
			 monitoring, verifying, inventorying, registering, insuring, and marketing
			 offsets under this title;
							(C)emerging domestic and
			 international markets for energy crops, allowances, and offsets; and
							(D)local, regional, and
			 national databases and aggregation networks to facilitate achievement,
			 measurement, registration, and sales of offsets;
							(2)shall provide—
							(A)outreach materials,
			 including the handbook published under subsection (c), to interested
			 parties;
							(B)workshops; and
							(C)technical assistance;
			 and
							(3)may include the creation
			 and development of regional marketing centers or coordination with existing
			 centers (including centers within the Natural Resources Conservation Service or
			 the Cooperative State Research, Education, and Extension Service or at
			 land-grant colleges and universities).
						(c)Handbook
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Agriculture, in consultation with the Administrator
			 and after an opportunity for public comment, shall publish a handbook for use
			 by agricultural producers, agricultural cooperatives, foresters, other
			 landowners, offset buyers, and other stakeholders that provides easy-to-use
			 guidance on achieving, reporting, registering, and marketing offsets.
						(2)DistributionThe
			 Secretary of Agriculture shall ensure, to the maximum extent practicable, that
			 the handbook—
							(A)is made available through
			 the Internet and in other electronic media;
							(B)includes, with respect to
			 the electronic form of the handbook described in subparagraph (A), electronic
			 forms and calculation tools to facilitate the petition process described in
			 section 2404; and
							(C)is distributed widely
			 through land-grant colleges and universities and other appropriate
			 institutions.
							2402.Establishment of
			 domestic offset program
					(a)Alternative means of
			 complianceBeginning with calendar year 2012, the owner or
			 operator of a covered entity may satisfy up to 15 percent of the total
			 allowance submission requirement of the covered entity under section 1202(a) by
			 submitting offset allowances generated in accordance with this subtitle.
					(b)Regulations
			 required
						(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Administrator, in conjunction with the Secretary of Agriculture,
			 shall promulgate regulations authorizing the issuance and certification of
			 offset allowances.
						(2)Certain
			 sources
							(A)In
			 generalFor offsets from sources of greenhouse gases not linked
			 to agricultural, forestry, or other land use-related projects, the regulations
			 promulgated under this subsection shall require that the owner of the project
			 establish the project baseline and register emissions under the Federal
			 Greenhouse Gas Registry established under section 1105.
							(B)RequirementThe
			 regulations described in subparagraph (A) shall—
								(i)authorize the issuance
			 and certification of offset allowances for greenhouse gas emission reductions
			 below the project baseline; and
								(ii)ensure that those
			 offsets represent real, verifiable, additional, permanent, and enforceable
			 reductions in greenhouse gas emissions or increases in sequestration.
								(3)Agricultural, forestry,
			 and other land use-related projectsFor offsets from certain
			 agricultural, forestry, and other land use-related projects undertaken within
			 the United States, the regulations promulgated under this subsection shall
			 include provisions that—
							(A)ensure that those offsets
			 represent real, verifiable, additional, permanent, and enforceable reductions
			 in greenhouse gas emissions or increases in biological sequestration;
							(B)specify the types of
			 offset projects eligible to generate offset allowances, in accordance with
			 section 2403;
							(C)establish procedures for
			 project initiation and approval, in accordance with section 2404;
							(D)establish procedures to
			 monitor, quantify, and discount reductions in greenhouse gas emissions or
			 increases in biological sequestration, in accordance with subsections (d)
			 through (g) of section 2404;
							(E)establish procedures for
			 third-party verification, registration, and issuance of offset allowances, in
			 accordance with section 2405;
							(F)ensure permanence of
			 offsets by mitigating and compensating for reversals, in accordance with
			 section 2406; and
							(G)assign a unique serial
			 number to each offset allowance issued under this section.
							(c)Offset allowances
			 awardedThe Administrator shall issue offset allowances for
			 qualifying emission reductions and biological sequestrations from offset
			 projects that satisfy the applicable requirements of this subtitle.
					(d)OwnershipInitial
			 ownership of an offset allowance shall lie with a project developer, unless
			 otherwise specified in a legally-binding contract or agreement.
					(e)TransferabilityAn
			 offset allowance generated pursuant to this subtitle may be sold, traded, or
			 transferred, on the conditions that—
						(1)the offset allowance has
			 not expired or been retired or canceled; and
						(2)liability and
			 responsibility for mitigating and compensating for reversals of registered
			 offset allowances is specified in accordance with section 2406(b).
						2403.Eligible offset
			 project types
					(a)In
			 generalOffset allowances from agricultural, forestry, and other
			 land use-related projects shall be limited to those allowances achieving an
			 offset of 1 or more greenhouse gases by a method other than a reduction of
			 combustion of greenhouse gas-emitting fuel.
					(b)Categories of eligible
			 offset projectsSubject to the requirements promulgated pursuant
			 to section 2402(b), the types of operations eligible to generate offset
			 allowances under this subtitle include—
						(1)agricultural and
			 rangeland sequestration and management practices, including—
							(A)altered tillage
			 practices;
							(B)winter cover cropping,
			 continuous cropping, and other means to increase biomass returned to soil in
			 lieu of planting followed by fallowing;
							(C)conversion of cropland to
			 rangeland or grassland, on the condition that the land has been in nonforest
			 use for at least 10 years before the date of initiation of the project;
							(D)reduction of nitrogen
			 fertilizer use or increase in nitrogen use efficiency;
							(E)reduction in the
			 frequency and duration of flooding of rice paddies; and
							(F)reduction in carbon
			 emissions from organic soils;
							(2)changes in carbon stocks
			 attributed to land use change and forestry activities limited to—
							(A)afforestation or
			 reforestation of acreage not forested as of October 18, 2007; and
							(B)forest management
			 resulting in an increase in forest stand volume;
							(3)manure management and
			 disposal, including—
							(A)waste aeration;
			 and
							(B)methane capture and
			 combustion;
							(4)subject to the
			 requirements of this subtitle, any other terrestrial offset practices
			 identified by the Administrator, including—
							(A)the capture or reduction
			 of fugitive greenhouse gas emissions for which no covered facility is required
			 under section 1202(a) to submit any emission allowances, offset allowances, or
			 international emission allowances;
							(B)methane capture and
			 combustion at nonagricultural facilities; and
							(C)other actions that result
			 in the avoidance or reduction of greenhouse gas emissions in accordance with
			 section 2402; and
							(5)combinations of any of
			 the offset practices described in paragraphs (1) through (4).
						2404.Project initiation
			 and approval
					(a)Project
			 approvalA project developer—
						(1)may submit a petition for
			 offset project approval at any time following the effective date of regulations
			 promulgated under section 2402(b); but
						(2)may not register or issue
			 offset allowances until such approval is received and until after the emission
			 reductions or sequestrations supporting the offset allowances have actually
			 occurred.
						(b)Petition
			 processPrior to offset registration and issuance of offset
			 allowances, a project developer shall submit a petition to the Administrator,
			 consisting of—
						(1)a copy of the monitoring
			 and quantification plan prepared for the offset project, as described under
			 subsection (d);
						(2)a greenhouse gas
			 initiation certification, as described under subsection (e); and
						(3)subject to the
			 requirements of this subtitle, any other information identified by the
			 Administrator in the regulations promulgated under section 2402 as necessary to
			 meet the objectives of this subtitle.
						(c)Approval and
			 notification
						(1)In
			 generalNot later than 180 days after the date on which the
			 Administrator receives a complete petition under subsection (b), the
			 Administrator shall—
							(A)determine whether the
			 monitoring and quantification plan satisfies the applicable requirements of
			 this subtitle;
							(B)determine whether the
			 greenhouse gas initiation certification indicates a significant deviation in
			 accordance with subsection (e)(3);
							(C)notify the project
			 developer of the determinations under subparagraphs (A) and (B); and
							(D)issue offset allowances
			 for approved projects.
							(2)AppealThe
			 Administrator shall establish mechanisms for appeal and review of
			 determinations made under this subsection.
						(d)Monitoring and
			 quantification
						(1)In
			 generalA project developer shall make use of the standardized
			 tools and methods described in this section to monitor, quantify, and discount
			 reductions in greenhouse gas emissions or increases in sequestration.
						(2)Monitoring and
			 quantification planA monitoring and quantification plan shall be
			 used to monitor, quantify, and discount reductions in greenhouse gas emissions
			 or increases in sequestration as described by this subsection.
						(3)Plan completion and
			 retentionA monitoring and quantification plan shall be—
							(A)completed for all offset
			 projects prior to offset project initiation; and
							(B)retained by the project
			 developer for the duration of the offset project.
							(4)Plan
			 requirementsSubject to section 2402, the Administrator, in
			 conjunction with the Secretary of Agriculture, shall specify the required
			 components of a monitoring and quantification plan, including—
							(A)a description of the
			 offset project, including project type;
							(B)a determination of
			 accounting periods;
							(C)an assignment of
			 reporting responsibility;
							(D)the contents and timing
			 of public reports, including summaries of the original data, as well as the
			 results of any analyses;
							(E)a delineation of project
			 boundaries, based on acceptable methods and formats;
							(F)a description of which of
			 the monitoring and quantification tools developed under subsection (f) are to
			 be used to monitor and quantify changes in greenhouse gas fluxes or carbon
			 stocks associated with a project;
							(G)a description of which of
			 the standardized methods developed under subsection (g) to be used to determine
			 additionality, estimate the baseline carbon, and discount for leakage;
							(H)based on the standardized
			 methods chosen in subparagraphs (F) and (G), a determination of uncertainty in
			 accordance with subsection (h);
							(I)what site-specific data,
			 if any, will be used in monitoring, quantification, and the determination of
			 discounts;
							(J)a description of
			 procedures for use in managing and storing data, including quality-control
			 standards and methods, such as redundancy in case records are lost;
							(K)subject to the
			 requirements of this subtitle, any other information identified by the
			 Administrator or the Secretary of Agriculture as being necessary to meet the
			 objectives of this subtitle; and
							(L)a description of the risk
			 of reversals for the project, including any way in which the proposed project
			 may alter the risk of reversal for the project or other projects in the
			 area.
							(e)Greenhouse gas
			 initiation certification
						(1)In
			 generalIn reviewing a petition submitted under subsection (b),
			 the Administrator shall seek to exclude each activity that undermines the
			 integrity of the offset program established under this subtitle, such as the
			 conversion or clearing of land, or marked change in management regime, in
			 anticipation of offset project initiation.
						(2)Greenhouse gas
			 initiation certification requirementsA greenhouse gas initiation
			 certification developed under this subsection shall include—
							(A)the estimated greenhouse
			 gas flux or carbon stock for the offset project for each of the 4 complete
			 calendar years preceding the effective date of the regulations promulgated
			 under section 2402(b); and
							(B)the estimated greenhouse
			 gas flux or carbon stock for the offset project, averaged across each of the 4
			 calendar years preceding the effective date of the regulations promulgated
			 under section 2402(b).
							(3)Determination of
			 significant deviationBased on standards developed by the
			 Administrator, in conjunction with the Secretary of Agriculture—
							(A)each greenhouse gas
			 initiation certification submitted pursuant to this section shall be reviewed;
			 and
							(B)a determination shall be
			 made as to whether, as a result of activities or behavior inconsistent with the
			 purposes of this title, a significant deviation exists between the average
			 annual greenhouse gas flux or carbon stock and the greenhouse gas flux or
			 carbon stock for a given year.
							(4)Adjustment for projects
			 with significant deviationIn the case of a significant
			 deviation, the Administrator shall adjust the number of allowances awarded in
			 order to account for the deviation.
						(f)Development of
			 monitoring and quantification tools for offset projects
						(1)In
			 generalSubject to section 2402(b), the Administrator, in
			 conjunction with the Secretary of Agriculture, shall develop standardized tools
			 for use in the monitoring and quantification of changes in greenhouse gas
			 fluxes or carbon stocks for each offset project type listed under section
			 2403(b).
						(2)Tool
			 developmentThe tools used to monitor and quantify changes in
			 greenhouse gas fluxes or carbon stocks shall, for each project type, include
			 applicable—
							(A)statistically-sound field
			 and remote sensing sampling methods, procedures, techniques, protocols, or
			 programs;
							(B)models, factors,
			 equations, or look-up tables; and
							(C)any other process or tool
			 considered to be acceptable by the Administrator, in conjunction with the
			 Secretary of Agriculture.
							(g)Development of
			 accounting and discounting methods
						(1)In
			 generalThe Administrator, in consultation with the Secretary of
			 Agriculture, shall—
							(A)develop standardized
			 methods for use in accounting for additionality and uncertainty, estimating the
			 baseline, and discounting for leakage for each offset project type listed under
			 section 2403(b); and
							(B)require that leakage be
			 subtracted from reductions in greenhouse gas emissions or increases in
			 sequestration attributable to a project.
							(2)Additionality
			 determination and baseline estimationThe standardized methods
			 used to determine additionality and establish baselines shall, for each project
			 type, at a minimum—
							(A)in the case of a
			 sequestration project, determine the greenhouse gas flux and carbon stock on
			 comparable land identified on the basis of—
								(i)similarity in current
			 management practices;
								(ii)similarity of regional,
			 State, or local policies or programs; and
								(iii)similarity in
			 geographical and biophysical characteristics;
								(B)in the case of an
			 emission reduction project, use as a basis emissions from comparable land or
			 facilities; and
							(C)in the case of a
			 sequestration project or emission reduction project, specify a selected time
			 period.
							(3)LeakageThe
			 standardized methods used to determine and discount for leakage shall, at a
			 minimum, take into consideration—
							(A)the scope of the offset
			 system in terms of activities and geography covered;
							(B)the markets relevant to
			 the offset project;
							(C)emission intensity per
			 unit of production, both inside and outside of the offset project; and
							(D)a time period sufficient
			 in length to yield a stable leakage rate.
							(h)Uncertainty for
			 agricultural and forestry projects
						(1)In
			 generalThe Administrator, in conjunction with the Secretary of
			 Agriculture, shall develop standardized methods for use in determining and
			 discounting for uncertainty for each offset project type listed under section
			 2403(b).
						(2)BasisThe
			 standardized methods used to determine and discount for uncertainty shall be
			 based on—
							(A)the robustness and rigor
			 of the methods used by a project developer to monitor and quantify changes in
			 greenhouse gas fluxes or carbon stocks;
							(B)the robustness and rigor
			 of methods used by a project developer to determine additionality and leakage;
			 and
							(C)an exaggerated
			 proportional discount that increases relative to uncertainty, as determined by
			 the Administrator, in conjunction with the Secretary of Agriculture, to
			 encourage better measurement and accounting.
							(i)Acquisition of new data
			 and review of methods for agricultural and forestry projectsThe
			 Administrator, in conjunction with the Secretary of Agriculture, shall—
						(1)establish a comprehensive
			 field sampling program to improve the scientific bases on which the
			 standardized tools and methods developed under this section are based;
			 and
						(2)review and revise the
			 standardized tools and methods developed under this section, based on—
							(A)validation of existing
			 methods, protocols, procedures, techniques, factors, equations, or
			 models;
							(B)development of new
			 methods, protocols, procedures, techniques, factors, equations, or
			 models;
							(C)increased availability of
			 field data or other datasets; and
							(D)any other information
			 identified by the Administrator, in conjunction with the Secretary of
			 Agriculture, that is necessary to meet the objectives of this subtitle.
							(j)ExclusionNo
			 activity for which any emission allowances are received under subtitle G of
			 title III shall generate offset allowances under this subtitle.
					2405.Offset verification
			 and issuance of allowances
					(a)In
			 generalOffset allowances may be claimed for net emission
			 reductions or increases in sequestration annually, after accounting for any
			 necessary discounts in accordance with section 2404, by submitting a
			 verification report for an offset project to the Administrator.
					(b)Offset
			 verification
						(1)Scope of
			 verificationA verification report for an offset project
			 shall—
							(A)be completed by a
			 verifier accredited in accordance with paragraph (3); and
							(B)shall be developed taking
			 into consideration—
								(i)the information and
			 methodology contained within a monitoring and quantification plan;
								(ii)data and subsequent
			 analysis of the offset project, including—
									(I)quantification of net
			 emission reductions or increases in sequestration;
									(II)determination of
			 additionality;
									(III)calculation of
			 leakage;
									(IV)assessment of
			 permanence;
									(V)discounting for
			 uncertainty; and
									(VI)the adjustment of net
			 emission reductions or increases in sequestration by the discounts determined
			 under clauses (II) through (V); and
									(iii)subject to the
			 requirements of this subtitle, any other information identified by the
			 Administrator as being necessary to achieve the purposes of this
			 subtitle.
								(2)Verification report
			 requirementsThe Administrator shall specify the required
			 components of a verification report, including—
							(A)the quantity of offsets
			 generated;
							(B)the amount of discounts
			 applied;
							(C)an assessment of methods
			 (and the appropriateness of those methods);
							(D)an assessment of
			 quantitative errors or omissions (and the effect of the errors or omissions on
			 offsets);
							(E)any potential conflicts
			 of interest between a verifier and project developer; and
							(F)any other provision that
			 the Administrator considers to be necessary to achieve the purposes of this
			 subtitle.
							(3)Verifier
			 accreditation
							(A)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Administrator shall promulgate regulations establishing a process
			 and requirements for accreditation by a third-party verifier that has no
			 conflicts of interest.
							(B)Public
			 accessibilityEach verifier meeting the requirements for
			 accreditation in accordance with this paragraph shall be listed in a
			 publicly-accessible database, which shall be maintained and updated by the
			 Administrator.
							(c)Registration and
			 awarding of offsets
						(1)In
			 generalNot later than 90 days after the date on which the
			 Administrator receives a verification report required under subsection (b), the
			 Administrator shall—
							(A)determine whether the
			 offsets satisfy the applicable requirements of this subtitle; and
							(B)notify the project
			 developer of that determination.
							(2)Affirmative
			 determinationIn the case of an affirmative determination under
			 paragraph (1), the Administrator shall—
							(A)register the offset
			 allowances in accordance with this subtitle; and
							(B)issue the offset
			 allowances.
							(3)Appeal and
			 reviewThe Administrator shall establish mechanisms for the
			 appeal and review of determinations made under this subsection.
						2406.Tracking of reversals
			 for sequestration projects
					(a)Reversal
			 certification
						(1)In
			 generalSubject to section 2402, the Administrator shall
			 promulgate regulations requiring the submission of a reversal certification for
			 each offset project on an annual basis following the registration of offset
			 allowances.
						(2)RequirementsA
			 reversal certification submitted in accordance with this subsection shall
			 state—
							(A)whether any unmitigated
			 reversal relating to the offset project has occurred in the year preceding the
			 year in which the certification is submitted; and
							(B)the quantity of each
			 unmitigated reversal.
							(b)Effect on offset
			 allowances
						(1)InvalidityThe
			 Administrator shall declare invalid all offset allowances issued for any offset
			 project that has undergone a complete reversal.
						(2)Partial
			 reversalIn the case of an offset project that has undergone a
			 partial reversal, the Administrator shall render invalid offset allowances
			 issued for the offset project in direct proportion to the degree of
			 reversal.
						(c)Accountability for
			 reversalsLiability and responsibility for compensation of a
			 reversal of a registered offset allowance under subsection (a) shall lie with
			 the owner of the offset allowance, as described in section 2402.
					(d)Compensation for
			 reversalsThe unmitigated reversal of 1 or more registered offset
			 allowances that were submitted for the purpose of compliance with section
			 1202(a) shall require the submission of—
						(1)an equal number of offset
			 allowances; or
						(2)a combination of offset
			 allowances and emission allowances equal to the unmitigated reversal.
						(e)Project
			 terminationA project developer may cease participation in the
			 domestic offset program established under this subtitle at any time, on the
			 condition that any registered allowances awarded for increases in sequestration
			 have been compensated for by the project developer through the submission of an
			 equal number of any combination of offset allowances and emission
			 allowances.
					2407.Examinations
					(a)RegulationsNot
			 later than 2 years after the date of enactment of this Act, the Administrator,
			 in conjunction with the Secretary of Agriculture, shall promulgate regulations
			 governing the examination and auditing of offset allowances.
					(b)RequirementsThe
			 regulations promulgated under this section shall specifically consider—
						(1)principles for initiating
			 and conducting examinations;
						(2)the type or scope of
			 examinations, including—
							(A)reporting and
			 recordkeeping; and
							(B)site review or
			 visitation;
							(3)the rights and privileges
			 of an examined party; and
						(4)the establishment of an
			 appeal process.
						2408.Timing and the
			 provision of offset allowances
					(a)Initiation of offset
			 projectsAn offset project that commences operation on or after
			 the effective date of regulations promulgated under section 2407(a) shall be
			 eligible to generate offset allowances under this subtitle if the offset
			 project meets the other applicable requirements of this subtitle.
					(b)Pre-existing
			 projects
						(1)In
			 generalThe Administrator may allow for the transition into the
			 Registry of offset projects and banked offset allowances that, as of the
			 effective date of regulations promulgated under section 2407(a), are registered
			 under or meet the standards of the Climate Registry, the California Action
			 Registry, the GHG Registry, the Chicago Climate Exchange, the GHG CleanProjects
			 Registry, or any other Federal, State, or private reporting programs or
			 registries if the Administrator determines that such other offset projects and
			 banked offset allowances under those other programs or registries satisfy the
			 applicable requirements of this subtitle.
						(2)ExceptionAn
			 offset allowance that is expired, retired, or canceled under any other offset
			 program, registry, or market as of the effective date of regulations
			 promulgated under section 2407(a) shall be ineligible for transition into the
			 Registry.
						2409.Offset
			 registryIn addition to the
			 requirements established by section 2404, an offset allowance registered under
			 this subtitle shall be accompanied in the Registry by—
					(1)a verification report
			 submitted pursuant to section 2405(a);
					(2)a reversal certification
			 submitted pursuant to section 2406(b); and
					(3)subject to the
			 requirements of this subtitle, any other information identified by the
			 Administrator as being necessary to achieve the purposes of this
			 subtitle.
					2410.Environmental
			 considerations
					(a)Coordination To
			 minimize negative effectsIn promulgating regulations under this
			 subtitle, the Administrator, in conjunction with the Secretary of Agriculture,
			 shall act (including by rejecting projects, if necessary) to avoid or minimize,
			 to the maximum extent practicable, adverse effects on human health or the
			 environment resulting from the implementation of offset projects under this
			 subtitle.
					(b)Report on positive
			 effectsNot later than 2 years after the date of enactment of
			 this Act, the Administrator, in conjunction with the Secretary of Agriculture,
			 shall submit to Congress a report detailing—
						(1)the incentives, programs,
			 or policies capable of fostering improvements to human health or the
			 environment in conjunction with the implementation of offset projects under
			 this subtitle; and
						(2)the cost of those
			 incentives, programs, or policies.
						(c)Use of native plant
			 species in offset projectsNot later than 18 months after the
			 date of enactment of this Act, the Administrator, in conjunction with the
			 Secretary of Agriculture, shall promulgate regulations for the selection, use,
			 and storage of native and nonnative plant materials—
						(1)to ensure native plant
			 materials are given primary consideration, in accordance with applicable
			 Department of Agriculture guidance for use of native plant materials;
						(2)to prohibit the use of
			 Federal- or State-designated noxious weeds; and
						(3)to prohibit the use of a
			 species listed by a regional or State invasive plant council within the
			 applicable region or State.
						2411.Program
			 reviewNot later than 5 years
			 after the date of enactment of this Act, and periodically thereafter, the
			 Administrator, in conjunction with the Secretary of Agriculture, shall review
			 and revise, as necessary to achieve the purposes of this Act, the regulations
			 promulgated under this subtitle.
				2412.Retail carbon
			 offsets
					(a)Definition of retail
			 carbon offsetIn this section, the term retail carbon
			 offset means any carbon credit or carbon offset that cannot be used in
			 satisfaction of any mandatory compliance obligation under a regulatory system
			 for reducing greenhouse gas emissions.
					(b)Qualifying levels and
			 requirementsNot later than January 1, 2009, the Administrator
			 shall establish new qualifying levels and requirements for Energy Star
			 certification for retail carbon offsets, effective beginning January 1,
			 2010.
					EInternational emission
			 allowances
				2501.Use of international
			 emission allowancesThe owner
			 or operator of a covered facility may satisfy up to 15 percent of the allowance
			 submission requirement of the covered facility under section 1202(a) by
			 submitting emission allowances obtained on a foreign greenhouse gas emissions
			 trading market, on the condition that the Administrator has certified the
			 market in accordance with the regulations promulgated pursuant to section
			 2502(a).
				2502.Regulations
					(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Administrator shall promulgate regulations, taking into
			 consideration protocols adopted in accordance with the United Nations Framework
			 Convention on Climate Change, done at New York on May 9, 1992—
						(1)approving the use under
			 this subtitle of emission allowances from such foreign greenhouse gas emissions
			 trading markets as the regulations may establish; and
						(2)permitting the use of
			 international emission allowances from the foreign country that issued the
			 emission allowances.
						(b)RequirementsThe
			 regulations promulgated under subsection (a) shall require that, in order to be
			 approved for use under this subtitle—
						(1)an emission allowance
			 shall have been issued by a foreign country pursuant to a governmental program
			 that imposes mandatory absolute tonnage limits on greenhouse gas emissions from
			 the foreign country, or 1 or more industry sectors in that country, pursuant to
			 protocols described in subsection (a); and
						(2)the governmental program
			 be of comparable stringency to the program established by this Act, including
			 comparable monitoring, compliance, and enforcement.
						2503.Facility
			 certificationThe owner or
			 operator of a covered facility who submits an international emission allowance
			 under this subtitle shall certify that the allowance has not been retired from
			 use in the registry of the applicable foreign country.
				FCarbon Market Efficiency
			 Board
				2601.PurposesThe purposes of this subtitle are—
					(1)to ensure that the
			 imposition of limits on greenhouse gas emissions will not significantly harm
			 the economy of the United States; and
					(2)to establish a Carbon
			 Market Efficiency Board to ensure the implementation and maintenance of a
			 stable, functioning, and efficient market in emission allowances.
					2602.Establishment of
			 Carbon Market Efficiency Board
					(a)EstablishmentThere
			 is established a board, to be known as the Carbon Market Efficiency
			 Board (referred to in this subtitle as the Board).
					(b)PurposesThe
			 purposes of the Board are—
						(1)to promote the
			 achievement of the purposes of this Act;
						(2)to observe the national
			 greenhouse gas emission market and evaluate periods during which the cost of
			 emission allowances provided under Federal law might pose significant harm to
			 the economy; and
						(3)to submit to the
			 President and Congress, and publish on the Internet, quarterly reports—
							(A)describing—
								(i)the status of the
			 emission allowance market established under this Act;
								(ii)the economic cost and
			 benefits of the market, regional, industrial, and consumer responses to the
			 market;
								(iii)where practicable,
			 energy investment responses to the market;
								(iv)any corrective measures
			 that should be carried out to relieve excessive net costs of the market;
								(v)plans to compensate for
			 those measures to ensure that the long-term emission-reduction goals of this
			 Act are achieved; and
								(vi)any instances of actual
			 or potential fraud on, or manipulation of, the market that the Board has
			 identified, and the effects of such fraud or manipulation;
								(B)that are timely and
			 succinct to ensure regular monitoring of market trends; and
							(C)that are prepared
			 independently by the Board.
							(c)Membership
						(1)CompositionThe
			 Board shall be composed of—
							(A)7 members who are
			 citizens of the United States, to be appointed by the President, by and with
			 the advice and consent of the Senate; and
							(B)an advisor who is a
			 scientist with expertise in climate change and the effects of climate change on
			 the environment, to be appointed by the President, by and with the advice and
			 consent of the Senate.
							(2)RequirementsIn
			 appointing members of the Board under paragraph (1), the President
			 shall—
							(A)ensure fair
			 representation of the financial, agricultural, industrial, and commercial
			 sectors, and the geographical regions, of the United States, and include a
			 representative of consumer interests;
							(B)appoint not more than 1
			 member from each such geographical region; and
							(C)ensure that not more than
			 4 members of the Board serving at any time are affiliated with the same
			 political party.
							(3)Compensation
							(A)In
			 generalA member of the Board shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level II of the Executive Schedule under section 5313 of title 5, United States
			 Code, for each day (including travel time) during which the member is engaged
			 in the performance of the duties of the Board.
							(B)ChairpersonThe
			 Chairperson of the Board shall be compensated at a rate equal to the daily
			 equivalent of the annual rate of basic pay prescribed for level I of the
			 Executive Schedule under section 5312 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the
			 performance of the duties of the Board.
							(4)Prohibitions
							(A)Conflicts of
			 interestAn individual employed by, or holding any official
			 relationship (including any shareholder) with, any entity engaged in the
			 generation, transmission, distribution, or sale of energy, an individual who
			 has any pecuniary interest in the generation, transmission, distribution, or
			 sale of energy, or an individual who has a pecuniary interest in the
			 implementation of this Act, shall not be appointed to the Board under this
			 subsection.
							(B)No other
			 employmentA member of the Board shall not hold any other
			 employment during the term of service of the member.
							(d)Term;
			 vacancies
						(1)Term
							(A)In
			 generalThe term of a member of the Board shall be 14 years,
			 except that the members first appointed to the Board shall be appointed for
			 terms in a manner that ensures that—
								(i)the term of not more than
			 1 member shall expire during any 2-year period; and
								(ii)no member serves a term
			 of more than 14 years.
								(B)Oath of
			 officeA member shall take the oath of office of the Board by not
			 later than 15 days after the date on which the member is appointed under
			 subsection (c)(1).
							(C)Removal
								(i)In
			 generalA member may be removed from the Board on determination
			 of the President for cause.
								(ii)NotificationNot
			 later than 30 days before removing a member from the Board for cause under
			 clause (i), the President shall provide to Congress an advance notification of
			 the determination by the President to remove the member.
								(2)Vacancies
							(A)In
			 generalA vacancy on the Board—
								(i)shall not affect the
			 powers of the Board; and
								(ii)shall be filled in the
			 same manner as the original appointment was made.
								(B)Service until new
			 appointmentA member of the Board the term of whom has expired or
			 otherwise been terminated shall continue to serve until the date on which a
			 replacement is appointed under subparagraph (A)(ii), if the President
			 determines that service to be appropriate.
							(e)Chairperson and
			 Vice-ChairpersonOf members of the Board, the President shall
			 appoint—
						(1)1 member to serve as
			 Chairperson of the Board for a term of 4 years; and
						(2)1 member to serve as
			 Vice-Chairperson of the Board for a term of 4 years.
						(f)Meetings
						(1)Initial
			 meetingThe Board shall hold the initial meeting of the Board as
			 soon as practicable after the date on which all members have been appointed to
			 the Board under subsection (c)(1).
						(2)Presiding
			 officerA meeting of the Board shall be presided over by—
							(A)the Chairperson;
							(B)in any case in which the
			 Chairperson is absent, the Vice-Chairperson; or
							(C)in any case in which the
			 Chairperson and Vice-Chairperson are absent, a chairperson pro tempore, to be
			 elected by the members of the Board.
							(3)QuorumFour
			 members of the Board shall constitute a quorum for a meeting of the
			 Board.
						(4)Open
			 meetingsThe Board shall be subject to section 552b of title 5,
			 United States Code (commonly known as the Government in the Sunshine
			 Act).
						(g)RecordsThe
			 Board shall be subject to section 552 of title 5, United States Code (commonly
			 known as the Freedom of Information Act).
					(h)Review by Government
			 Accountability OfficeNot later than January 1, 2013, and
			 annually thereafter, the Comptroller General of the United States shall conduct
			 a review of the efficacy of the Board in fulfilling the purposes and duties of
			 the Board under this subtitle.
					2603.Duties
					(a)Information
			 gathering
						(1)AuthorityThe
			 Board shall collect and analyze relevant market information to promote a full
			 understanding of the dynamics of the emission allowance market established
			 under this Act.
						(2)InformationThe
			 Board shall gather such information as the Board determines to be appropriate
			 regarding the status of the market, including information relating to—
							(A)emission allowance
			 allocation and availability;
							(B)the price of emission
			 allowances;
							(C)macro- and micro-economic
			 effects of unexpected significant increases and decreases in emission allowance
			 prices, or shifts in the emission allowance market, should those increases,
			 decreases, or shifts occur;
							(D)economic effect
			 thresholds that could warrant implementation of cost relief measures described
			 in section 2604(a) after the initial 2-year period described in subsection
			 (d)(2);
							(E)in the event any cost
			 relief measures described in section 2604(a) are taken, the effects of those
			 measures on the market;
							(F)maximum levels of cost
			 relief measures that are necessary to achieve avoidance of economic harm and
			 preserve achievement of the purposes of this Act; and
							(G)the success of the market
			 in promoting achievement of the purposes of this Act.
							(b)Treatment as primary
			 activity
						(1)In
			 generalDuring the initial 2-year period of operation of the
			 Board, information gathering under subsection (a) shall be the primary activity
			 of the Board.
						(2)Subsequent
			 authorityAfter the 2-year period described in paragraph (1), the
			 Board shall assume authority to implement the cost-relief measures described in
			 section 2604(a).
						(c)Study
						(1)In
			 generalDuring the 2-year period beginning on the date on which
			 the emission allowance market established under this Act begins operation, the
			 Board shall conduct a study of other markets for tradeable permits to emit
			 covered greenhouse gases.
						(2)ReportNot
			 later than 180 days after the beginning of the period described in paragraph
			 (1), the Board shall submit to Congress, and publish on the Internet, a report
			 describing the status of the market, specifically with respect to volatility
			 within the market and the average price of emission allowances during that
			 180-day period.
						(d)Employment of cost
			 relief measures
						(1)In
			 generalIf the Board determines that the emission allowance
			 market established under this Act poses a significant harm to the economy of
			 the United States, the Board shall carry out such cost relief measures relating
			 to that market as the Board determines to be appropriate under section
			 2604(a).
						(2)Initial
			 periodDuring the 2-year period beginning on the date on which
			 the emission allowance market established under this Act begins operation, if
			 the Board determines that the average daily closing price of emission
			 allowances during a 180-day period exceeds the upper range of the estimate
			 provided under section 2605, the Board shall—
							(A)increase the quantity of
			 emission allowances that covered facilities may borrow from the prescribed
			 allocations of the covered facilities for future years; and
							(B)take subsequent action as
			 described in section 2604(a)(2).
							(3)RequirementsAny
			 action carried out pursuant to this subsection shall be subject to the
			 requirements of section 2604(a)(3)(B).
						(e)ReportsThe
			 Board shall submit to the President and Congress quarterly reports—
						(1)describing the status of
			 the emission allowance market established under this Act, the economic effects
			 of the market, regional, industrial, and consumer responses to the market,
			 energy investment responses to the market, the effects on the market of any
			 fraud on, or manipulation of, the market that the Board has identified, any
			 corrective measures that should be carried out to relieve excessive costs of
			 the market, and plans to compensate for those measures; and
						(2)that are prepared
			 independently by the Board, and not in partnership with Federal
			 agencies.
						2604.Powers
					(a)Cost relief
			 measures
						(1)In
			 generalBeginning on the day after the date of expiration of the
			 2-year period described in section 2603(b), the Board may carry out 1 or more
			 of the following cost relief measures to ensure functioning, stable, and
			 efficient markets for emission allowances:
							(A)Increase the quantity of
			 emission allowances that covered facilities may borrow from the prescribed
			 allocations of the covered facilities for future years.
							(B)Expand the period during
			 which a covered facility may repay the Administrator for an emission allowance
			 as described in subparagraph (A).
							(C)Lower the interest rate
			 at which an emission allowance may be borrowed as described in subparagraph
			 (A).
							(D)Increase the quantity of
			 emission allowances obtained on a foreign greenhouse gas emissions trading
			 market that the owner or operator of any covered facility may use to satisfy
			 the allowance submission requirement of the covered facility under section
			 1202(a), on the condition that the Administrator has certified the market in
			 accordance with the regulations promulgated pursuant to section 2502(a).
							(E)Increase the quantity of
			 offset allowances generated in accordance with subtitle D that the owner or
			 operator of any covered facility may use to satisfy the total allowance
			 submission requirement of the covered facility under section 1202(a).
							(F)Expand the total quantity
			 of emission allowances made available to all covered facilities at any given
			 time by borrowing against the total allowable quantity of emission allowances
			 to be provided for future years.
							(2)Subsequent
			 actionsOn determination by the Board to carry out a cost relief
			 measure pursuant to paragraph (1), the Board shall—
							(A)allow the cost relief
			 measure to be used only during the applicable allocation year;
							(B)exercise the cost relief
			 measure incrementally, and only as needed to avoid significant economic harm
			 during the applicable allocation year;
							(C)specify the terms of the
			 relief to be achieved using the cost relief measure, including requirements for
			 entity-level or national market-level compensation to be achieved by a specific
			 date or within a specific time period;
							(D)in accordance with
			 section 2603(e), submit to the President and Congress a report describing the
			 actions carried out by the Board and recommendations for the terms under which
			 the cost relief measure should be authorized by Congress and carried out by
			 Federal entities; and
							(E)evaluate, at the end of
			 the applicable allocation year, actions that need to be carried out during
			 subsequent years to compensate for any cost relief measure carried out during
			 the applicable allocation year.
							(3)Action on expansion of
			 borrowing
							(A)In
			 generalIf the Board carries out a cost relief measure pursuant
			 to paragraph (1) that results in the expansion of borrowing of emission
			 allowances under this Act, and if the average daily closing price of emission
			 allowances for the 180-day period beginning on the date on which borrowing is
			 so expanded exceeds the upper range of the estimate provided under section
			 2605, the Board shall increase the quantity of emission allowances available
			 for the applicable allocation year in accordance with this paragraph.
							(B)RequirementsAn
			 increase in the quantity of emission allowances under subparagraph (A)
			 shall—
								(i)apply to all covered
			 facilities;
								(ii)be allocated in
			 accordance with the applicable formulas and procedures established under this
			 Act;
								(iii)be equal to not more
			 than 5 percent of the total quantity of emission allowances otherwise available
			 for the applicable allocation year under this Act;
								(iv)remain in effect only
			 for the applicable allocation year;
								(v)specify the date by which
			 the increase shall be repaid by covered facilities through a proportionate
			 reduction of emission allowances available for subsequent allocation years;
			 and
								(vi)require the repayment
			 under clause (v) to be made by not later than the date that is 15 years after
			 the date on which the increase is provided.
								(b)AssessmentsNot
			 more frequently than semiannually, the Board may levy on owners and operators
			 of covered facilities an assessment sufficient to pay the estimated expenses of
			 the Board and the salaries of members of and employees of the Board during the
			 180-day period beginning on the date on which the assessment is levied, taking
			 into account any deficit carried forward from the preceding 180-day
			 period.
					(c)LimitationsNothing
			 in this section gives the Board the authority—
						(1)to consider or prescribe
			 entity-level petitions for relief from the costs of an emission allowance
			 allocation or trading program established under Federal law;
						(2)to carry out any
			 investigative or punitive process under the jurisdiction of any Federal or
			 State court;
						(3)to interfere with,
			 modify, or adjust any emission allowance allocation scheme established under
			 Federal law; or
						(4)to modify the total
			 quantity of emission allowances issued under this Act for the period of
			 calendar years 2012 through 2050.
						2605.Estimate of costs to
			 economy of limiting greenhouse gas emissionsNot later than July 1, 2014, the Director of
			 the Congressional Budget Office, using economic and scientific analyses, shall
			 submit to Congress a report that describes—
					(1)the projected price range at which emission
			 allowances are expected to trade during the 2-year period of the initial
			 greenhouse gas emission market established under Federal law; and
					(2)the projected impact of
			 that market on the economy of the United States.
					IIIAllocating and
			 distributing allowances
			AAuctions
				3101.Allocation for early
			 auctionsNot later than 180
			 days after the date of enactment of this Act, the Administrator shall allocate
			 5 percent of the emission allowances established for calendar year 2012, 3
			 percent of the emission allowances established for calendar year 2013, and 1
			 percent of the emissions established for calendar 2014, to the Corporation for
			 early auctioning in accordance with section 4301.
				3102.Allocation for
			 annual auctionsNot later than
			 April 1, 2011, and annually thereafter through calendar year 2049, the
			 Administrator shall allocate to the Corporation for annual auctioning a
			 percentage of emission allowances for the following calendar year, as
			 follows:
					
						
							
								Calendar
					 YearPercentage of
					 Emission Allowance Account Allocated to the Corporation
								
							
							
								201221.5
								
								201324.5
								
								201427.5
								
								201529.5
								
								201630.5
								
								201731.5
								
								201833.5
								
								201934.5
								
								202036.5
								
								202139.75
								
								202241
								
								202343.25
								
								202445.75
								
								202548.5
								
								202651.5
								
								202755.5
								
								202858.5
								
								202961.5
								
								203062.75
								
								203169.5
								
								203269.5
								
								203369.5
								
								203469.5
								
								203569.5
								
								203669.5
								
								203769.5
								
								203869.5
								
								203969.5
								
								204069.5
								
								204169.5
								
								204269.5
								
								204369.5
								
								204469.5
								
								204569.5
								
								204669.5
								
								204769.5
								
								204869.5
								
								204969.5
								
								205069.5
								
							
						
					
				BEarly action
				3201.AllocationNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall allocate to owners or operators
			 of covered facilities and other facilities that emit greenhouse gas, in
			 recognition of actions of the owners and operators taken since January 1, 1994,
			 that resulted in verified and credible reductions of greenhouse gas
			 emissions—
					(1)5 percent of the emission allowances
			 established for calendar year 2012;
					(2)4 percent of the emission allowances
			 established for calendar year 2013;
					(3)3 percent of the emission allowances
			 established for calendar year 2014;
					(4)2 percent of the emission allowances
			 established for calendar year 2015; and
					(5)1 percent of the emission allowances
			 established for calendar year 2016.
					3202.Distribution
					(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Administrator shall establish, by
			 regulation, procedures and standards for use in distributing, to owners and
			 operators of covered facilities and other facilities that emit greenhouse gas,
			 emission allowances allocated under section 3201.
					(b)ConsiderationThe
			 procedures and standards established under subsection (a) shall provide for
			 consideration of verified and credible emission reductions registered before
			 the date of enactment of this Act under—
						(1)the Climate Leaders
			 Program, or any other voluntary greenhouse gas reduction program of the United
			 States Environmental Protection Agency and United States Department of
			 Energy;
						(2)the Voluntary Reporting
			 of Greenhouse Gases Program of the Energy Information Administration;
						(3)State or regional
			 greenhouse gas emission reduction programs that include systems for tracking
			 and verifying the greenhouse gas emission reductions; and
						(4)voluntary entity programs
			 that resulted in entity-wide reductions in greenhouse gas emissions.
						(c)DistributionNot
			 later than 4 years after the date of enactment of this Act, the Administrator
			 shall distribute all emission allowances allocated under section 3201.
					CStates
				3301.Allocation for energy
			 savings
					(a)AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Administrator shall allocate 2
			 percent of the Emission Allowance Account for the following calendar year among
			 States that have adopted regulations by not later than the date on which the
			 allowance allocations are made, that subject regulated natural gas and electric
			 utilities that deliver gas or electricity in those States to regulations
			 that—
						(1)automatically adjust the
			 rates charged by natural gas and electric utilities to fully recover fixed
			 costs of service without regard to whether their actual sales are higher or
			 lower than the forecast of sales on which the tariffed rates were based;
			 and
						(2)make cost-effective
			 energy-efficiency expenditures by investor-owned natural gas or electric
			 utilities at least as rewarding to their shareholders as power or energy
			 purchases, or expenditures on new energy supplies or infrastructure.
						(b)Allocation for building
			 efficiencyNot later than January 1, 2012, and annually
			 thereafter through January 1, 2050, the Administrator shall allocate 1 percent
			 of the Emission Allowance Account among States that are in compliance with
			 section 304(c) of the Energy Conservation and Production Act (as amended by
			 section 5201).
					(c)DistributionNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall establish procedures and
			 standards for the distribution of emission allowances to States in accordance
			 with subsections (a) and (b).
					(d)UseAny
			 State receiving emission allowances under this section for a calendar year
			 shall retire or use, in 1 or more of the ways described in section 3303(c)(1),
			 not less than 90 percent of the emission allowances allocated to the State (or
			 proceeds of the sale of those allowances) under this section for the calendar
			 year.
					3302.Allocation for States
			 with programs that exceed Federal emission reduction targets
					(a)AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Administrator shall allocate 2
			 percent of the Emission Allowance Account for the following calendar year among
			 States that have—
						(1)before the date of enactment of this Act,
			 enacted statewide greenhouse gas emission reduction targets that are more
			 stringent than the nationwide targets established under title II; and
						(2)by the time of an allocation under this
			 subsection, imposed on covered facilities within the States aggregate
			 greenhouse gas emission limitations more stringent than those imposed on
			 covered facilities under title II.
						(b)DistributionNot
			 later than 2 years after the date of enactment of this Act, the Administrator
			 shall establish procedures and standards for use in distributing emission
			 allowances among States in accordance with subsection (a).
					(c)UseAny
			 State receiving emission allowances under this section for a calendar year
			 shall retire or use, in 1 or more of the ways described in section 3303(c)(1),
			 not less than 90 percent of the emission allowances allocated to the State (or
			 proceeds of the sale of those allowances) under this section for the calendar
			 year.
					3303.General
			 allocation
					(a)AllocationSubject
			 to subsection (d)(3), not later than April 1, 2011, and annually thereafter
			 through calendar year 2049, the Administrator shall allocate 5 percent of the
			 Emission Allowance Account for the following calendar year among States.
					(b)DistributionThe
			 allowances available for allocation to States under subsection (a) for a
			 calendar year shall be distributed as follows:
						(1)For each calendar year,
			 1/3 of the quantity of allowances available for allocation
			 to States under subsection (a) shall be distributed among individual States
			 based on the proportion that—
							(A)the expenditures of a
			 State for the low-income home energy assistance program established under the
			 Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.) for the
			 preceding calendar year; bears to
							(B)the expenditures of all
			 States for that program for the preceding calendar year.
							(2)For each calendar year,
			 1/3 of the quantity of allowances available for allocation
			 to States under subsection (a) shall be distributed among the States based on
			 the proportion that—
							(A)the population of a
			 State, as determined by the most recent decennial census preceding the calendar
			 year for which the allocation regulations are for the allocation year; bears
			 to
							(B)the population of all
			 States, as determined by that census.
							(3)For each calendar year,
			 1/3 of the quantity of allowances available for allocation
			 to States under subsection (a) shall be distributed among the States based on
			 the proportion that—
							(A)the quantity of carbon
			 dioxide that would be emitted assuming that all of the coal that is mined,
			 natural gas that is processed, and petroleum that is refined within the
			 boundaries of a State during the preceding year is completely combusted and
			 that none of the carbon dioxide emissions are captured, as determined by the
			 Secretary of Energy; bears to
							(B)the aggregate quantity of
			 carbon dioxide that would be emitted assuming that all of the coal that is
			 mined, natural gas that is processed, and petroleum that is refined in all
			 States for the preceding year is completely combusted and that none of the
			 carbon dioxide emissions are captured, as determined by the Secretary of
			 Energy.
							(c)Use
						(1)In
			 generalDuring any calendar year, a State shall retire or use in
			 1 or more of the following ways not less than 90 percent of the allowances
			 allocated to the State (or proceeds of sale of those emission allowances) under
			 this section for that calendar year:
							(A)To mitigate impacts on
			 low-income energy consumers.
							(B)To promote energy
			 efficiency (including support of electricity and natural gas demand reduction,
			 waste minimization, and recycling programs).
							(C)To promote investment in
			 nonemitting electricity generation technology, including planning for the
			 siting of facilities employing that technology in States (including territorial
			 waters of States).
							(D)To improve public
			 transportation and passenger rail service and otherwise promote reductions in
			 vehicle miles traveled.
							(E)To encourage advances in
			 energy technology that reduce or sequester greenhouse gas emissions.
							(F)To address local or
			 regional impacts of climate change, including by accommodating, protecting, or
			 relocating affected communities and public infrastructure.
							(G)To collect, evaluate,
			 disseminate, and use information necessary for affected coastal communities to
			 adapt to climate change (such as information derived from inundation prediction
			 systems).
							(H)To mitigate
			 obstacles to investment by new entrants in electricity generation markets and
			 energy-intensive manufacturing sectors.
							(I)To address local
			 or regional impacts of climate change policy, including providing assistance to
			 displaced workers.
							(J)To mitigate
			 impacts on energy-intensive industries in internationally competitive
			 markets.
							(K)To reduce
			 hazardous fuels, and to prevent and suppress wildland fire.
							(L)To fund rural,
			 municipal, and agricultural water projects that are consistent with the
			 sustainable use of water resources.
							(M)To fund any
			 other purpose the States determine to be necessary to mitigate any negative
			 economic impacts as a result of—
								(i)global warming; or
								(ii)new regulatory
			 requirements as a result of this Act.
								(2)DeadlineA
			 State shall distribute or sell allowances for use in accordance with paragraph
			 (1) by not later than the beginning of each allowance allocation year.
						(3)Return of
			 allowancesNot later than 330 days before the end of each
			 allowance allocation year, a State shall return to the Administrator any
			 allowances not distributed by the deadline under paragraph (2).
						(4)Use for
			 recyclingDuring any calendar year, a State shall retire or use
			 not less than 5 percent of the emission allowances allocated to the State (or
			 proceeds of sale of those emission allowances) under this section for
			 increasing recycling rates through activities such as—
							(A)improving recycling
			 infrastructure;
							(B)increasing public
			 education on the benefits of recycling, particularly with respect to greenhouse
			 gases;
							(C)improving residential,
			 commercial, and industrial collection of recyclables;
							(D)improving recycling
			 system efficiency;
							(E)increasing recycling
			 yields; and
							(F)improving the quality and
			 usefulness of recycled materials.
							(d)Program for tribal
			 communities
						(1)EstablishmentNot
			 later than 3 years after the date of enactment of this Act, the Administrator,
			 in consultation with the Secretary of the Interior, shall by regulation
			 establish a program for tribal communities—
							(A)that is designed to
			 deliver assistance to tribal communities within the United States that face
			 disruption or dislocation as a result of global climate change; and
							(B)under which the
			 Administrator shall distribute 0.5 percent of the Emission Allowance Account
			 for each calendar among tribal governments of the tribal communities described
			 in subparagraph (A).
							(2)AllocationBeginning
			 in the first calendar year that begins after promulgation of the regulations
			 referred to in paragraph (1), and annually thereafter until calendar year 2050,
			 the Administrator shall allocate 0.5 percent of the Emission Allowance Account
			 for each calendar year to the program established under paragraph (1).
						3304.Allocation for mass
			 transit
					(a)AllocationNot
			 later than April 1, 2011, and annually thereafter through calendar year 2049,
			 the Administrator shall allocate 1 percent of the Emission Allowance Account
			 for the following calendar year among States.
					(b)DistributionThe
			 emission allowances available for allocation to States under subsection (a) for
			 a calendar year shall be distributed among the States based on the formula
			 established in section 104(b)(1)(A) of title 23, United States Code.
					(c)UseDuring
			 any calendar year, a State receiving emission allowances under this section
			 shall—
						(1)use the emission
			 allowances (or proceeds of sale of those emission allowances) only for—
							(A)the operating costs of
			 State and municipal mass transit systems;
							(B)efforts to increase mass
			 transit service and ridership in the State, including by adding new mass
			 transit systems; and
							(C)efforts to increase the
			 efficiency of mass transit systems through the development, purchase, or
			 deployment of innovative technologies that reduce emissions of greenhouse
			 gases; and
							(2)shall ensure that use of
			 the emission allowances (or proceeds of sale of those emission allowances) by
			 the State for the purposes described in paragraph (1) is geographically
			 distributed as follows:
							(A)At least 60 percent in
			 urban areas.
							(B)At least 20 percent in
			 areas that are not urban areas.
							(C)20 percent as the State
			 determines to be appropriate.
							(d)Return of unused
			 emission allowancesAny State receiving emission allowances under
			 this section shall return to the Administrator any such emission allowance that
			 the State has failed to use in accordance with subsection (c) by not later than
			 5 years after the date of receipt of the emission allowance from the
			 Administrator.
					(e)Use of returned
			 emission allowancesThe Administrator shall immediately transfer
			 to the Corporation for auctioning under section 4302 any emission allowances
			 returned to the Administrator under subsection (d).
					DElectricity
			 consumers
				3401.AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Administrator shall allocate among
			 load-serving entities 9 percent of the Emission Allowance Account for the
			 following calendar year.
				3402.Distribution
					(a)In
			 generalFor each calendar
			 year, the emission allowances allocated under section 3401 shall be distributed
			 by the Administrator to each load-serving entity, including each rural electric
			 cooperative that serves as a load-serving entity in a State that is not a
			 participant in the pilot program established under section 3903(a), based on
			 the proportion that—
						(1)the quantity of
			 electricity delivered by the load-serving entity during the 3 calendar years
			 preceding the calendar year for which the emission allowances are distributed,
			 adjusted upward for electricity not delivered as a result of consumer
			 energy-efficiency programs implemented by the load-serving entity and verified
			 by the regulatory agency of the load-serving entity; bears to
						(2)the total quantity of
			 electricity delivered by all load-serving entities during those 3 calendar
			 years.
						(b)BasisThe
			 Administrator shall base the determination of the quantity of electricity
			 delivered by a load-serving entity for the purpose of subsection (a) on the
			 most recent data available in annual reports filed with the Energy Information
			 Administration of the Department of Energy.
					3403.Use
					(a)In
			 generalAny load-serving entity that accepts emission allowances
			 distributed under section 3402 shall—
						(1)sell each emission
			 allowance distributed to the load-serving entity by not later than 1 year after
			 receiving the emission allowance; and
						(2)pursue fair market value
			 for each emission allowance sold in accordance with paragraph (1).
						(b)ProceedsAll
			 proceeds from the sale of emission allowances under subsection (a) shall be
			 used solely—
						(1)to mitigate economic
			 impacts on low- and middle-income energy consumers, including by reducing
			 transmission charges or issuing rebates; and
						(2)to promote energy
			 efficiency on the part of energy consumers.
						(c)Prohibition on
			 rebatesNo load-serving entity may use any proceeds from the sale
			 of emission allowances under subsection (a) to provide to any consumer a rebate
			 that is based on the quantity of electricity used by the consumer.
					3404.Reporting
					(a)In
			 generalEach load-serving
			 entity that accepts emission allowances distributed under section 3402 shall,
			 for each calendar year for which the load-serving entity accepts emission
			 allowances, submit to the Administrator a report describing—
						(1)the date of each sale of
			 each emission allowance during the preceding year;
						(2)the amount of revenue
			 generated from the sale of emission allowances during the preceding year;
			 and
						(3)how, and to what extent,
			 the load-serving entity used the proceeds of the sale of the emission
			 allowances during the preceding year.
						(b)Availability of
			 reportsThe Administrator shall make available to the public all
			 reports submitted by any load-serving entity under subsection (b), including by
			 publishing those reports on the Internet.
					ENatural gas
			 consumers
				3501.AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Administrator shall allocate among
			 natural gas local distribution companies 2 percent of the Emission Allowance
			 Account for the following calendar year.
				3502.DistributionFor each calendar year, the emission
			 allowances allocated under section 3501 shall be distributed by the
			 Administrator to each natural gas local distribution company based on the
			 proportion that—
					(1)the quantity of natural
			 gas delivered by the natural gas local distribution company during the 3
			 calendar years preceding the calendar year for which the emission allowances
			 are distributed, adjusted upward for natural gas not delivered as a result of
			 consumer energy-efficiency programs implemented by the natural gas local
			 distribution company and verified by the regulatory agency of the natural gas
			 local distribution company; bears to
					(2)the total quantity of
			 natural gas delivered by all natural gas local distribution companies during
			 those 3 calendar years.
					3503.Use
					(a)In
			 generalAny natural gas local distribution company that accepts
			 emission allowances distributed under section 3502 shall—
						(1)sell each emission
			 allowance distributed to the natural gas local distribution company by not
			 later than 1 year after receiving the emission allowance; and
						(2)pursue fair market value
			 for each emission allowance sold in accordance with paragraph (1).
						(b)ProceedsAll
			 proceeds from the sale of emission allowances under subsection (a) shall be
			 used solely—
						(1)to mitigate economic
			 impacts on low- and middle-income energy consumers; and
						(2)to promote energy
			 efficiency on the part of energy consumers.
						(c)Prohibition on
			 rebatesNo natural gas local distribution company may use any
			 proceeds from the sale of emission allowances under subsection (a) to provide
			 to any consumer a rebate that is based on the quantity of natural gas used by
			 the consumer.
					3504.Reporting
					(a)In
			 generalEach natural gas local distribution company that accepts
			 emission allowances distributed under section 3502 shall, for each calendar
			 year for which the natural gas local distribution company accepts emission
			 allowances, submit to the Administrator a report describing—
						(1)the date of each sale of
			 each emission allowance during the preceding year;
						(2)the amount of revenue
			 generated from the sale of emission allowances during the preceding year;
			 and
						(3)how, and to what extent,
			 the natural gas local distribution company used the proceeds of the sale of the
			 emission allowances during the preceding year.
						(b)Availability of
			 reportsThe Administrator shall make available to the public all
			 reports submitted by any natural gas local distribution company under
			 subsection (a), including by publishing those reports on the Internet.
					FBonus allowances for
			 carbon capture and geological sequestration
				3601.AllocationNot later than 3 years after the date of
			 enactment of this Act, the Administrator shall—
					(1)establish a Bonus Allowance Account;
			 and
					(2)allocate 4 percent of the emission
			 allowances established for calendar years 2012 through 2030 to the Bonus
			 Allowance Account.
					3602.Qualifying
			 projects
					(a)DefinitionsIn
			 this section:
						(1)CommencedThe
			 term commenced, with respect to construction, means that an owner
			 or operator has obtained the necessary permits to undertake a continuous
			 program of construction and has entered into a binding contractual obligation,
			 with substantial financial penalties for cancellation, to undertake such a
			 program.
						(2)ConstructionThe
			 term construction means the fabrication, erection, or installation
			 of the technology for the carbon capture and sequestration project.
						(b)EligibilityTo
			 be eligible to receive emission allowances under this subtitle, a carbon
			 capture and sequestration project shall—
						(1)comply with such criteria
			 and procedures as the Administrator may establish, including a requirement, as
			 prescribed in subsection (c), for an annual emissions performance standard for
			 carbon dioxide emissions from any unit for which allowances are
			 allocated;
						(2)sequester, in a
			 geological formation permitted by the Administrator for that purpose in
			 accordance with regulations promulgated under part C of the Safe Drinking Water
			 Act (42 U.S.C. 300h et seq.), carbon dioxide captured from any unit for which
			 allowances are allocated; and
						(3)have begun operation
			 during the period beginning on January 1, 2008, and ending on December 31,
			 2035.
						(c)Emission performance
			 standardsSubject to subsection (d), a carbon capture and
			 sequestration project shall be eligible to receive emission allowances under
			 this subtitle only if the project achieves 1 of the following emissions
			 performance standards for limiting carbon dioxide emissions from the unit on an
			 annual average basis:
						(1)For an electric
			 generation unit that is not a new entrant, an annual emissions rate of not more
			 than 1,200 pounds of carbon dioxide per megawatt-hour of net electricity
			 generation, after subtracting the carbon dioxide that is captured and
			 sequestered.
						(2)For a new entrant
			 electric generation unit for which construction of the unit commenced prior to
			 July 1, 2018, an annual emissions rate of not more than 800 pounds of carbon
			 dioxide per megawatt-hour of net electricity generation, after subtracting the
			 carbon dioxide that is captured and sequestered.
						(3)For a new entrant
			 electric generation unit for which construction of the unit commenced on or
			 after July 1, 2018, an annual emissions rate of not more than 350 pounds of
			 carbon dioxide per megawatt-hour of net electricity generation, after
			 subtracting the carbon dioxide that is captured and sequestered.
						(4)For any unit at a covered
			 facility that is not an electric generation unit, an annual emissions rate that
			 is achieved by the capture and sequestration of a minimum of 85 percent of the
			 total carbon dioxide emissions produced by the unit.
						(d)Adjustment of
			 performance standards
						(1)In
			 generalThe Corporation may adjust the emissions performance
			 standard for a carbon capture and sequestration project under subsection (c)
			 for an electric generation unit that uses subbituminous coal, lignite, or
			 petroleum coke in significant amounts.
						(2)RequirementIn
			 any case described in paragraph (1), the performance standard for the project
			 shall prescribe an annual emissions rate that requires the project to achieve
			 an equivalent reduction from uncontrolled carbon dioxide emissions levels from
			 the use of subbituminous coal, lignite, or petroleum coke, as compared to the
			 emissions that the project would have achieved if that unit had combusted only
			 bituminous coal during the particular year.
						3603.Distribution
					(a)In
			 generalSubject to section 3604, for each of calendar years 2012
			 through 2039, the Administrator shall distribute emission allowances from the
			 Bonus Allowance Account to each qualifying project under this subtitle in a
			 quantity equal to the product obtained by multiplying—
						(1)the bonus allowance
			 adjustment factor, as determined under subsection (b);
						(2)the number of metric tons
			 of carbon dioxide emissions avoided through capture and geologic sequestration
			 of emissions by the project; and
						(3)the bonus allowance rate
			 for that calendar year, as provided in the following table:
							
								
									
										
					 YearBonus
					 Allowance Rate
										
									
									
										20124.5
										
										20134.5
										
										20144.5
										
										20154.5
										
										20164.5
										
										20174.5
										
										20184.2
										
										20193.9
										
										20203.6
										
										20213.3
										
										20223.0
										
										20232.7
										
										20242.4
										
										20252.1
										
										20261.8
										
										20271.5
										
										20281.3
										
										20291.1
										
										20300.9
										
										20310.7
										
										20320.5
										
										20330.5
										
										20340.5
										
										20350.5
										
										20360.5
										
										20370.5
										
										20380.5
										
										20390.5
										
									
								
							
						(b)Bonus allowance
			 adjustment ratioThe Administrator shall determine the bonus
			 allowance adjustment factor by dividing a carbon dioxide emissions rate of 350
			 pounds per megawatt-hour by the annual carbon dioxide emissions rate, on a
			 pounds per megawatt-hour basis, that a qualifying project at the electric
			 generation unit achieved during a particular year, except that—
						(1)the factor shall be equal
			 to 1 in the case of a project that qualifies under section 3602(c)(1) during
			 the first 4 years that emissions allowances are distributed to the project;
			 and
						(2)the factor shall not
			 exceed 1 for any qualifying project.
						3604.10-Year
			 limitA qualifying project may
			 receive annual emission allowances under this subsection only for—
					(1)the first 10 years of operation; or
					(2)if the unit covered by
			 the qualifying project began operating before January 1, 2012, the period of
			 calendar years 2012 through 2021.
					3605.Exhaustion of bonus
			 allowance accountIf, at the
			 beginning of a calendar year, the Administrator determines that the number of
			 emission allowances remaining in the Bonus Allowance Account will be
			 insufficient to allow the distribution, in that calendar year, of the number of
			 allowances that otherwise would be distributed under section 3603 for the
			 calendar year, the Administrator shall, for the calendar year—
					(1)distribute the remaining
			 bonus allowances only to qualifying projects that were already qualifying
			 projects during the preceding calendar year;
					(2)distribute the remaining
			 bonus allowances to those qualifying projects on a pro rata basis; and
					(3)discontinue the program
			 established under this subtitle as of the date on which the Bonus Allowance
			 Account is projected to be fully used based on projects already in
			 operation.
					GDomestic agriculture and
			 forestry
				3701.AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Administrator shall allocate to the
			 Secretary of Agriculture 5 percent of the Emission Allowance Account for the
			 following calendar year for use in—
					(1)achieving real, verifiable, additional,
			 permanent, and enforceable reductions in greenhouse gas emissions from the
			 agriculture and forestry sectors of the United States economy; and
					(2)achieving real, verifiable, additional,
			 permanent, and enforceable increases in greenhouse gas sequestration from those
			 sectors.
					3702.Agricultural and
			 forestry greenhouse gas management research
					(a)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Agriculture, in consultation with scientific and agricultural and forestry
			 experts, shall prepare and submit to Congress a report that describes the
			 status of research on agricultural and forestry greenhouse gas management,
			 including a description of—
						(1)research on soil carbon
			 sequestration and other agricultural and forestry greenhouse gas management
			 that has been carried out;
						(2)any additional research
			 that is necessary;
						(3)the proposed priority for
			 additional research;
						(4)the most appropriate
			 approaches for conducting the additional research; and
						(5)the extent to which and
			 the manner in which carbon credits that are specific to agricultural and
			 forestry operations, including harvested wood products and the reduction of
			 hazardous fuels to reduce the risk of uncharacteristically severe wildfires,
			 should be valued and allotted.
						(b)Standardized system of
			 soil carbon measurement and certification for the agricultural and forestry
			 sectors
						(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of Agriculture shall establish a standardized system of
			 carbon measurement and certification for the agricultural and forestry
			 sectors.
						(2)AdministrationIn
			 establishing the system, the Secretary of Agriculture shall—
							(A)create a standardized
			 system of measurements for agricultural and forestry greenhouse gases;
			 and
							(B)delineate the most
			 appropriate system of certification of credit by public or private
			 entities.
							(c)ResearchAfter
			 the date of submission of the report described in paragraph (1), the President
			 and the Secretary of Agriculture (in collaboration with the member institutions
			 of higher education of the Consortium for Agricultural Soil Mitigation of
			 Greenhouse Gases, institutions of higher education, and research entities)
			 shall initiate a program to conduct any additional research that is
			 necessary.
					3703.Distribution
					(a)In
			 generalTaking into account
			 the report prepared under section 3702(a), the Secretary of Agriculture shall
			 establish, by regulation, a program under which agricultural and forestry
			 allowances may be distributed to entities that carry out projects on
			 agricultural and forest land that achieve real, verifiable, additional,
			 permanent, and enforceable greenhouse gas emission mitigation benefits.
					(b)Nitrous oxide and
			 methaneThe Secretary of Agriculture shall ensure that, during
			 any 5-year period, the average annual percentage of the Emission Allowance
			 Account that is distributed to entities under the program established under
			 subsection (a) specifically for achieving real, verifiable, additional,
			 permanent, and enforceable reductions in nitrous oxide emissions through soil
			 management or achieving real, verifiable, additional, permanent, and
			 enforceable reductions in methane emissions through enteric fermentation and
			 manure management shall be 0.5 percent.
					(c)RequirementThe
			 Administrator shall distribute emission allowances under this section in a
			 manner that maximizes the avoidance or reduction of greenhouse gas
			 emissions.
					HInternational forest
			 protection
				3801.FindingsCongress finds that—
					(1)land-use change and
			 forest sector emissions account for approximately 20 percent of global
			 greenhouse gas emissions;
					(2)land conversion and
			 deforestation are 2 of the largest sources of greenhouse gas emissions in the
			 developing world, amounting to roughly 40 percent of the total greenhouse gas
			 emissions of the developing world;
					(3)with sufficient data,
			 deforestation rates and forest carbon stocks can be measured with an acceptable
			 level of uncertainty; and
					(4)encouraging reduced
			 deforestation and other forest carbon activities in other countries can—
						(A)provide critical leverage
			 to encourage voluntary developing country participation in emission limitation
			 regimes;
						(B)facilitate greater
			 overall reductions in greenhouse gas emissions than would otherwise be
			 practicable; and
						(C)substantially benefit
			 biodiversity, conservation, and indigenous and other forest-dependent people in
			 developing countries.
						3802.Definition of forest
			 carbon activitiesIn this
			 subtitle, the term forest carbon activities means—
					(1)activities directed at
			 reducing greenhouse gas emissions from deforestation and forest degradation in
			 countries other than the United States; and
					(2)activities directed at
			 increasing sequestration of carbon through restoration of forests, and degraded
			 land in countries other than the United States that has not been forested prior
			 to restoration, afforestation, and improved forest management, that meet the
			 eligibility requirements promulgated under section 3804(a).
					3803.AllocationNot later than April 1, 2011, and annually
			 thereafter through calendar year 2049, the Administrator shall allocate and
			 distribute 2.5 percent of the Emission Allowance Account for the following
			 calendar year for use in carrying out forest carbon activities in countries
			 other than the United States.
				3804.Definition and
			 eligibility requirements
					(a)Eligibility
			 requirements for forest carbon activitiesNot later than 2 years
			 after the date of enactment of this Act, the Administrator, in consultation
			 with the Secretary of the Interior, the Secretary of State, and the Secretary
			 of Agriculture, shall promulgate eligibility requirements for forest carbon
			 activities directed at reducing emissions from deforestation and forest
			 degradation, and at sequestration of carbon through restoration of forests and
			 degraded land, afforestation, and improved forest management in countries other
			 than the United States, including requirements that those activities be—
						(1)carried out and managed
			 in accordance with widely-accepted environmentally sustainable forestry
			 practices; and
						(2)designed—
							(A)to promote native species
			 and restoration of native forests, where practicable; and
							(B)to avoid the introduction
			 of invasive nonnative species.
							(b)Quality criteria for
			 forest carbon allocationsNot later than 2 years after the date
			 of enactment of this Act, the Administrator, in consultation with the Secretary
			 of the Interior, the Secretary of State, and the Secretary of Agriculture,
			 shall promulgate regulations establishing the requirements for eligibility to
			 receive allowances under this section, including requirements that ensure that
			 the emission reductions or sequestrations are real, permanent, additional,
			 verifiable and enforceable, with reliable measuring and monitoring and
			 appropriate accounting for leakage.
					3805.International forest
			 carbon activities
					(a)In
			 generalThe Administrator, in consultation with the Secretary of
			 State, shall identify and periodically update a list of countries that
			 have—
						(1)demonstrated capacity to
			 participate in international forest carbon activities, including—
							(A)sufficient historical
			 data on changes in national forest carbon stocks;
							(B)technical capacity to
			 monitor and measure forest carbon fluxes with an acceptable level of
			 uncertainty; and
							(C)institutional capacity to
			 reduce emissions from deforestation and degradation;
							(2)capped greenhouse gas
			 emissions or otherwise established a national emission reference scenario based
			 on historical data; and
						(3)commenced an emission
			 reduction program for the forest sector.
						(b)Additionality
						(1)Reduction in
			 deforestation and forest degradationA verified reduction in
			 greenhouse gas emissions from deforestation and forest degradation under a cap
			 or from a nationwide emissions reference scenario described in subsection (a)
			 shall be—
							(A)eligible for distribution
			 of emission allowances under this section; and
							(B)considered to satisfy the
			 additionality criterion.
							(2)Periodic review of
			 national level reductions in deforestation and degradationThe
			 Administrator, in consultation with the Secretary of State, shall identify and
			 periodically update a list of countries described in subsection (a) that
			 have—
							(A)achieved national-level
			 reductions of deforestation and degradation below a historical reference
			 scenario, taking into consideration the average annual deforestation and
			 degradation rates of the country and of all countries during a period of at
			 least 5 years; and
							(B)demonstrated those
			 reductions using remote sensing technology that meets international
			 standards.
							(3)Other forest carbon
			 activitiesA forest carbon activity, other than a reduction in
			 deforestation or forest degradation, shall be eligible for distribution of
			 emission allowances under this section, subject to the quality criteria for
			 forest carbon activities identified in this Act or in regulations promulgated
			 under this Act.
						(c)Recognition of forest
			 carbon activitiesWith respect to countries other than countries
			 described in subsection (a), the Administrator—
						(1)shall recognize forest
			 carbon activities, subject to the quality criteria for forest carbon activities
			 identified in this Act and regulations promulgated under this Act; and
						(2)is encouraged to identify
			 other incentives, including economic and market-based incentives, to encourage
			 developing countries with largely-intact native forests to protect those
			 forests.
						3806.Reviews and
			 discount
					(a)ReviewsNot
			 later than 3 years after the date of enactment of this Act, and 5 years
			 thereafter, the Administrator shall conduct a review of the program under this
			 subtitle.
					(b)DiscountIf,
			 after the date that is 10 years after the date of enactment of this Act, the
			 Administrator determines that foreign countries that, in the aggregate,
			 generate greenhouse gas emissions accounting for more than 0.5 percent of
			 global greenhouse gas emissions have not capped those emissions, established
			 emissions reference scenarios based on historical data, or otherwise reduced
			 total forest emissions, the Administrator may apply a discount to distributions
			 of emission allowances to those countries under this section.
					ITransition
			 assistance
				3901.General allocation
			 and distribution
					(a)General
			 allocationNot later than
			 April 1, 2011, and annually thereafter through January 1, 2029, the
			 Administrator shall allocate percentages of the Emission Allowance Account for
			 the following calendar year as follows:
						
							
								
									Calendar
					 YearFossil fuel-fired
					 electric power generating facilitiesRural electric cooperativesOwners and operators of energy
					 intensive manufacturing facilitiesFacilities that produce or import petroleum-based fuelHFC producers and importers
									
								
								
									20121911022
									
									20131911022
									
									20141911022
									
									20151911022
									
									20161911022
									
									20171911022
									
									2018181922
									
									2019171922
									
									2020161822
									
									2021141722
									
									202213171.751.75
									
									202312161.751.75
									
									202411151.51.25
									
									2025101411
									
									202681311
									
									20276120.50.5
									
									20284110.50.5
									
									2029210.50.250.25
									
									2030110.250.250.25
									
								
							
						
					(b)General
			 distributionNot later than 1 year after the date of enactment of
			 this Act, the Administrator shall establish a system for distributing to
			 entities identified under subsection (a) the emission allowances allocated
			 under that subsection.
					(c)Facilities that shut
			 downThe system established pursuant to subsection (b) shall
			 ensure, notwithstanding any other provision of this subtitle, that—
						(1)emission allowances are
			 not distributed to an owner or operator for any facility that has been
			 permanently shut down at the time of the distribution;
						(2)the owner or operator of
			 any facility that permanently shuts down in a calendar year shall promptly
			 return to the Administrator any emission allowances that the Administrator has
			 distributed for that facility for any subsequent calendar years; and
						(3)that, if a facility
			 receives a distribution of emission allowances under this subtitle for a
			 calendar year and subsequently permanently shuts down during that calendar
			 year, the owner or operator of the facility shall promptly return to the
			 Administrator a number of emission allowances equal to the number that the
			 Administrator determines is the portion that the owner or operator will no
			 longer need to submit for that facility under section 1202(a).
						3902.Distributing emission
			 allowances to owners and operators of fossil fuel-fired electric power
			 generating facilities
					(a)New entrants
						(1)In
			 generalAs part of the system established under section 3901(b),
			 the Administrator shall, for each calendar year, set aside, from the quantity
			 of emission allowances represented by the percentages described in the table
			 contained in section 3901(a) for owners and operators of fossil fuel-fired
			 electric power generating facilities, a quantity of emission allowances for
			 distribution to owners and operators of new entrant fossil fuel-fired electric
			 power generating facilities (including such new entrant facilities owned or
			 operated by rural electric cooperatives in any State that is not a participant
			 in the pilot program established under section 3903(a)).
						(2)Calculation of
			 allowancesThe quantity of emission allowances distributed by the
			 Administrator for a calendar year to a new entrant fossil fuel-fired electric
			 power generating facility under paragraph (1) shall be equal to the product
			 obtained by multiplying—
							(A)the average greenhouse
			 gas emission rate of all fossil fuel-fired electric power generating facilities
			 that commenced operations during the 5 years preceding the date of enactment of
			 this Act; and
							(B)the electricity generated
			 by the facility during the calendar year, adjusted downward on a pro rata basis
			 for each new facility in the event that insufficient allowances are available
			 under section 3901(a) for a calendar year.
							(b)Incumbents
						(1)In
			 generalAs part of the system established under section 3901(b),
			 the Administrator shall, for each calendar year, distribute to fossil
			 fuel-fired electric power generating facilities (including such facilities
			 owned or operated by rural electric cooperatives in any State that is not a
			 participant in the pilot program established under section 3903(a)) that were
			 operating during the calendar year preceding the year in which this Act was
			 enacted the emission allowances represented by the percentages described in the
			 table contained in section 3901(a) for owners and operators of fossil
			 fuel-fired electric power generating facilities that remain after the
			 distribution of emission allowances under subsection (a).
						(2)Calculation of
			 allowancesThe quantity of emission allowances distributed to a
			 fossil fuel-fired electric power generating facility under paragraph (1) shall
			 be equal to the product obtained by multiplying—
							(A)the quantity of emission
			 allowances available for distribution under paragraph (1); and
							(B)the quotient obtained by
			 dividing—
								(i)the annual average
			 quantity of carbon dioxide equivalents emitted by the facility during the 3
			 calendar years preceding the date of enactment of this Act; by
								(ii)the annual average of
			 the aggregate quantity of carbon dioxide equivalents emitted by all fossil
			 fuel-fired electric power generating facilities during those 3 calendar
			 years.
								3903.Distributing
			 additional emission allowances to rural electric cooperatives
					(a)Establishment of pilot
			 program
						(1)In
			 generalAs part of the system established under section 3901(b),
			 the Administrator shall establish a pilot program for distributing to rural
			 electric cooperatives in the States described in paragraph (2), for each of
			 calendar years 2012 through 2029, 15 percent of the total number of emission
			 allowances allocated for the calendar year to rural electric cooperatives under
			 section 3901(a).
						(2)Description of
			 StatesThe States referred to in subsection (a) are—
							(A)1 State east of the
			 Mississippi River in which 13 rural electric cooperatives sold to consumers in
			 that State electricity in a quantity of 9,000,000 to 10,000,000 MWh, according
			 to Energy Information Administration data for calendar year 2005; and
							(B)1 State west of the
			 Mississippi River in which 30 rural electric cooperatives sold to consumers in
			 that State electricity in a quantity of 3,000,000 to 4,000,000 MWh, according
			 to Energy Information Administration data for calendar year 2005.
							(b)Distribution to other
			 StatesAs part of the system established under section 3901(b),
			 the Administrator shall establish a system for distributing to rural electric
			 cooperatives in all States other than the 2 States described in subsection
			 (a)(2), for each of calendar years 2012 through 2029, 85 percent of the total
			 number of emission allowances allocated for the calendar year to rural electric
			 cooperatives under section 3901(a), in proportion to the sales of each rural
			 electric cooperative, as reported by the Energy Information
			 Administration.
					(c)LimitationNo
			 rural electric cooperative that receives emission allowances under subsection
			 (a) shall receive any emission allowance under subsection (b), section 3902, or
			 section 3402.
					(d)ReportNot
			 later than January 1, 2015, and every 3 years thereafter, the Administrator
			 shall submit to Congress a report describing the success of the pilot program
			 established under subsection (a), including a description of—
						(1)the benefits realized by
			 ratepayers of the rural electric cooperatives that receive allowances under the
			 pilot program; and
						(2)the use by those rural
			 electric cooperatives of advanced, low greenhouse gas-emitting electric
			 generation technologies, if any.
						3904.Distributing emission
			 allowances to owners and operators of energy intensive manufacturing
			 facilities
					(a)DefinitionsIn
			 this section:
						(1)Currently operating
			 facilityThe term currently operating facility means
			 an eligible manufacturing facility that had significant operations during the
			 calendar year preceding the calendar year for which emission allowances are
			 being distributed under this section.
						(2)Eligible manufacturing
			 facility
							(A)In
			 generalThe term eligible manufacturing facility
			 means a manufacturing facility located in the United States that principally
			 manufactures iron, steel, aluminum, pulp, paper, cement, chemicals, or such
			 other products as the Administrator may determine, by rule, are likely to be
			 significantly disadvantaged in competitive international markets as a result of
			 indirect costs of the program established under this Act.
							(B)ExclusionThe
			 term eligible manufacturing facility does not include a facility
			 eligible to receive emission allowances under section 3902, 3903, or
			 3905.
							(3)Indirect carbon dioxide
			 emissionsThe term indirect carbon dioxide emissions
			 means the product obtained by multiplying (as determined by the
			 Administrator)—
							(A)the quantity of
			 electricity consumption at an eligible manufacturing facility; and
							(B)the rate of carbon
			 dioxide emission per kilowatt-hour output for the region in which the
			 manufacturer is located.
							(4)New entrant
			 manufacturing facilityThe term new entrant manufacturing
			 facility, with respect to a calendar year, means an eligible
			 manufacturing facility that began operation during or after the calendar year
			 for which emission allowances are being distributed under this section.
						(b)Total allocation for
			 currently operating facilitiesAs part of the system established
			 under section 3901(b), the Administrator shall, for each calendar year,
			 distribute 96 percent of the total quantity of emission allowances available
			 for allocation to carbon-intensive manufacturing under section 3901(a) to
			 currently operating facilities.
					(c)Total allocation for
			 currently operating facilities in each category of manufacturing
			 facilitiesThe quantity of emission allowances distributed by the
			 Administrator for a calendar year to facilities in each category of currently
			 operating facilities shall be equal to the product obtained by
			 multiplying—
						(1)the total quantity of
			 emission allowances available for allocation under subsection (b); and
						(2)the ratio that (during
			 the calendar year preceding the calendar year for which emission allowances are
			 being distributed under this section)—
							(A)the sum of the direct and
			 indirect carbon dioxide emissions by currently operating facilities in the
			 category; bears to
							(B)the sum of the direct and
			 indirect carbon dioxide emissions by all currently operating facilities.
							(d)Individual allocations
			 to currently operating facilitiesThe quantity of emission
			 allowances distributed by the Administrator for a calendar year to a currently
			 operating facility shall be a quantity equal to the product obtained by
			 multiplying—
						(1)the total quantity of
			 emission allowances available for allocation to currently-operating facilities
			 in the appropriate category, as determined under subsection (c); and
						(2)the ratio that (during
			 the 3 calendar years preceding the year for which the allocation rule is
			 promulgated for the allocation period)—
							(A)the average number of
			 production employees employed at the facility; bears to
							(B)the average number of
			 production employees employed at all existing eligible manufacturing facilities
			 in the appropriate category.
							(e)New entrant
			 manufacturing facilities
						(1)In
			 generalAs part of the system established under section 3901(b),
			 the Administrator shall, for each calendar year, distribute 4 percent of the
			 total quantity of emission allowances available for allocation to carbon
			 intensive manufacturing under section 3901(a) to new entrant manufacturing
			 facilities.
						(2)Individual
			 allocationsThe quantity of emission allowances distributed by
			 the Administrator for a calendar year to a new entrant manufacturing facility
			 shall be proportional to the product obtained by multiplying—
							(A)the average number of
			 production employees employed at the new entrant manufacturing facility during
			 the prior calendar year; and
							(B)the rate (in emission
			 allowances per production employee) at which emission allowances were allocated
			 to currently operating facilities in the appropriate category for the calendar
			 year, as determined under subsection (d).
							3905.Distributing emission
			 allowances to owners and operators of facilities and other entities that
			 produce or import petroleum-based fuel
					(a)In
			 generalAs part of the system established under section 3901(b),
			 the Administrator shall, for each calendar year, distribute to facilities or
			 entities that produce or import petroleum-based fuel the emission allowances
			 represented by the percentages described in the table contained in section
			 3901(a) for owners and operators of facilities or entities that produce or
			 import petroleum-based fuel.
					(b)Calculation of
			 allowancesThe quantity of emission allowances distributed to a
			 facility or entity under subsection (a) shall be equal to the product obtained
			 by multiplying—
						(1)the quantity of emission
			 allowances available for distribution under subsection (a); and
						(2)the quotient obtained by
			 dividing—
							(A)the annual average of the
			 aggregate quantity of the petroleum-based products produced or imported by that
			 facility or entity during the 3 calendar years preceding the distribution of
			 allowances; by
							(B)the annual average of the
			 aggregate quantity of petroleum-based products produced or imported by covered
			 facilities and entities that produced or imported petroleum-based fuel during
			 those preceding 3 calendar years.
							3906.Distributing emission
			 allowances to hydrofluorocarbon producers and importers
					(a)In
			 generalThe emission allowances allocated to hydrofluorocarbon
			 producers and hydrofluorocarbon importers under section 3901(a) shall be
			 distributed to the individual hydrofluorocarbon producers and hydrofluorocarbon
			 importers in accordance with section 10005.
					(b)EffectThe
			 distributions under subsection (a) shall not, in any way, limit or otherwise
			 alter the prohibitions set forth in subsection 10007(b).
					JReducing methane
			 emissions from landfills and coal mines
				3907.AllocationNot later than April 1, 2011, and annually
			 thereafter through 2049, the Administrator shall allocate 1 percent of the
			 Emission Allowance Account for the following calendar year to a program for
			 achieving real, verifiable, additional, permanent, and enforceable reductions
			 in emissions of methane from landfills and coal mines.
				3908.Distribution
					(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall establish a program that includes a system for
			 distributing to individual entities the emission allowances allocated under
			 section 3907.
					(b)RequirementThe
			 Administrator shall distribute emission allowances under subsection (a) in a
			 manner that maximizes the avoidance or reduction of greenhouse gas
			 emissions.
					IVAuctions and uses of
			 auction proceeds
			AFunds
				4101.EstablishmentThere are established in the Treasury of the
			 United States the following funds:
					(1)The Energy Assistance
			 Fund.
					(2)The Climate Change Worker
			 Training Fund.
					(3)The Adaptation
			 Fund.
					(4)The Climate Change and
			 National Security Fund.
					(5)The Bureau of Land
			 Management Emergency Firefighting Fund.
					(6)The Forest Service
			 Emergency Firefighting Fund.
					(7)The Climate Security Act
			 Management Fund.
					4102.Amounts in
			 FundsEach Fund established by
			 section 4101 shall consist of such amounts as are deposited into the respective
			 Fund under subtitle C.
				BClimate Change Credit
			 Corporation
				4201.Establishment
					(a)In
			 generalThere is established, as a nonprofit corporation without
			 stock, a corporation to be known as the Climate Change Credit
			 Corporation.
					(b)TreatmentThe
			 Corporation shall not be considered to be an agency or establishment of the
			 Federal Government.
					4202.Applicable
			 lawsThe Corporation shall be
			 subject to this title and, to the extent consistent with this title, the
			 District of Columbia Business Corporation Act (D.C. Code section 29–301 et
			 seq.).
				4203.Board of
			 directors
					(a)In
			 generalThe Corporation shall have a board of directors composed
			 of 5 individuals who are citizens of the United States, of whom 1 shall be
			 elected annually by the board to serve as Chairperson.
					(b)Political
			 affiliationNot more than 3 members of the board serving at any
			 time may be affiliated with the same political party.
					(c)Appointment and
			 termA member of the board shall be appointed by the President,
			 by and with the advice and consent of the Senate, for a term of 5 years.
					(d)QuorumThree
			 members of the board shall constitute a quorum for a meeting of the board of
			 directors.
					(e)Prohibitions
						(1)Conflicts of
			 interestAn individual employed by, or holding any official
			 relationship (including any shareholder) with, any entity engaged in the
			 generation, transmission, distribution, or sale of energy, an individual who
			 has any pecuniary interest in the generation, transmission, distribution, or
			 sale of energy, or an individual who has a pecuniary interest in the
			 implementation of this Act, shall not be appointed to the Corporation under
			 this subtitle.
						(2)No other
			 employmentA member of the Corporation shall not hold any other
			 employment during the term of service of the member.
						(f)Vacancies
						(1)In
			 generalA vacancy on the Corporation—
							(A)shall not affect the
			 powers of the Corporation; and
							(B)shall be filled in the
			 same manner as the original appointment was made.
							(2)Service until new
			 appointmentA member of the Corporation the term of whom has
			 expired or otherwise been terminated shall continue to serve until the date on
			 which a replacement is appointed if the President determines that service to be
			 appropriate.
						(g)Removal
						(1)In
			 generalA member may be removed from the Corporation on
			 determination of the President for cause.
						(2)NotificationNot
			 later than 30 days before removing a member from the Corporation for cause
			 under paragraph (1), the President shall provide to Congress an advance
			 notification of the determination by the President to remove the member.
						4204.Review and audit by
			 Comptroller GeneralNot later
			 than January 1, 2013, and annually thereafter, the Comptroller General of the
			 United States shall conduct a review and audit of each expenditure made
			 pursuant to this title to determine the efficacy of the programs, expenditures,
			 and projects funded under this title.
				CAuctions
				4301.Early
			 auctions
					(a)Initiation of
			 auctioningNot later than 1
			 year after the date of enactment of this Act, the Corporation shall begin
			 auctioning the emission allowances allocated to the Corporation under section
			 3101.
					(b)Completion of
			 auctioningNot later than December 31, 2010, the Corporation
			 shall complete auctioning of all allowances allocated to the Corporation under
			 section 3101.
					(c)Proceeds from early
			 auctioningThe Corporation shall use to carry out programs
			 established under subtitle D all proceeds of early auctioning conducted by the
			 Corporation under this section.
					4302.Annual
			 auctions
					(a)In
			 generalNot later than 330 days before the beginning of a
			 calendar year identified in the table contained in section 3102, the
			 Corporation shall auction all of the allowances allocated to the Corporation
			 for that year by the Administrator under section 3102.
					(b)Proceeds from annual
			 auctioning
						(1)Bureau of Land
			 Management Emergency Firefighting FundFor each of calendar years
			 2012 through 2050, the Corporation shall deposit into the Bureau of Land
			 Management Emergency Firefighting Fund established by section 4101(5) proceeds,
			 from annual auctions that the Corporation conducts for the calendar year under
			 this section, that are sufficient to ensure that the amount in the Fund equals
			 $300,000,000.
						(2)Forest Service
			 Emergency Firefighting FundFor each of calendar years 2012
			 through 2050, the Corporation shall deposit into the Forest Service Emergency
			 Firefighting Fund established by section 4101(6) proceeds, from annual auctions
			 that the Corporation conducts for the calendar year under this section, that
			 are sufficient to ensure that the amount in the Fund equals
			 $800,000,000.
						(3)Climate Security Act
			 Management Fund
							(A)In
			 generalFor each of calendar years 2012 through 2050, the
			 Corporation shall deposit into the Climate Security Act Management Fund
			 established by section 4101(7) such percentage of the proceeds of the annual
			 auctions conducted by the Corporation for the calendar year under this section
			 as the Administrator determines to be sufficient to efficiently and effectively
			 administer this Act.
							(B)DistributionThe
			 Administrator may distribute funds from the Climate Security Act Management
			 Fund to the Secretary of Agriculture, the Secretary of Labor, and the Carbon
			 Market Efficiency Board, as the Administrator determines to be necessary to
			 assist in carrying out this Act.
							(C)Use of
			 fundsThe head of a Federal agency or department may use funds
			 from the Climate Security Act Management Fund for the costs to the agency or
			 department of carrying out this Act, including the costs of—
								(i)promulgation of
			 regulations;
								(ii)development of policy
			 guidance;
								(iii)development and
			 operation of information systems;
								(iv)certification of
			 monitoring equipment;
								(v)conducting facilities
			 audits and inspections;
								(vi)monitoring and
			 modeling;
								(vii)quality assurance and
			 verification functions;
								(viii)enforcement;
								(ix)administration;
								(x)outreach;
								(xi)training;
								(xii)field audits;
			 and
								(xiii)financial
			 management.
								(D)TreatmentAmounts
			 in the Climate Security Act Management Fund—
								(i)shall be used only to
			 advance the purposes described in section 3;
								(ii)are subject to the
			 availability of appropriations; and
								(iii)shall remain available
			 until expended.
								(4)Use of remaining
			 proceeds
							(A)In
			 generalFor each of calendar years 2012 through 2050, the
			 Corporation shall use the proceeds of the annual auctions conducted by the
			 Corporation for the calendar year under this section in accordance with this
			 paragraph.
							(B)Energy technology
			 deploymentFor each of calendar years 2012 through 2050, the
			 Corporation shall use to carry out the programs established under subtitle D 52
			 percent of the proceeds of the annual auctions conducted by the Corporation for
			 the calendar year under this section.
							(C)Energy independence
			 acceleration fundIn any of calendar years 2012 through 2050
			 during which there exists in the Treasury of the United States an energy
			 transformation acceleration fund administered by the Director of the Advanced
			 Research Projects Agency within the Department of Energy, of the proceeds of
			 the annual auctions conducted by the Corporation for the calendar year under
			 this section, the Corporation shall deposit 2 percent of the proceeds into that
			 fund.
							(D)Energy
			 consumersFor each of calendar years 2012 through 2050, the
			 Corporation shall deposit into the Energy Assistance Fund established by
			 section 4101(1) 18 percent of the proceeds of the annual auctions conducted by
			 the Corporation for the calendar year under this section.
							(E)Climate change worker
			 training programFor each of calendar years 2012 through 2050,
			 the Corporation shall deposit into the Climate Change Worker Training Fund
			 established by section 4101(2) 5 percent of the proceeds of the annual auctions
			 conducted by the Corporation for the calendar year under this section.
							(F)Adaptation program for
			 natural resources in United States and territoriesFor each of
			 calendar years 2012 through 2050, the Corporation shall deposit into the
			 Adaptation Fund established by section 4101(3) 18 percent of the proceeds of
			 the annual auctions conducted by the Corporation for the calendar year under
			 this section.
							(G)Climate change and
			 national security programFor each of calendar years 2012 through
			 2050, the Corporation shall deposit into the Climate Change and National
			 Security Fund established by section 4101(4) 5 percent of the proceeds of the
			 annual auctions conducted by the Corporation for the calendar year under this
			 section.
							DEnergy technology
			 deployment
				4401.General
			 allocationsFor each calendar
			 year, the Corporation shall use the amounts described in sections 4301(c) and
			 4302(b)(4)(B) to carry out the programs established under this subtitle, as
			 follows:
					(1)32 percent of the funds
			 shall be used to carry out the zero- or low-carbon energy technologies program
			 under section 4402.
					(2)25 percent shall be used
			 to carry out the advanced coal and sequestration technologies program under
			 section 4403.
					(3)6 percent shall be used
			 to carry out the fuel from cellulosic biomass program under section
			 4404.
					(4)12 percent shall be used
			 to carry out the advanced technology vehicles manufacturing incentive program
			 under section 4405.
					(5)25 percent shall be used
			 to carry out the sustainable energy program under section 4406.
					4402.Zero- or low-carbon
			 energy technologies deployment
					(a)DefinitionsIn
			 this section:
						(1)Energy
			 savingsThe term energy savings means megawatt-hours
			 of electricity or million British thermal units of natural gas saved by a
			 product, in comparison to projected energy consumption under an
			 energy-efficiency standard applicable to the product.
						(2)Engineering integration
			 costsThe term engineering integration costs
			 includes the costs of engineering tasks relating to—
							(A)redesigning manufacturing
			 processes to begin producing qualifying components and zero- or low-carbon
			 generation technologies;
							(B)designing new tooling and
			 equipment for production facilities that produce qualifying components and
			 zero- or low-carbon generation technologies; and
							(C)establishing or expanding
			 manufacturing operations for qualifying components and zero- or low-carbon
			 generation technologies.
							(3)High-efficiency
			 consumer productThe term high-efficiency consumer
			 product means a covered product to which an energy conservation standard
			 applies under section 325 of the Energy Policy and Conservation Act (42 U.S.C.
			 6295), if the energy efficiency of the product exceeds the energy efficiency
			 required under the standard.
						(4)Qualifying
			 componentThe term qualifying component means a
			 component that the Secretary of Energy determines to be specially designed for
			 zero- or low-carbon generation technology.
						(5)Zero- or low-carbon
			 generationThe term zero- or low-carbon generation
			 means generation of electricity by an electric generation unit that—
							(A)emits no carbon dioxide
			 into the atmosphere, or is fossil-fuel fired and emits into the atmosphere not
			 more than 250 pounds of carbon dioxide per megawatt-hour (after adjustment for
			 any carbon dioxide from the unit that is geologically sequestered); and
							(B)was placed into
			 commercial service after the date of enactment of this Act.
							(6)Zero- or low-carbon
			 generation technologyThe term zero- or low-carbon
			 generation technology means a technology used to create zero- or
			 low-carbon generation.
						(b)Financial incentives
			 programDuring each fiscal year beginning on or after October 1,
			 2008, the Corporation shall competitively award financial incentives under this
			 subsection in the technology categories of—
						(1)the production of
			 electricity from new zero- or low-carbon generation;
						(2)the manufacture of
			 high-efficiency consumer products; and
						(3)facility establishment or
			 conversion by manufacturers and component suppliers of zero- or low-carbon
			 technology.
						(c)Requirements
						(1)In
			 generalThe Corporation shall make awards under this section to
			 domestic producers of new zero- or low-carbon generation, domestic
			 manufacturers of high-efficiency consumer products, and domestic facilities and
			 operations of manufacturers and component suppliers of zero- or low-carbon
			 generation technology—
							(A)in the case of producers
			 of new zero- or low-carbon generation, based on the bid of each producer in
			 terms of dollars per megawatt-hour of electricity generated;
							(B)in the case of
			 manufacturers of qualifying high-efficiency consumer products, based on the bid
			 of each manufacturer in terms of dollars per megawatt-hour or million British
			 thermal units saved; and
							(C)in the case of qualifying
			 manufacturers of zero- or low-carbon generation technology, based on the
			 criteria noted in subsection (e).
							(2)Acceptance of
			 bids
							(A)In
			 generalIn making awards under subparagraphs (A) and (B) of
			 paragraph (1), the Corporation shall—
								(i)solicit bids for reverse
			 auction from appropriate producers and manufacturers, as determined by the
			 Corporation; and
								(ii)award financial
			 incentives to the producers and manufacturers that submit the lowest bids that
			 meet the requirements established by the Corporation.
								(B)Factors for
			 conversion
								(i)In
			 generalFor the purpose of assessing bids under subparagraph (A),
			 the Corporation shall specify a factor for converting megawatt-hours of
			 electricity and million British thermal units of natural gas to common
			 units.
								(ii)RequirementThe
			 conversion factor shall be based on the relative greenhouse gas emission
			 benefits of electricity and natural gas conservation.
								(d)Forms of
			 awards
						(1)Zero- and low-carbon
			 generatorsAn award for zero- or low-carbon generation under this
			 subsection shall be in the form of a contract to provide a production payment
			 for each year during the first 10 years of commercial service of the generation
			 unit in an amount equal to the product obtained by multiplying—
							(A)the amount bid by the
			 producer of the zero- or low-carbon generation; and
							(B)the megawatt-hours
			 estimated to be generated by the zero- or low-carbon generation unit each
			 year.
							(2)High-efficiency
			 consumer productsAn award for a high-efficiency consumer product
			 under this subsection shall be in the form of a lump sum payment in an amount
			 equal to the product obtained by multiplying—
							(A)the amount bid by the
			 manufacturer of the high-efficiency consumer product; and
							(B)the energy savings during
			 the projected useful life of the high-efficiency consumer product, not to
			 exceed 10 years, as determined by the Corporation.
							(3)Manufacturing of zero-
			 or low-carbon generation technology
							(A)In
			 generalAn award for facility establishment or conversion costs
			 for zero- or low-carbon generation technology shall be in an amount equal to
			 not more than 30 percent of the cost of—
								(i)establishing,
			 reequipping, or expanding a manufacturing facility to produce—
									(I)qualifying zero- or
			 low-carbon generation technology; or
									(II)qualifying
			 components;
									(ii)engineering integration
			 costs of zero- or low-carbon generation technology and qualifying components;
			 and
								(iii)property, machine
			 tools, and other equipment acquired or constructed primarily to enable the
			 recipient to test equipment necessary for the construction or operation of a
			 zero- or low-carbon generation facility.
								(B)Minimum
			 amountThe Corporation shall use not less than
			 1/4 of the amounts made available to carry out this
			 section to make awards to entities for the manufacturing of zero- or low-carbon
			 generation technology.
							(e)Selection
			 criteriaIn making awards under this section to qualifying
			 manufacturers of zero- or low-carbon generation technology and qualifying
			 components, the Corporation shall select manufacturers that—
						(1)document the greatest use
			 of domestically sourced parts and components;
						(2)return to productive
			 service existing idle manufacturing capacity;
						(3)are located in States
			 with the greatest availability of unemployed manufacturing workers;
						(4)compensate workers at a
			 minimum amount equal to at least 100 percent of the State average manufacturing
			 wage, plus health insurance benefits;
						(5)demonstrate a high
			 probability of commercial success; and
						(6)achieve other criteria,
			 as the Corporation determines to be appropriate.
						4403.Advanced coal and
			 sequestration technologies program
					(a)Advanced Coal
			 Technologies
						(1)DefinitionsIn
			 this section:
							(A)Advanced coal
			 generation technologyExcept as provided in paragraph (2), the
			 term advanced coal generation technology means an advanced
			 coal-fueled power plant technology that meets 1 of the following performance
			 standards for limiting carbon dioxide emissions from an electric generation
			 unit on an annual average basis, as determined by the Corporation:
								(i)For an electric
			 generation unit that is not a new entrant, an annual emissions rate of not more
			 than 1,200 pounds of carbon dioxide per megawatt-hour of net electricity
			 generation, after subtracting the carbon dioxide that is captured and
			 sequestered.
								(ii)For any project for
			 which construction of the unit commenced before July 1, 2018, an annual
			 emissions rate of not more than 800 pounds of carbon dioxide per megawatt-hour
			 of net electricity generation, after subtracting the carbon dioxide that is
			 captured and sequestered.
								(iii)For any project for
			 which construction of the unit commenced on or after July 1, 2018, an annual
			 emissions rate of not more than 350 pounds of carbon dioxide per megawatt-hour
			 of net electricity generation, after subtracting the carbon dioxide that is
			 captured and sequestered.
								(B)CommencedThe
			 term commenced, with respect to construction, means that an owner
			 or operator has—
								(i)obtained the necessary
			 permits to carry out a continuous program of construction; and
								(ii)entered into a binding
			 contractual obligation, with substantial financial penalties for cancellation,
			 to undertake such a program.
								(C)ConstructionThe
			 term construction, with respect to a carbon capture and
			 sequestration project, means the fabrication, erection, or installation of
			 technology for the project.
							(2)Adjustment of
			 performance standards
							(A)In
			 generalThe Corporation may adjust the emissions performance
			 standards for a carbon capture and sequestration project under paragraph (1)(A)
			 for an electric generation unit that uses subbituminous coal, lignite, or
			 petroleum coke in significant amounts.
							(B)RequirementIf
			 the Corporation adjusts a standard under subparagraph (A), the adjusted
			 performance standard for the applicable project shall prescribe an annual
			 emissions rate that requires the project to achieve an equivalent reduction
			 from uncontrolled carbon dioxide emissions levels from the use of subbituminous
			 coal, lignite, or petroleum coke, as compared to the emissions the project
			 would have achieved if that unit had combusted only bituminous coal during the
			 particular calendar year.
							(3)Demonstration
			 projects
							(A)In
			 generalThe Corporation shall use not less than
			 1/4 of the amounts made available to carry out this
			 section for each fiscal year to support demonstration projects using advanced
			 coal generation technology, including retrofit technology that could be
			 deployed on existing coal generation facilities.
							(B)Certain
			 projectsOf the amounts described in subparagraph (A), the
			 Corporation shall make available up to 25 percent for projects that meet the
			 carbon dioxide emissions performance standard under clause (i) of paragraph
			 (1)(A).
							(4)Deployment
			 incentives
							(A)In
			 generalThe Corporation shall use not less than
			 1/4 of the amounts made available to carry out this
			 section for each fiscal year to provide financial incentives to facilitate the
			 deployment of not more than 20 gigawatts of advanced coal generation
			 technologies.
							(B)AdministrationIn
			 providing incentives under this paragraph, the Corporation shall—
								(i)provide appropriate
			 incentives for regulated investor-owned utilities, municipal utilities,
			 electric cooperatives, and independent power producers, as determined by the
			 Secretary of Energy; and
								(ii)ensure that a range of
			 the domestic coal types is employed in the facilities that receive incentives
			 under this paragraph.
								(C)Funding
			 requirements
								(i)Sequestration
			 activitiesThe Corporation shall provide incentives only to
			 projects that meet 1 of the emission performance standards for limiting carbon
			 dioxide under clause (ii) or (iii) of paragraph (1)(A).
								(ii)Projects using certain
			 coalsIn providing incentives under this paragraph, the
			 Corporation shall set aside not less than 25 percent of any amounts made
			 available to carry out this subsection for projects using coal with an energy
			 content of not more than 10,000 British thermal units per pound.
								(5)Storage agreement
			 requiredThe Corporation shall require a binding storage
			 agreement for the carbon dioxide captured in a project under this subsection in
			 a geological storage project permitted by the Administrator under regulations
			 promulgated pursuant to section 1421(d) of the Safe Drinking Water Act (42
			 U.S.C. 300h(d)).
						(6)Distribution of
			 funds
							(A)RequirementThe
			 Corporation shall make awards under this section in a manner that maximizes the
			 avoidance or reduction of greenhouse gas emissions.
							(B)IncentivesA
			 project that receives an award under this subsection may elect 1 of the
			 following financial incentives:
								(i)A loan guarantee.
								(ii)A cost-sharing grant to
			 cover the incremental cost of installing and operating carbon capture and
			 storage equipment (for which utilization costs may be covered for the first 10
			 years of operation).
								(iii)Production payments of
			 not more than 1.5 cents per kilowatt-hour of electric output during the first
			 10 years of commercial service of the project.
								(7)LimitationA
			 project may not receive an award under this subsection if the project receives
			 an award under section 4402.
						(b)Sequestration
						(1)In
			 generalThe Corporation shall use not less than
			 1/2 of the amounts made available to carry out this
			 section for each fiscal year for large-scale geological carbon storage
			 demonstration projects that store carbon dioxide captured from electric
			 generation units using coal gasification or other advanced coal combustion
			 processes, including units that receive assistance under subsection (a).
						(2)Project capital and
			 operating costs
							(A)In
			 generalThe Corporation shall provide assistance under this
			 subsection to reimburse the project owner for a percentage of the incremental
			 project capital and operating costs of the project that are attributable to
			 carbon capture and sequestration, as the Secretary determines to be
			 appropriate.
							(B)Certain
			 projectsOf the assistance provided under subparagraph (A), the
			 Corporation shall make available up to 25 percent for projects that meet the
			 carbon dioxide emissions performance standard under subsection
			 (a)(1)(A)(i).
							4404.Fuel from cellulosic
			 biomass
					(a)In
			 generalThe Corporation shall provide deployment incentives under
			 this section to encourage a variety of projects to domestically produce
			 transportation fuels from cellulosic biomass, relying on different feedstocks
			 in different regions of the United States.
					(b)Project
			 eligibilityIncentives under this section shall be provided on a
			 competitive basis to projects that domestically produce fuels that—
						(1)meet United States fuel
			 and emission specifications;
						(2)help diversify domestic
			 transportation energy supplies; and
						(3)improve or maintain air,
			 water, soil, and habitat quality, and protect scarce water supplies.
						(c)IncentivesIncentives
			 under this section may consist of—
						(1)loan guarantees for the
			 construction of production facilities and supporting infrastructure; or
						(2)production payments
			 through a reverse auction in accordance with subsection (d).
						(d)Reverse
			 auction
						(1)In
			 generalIn providing incentives under this section, the
			 Corporation shall—
							(A)prescribe rules under
			 which producers of fuel from cellulosic biomass may bid for production payments
			 under subsection (c)(2); and
							(B)solicit bids from
			 producers of different classes of transportation fuel, as the Corporation
			 determines to be appropriate.
							(2)RequirementThe
			 rules under section 4402 shall require that incentives shall be provided to the
			 producers that submit the lowest bid (in terms of cents per gallon gasoline
			 equivalent) for each class of transportation fuel from which the Corporation
			 solicits a bid.
						4405.Advanced technology
			 vehicles manufacturing incentive program
					(a)DefinitionsIn
			 this section:
						(1)Advanced technology
			 vehicleThe term advanced technology vehicle means
			 an electric vehicle, a fuel cell-powered vehicle, a hybrid or plug-in hybrid
			 electric vehicle, or an advanced diesel light duty motor vehicle, that
			 meets—
							(A)the Tier II Bin 5
			 emission standard established in rules prescribed by the Administrator under
			 section 202(i) of the Clean Air Act (42 U.S.C. 7521(i)), or a lower-numbered
			 Bin emission standard;
							(B)any new emission standard
			 for fine particulate matter prescribed by the Administrator under that Act;
			 and
							(C)standard of at least 125
			 percent of the average base year combined fuel economy, calculated on an
			 energy-equivalent basis for vehicles other than advanced diesel light-duty
			 motor vehicles, for vehicles of a substantially similar nature and
			 footprint.
							(2)Combined fuel
			 economyThe term combined fuel economy means—
							(A)the combined city-highway
			 miles per gallon values, as reported in accordance with section 32908 of title
			 49, United States Code; and
							(B)in the case of an
			 electric drive vehicle with the ability to recharge from an off-board source,
			 the reported mileage, as determined in a manner consistent with the Society of
			 Automotive Engineers recommended practice for that configuration, or a similar
			 practice recommended by the Secretary of Energy, using a petroleum equivalence
			 factor for the off-board electricity (as defined by the Secretary of
			 Energy).
							(3)Engineering integration
			 costsThe term engineering integration costs
			 includes the cost of engineering tasks performed in the United States relating
			 to—
							(A)incorporating qualifying
			 components into the design of advanced technology vehicles; and
							(B)designing new tooling and
			 equipment for production facilities that produce in the United States
			 qualifying components or advanced technology vehicles.
							(4)Qualifying
			 componentThe term qualifying component means a
			 component that the Secretary of Energy determines to be—
							(A)specially designed for
			 advanced technology vehicles;
							(B)installed for the purpose
			 of meeting the performance requirements of advanced technology vehicles as
			 specified in subparagraphs (A), (B), and (C) of paragraph (1); and
							(C)manufactured in the
			 United States.
							(b)Manufacturer facility
			 conversion awardsThe Corporation shall provide facility
			 conversion funding awards under this subsection to automobile manufacturers and
			 component suppliers to pay up to 30 percent of the cost of—
						(1)reequipping or expanding
			 an existing manufacturing facility to produce—
							(A)qualifying advanced
			 technology vehicles; or
							(B)qualifying components;
			 and
							(2)engineering integration
			 of qualifying vehicles and qualifying components.
						(c)Period of
			 availabilityAn award under subsection (b) shall apply to—
						(1)facilities and equipment
			 placed in service after the date of enactment of this Act and before January 1,
			 2030; and
						(2)engineering integration
			 costs incurred after the date of enactment of this Act.
						(d)Additional
			 limitations
						(1)Maximum
			 amountThe maximum amount of all awards under this section shall
			 not exceed $40,000,000,000.
						(2)CAFE
			 requirementsThe Corporation shall not make an award under this
			 section to an automobile manufacturer or component supplier that, directly or
			 through a parent, subsidiary, or affiliated entity, is not in compliance with
			 each corporate average fuel economy standard under section 32902 of title 49,
			 United States Code, in effect on the date of the award.
						(e)Additional
			 requirements
						(1)Definition of
			 recipientIn this subsection, the term recipient
			 means the automobile manufacturer or component supplier (including any parent,
			 subsidiary, and affiliated entities) that receives an award under this
			 section.
						(2)CertificationTo
			 be eligible for an award under this section, an automobile manufacturer or
			 component supplier (including any parent, subsidiary, and affiliated entities)
			 shall certify to the Corporation that, for each of the 7 calendar years
			 following the receipt of the award, the manufacturer or supplier will maintain
			 in the United States a number of full-time or full-time-equivalent
			 employees—
							(A)equal to 90 percent of
			 the monthly average number of full-time or full-time-equivalent employees
			 maintained by the manufacturer or supplier for the 12-month period ending on
			 the date of receipt of the award;
							(B)sufficient to ensure that
			 the proportion that the workforce of the manufacturer or supplier in the United
			 States bears to the global workforce of the manufacturer or supplier is equal
			 to or greater than the average monthly proportion that the workforce of the
			 manufacturer or supplier in the United States bears to the global workforce of
			 the manufacturer or supplier for the 12-month period ending on the date of
			 receipt of the award; or
							(C)sufficient to ensure that
			 any percentage decrease in the hourly workforce of the manufacturer or supplier
			 in the United States is not greater than aggregate of the percentage decrease
			 in the market share of the manufacturer or supplier in the United States and
			 the increase in the productivity of the manufacturer or supplier, calculated
			 during the period beginning on the date of receipt of the award and ending on
			 the date of certification under this subparagraph.
							(3)RecertificationNot
			 later than 1 year after the date of receipt of an award under this section, and
			 annually thereafter, a manufacturer or supplier shall—
							(A)recertify to the
			 Corporation that, during the preceding calendar year, the manufacturer or
			 supplier has achieved compliance with the requirement described in paragraph
			 (2); and
							(B)provide to the
			 Corporation sufficient data for verification of the recertification.
							(4)RepaymentA
			 manufacturer or supplier that fails to make the recertification required by
			 paragraph (3) shall pay to the Corporation an amount equal to the difference
			 between—
							(A)the amount of the
			 original award to the manufacturer or supplier; and
							(B)the product obtained by
			 multiplying—
								(i)an amount equal to
			 1/7 of that original amount; and
								(ii)the number of years
			 during which the manufacturer or supplier—
									(I)received an award under
			 this section; and
									(II)made the certification
			 required by paragraph (3).
									4406.Sustainable energy
			 program
					(a)Definition of
			 sustainable energy technologyIn this section, the term
			 sustainable energy technology means a technology to harness a
			 renewable energy source (as defined in section 609(a) of the Public Utility
			 Regulatory Policies Act of 1978 (7 U.S.C. 918c(a)), including in distributed
			 energy systems.
					(b)Demonstration
			 projectsThe Corporation shall use not less than 25 percent of
			 the amounts made available to carry out this section for each fiscal year to
			 support demonstration projects in the United States using sustainable energy
			 technology, including in distributed energy systems.
					(c)Deployment
			 incentives
						(1)In
			 generalThe Corporation shall use not less than 25 percent of the
			 amounts made available to carry out this section for each fiscal year to
			 provide Federal financial incentives to facilitate the deployment in the United
			 States of sustainable energy technology, including in distributed energy
			 systems.
						(2)AdministrationIn
			 providing incentives under this subsection, the Corporation shall provide
			 appropriate incentives for regulated investor-owned utilities, municipal
			 utilities, electric cooperatives, independent power producers, and consumers,
			 as determined by the Secretary of Energy.
						(d)Distribution of
			 fundsA project that receives an award under this subsection may
			 elect 1 of the following Federal financial incentives:
						(1)A loan guarantee.
						(2)A cost-sharing grant to
			 cover the incremental cost of installing and operating equipment (for which
			 utilization costs may be covered for the first 10 years of operation).
						(3)Production payments of
			 not more than 1.5 cents per kilowatt-hour of electric output during the first
			 10 years of commercial service of the project.
						(e)LimitationA
			 project may not receive an award under this subsection if the project receives
			 an award under section 4402.
					EEnergy consumers
				4501.Proportions of
			 funding availabilityAll funds
			 deposited into the Energy Assistance Fund established by section 4101(1) shall
			 be made available, without further appropriation or fiscal year limitation, to
			 the following programs in the following proportions:
					(1)50 percent of the funds
			 to the low-income home energy assistance program established under the Low
			 Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.).
					(2)25 percent of the funds
			 to the Weatherization Assistance Program for Low-Income Persons established
			 under part A of title IV of the Energy Conservation and Production Act (42
			 U.S.C. 6861 et seq.).
					(3)25 percent of the funds
			 to the rural energy assistance program described in section 4502.
					4502.Rural energy
			 assistance programThe
			 Secretary of Energy shall carry out a program to use the funds made available
			 under section 4501(3) to provide financial assistance to promote the
			 availability of reasonably-priced distributed electricity in off-grid rural
			 regions in which electricity prices exceed 150 percent of the national average,
			 as determined by the Secretary of Energy.
				FClimate change worker
			 training program
				4601.FundingAll funds deposited into the Climate Change
			 Worker Training Fund established by section 4101(2) shall be made available,
			 without further appropriation or fiscal year limitation, to carry out the
			 programs established under this subtitle.
				4602.PurposesThe purposes of this subtitle are—
					(1)to create a sustainable,
			 comprehensive public program that provides quality training that is linked to
			 jobs that are created through low-carbon energy, sustainable energy, and energy
			 efficiency initiatives;
					(2)to satisfy industry
			 demand for a skilled workforce, support economic growth, boost the global
			 competitiveness of the United States in expanding low-carbon energy,
			 sustainable energy, and energy efficiency industries, and provide economic
			 self-sufficiency and family-sustaining jobs for United States workers,
			 including low-wage workers, through quality training and placement in job
			 opportunities in those industries; and
					(3)to provide funds for
			 Federal and State industry-wide research, labor market information and labor
			 exchange programs, and the development of Federal- and State-administered
			 training programs.
					4603.EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Labor (referred to in this subtitle as
			 the Secretary), in consultation with the Administrator and the
			 Secretary of Energy, shall establish a climate change worker training program
			 that achieves the purposes of this subtitle.
				4604.Activities
					(a)National research
			 programUnder the program established under section 4603, the
			 Secretary, acting through the Bureau of Labor Statistics, shall provide
			 assistance to support national research to develop labor market data and to
			 track future workforce trends resulting from energy-related initiatives carried
			 out under this section, including—
						(1)linking research and
			 development in low-carbon energy, sustainable energy, and energy efficiency
			 technology with the development of standards and curricula for current and
			 future jobs;
						(2)the tracking and
			 documentation of academic and occupational competencies and future skill needs
			 with respect to low-carbon energy, sustainable energy, and energy efficiency
			 technology;
						(3)tracking and
			 documentation of occupational information and workforce training data with
			 respect to low-carbon energy, sustainable energy, and energy efficiency
			 technology;
						(4)assessing new employment
			 and work practices, including career ladder and upgrade training and
			 high-performance work systems; and
						(5)collaborating with State
			 agencies, industry, organized labor, and community and nonprofit organizations
			 to disseminate successful innovations for labor market services and worker
			 training with respect to low-carbon energy, sustainable energy, and energy
			 efficiency technology.
						(b)National energy
			 training partnership grants
						(1)Grants
							(A)In
			 generalUnder the program established under section 4603, the
			 Secretary shall award national energy training partnerships grants on a
			 competitive basis to eligible entities to enable the entities—
								(i)to carry out national
			 training that leads to economic self-sufficiency; and
								(ii)to develop a low-carbon
			 energy, sustainable energy, and energy efficiency industries workforce.
								(B)DiversityGrants
			 shall be awarded under this paragraph so as to ensure geographic diversity,
			 with—
								(i)at least 2 grants awarded
			 to entities located in each of the 4 Petroleum Administration for Defense
			 Districts with no subdistricts; and
								(ii)at least 1 grant awarded
			 to an entity located in each of the subdistricts of the Petroleum
			 Administration for Defense District with subdistricts.
								(2)EligibilityTo
			 be eligible to receive a grant under paragraph (1), an entity shall be a
			 nonprofit partnership that—
							(A)includes the equal
			 participation of industry, including public or private employers, and labor
			 organizations, including joint labor-management training programs, and may
			 include community-based organizations, educational institutions, small
			 businesses, cooperatives, State and local veterans agencies, and veterans
			 service organizations; and
							(B)demonstrates—
								(i)experience in
			 implementing and operating worker skills training and education
			 programs;
								(ii)the ability to identify
			 and involve in training programs carried out using the grant, target
			 populations of workers that are or will be engaged in activities relating to
			 low-carbon energy, sustainable energy, and energy efficiency industries;
			 and
								(iii)the ability to help
			 workers achieve economic self-sufficiency.
								(3)ActivitiesActivities
			 to be carried out using a grant provided under this subsection may
			 include—
							(A)the provision of
			 occupational skills training, including curriculum development, on-the-job
			 training, and classroom training;
							(B)the provision of safety
			 and health training;
							(C)the provision of basic
			 skills, literacy, general equivalency degree, English as a second language, and
			 job readiness training;
							(D)individual referral and
			 tuition assistance for a community college training program;
							(E)the provision of
			 customized training in conjunction with an existing registered apprenticeship
			 program or labor-management partnership;
							(F)the provision of career
			 ladder and upgrade training; and
							(G)the implementation of
			 transitional jobs strategies.
							(c)State labor market
			 research, information, and labor exchange research program
						(1)In
			 generalUnder the program established under section 4603, the
			 Secretary shall award competitive grants to States to enable the States to
			 administer labor market and labor exchange informational programs that include
			 the implementation of the activities described in paragraph (2).
						(2)ActivitiesA
			 State shall use amounts awarded under this subsection to provide funding to the
			 State agency that administers the Wagner-Peyser Act (29 U.S.C. 49 et seq.) and
			 State unemployment compensation programs to carry out the following activities
			 using State agency merit staff:
							(A)The identification of job
			 openings in the low-carbon energy, sustainable energy, and energy efficiency
			 sector.
							(B)The administration of
			 skill and aptitude testing and assessment for workers.
							(C)The counseling, case
			 management, and referral of qualified job seekers to openings and training
			 programs, including low-carbon energy, sustainable energy, and energy
			 efficiency training programs.
							(d)State energy training
			 partnership program
						(1)In
			 generalUnder the program established under section 4603, the
			 Secretary shall award competitive grants to States to enable the States to
			 administer low-carbon energy, sustainable energy, and energy efficiency
			 workforce development programs that include the implementation of the
			 activities described in paragraph (2).
						(2)Activities
							(A)In
			 generalA State shall use amounts awarded under the subsection to
			 award competitive grants to eligible State energy sector partnerships to enable
			 the partnerships to coordinate with existing apprenticeship and labor
			 management training programs and implement training programs that lead to the
			 economic self-sufficiency of trainees.
							(B)EligibilityTo
			 be eligible to receive a grant under this subsection, a State energy sector
			 partnership shall—
								(i)consist of nonprofit
			 organizations that include equal participation from industry, including public
			 or private nonprofit employers, and labor organizations, including joint
			 labor-management training programs, and may include representatives from local
			 governments, worker investment agency one-stop career centers, community based
			 organizations, community colleges, other post-secondary institutions, small
			 businesses, cooperatives, State and local veterans agencies, and veterans
			 service organizations;
								(ii)demonstrate experience
			 in implementing and operating worker skills training and education programs;
			 and
								(iii)demonstrate the ability
			 to identify and involve in training programs, target populations of workers
			 that are or will be engaged in activities relating to low-carbon energy,
			 sustainable energy, and energy efficiency industries.
								(C)PriorityIn
			 awarding grants under this subsection, the Secretary shall give priority to
			 States that demonstrate linkages of activities under the grant with—
								(i)meeting national energy
			 policies associated with low-carbon energy, sustainable energy, and energy
			 efficiency; and
								(ii)meeting State energy
			 policies associated with low-carbon energy, sustainable energy, and energy
			 efficiency.
								(D)CoordinationAn
			 entity that receives a grant under this subsection shall—
								(i)coordinate activities
			 carried out under the grant with existing apprenticeship and labor management
			 training programs; and
								(ii)implement training
			 programs that lead to the economic self-sufficiency of trainees, including
			 providing—
									(I)outreach and recruitment
			 services, in coordination with the appropriate State agency;
									(II)occupational skills
			 training, including curriculum development, on-the-job training, and classroom
			 training;
									(III)safety and health
			 training;
									(IV)basic skills, literacy,
			 general equivalency degree, English as a second language, and job readiness
			 training;
									(V)individual referral and
			 tuition assistance for a community college training program;
									(VI)customized training in
			 conjunction with an existing registered apprenticeship program or
			 labor-management partnership;
									(VII)career ladder and
			 upgrade training; and
									(VIII)services under
			 transitional jobs strategies.
									4605.Worker protections
			 and nondiscrimination requirements
					(a)Applicability of
			 WIASections 181 and 188 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2931, 2938) shall apply to all programs carried out using assistance
			 under this subtitle.
					(b)Consultation with labor
			 organizationsIf a labor organization represents a substantial
			 number of workers that are engaged in similar work or training in an area that
			 is the same as the area that is proposed to be funded under this subtitle, the
			 labor organization shall be provided an opportunity to be consulted and to
			 submit comments in regard to such a proposal.
					4606.Workforce training
			 and safety
					(a)University
			 programsIn order to enhance the educational opportunities and
			 safety of a future generation of scientists, engineers, health physicists, and
			 energy workforce employees, 25 percent of the funds deposited into the Climate
			 Change Worker Training Fund shall be used for the University Programs within
			 the Department of Energy, to help United States university and colleges stay at
			 the forefront of science education and research and assist universities in the
			 operation of advanced energy research facilities and in the performance of
			 other educational activities.
					(b)Employee
			 organizationsThe Secretary shall provide technical assistance
			 and funds for training directly to nonprofit employee organizations, voluntary
			 emergency response organizations, and joint labor-management organizations that
			 demonstrate experience in implementing and operating worker health and safety
			 training and education programs.
					(c)Workforce
			 training
						(1)In
			 generalThe Secretary of Labor, in cooperation with the Secretary
			 of Energy, shall promulgate regulations—
							(A)to implement a program to
			 provide workforce training to meet the high demand for workers skilled in zero-
			 and low-emitting carbon energy technologies and provide for related safety
			 issues;
							(B)to implement a fully
			 validated electrical craft certification program, career and technology
			 awareness at the primary and secondary education level, preapprenticeship
			 career technical education for all zero- and low-emitting carbon energy
			 technologies related industrial skilled crafts, community college and skill
			 center training for zero- and low-emitting carbon energy technology
			 technicians, development of construction management personnel for zero- and
			 low-emitting carbon energy technology construction projects and regional grants
			 for integrated zero- and low-emitting carbon energy technology workforce
			 development programs; and
							(C)to ensure the safety of
			 workers in such careers.
							(2)ConsultationIn
			 carrying out this subsection, the Secretary of Labor shall consult with
			 relevant Federal agencies, representatives of the zero- and low-emitting carbon
			 energy technologies industries, and organized labor, concerning skills and such
			 safety measures that are needed in those industries.
						(d)QuantificationFor
			 purposes of dispersing funds under this section, qualifying zero- and
			 low-emitting carbon energy means any technology that has a rated capacity of at
			 least 750 megawatts of power.
					GAdaptation program for
			 natural resources in United States and territories
				4701.DefinitionsIn this subtitle:
					(1)Ecological
			 process
						(A)In
			 generalThe term ecological process means a
			 biological, chemical, or physical interaction between the biotic and abiotic
			 components of an ecosystem.
						(B)InclusionsThe
			 term ecological process includes—
							(i)nutrient cycling;
							(ii)pollination;
							(iii)predator-prey
			 relationships;
							(iv)soil formation;
							(v)gene flow;
							(vi)larval dispersal and
			 settlement;
							(vii)hydrological
			 cycling;
							(viii)decomposition;
			 and
							(ix)disturbance regimes,
			 such as fire and flooding.
							(2)Fish and
			 wildlifeThe term fish and wildlife means—
						(A)any species of wild
			 fauna, including fish and other aquatic species; and
						(B)any fauna in a captive
			 breeding program the object of which is to reintroduce individuals of a
			 depleted indigenous species into previously occupied range.
						(3)HabitatThe
			 term habitat means the physical, chemical, and biological
			 properties that are used by wildlife (including aquatic and terrestrial plant
			 communities) for growth, reproduction, and survival, food, water, cover, and
			 space, on a tract of land, in a body of water, or in an area or region.
					(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
					(5)PlantThe
			 term plant means any species of wild flora.
					(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(7)StateThe
			 term State means—
						(A)a State;
						(B)the District of
			 Columbia;
						(C)the Commonwealth of
			 Puerto Rico; and
						(D)any other territory or
			 possession of the United States.
						4702.Adaptation
			 fund
					(a)Availability of
			 amountsAll amounts deposited in the Adaptation Fund established
			 by section 4101(3) shall be made available, without further appropriation or
			 fiscal year limitation, to carry out activities (including research and
			 education activities) that assist fish and wildlife, fish and wildlife habitat,
			 plants, and associated ecological processes in becoming more resilient,
			 adapting to, and surviving the impacts of climate change and ocean
			 acidification (referred to in this section as adaptation
			 activities) pursuant to this section.
					(b)Department of the
			 InteriorOf the amounts made available annually to carry out this
			 subsection—
						(1)35 percent shall be
			 allocated to the Secretary, and subsequently made available to States through
			 the Wildlife Conservation and Restoration Account established under section
			 3(a)(2) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C.
			 669b(a)(2)), to carry out adaptation activities in accordance with
			 comprehensive State adaptation strategies, as described in subsection
			 (j);
						(2)19 percent shall be
			 allocated to the Secretary for use in funding adaptation activities carried
			 out—
							(A)under endangered species,
			 migratory bird, and other fish and wildlife programs administered by the United
			 States Fish and Wildlife Service;
							(B)on wildlife refuges and
			 other public land under the jurisdiction of the United States Fish and Wildlife
			 Service, the Bureau of Land Management, or the National Park Service; or
							(C)within Federal water
			 managed by the Bureau of Reclamation;
							(3)5 percent shall be
			 allocated to the Secretary for adaptation activities carried out under
			 cooperative grant programs, including—
							(A)the cooperative
			 endangered species conservation fund authorized under section 6(i) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1535(i));
							(B)programs under the North
			 American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
							(C)the multinational species
			 conservation fund established under the heading multinational species conservation
			 fund of title I of the Department of the Interior and
			 Related Agencies Appropriations Act, 1999 (16 U.S.C. 4246);
							(D)the Neotropical Migratory
			 Bird Conservation Fund established by section 9(a) of the Neotropical Migratory
			 Bird Conservation Act (16 U.S.C. 6108(a));
							(E)the Coastal Program of
			 the United States Fish and Wildlife Service;
							(F)the National Fish Habitat
			 Action Plan;
							(G)the Partners for Fish and
			 Wildlife Program;
							(H)the Landowner Incentive
			 Program;
							(I)the Wildlife Without
			 Borders Program of the United States Fish and Wildlife Service; and
							(J)the Park Flight Migratory
			 Bird Program of the National Park Service; and
							(4)1 percent shall be
			 allocated to the Secretary and subsequently made available to Indian tribes to
			 carry out adaptation activities through the tribal wildlife grants program of
			 the United States Fish and Wildlife Service.
						(c)Land and Water
			 Conservation Fund
						(1)Deposits
							(A)In
			 generalExcept as provided in paragraph (2), of the amounts made
			 available for each fiscal year to carry out this subsection, 10 percent shall
			 be deposited into the Land and Water Conservation Fund established under
			 section 2 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–5).
							(B)Deposits to the Land and
			 Water Conservation Fund under this subsection shall—
								(i)be supplemental to
			 authorizations provided under section 3 of the Land and Water Conservation Fund
			 Act of 1965 (16 U.S.C. 460l–6); and
								(ii)remain available for
			 non-adaptation needs.
								(2)ExceptionFor
			 any fiscal year in which a deposit into the Land and Water Conservation Fund
			 under paragraph (1) would result in an amount greater than $900,000,000—
							(A)$900,000,000 shall be
			 deposited into the Land and Water Conservation Fund; and
							(B)the remaining funds shall
			 be distributed on a pro rata basis as otherwise provided in this
			 section.
							(3)AllocationsOf
			 the amounts deposited under this subsection into the Land and Water
			 Conservation Fund—
							(A)1/6
			 shall be allocated to the Secretary and made available to carry out section 6
			 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8) to
			 States, on a competitive basis—
								(i)in accordance with
			 comprehensive wildlife conservation strategies and Indian tribes, to carry out
			 adaptation activities through the acquisition of land and interests in
			 land;
								(ii)notwithstanding section
			 5 of that Act (16 U.S.C. 460l–7); and
								(iii)in addition to grants
			 provided pursuant to—
									(I)annual appropriations
			 Acts;
									(II)the Energy Policy Act of
			 2005 (42 U.S.C. 15801 et seq.); or
									(III)any other authorization
			 for nonadaptation needs;
									(B)1/3
			 shall be allocated to the Secretary to carry out adaptation activities through
			 the acquisition of lands and interests in land under section 7 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9);
							(C)1/6
			 shall be allocated to the Secretary of Agriculture and made available to the
			 States to carry out adaptation activities through the acquisition of land and
			 interests in land under section 7 of the Forest Legacy Program under the
			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c); and
							(D)1/3
			 shall be allocated to the Secretary of Agriculture to carry out adaptation
			 activities through the acquisition of land and interests in land under section
			 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–9).
							(4)Expenditure of
			 fundsIn allocating funds under subsection (c), the Secretary and
			 the Secretary of Agriculture shall take into consideration factors
			 including—
							(A)the availability of
			 non-Federal contributions from State, local, or private sources;
							(B)opportunities to protect
			 wildlife corridors or otherwise to link or consolidate fragmented
			 habitats;
							(C)opportunities to reduce
			 the risk of catastrophic wildfires, extreme flooding, or other climate-related
			 events that are harmful to fish and wildlife and people;
							(D)the potential for
			 conservation of species or habitat types at serious risk due to climate change,
			 ocean acidification, and other stressors; and
							(E)the potential to provide
			 enhanced access to land and water for fishing, hunting, and other public
			 recreational uses.
							(d)Forest
			 ServiceOf the amounts made available annually to carry out this
			 section, 5 percent shall be allocated to the Secretary of Agriculture for use
			 in funding adaptation activities carried out on national forests and national
			 grasslands under the jurisdiction of the Forest Service, or pursuant to the
			 cooperative Wings Across the Americas Program.
					(e)Environmental
			 Protection AgencyOf the amounts made available annually to carry
			 out this section, 5 percent shall be allocated to the Administrator for use in
			 adaptation activities restoring and protecting—
						(1)large-scale freshwater
			 aquatic ecosystems, such as the Everglades, the Great Lakes, Flathead Lake, the
			 Missouri River, the Mississippi River, the Colorado River, the Sacramento-San
			 Joaquin Rivers, the Ohio River, the Columbia-Snake River System, the
			 Apalachicola, Chattahoochee and Flint River System, the Connecticut River, and
			 the Yellowstone River;
						(2)large-scale estuarine
			 ecosystems, such as Chesapeake Bay, Long Island Sound, Puget Sound, the
			 Mississippi River Delta , San Francisco Bay Delta, Narragansett Bay, and
			 Albemarle-Pamlico Sound; and
						(3)freshwater and estuarine
			 ecosystems, watersheds, and basins identified as priorities by the
			 Administrator, working in cooperation with other Federal agencies, States,
			 local governments, scientists, and other conservation partners.
						(f)Corps of
			 EngineersOf the amounts made available annually to carry out
			 this section, 10 percent shall be allocated to the Secretary of the Army for
			 use by the Corps of Engineers to carry out adaptation activities
			 restoring—
						(1)large-scale freshwater
			 aquatic ecosystems, such as the ecosystems described in subsection
			 (e)(1);
						(2)large-scale estuarine
			 ecosystems, such as the ecosystems described in subsection (e)(2);
						(3)freshwater and estuarine
			 ecosystems, watersheds, and basins identified as priorities by the Corps of
			 Engineers, working in cooperation with other Federal agencies, States, local
			 governments, scientists, and other conservation partners; and
						(4)habitats or ecosystems
			 under programs such as the Estuary Restoration Act of 2000 (33 U.S.C. 2901 et
			 seq.), project modifications for improvement of the environment, and aquatic
			 restoration under section 206 of the Water Resources Development Act of 1996
			 (33 U.S.C. 2330).
						(g)Department of
			 CommerceOf the amounts made available annually to carry out this
			 section, 10 percent shall be allocated to the Secretary of Commerce for use in
			 funding adaptation activities to protect, maintain, and restore coastal,
			 estuarine, and marine resources, habitats, and ecosystems, including such
			 activities carried out under—
						(1)the coastal and estuarine
			 land conservation program;
						(2)the community-based
			 restoration program;
						(3)the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.), subject to the condition that
			 State coastal agencies shall incorporate, and the Secretary of Commerce shall
			 approve, coastal zone management plan elements that are—
							(A)consistent with the
			 national adaptation strategy under subsection (i), as part of a coastal zone
			 management program established under this Act; and
							(B)specifically designed to
			 strengthen the ability of coastal, estuarine, and marine resources, habitats,
			 and ecosystems to adapt to and withstand the impacts of—
								(i)global warming;
			 and
								(ii)where practicable, ocean
			 acidification;
								(4)the Open Rivers
			 Initiative;
						(5)the Magnuson Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.);
						(6)the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1361 et seq.);
						(7)the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
						(8)the Marine Protection,
			 Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et seq.); and
						(9)the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6401 et seq.).
						(h)Cost
			 sharingNotwithstanding any other provision of law, a State or
			 Indian tribe that receives a grant under paragraph (1) or (4) of subsection (b)
			 shall provide 10 percent of the costs of each activity carried out using
			 amounts under the grant.
					(i)National adaptation
			 strategy
						(1)In
			 generalEffective beginning on the date on which the President
			 establishes the national strategy under paragraph (3), funds made available
			 under paragraphs (2), (3), and (4) of subsection (b) and subsections (c)
			 through (g) shall be used only for adaptation activities that are consistent
			 with the national strategy.
						(2)Initial
			 periodUntil the date on which the President establishes the
			 national strategy under paragraph (3), funds made available under paragraphs
			 (2), (3), and (4) of subsection (b) and subsections (c) through (g) shall be
			 used only for adaptation activities that are consistent with a workplan
			 established by the President.
						(3)National
			 strategy
							(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the President shall develop and implement a national strategy for
			 assisting fish and wildlife, fish and wildlife habitat, plants, and associated
			 ecological processes in becoming more resilient and adapting to the impacts of
			 climate change and ocean acidification.
							(B)AdministrationIn
			 establishing and revising the national strategy, the President shall—
								(i)base the national
			 strategy on the best available science, as identified by the Science Advisory
			 Board established under subparagraph (D);
								(ii)develop the national
			 strategy in cooperation with State fish and wildlife agencies, State coastal
			 agencies, United States territories, and Indian tribes;
								(iii)coordinate with the
			 Secretary of the Interior, the Secretary of Commerce, the Secretary of
			 Agriculture, the Secretary of Defense, the Administrator of the Environmental
			 Protection Agency, and other agencies as appropriate;
								(iv)consult with local
			 governments, conservation organizations, scientists, and other interested
			 stakeholders; and
								(v)provide public notice and
			 opportunity for comment.
								(C)ContentsThe
			 President shall include in the national strategy, at a minimum, prioritized
			 goals and measures and a schedule for implementation—
								(i)to identify and monitor
			 fish and wildlife, fish and wildlife habitat, plants, and associated ecological
			 processes that are particularly likely to be adversely affected by climate
			 change and ocean acidification and have the greatest need for
			 conservation;
								(ii)to identify and monitor
			 coastal, estuarine, marine, terrestrial, and freshwater habitats that are at
			 the greatest risk of being damaged by climate change and ocean
			 acidification;
								(iii)to assist species in
			 adapting to the impacts of climate change and ocean acidification;
								(iv)to protect, acquire,
			 maintain, and restore fish and wildlife habitat to build resilience to climate
			 change and ocean acidification;
								(v)to provide habitat
			 linkages and corridors to facilitate fish, wildlife, and plant movement in
			 response to climate change and ocean acidification;
								(vi)to restore and protect
			 ecological processes that sustain fish, wildlife, and plant populations that
			 are vulnerable to climate change and ocean acidification;
								(vii)to protect, maintain,
			 and restore coastal, marine, and aquatic ecosystems so that the ecosystems are
			 more resilient and better able to withstand the additional stresses associated
			 with climate change, including relative sea level rise and ocean
			 acidification;
								(viii)to protect ocean and
			 coastal species from the impact of climate change and ocean
			 acidification;
								(ix)to incorporate
			 adaptation strategies and activities to address relative sea level rise in
			 coastal zone planning;
								(x)to protect, maintain, and
			 restore ocean and coastal habitats to build healthy and resilient ecosystems,
			 including the purchase of coastal and island land; and
								(xi)to incorporate
			 consideration of climate change and ocean acidification, and to integrate
			 adaptation strategies and activities for fish and wildlife, fish and wildlife
			 habitat, plants, and associated ecological processes, in the planning and
			 management of Federal land and water administered by the Federal agencies that
			 receive funding under this section.
								(D)Science Advisory
			 Board
								(i)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall establish and appoint the members of a science advisory board, to be
			 comprised of not fewer than 10 and not more than 20 members, who shall—
									(I)be recommended by the
			 President of the National Academy of Sciences;
									(II)have expertise in fish,
			 wildlife, plant, aquatic, and coastal and marine biology, ecology, climate
			 change, ocean acidification, and other relevant scientific disciplines;
			 and
									(III)represent a balanced
			 membership between Federal, State, and local representatives, universities, and
			 conservation organizations.
									(ii)DutiesThe
			 science advisory board shall—
									(I)advise the President and
			 relevant Federal agencies and departments on—
										(aa)the best available
			 science regarding the impacts of climate change and ocean acidification on fish
			 and wildlife, habitat, plants, and associated ecological processes; and
										(bb)scientific strategies
			 and mechanisms for adaptation; and
										(II)identify and recommend
			 priorities for ongoing research needs on those issues.
									(iii)CollaborationThe
			 science advisory board shall collaborate with other climate change and
			 ecosystem research entities in other Federal agencies and departments.
								(iv)Availability to
			 publicThe advice and recommendations of the science advisory
			 board shall be made available to the public.
								(v)Nonapplicability of
			 FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not
			 apply to the science advisory board.
								(E)Coordination with other
			 plansIn developing the national strategy, the President shall,
			 to the maximum extent practicable—
								(i)take into consideration
			 research and information contained in—
									(I)State comprehensive
			 wildlife conservation plans;
									(II)the North American
			 waterfowl management plan;
									(III)the national fish
			 habitat action plan;
									(IV)coastal zone management
			 plans;
									(V)the reports of the Pew
			 Oceans Commission and the United States Commission on Ocean Policy; and
									(VI)other relevant plans;
			 and
									(ii)coordinate and integrate
			 the goals and measures identified in the national strategy with the goals and
			 measures identified in those plans.
								(F)RevisionsNot
			 later than 5 years after the date on which the strategy is developed, and not
			 less frequently than every 5 years thereafter, the President shall review and
			 update the national strategy using the procedures described in this
			 paragraph.
							(j)State comprehensive
			 adaptation strategies
						(1)In
			 generalExcept as provided in paragraph (2), funds made available
			 to States under this subtitle shall be used only for activities that are
			 consistent with a State strategy that has been approved by, as
			 appropriate—
							(A)the Secretary of the
			 Interior; or
							(B)for any State with a
			 coastal zone (within the meaning of the Coastal Zone Management Act (16 U.S.C.
			 1451 et seq.)), by the Secretary of Commerce, subject to the condition that
			 approval by the Secretary of Commerce shall be required only for those portions
			 of the strategy relating to activities affecting the coastal zone.
							(2)Initial period
							(A)In
			 generalUntil the earlier of the date that is 3 years after the
			 date of enactment of this Act or the date on which a State receives approval
			 for the State strategy, a State shall be eligible to receive funding under
			 subsection (b)(1) for adaptation activities that are—
								(i)consistent with the
			 comprehensive wildlife strategy of the State and, where appropriate, other
			 fish, wildlife and conservation strategies; and
								(ii)in accordance with a
			 workplan developed in coordination with, as appropriate—
									(I)the Secretary of the
			 Interior; or
									(II)for any State with a
			 coastal zone (within the meaning of the Coastal Zone Management Act (16 U.S.C.
			 1451 et seq.)), by the Secretary of Commerce, subject to the condition that
			 approval by the Secretary of Commerce shall be required only for those portions
			 of the strategy relating to activities affecting the coastal zone.
									(B)Pending
			 approvalDuring the period for which approval by the applicable
			 Secretary of a State strategy described in paragraph (3) is pending, the State
			 may continue receiving funds under subsection (b)(1) pursuant to the workplan
			 described subparagraph (A)(ii).
							(3)RequirementsA
			 State strategy shall—
							(A)describe the impacts of
			 climate change and ocean acidification on the diversity and health of the fish,
			 wildlife and plant populations, habitats, and associated ecological
			 processes;
							(B)describe and prioritize
			 proposed conservation actions to assist fish, wildlife, and plant populations
			 in adapting to those impacts;
							(C)establish programs for
			 monitoring the impacts of climate change on fish, wildlife, and plant
			 populations, habitats, and associated ecological processes;
							(D)include strategies,
			 specific conservation actions, and a timeframe for implementing conservation
			 actions for fish, wildlife, and plant populations, habitats, and associated
			 ecological processes;
							(E)establish methods for
			 assessing the effectiveness of conservation actions taken to assist fish,
			 wildlife, and plant populations, habitats, and associated ecological processes
			 in adapting to those impacts and for updating those actions to respond
			 appropriately to new information or changing conditions;
							(F)be developed—
								(i)with the participation of
			 the State fish and wildlife agency, the State agency responsible for
			 administration of Land and Water Conservation Fund grants, the State Forest
			 Legacy program coordinator, and the State coastal agency; and
								(ii)in coordination with the
			 Secretary of the Interior and, where applicable, the Secretary of
			 Commerce;
								(G)provide for solicitation
			 and consideration of public and independent scientific input;
							(H)take into consideration
			 research and information contained in, and coordinate with and integrate the
			 goals and measures identified in, as appropriate, other fish, wildlife, and
			 habitat conservation strategies, including—
								(i)the national fish habitat
			 action plan;
								(ii)plans under the North
			 American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
								(iii)the Federal, State, and
			 local partnership known as Partners in Flight;
								(iv)federally approved
			 coastal zone management plans under the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.);
								(v)federally approved
			 regional fishery management plans and habitat conservation activities under the
			 Magnuson Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.);
								(vi)the national coral reef
			 action plan;
								(vii)recovery plans for
			 threatened species and endangered species under section 4(f) of the Endangered
			 Species Act of 1973 (16 U.S.C. 1533(f));
								(viii)habitat conservation
			 plans under section 10 of that Act (16 U.S.C. 1539);
								(ix)other Federal and State
			 plans for imperiled species;
								(x)the United States
			 shorebird conservation plan;
								(xi)the North American
			 waterbird conservation plan; and
								(xii)other State-based
			 strategies that comprehensively implement adaptation activities to remediate
			 the effects of climate change and ocean acidification on fish, wildlife, and
			 habitats; and
								(I)be incorporated into a
			 revision of the comprehensive wildlife conservation strategy of a State—
								(i)that has been submitted
			 to the United States Fish and Wildlife Service; and
								(ii)(I)that has been approved
			 by the Service; or
									(II)on which a decision on
			 approval is pending.
									(4)UpdatingEach
			 State strategy described in paragraph (3) shall be updated at least every 5
			 years.
						HInternational Climate
			 Change Adaptation and National Security Program
				4801.FindingsCongress finds that—
					(1)global climate change
			 represents a potentially significant threat multiplier for instability around
			 the world as changing precipitation patterns may exacerbate competition and
			 conflict over agricultural, vegetative, and water resources and displace
			 people, thus increasing hunger and poverty and causing increased pressure on
			 least developed countries;
					(2)the strategic, social,
			 political, and economic consequences of global climate change could have
			 disproportionate impacts on least developed countries, which have fewer
			 resources and thus, often fewer emissions;
					(3)the strategic, social,
			 political, and economic consequences of global climate change are likely to
			 have a greater adverse effect on less developed countries;
					(4)the consequences of
			 global climate change could pose a danger to the security interest and economic
			 interest of the United States; and
					(5)it is in the national
			 security interest of the United States to recognize, plan for, and mitigate the
			 international strategic, social, political, and economic effects of a changing
			 climate.
					4802.PurposesThe purposes of this subtitle are—
					(1)to protect the national
			 security of the United States where such interest can be advanced by
			 minimizing, averting, or increasing resilience to potentially destabilizing
			 climate change impacts;
					(2)to support the
			 development of national and regional climate change adaptation plans in least
			 developed countries;
					(3)to support the deployment
			 of technologies that would help least developed countries reduce their
			 greenhouse gas emissions and respond to destabilizing impacts of climate
			 change;
					(4)to provide assistance to
			 least-developed countries and small island developing states with national or
			 regional climate change adaptation plans in the planning, financing, and
			 execution of adaptation projects;
					(5)to support investments
			 and capital to reduce vulnerability related to climate change and its impacts,
			 including but not limited to drought, famine, floods, sea level rise, shifts in
			 agricultural zones or seasons, shifts in range that affect economic
			 livelihoods, and refugees and internally displaced persons;
					(6)to support climate change
			 adaptation research in or for least developed countries; and
					(7)to encourage the
			 identification and adoption of appropriate low-carbon and efficient energy
			 technologies in least-developed countries.
					4803.Establishment
					(a)Establishment of
			 ProgramThe Secretary of State, working with the Administrator of
			 the U.S. Agency for International Development (referred to in this subtitle as
			 the Agency) and the Administrator, shall establish an
			 International Climate Change Adaptation and National Security Program within
			 the Agency.
					(b)Responsibilities of
			 ProgramThe Program shall—
						(1)submit annual reports to
			 the President, the Committees on Environment and Public Works and Foreign
			 Relations of the Senate, and the Committees on Energy and Commerce and Foreign
			 Relations of the House of Representatives, and any other relevant committees on
			 national security, the economy and foreign policy, that describe—
							(A)the extent to which other
			 countries are committing to reducing greenhouse gas emissions through mandatory
			 programs;
							(B)the extent to which
			 global climate change, through its potential negative impacts on sensitive
			 populations and natural resources in least developed countries, may threaten,
			 cause, or exacerbate political instability or international conflict in those
			 regions; and
							(C)the ramifications of any
			 potentially destabilizing impacts climate change may have on the economic and
			 national security of the United States, including—
								(i)the creation of refugees;
			 and
								(ii)international or
			 internal armed conflicts over water, food, land, or other resources;
								(2)include in each annual
			 report submitted under paragraph (1) a description of how funds made available
			 under section 4804 were spent to enhance the national security of the United
			 States and assist in avoiding the politically destabilizing impacts of climate
			 change in volatile regions of the world, particularly least developed
			 countries; and
						(3)identify and recommend
			 the countries in which assistance can have the greatest and most sustainable
			 benefit to reducing vulnerability to climate change, primarily in the form of
			 deploying adaptation and greenhouse gas reduction technologies.
						4804.Funding
					(a)Carrying out
			 recommendationsAll funds deposited into the Climate Change and
			 National Security Fund established by section 4101(4) shall be made available,
			 without further appropriation or fiscal year limitation, to carry out the
			 program established under this subtitle.
					(b)Distribution of
			 FundsThe Administrator of the Agency shall distribute to the
			 International Climate Change Adaptation and National Security Program the funds
			 for the purposes described in section 4802.
					(c)OversightThe
			 Administrator of the Agency shall oversee the expenditures by the
			 Program.
					(d)LimitationsNot
			 more than 10 percent of amounts made available to carry out this subtitle shall
			 be spent in any single country in any year.
					IEmergency firefighting
			 programs
				4901.FindingsCongress finds that—
					(1)since 1980, wildfires in
			 the United States have burned almost twice as many acres per year on average
			 than the average burned acreage during the period beginning on January 1, 1920,
			 and ending on December 31, 1979;
					(2)the wildfire season in
			 the western United States has increased by an average of 78 days during the
			 30-year period preceding the date of enactment of this Act;
					(3)researchers predict that
			 the area subject to wildfire damage will increase during the 21st century by up
			 to 118 percent as a result of climate change;
					(4)of the annual budget of
			 the Forest Service, the Forest Service used for wildfire suppression
			 activities—
						(A)13 percent in 1991;
			 and
						(B)45 percent in 2007;
			 and
						(5)1 percent of the largest
			 escaped fires—
						(A)burn 95 percent of all
			 burned acres; and
						(B)consume 85 percent of all
			 wildfire fighting costs.
						4902.Bureau of Land
			 Management emergency firefighting program
					(a)Use of
			 fundsThe amounts deposited into the Bureau of Land Management
			 Emergency Firefighting Fund established by section 4101(5) shall be made
			 available, without further appropriation or fiscal year limitation, to pay for
			 wildland fire suppression activities the costs of which are in excess of
			 amounts annually appropriated to the Secretary of the Interior for normal,
			 nonemergency wildland fire suppression activities.
					(b)Accounting and
			 reporting
						(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary of the Interior shall establish an accounting and
			 reporting system, in accordance and compatible with National Fire Plan
			 reporting procedures, for the activities carried out under this section.
						(2)RequirementThe
			 system established under paragraph (1) shall require that the Secretary of the
			 Interior shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate—
							(A)a monthly report
			 describing each expenditure made from the Bureau of Land Management Emergency
			 Firefighting Fund during the preceding month; and
							(B)a report at the end of
			 each fiscal year describing the expenditures made from the Bureau of Land
			 Management Emergency Firefighting Fund during the preceding fiscal year.
							4903.Forest Service
			 emergency firefighting program
					(a)Use of
			 fundsThe amounts deposited into the Forest Service Emergency
			 Firefighting Fund established by section 4101(6) shall be made available,
			 without further appropriation or fiscal year limitation, to pay for wildland
			 fire suppression activities the costs of which are in excess of amounts
			 annually appropriated to the Secretary of Agriculture for normal, nonemergency
			 wildland fire suppression activities.
					(b)Accounting and
			 reporting
						(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary of Agriculture shall establish an accounting and
			 reporting system, in accordance and compatible with National Fire Plan
			 reporting procedures, for the activities carried out under this section.
						(2)RequirementThe
			 system established under paragraph (1) shall require that the Secretary of
			 Agriculture shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate—
							(A)a monthly report
			 describing each expenditure made from the Forest Service Emergency Firefighting
			 Fund during the preceding month; and
							(B)a report at the end of
			 each fiscal year describing the expenditures made from the Forest Service
			 Emergency Firefighting Fund during the preceding fiscal year.
							VEnergy
			 efficiency
			AAppliance
			 efficiency
				5101.Residential
			 boilersSection 325(f) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6925(f)) is amended—
					(1)in the subsection
			 heading, by inserting and
			 Boilers after Furnaces;
					(2)in paragraph (1), by
			 striking except that and all that follows through subparagraph
			 (A) and inserting except that;
					(3)in subparagraph
			 (B)—
						(A)by striking (B)
			 the Secretary and inserting the Secretary; and
						(B)by redesignating clauses
			 (i) through (iii) as subparagraphs (A) through (C), respectively, and indenting
			 appropriately;
						(4)by redesignating
			 paragraph (3) as paragraph (4); and
					(5)by inserting after
			 paragraph (2) the following:
						
							(3)Boilers
								(A)In
				generalSubject to subparagraphs (B) and (C), boilers
				manufactured on or after September 1, 2012, shall meet the following
				requirements:
									
										
											
												Boiler Type
						RequirementsMinimum
						Annual Fuel Utilization EfficiencyDesign
												
											
											
												Gas hot
						water82 percentNo constant burning pilot, automatic means
						for adjusting water temperature
												
												Gas steam80
						percentNo constant burning pilot
												
												Oil hot
						water84 percentAutomatic means for adjusting
						temperature
												
												Oil steam82
						percentNone
												
												Electric hot
						waterNoneAutomatic means for adjusting
						temperature
												
												Electric
						steamNoneNone
												
											
										
									
								(B)Automatic means for
				adjusting water temperature
									(i)In
				generalThe manufacturer shall equip each gas, oil, and electric
				hot water boiler (other than a boiler equipped with tankless domestic water
				heating coils) with an automatic means for adjusting the temperature of the
				water supplied by the boiler to ensure that an incremental change in inferred
				heat load produces a corresponding incremental change in the temperature of
				water supplied.
									(ii)Certain
				boilersFor a boiler that fires at 1 input rate, the requirements
				of this subparagraph may be satisfied by providing an automatic means that
				allows the burner or heating element to fire only when the means has determined
				that the inferred heat load cannot be met by the residual heat of the water in
				the system.
									(iii)No inferred heat
				loadWhen there is no inferred heat load with respect to a hot
				water boiler, the automatic means described in clauses (i) and (ii) shall limit
				the temperature of the water in the boiler to not more than 140 degrees
				Fahrenheit.
									(iv)OperationA
				boiler described in clause (i) or (ii) shall be operable only when the
				automatic means described in clauses (i), (ii), and (iii) is installed.
									(C)ExceptionA
				boiler that is manufactured to operate without any need for electricity, any
				electric connection, any electric gauges, electric pumps, electric wires, or
				electric devices of any sort, shall not be required to meet the requirements of
				this
				subsection.
								.
					5102.Regional variations
			 in heating or cooling standards
					(a)In
			 generalSection 327 of the
			 Energy Policy and Conservation Act (42 U.S.C.
			 6297) is amended—
						(1)by redesignating subsections (e), (f), and
			 (g) as subsections (f), (g), and (h), respectively; and
						(2)by inserting
			 after subsection (d) the following:
							
								(e)Regional standards for
				space heating and air conditioning products
									(1)Standards
										(A)In
				generalThe Secretary may establish regional standards for space
				heating and air conditioning products, other than window-unit air-conditioners
				and portable space heaters.
										(B)National minimum and
				regional standardsFor each space heating and air conditioning
				product, the Secretary may establish—
											(i)a national minimum
				standard; and
											(ii)2 more stringent
				regional standards for regions determined to have significantly differing
				climatic conditions.
											(C)Maximum
				savingsAny standards established for a region under subparagraph
				(B)(ii) shall achieve the maximum level of energy savings that are technically
				feasible and economically justified within that region.
										(D)Economic justifiability
				study
											(i)In
				generalAs a preliminary step in determining the economic
				justifiability of establishing a regional standard under subparagraph (B)(ii),
				the Secretary shall conduct a study involving stakeholders, including—
												(I)a representative from the
				National Institute of Standards and Technology;
												(II)representatives of
				nongovernmental advocacy organizations;
												(III)representatives of
				product manufacturers, distributors, and installers;
												(IV)representatives of the
				gas and electric utility industries; and
												(V)such other individuals as
				the Secretary may designate.
												(ii)RequirementsThe
				study under this subparagraph—
												(I)shall determine the
				potential benefits and consequences of prescribing regional standards for
				heating and cooling products; and
												(II)may, if favorable to the
				standards, constitute the evidence of economic justifiability required under
				this Act.
												(E)Regional
				boundariesRegional boundaries used in establishing regional
				standards under subparagraph (B)(ii) shall—
											(i)conform to State borders;
				and
											(ii)include only contiguous
				States (other than Alaska and Hawaii), except that on the request of a State,
				the Secretary may divide the State to include a part of the State in each of 2
				regions.
											(2)Noncomplying
				productsIf the Secretary establishes standards for a region, it
				shall be unlawful under section 332 to offer for sale at retail, sell at
				retail, or install within the region products that do not comply with the
				applicable standards.
									(3)Distribution in
				commerce
										(A)In
				generalExcept as provided in subparagraph (B), no product
				manufactured in a manner that complies with a regional standard established
				under paragraph (1) shall be distributed in commerce without a prominent label
				affixed to the product that includes—
											(i)at the top of the label,
				in print of not less than 14-point type, the following statement: It is
				a violation of Federal law for this product to be installed in any State
				outside the region shaded on the map printed on this label.;
											(ii)below the notice
				described in clause (i), an image of a map of the United States with clearly
				defined State boundaries and names, and with all States in which the product
				meets or exceeds the standard established pursuant to paragraph (1) shaded in a
				color or a manner as to be easily visible without obscuring the State
				boundaries and names; and
											(iii)below the image of the
				map required under clause (ii), the following statement: It is a
				violation of Federal law for this label to be removed, except by the owner and
				legal resident of any single-family home in which this product is
				installed..
											(B)Energy-efficiency
				ratingA product manufactured that meets or exceeds all regional
				standards established under this paragraph shall bear a prominent label affixed
				to the product that includes at the top of the label, in print of not less than
				14-point type, the following statement: This product has achieved an
				energy-efficiency rating under Federal law allowing its installation in any
				State..
										(4)RecordkeepingA
				manufacturer of space heating or air conditioning equipment subject to regional
				standards established under this subsection shall—
										(A)obtain and retain records
				on the intended installation locations of the equipment sold; and
										(B)make such records
				available to the Secretary on
				request.
										.
						(b)Conforming
			 amendmentsSection 327 of the Energy Policy and Conservation Act (42 U.S.C. 6297) is
			 amended—
						(1)in subsection (b)—
							(A)in paragraph (2), by
			 striking subsection (e) and inserting subsection
			 (f); and
							(B)in paragraph (3)—
								(i)by striking
			 subsection (f)(1) and inserting subsection
			 (g)(1); and
								(ii)by striking
			 subsection (f)(2) and inserting subsection
			 (g)(2); and
								(2)in subsection (c)(3), by
			 striking subsection (f)(3) and inserting subsection
			 (g)(3).
						BBuilding
			 efficiency
				5201.Updating State
			 building energy efficiency codesSection 304 of the Energy Conservation and
			 Production Act (42 U.S.C. 6833) is amended to read as follows:
					
						304.Updating State
				building energy efficiency codes
							(a)Updates
								(1)In
				generalThe Secretary shall support updating the national model
				building energy codes and standards not later than 3 years after the date of
				enactment of the Lieberman-Warner Climate
				Security Act of 2007, and not less frequently every 3 years
				thereafter, to achieve overall energy savings, as compared to the IECC (2006)
				for residential buildings and ASHRAE Standard 90.1 (2004) for commercial
				buildings, of at least—
									(A)30 percent, with respect
				to each edition of a model code or standard published during the period
				beginning on January 1, 2010, and ending on December 31, 2019;
									(B)50 percent, with respect
				to each edition of a model code or standard published on or after January 1,
				2020; and
									(C)targets for intermediate
				and subsequent years, to be established by the Secretary not less than 3 years
				before the beginning on each target year, in coordination with IECC and ASHRAE
				Standard 90.1 cycles, at the maximum level of energy efficiency that is
				technologically feasible and lifecycle cost-effective.
									(2)Revisions to IECC and
				ASHRAE
									(A)In
				generalIf the IECC or ASHRAE Standard 90.1 regarding building
				energy use is revised, not later than 1 year after the date of the revision,
				the Secretary shall determine whether the revision will—
										(i)improve energy efficiency
				in buildings; and
										(ii)meet the energy savings
				goals described in paragraph (1).
										(B)Modifications
										(i)In
				generalIf the Secretary makes a determination under subparagraph
				(A)(ii) that a code or standard does not meet the energy savings goals
				established under paragraph (1) or if a national model code or standard is not
				updated for more than 3 years, not later than 1 year after the determination or
				the expiration of the 3-year period, the Secretary shall establish a modified
				code or standard that meets the energy savings goals.
										(ii)Requirements
											(I)Energy
				savingsA modification to a code or standard under clause (i)
				shall—
												(aa)achieve the maximum
				level of energy savings that is technically feasible and lifecycle
				cost-effective;
												(bb)be achieved through an
				amendment or supplement to the most recent revision of the IECC or ASHRAE
				Standard 90.1 and taking into consideration other appropriate model codes and
				standards; and
												(cc)incorporate available
				appliances, technologies, and construction practices.
												(II)Treatment as
				baselineA modification to a code or standard under clause (i)
				shall serve as the baseline for the next applicable determination of the
				Secretary under subparagraph (A)(i).
											(C)Public
				participationThe Secretary shall—
										(i)publish in the Federal
				Register a notice relating to each goal, determination, and modification under
				this paragraph; and
										(ii)provide an opportunity
				for public comment regarding the goals, determinations, and
				modifications.
										(b)State certification of
				building energy code updates
								(1)General
				certification
									(A)In
				generalNot later than 2 years after the date of enactment of the
				Lieberman-Warner Climate Security Act of
				2007, each State shall certify to the Secretary that the State
				has reviewed and updated the provisions of the residential and commercial
				building codes of the State regarding energy efficiency.
									(B)Energy
				savingsA certification under subparagraph (A) shall include a
				demonstration that the applicable provisions of the State code meet or exceed,
				as applicable—
										(i)(I)the IECC (2006) for
				residential buildings; or
											(II)the ASHRAE Standard 90.1
				(2004) for commercial buildings; or
											(ii)the quantity of energy
				savings represented by the provisions referred to in clause (i).
										(2)Revision of codes and
				standards
									(A)In
				generalIf the Secretary makes an affirmative determination under
				subsection (a)(2)(A)(i) or establishes a modified code or standard under
				subsection (a)(2)(B), not later than 2 years after the determination or
				proposal, each State shall certify that the State has reviewed and updated the
				provisions of the residential and commercial building codes of the State
				regarding energy efficiency.
									(B)Energy
				savingsA certification under subparagraph (A) shall include a
				demonstration that the applicable provisions of the State code meet or
				exceed—
										(i)the modified code or
				standard; or
										(ii)the quantity of energy
				savings represented by the modified code or standard.
										(C)Failure to
				determineIf the Secretary fails to make a determination under
				subsection (a)(2)(A)(i) by the date specified in subsection (a)(2), or if the
				Secretary makes a negative determination, not later than 2 years after the
				specified date or the date of the determination, each State shall certify that
				the State has—
										(i)reviewed the revised code
				or standard; and
										(ii)updated the provisions
				of the residential and commercial building codes of the State as necessary to
				meet or exceed, as applicable—
											(I)any provisions of a
				national code or standard determined to improve energy efficiency in buildings;
				or
											(II)energy savings achieved
				by those provisions through other means.
											(c)Achievement of
				compliance by States
								(1)In
				generalNot later than 3 years after the date on which a State
				makes a certification under subsection (b), the State shall certify to the
				Secretary that the State has achieved compliance with the building energy code
				that is the subject of the certification.
								(2)Rate of
				complianceThe certification shall include documentation of the
				rate of compliance based on independent inspections of a random sample of the
				new and renovated buildings covered by the State code during the preceding
				calendar year.
								(3)ComplianceA
				State shall be considered to achieve compliance for purposes of paragraph (1)
				if—
									(A)at least 90 percent of
				new and renovated buildings covered by the State code during the preceding
				calendar year substantially meet all the requirements of the code; or
									(B)the estimated excess
				energy use of new and renovated buildings that did not meet the requirements of
				the State code during the preceding calendar year, as compared to a baseline of
				comparable buildings that meet the requirements of the code, is not more than
				10 percent of the estimated energy use of all new and renovated buildings
				covered by the State code during the preceding calendar year.
									(d)Failure To
				certify
								(1)Extension of
				deadlinesThe Secretary shall extend a deadline for certification
				by a State under subsection (b) or (c) for not more than 1 additional year, if
				the State demonstrates to the satisfaction of the Secretary that the State has
				made—
									(A)a good faith effort to
				comply with the certification requirement; and
									(B)significant progress with
				respect to the compliance.
									(2)Noncompliance by
				state
									(A)In
				generalA State that fails to submit a certification required
				under subsection (b) or (c), and to which an extension is not provided under
				paragraph (1), shall be considered to be out of compliance with this
				section.
									(B)Effect on local
				governmentsA local government of a State that is out of
				compliance with this section may be considered to be in compliance with this
				section if the local government meets each applicable certification requirement
				of this section.
									(e)Technical
				assistance
								(1)In
				generalThe Secretary shall provide technical assistance
				(including building energy analysis and design tools, building demonstrations,
				and design assistance and training) to ensure that national model building
				energy codes and standards meet the goals described in subsection
				(a)(1).
								(2)Assistance to
				StatesThe Secretary shall provide technical assistance to
				States—
									(A)to implement this
				section, including procedures for States to demonstrate that the codes of the
				States achieve equivalent or greater energy savings than the national model
				codes and standards;
									(B)to improve and implement
				State residential and commercial building energy efficiency codes; and
									(C)to otherwise promote the
				design and construction of energy-efficient buildings.
									(f)Incentive
				funding
								(1)In
				generalThe Secretary shall provide incentive funding to
				States—
									(A)to implement this
				section; and
									(B)to improve and implement
				State residential and commercial building energy efficiency codes, including
				increasing and verifying compliance with the codes.
									(2)AmountIn
				determining whether, and in what amount, to provide incentive funding under
				this subsection, the Secretary shall take into consideration actions proposed
				by the State—
									(A)to implement this
				section;
									(B)to implement and improve
				residential and commercial building energy efficiency codes; and
									(C)to promote building
				energy efficiency through use of the codes.
									(3)Additional
				fundingThe Secretary shall provide additional funding under this
				subsection for implementation of a plan to demonstrate a rate of compliance
				with applicable residential and commercial building energy efficiency codes at
				a rate of not less than 90 percent, based on energy performance—
									(A)to a State that has
				adopted and is implementing, on a statewide basis—
										(i)a residential building
				energy efficiency code that meets or exceeds the requirements of the IECC
				(2006) (or a successor code that is the subject of an affirmative determination
				by the Secretary under subsection (a)(2)(A)(i)); and
										(ii)a commercial building
				energy efficiency code that meets or exceeds the requirements of the ASHRAE
				Standard 90.1 (2004) (or a successor standard that is the subject of an
				affirmative determination by the Secretary under subsection (a)(2)(A)(i));
				or
										(B)in the case of a State in
				which no statewide energy code exists for residential buildings or commercial
				buildings, or in which the State code fails to comply with subparagraph (A), to
				a local government that has adopted and is implementing residential and
				commercial building energy efficiency codes, as described in subparagraph
				(A).
									(4)TrainingOf
				the amounts made available to carry out this subsection, the Secretary may use
				not more than $500,000 for each State to train State and local officials to
				implement State or local energy codes in accordance with a plan described in
				paragraph
				(3).
								.
				5202.Conforming
			 amendmentSection 303 of the
			 Energy Conservation and Production Act (42 U.S.C. 6832) is amended by adding at
			 the end the following new paragraph:
					
						(17)IECCThe
				term IECC means the International Energy Conservation
				Code.
						.
				VIGlobal effort to reduce
			 greenhouse gas emissions
			6001.DefinitionsIn this title:
				(1)Baseline emission
			 levelThe term baseline emission level means, as
			 determined by the Administrator, the total average annual greenhouse gas
			 emissions attributed to a category of covered goods of a foreign country during
			 the period beginning on January 1, 2012, and ending on December 31, 2014, based
			 on—
					(A)relevant data available
			 for that period; and
					(B)to the extent necessary
			 with respect to a specific category of covered goods, economic and engineering
			 models and best available information on technology performance levels for the
			 manufacture of that category of covered goods.
					(2)Comparable
			 actionThe term comparable action means any
			 greenhouse gas regulatory programs, requirements, and other measures adopted by
			 a foreign country that, in combination, are comparable in effect to actions
			 carried out by the United States to limit greenhouse gas emissions pursuant to
			 this Act, as determined by the President, taking into consideration the level
			 of economic development of the foreign country.
				(3)Compliance
			 yearThe term compliance year means each calendar
			 year for which the requirements of this title apply to a category of covered
			 goods of a covered foreign country that is imported into the United
			 States.
				(4)Covered foreign
			 countryThe term covered foreign country means a
			 foreign country that is included on the covered list prepared under section
			 6006(b)(3).
				(5)Covered
			 goodThe term covered good means a good that (as
			 identified by the Administrator by rule)—
					(A)is a primary
			 product;
					(B)generates, in the course
			 of the manufacture of the good, a substantial quantity of direct greenhouse gas
			 emissions and indirect greenhouse gas emissions; and
					(C)is closely related to a
			 good the cost of production of which in the United States is affected by a
			 requirement of this Act.
					(6)Foreign
			 countryThe term foreign country means a member of,
			 or observer government to, the World Trade Organization (WTO), other than the
			 United States.
				(7)Indirect greenhouse gas
			 emissionsThe term indirect greenhouse gas emissions
			 means any emissions of a greenhouse gas resulting from the generation of
			 electricity that is consumed during the manufacture of a good.
				(8)International
			 agreementThe term international agreement means any
			 international agreement to which the United States is a party, including the
			 Marrakesh agreement establishing the World Trade Organization, done at
			 Marrakesh on April 15, 1994.
				(9)International reserve
			 allowanceThe term international reserve allowance
			 means an allowance (denominated in units of metric tons of carbon dioxide
			 equivalent) that is—
					(A)purchased from a special
			 reserve of allowances pursuant to section 6006(a)(2); and
					(B)used for purposes of
			 meeting the requirements of section 6006.
					(10)Primary
			 productThe term primary product means—
					(A)iron, steel, aluminum,
			 cement, bulk glass, or paper; or
					(B)any other manufactured
			 product that—
						(i)is sold in bulk for
			 purposes of further manufacture; and
						(ii)generates, in the course
			 of the manufacture of the product, direct greenhouse gas emissions and indirect
			 greenhouse gas emissions that are comparable (on an emissions-per-dollar basis)
			 to emissions generated in the manufacture of products by covered facilities in
			 the industrial sector.
						6002.PurposesThe purposes of this title are—
				(1)to promote a strong
			 global effort to significantly reduce greenhouse gas emissions;
				(2)to ensure, to the maximum
			 extent practicable, that greenhouse gas emissions occurring outside the United
			 States do not undermine the objectives of the United States in addressing
			 global climate change; and
				(3)to encourage effective
			 international action to achieve those objectives through—
					(A)agreements negotiated
			 between the United States and foreign countries; and
					(B)measures carried out by
			 the United States that comply with applicable international agreements.
					6003.International
			 negotiations
				(a)FindingCongress
			 finds that the purposes described in section 6002 can be most effectively
			 addressed and achieved through agreements negotiated between the United States
			 and foreign countries.
				(b)Negotiating
			 objective
					(1)Statement of
			 policyIt is the policy of the United States to work proactively
			 under the United Nations Framework Convention on Climate Change and, in other
			 appropriate forums, to establish binding agreements committing all major
			 greenhouse gas-emitting nations to contribute equitably to the reduction of
			 global greenhouse gas emissions.
					(2)Intent of Congress
			 regarding objectiveTo the extent that the agreements described
			 in subsection (a) involve measures that will affect international trade in any
			 good or service, it is the intent of Congress that the negotiating objective of
			 the United States shall be to focus multilateral and bilateral international
			 agreements on the reduction of greenhouse gas emissions to advance achievement
			 of the purposes described in section 6002.
					6004.Interagency
			 review
				(a)Interagency
			 group
					(1)EstablishmentThe
			 President shall establish an interagency group to carry out this
			 section.
					(2)ChairpersonThe
			 chairperson of the interagency group established under paragraph (1) shall be
			 the Secretary of State.
					(3)RequirementThe
			 Administrator shall be a member of the interagency group.
					(b)Determinations
					(1)In
			 generalSubject to paragraph (2), the interagency group
			 established under subsection (a)(1) shall determine whether, and the extent to
			 which, each foreign country has taken comparable action to limit the greenhouse
			 gas emissions of the foreign country.
					(2)ExemptionThe
			 interagency group may exempt from a determination under paragraph (1) any
			 foreign country on the excluded list under section 6006(b)(2).
					(c)Report to
			 PresidentNot later than January 1, 2018, and annually
			 thereafter, the interagency group shall submit to the President a report
			 describing the determinations of the interagency group under subsection
			 (b).
				6005.Presidential
			 determinations
				(a)In
			 generalNot later than January 1, 2019, and annually thereafter,
			 the President shall determine whether each foreign country that is subject to
			 interagency review under section 6004(b) has taken comparable action to limit
			 the greenhouse gas emissions of the foreign country, taking into
			 consideration—
					(1)the baseline emission
			 levels of the foreign country; and
					(2)applicable reports
			 submitted under section 6004(c).
					(b)ReportsThe
			 President shall—
					(1)submit to Congress an
			 annual report describing the determinations of the President under subsection
			 (a) for the most recent calendar year; and
					(2)publish the
			 determinations in the Federal Register.
					6006.International reserve
			 allowance program
				(a)Establishment
					(1)In
			 generalThe Administrator shall establish a program under which
			 the Administrator, during the 1-year period beginning on January 1, 2019, and
			 annually thereafter, shall offer for sale to United States importers
			 international reserve allowances in accordance with this subsection.
					(2)SourceInternational
			 reserve allowances under paragraph (1) shall be issued from a special reserve
			 of allowances that is separate from, and established in addition to, the
			 quantity of allowances established under section 1201.
					(3)Price
						(A)In
			 generalSubject to subparagraph (B), the Administrator shall
			 establish, by rule, a methodology for determining the price of international
			 reserve allowances for each compliance year at a level that does not exceed the
			 market price of allowances established under section 1201 for the compliance
			 year.
						(B)Maximum
			 priceThe price for an international reserve allowance under
			 subparagraph (A) shall not exceed the clearing price for current compliance
			 year allowances established at the most recent auction of allowances by the
			 Corporation.
						(4)Serial
			 numberThe Administrator shall assign a unique serial number to
			 each international reserve allowance issued under this subsection.
					(5)Trading
			 systemThe Administrator may establish, by rule, a system for the
			 sale, exchange, purchase, transfer, and banking of international reserve
			 allowances.
					(6)Regulated
			 entitiesInternational reserve allowances may not be submitted by
			 regulated entities to comply with the allowance submission requirements of
			 section 1202.
					(7)ProceedsAll
			 proceeds from the sale of international reserve allowances under this
			 subsection shall be allocated to a program that the Administrator, in
			 coordination with the Secretary of State, shall establish to mitigate the
			 negative impacts of global climate change on disadvantaged communities in other
			 countries.
					(b)Foreign country
			 lists
					(1)In
			 generalNot later than January 1, 2020, and annually thereafter,
			 the President shall develop and publish in the Federal Register 2 lists of
			 foreign countries, in accordance with this subsection.
					(2)Excluded list
						(A)In
			 generalThe President shall identify and publish in a list, to be
			 known as the excluded list—
							(i)each foreign country
			 determined by the President under section 6005(a) to have taken action
			 comparable to that taken by the United States to limit the greenhouse gas
			 emissions of the foreign country; and
							(ii)each foreign country the
			 share of total global greenhouse gas emissions of which is below the de minimis
			 percentage described in subparagraph (B).
							(B)De minimis
			 percentageThe de minimis percentage referred to in subparagraph
			 (A) is a percentage of total global greenhouse gas emissions of not more than
			 0.5, as determined by the President, for the most recent calendar year for
			 which emissions and other relevant data is available, taking into
			 consideration, as necessary, the annual average deforestation rate during a
			 representative period for a foreign country that is a developing
			 country.
						(3)Covered list
						(A)In
			 generalThe President shall identify and publish in a list, to be
			 known as the covered list, each foreign country the covered
			 goods of which are subject to the requirements of this section.
						(B)RequirementThe
			 covered list shall include each foreign country that is not included on the
			 excluded list under paragraph (2).
						(c)Written
			 declarations
					(1)In
			 generalEffective beginning January 1, 2020, a United States
			 importer of any covered good shall, as a condition of importation or withdrawal
			 for consumption from a warehouse of the covered good, submit to the
			 Administrator and the appropriate office of the U.S. Customs and Border
			 Protection a written declaration with respect to each such importation or
			 withdrawal.
					(2)ContentsA
			 written declaration under paragraph (1) shall contain a statement that—
						(A)the applicable covered
			 good is accompanied by a sufficient number of international reserve allowances,
			 as determined under subsection (d); or
						(B)the covered good is from
			 a foreign country on the excluded list under subsection (b)(2).
						(3)InclusionA
			 written declaration described in paragraph (2)(A) shall include the unique
			 serial number of each emission allowance associated with the importation of the
			 applicable covered good.
					(4)Failure to
			 declare
						(A)In
			 generalExcept as provided in subparagraph (B), an imported
			 covered good that is not accompanied by a written declaration under this
			 subsection shall not be permitted to enter the customs territory of the United
			 States.
						(B)Exception for certain
			 importsSubparagraph (A) shall not apply to a covered good of a
			 foreign country if the President determines that—
							(i)the foreign country has
			 taken comparable action to limit the greenhouse gas emissions of the foreign
			 country, in accordance with section 6005;
							(ii)the United Nations has
			 identified the foreign country as among the least-developed of developing
			 countries; or
							(iii)the foreign country is
			 on the excluded list under subsection (b)(2).
							(5)Corrected
			 declaration
						(A)In
			 generalIf, after making a declaration required under this
			 subsection, an importer has reason to believe that the declaration contains
			 information that is not correct, the importer shall provide a corrected
			 declaration by not later than 30 days after the date of discovery of the error,
			 in accordance with subparagraph (B).
						(B)MethodA
			 corrected declaration under subparagraph (A) shall be in the form of a letter
			 or other written statement to the Administrator and the office of the U.S.
			 Customs and Border Protection to which the original declaration was
			 submitted.
						(d)Quantity of allowances
			 required
					(1)Methodology
						(A)In
			 generalThe Administrator shall establish, by rule, a method for
			 calculating the required number of international reserve allowances that a
			 United States importer must submit, together with a written declaration under
			 subsection (c), for each category of covered goods of each covered foreign
			 country.
						(B)FormulaThe
			 Administrator shall develop a general formula for calculating the international
			 reserve allowance requirement that applies, on a per unit basis, to each
			 covered good of a covered foreign country that is imported during each
			 compliance year.
						(2)Initial compliance
			 year
						(A)In
			 generalSubject to subparagraph (B), the methodology under
			 paragraph (1) shall establish an international reserve allowance requirement
			 (per unit imported into the United States) for the initial compliance year for
			 each category of covered goods of each covered foreign country that is equal to
			 the quotient obtained by dividing—
							(i)the excess, if any, of
			 the total emissions from the covered foreign country that are attributable to
			 the category of covered goods produced during the most recent year for which
			 data are available, over the baseline emission level of the covered foreign
			 country for that category; and
							(ii)the total quantity of
			 the covered good produced in the covered foreign country during the most recent
			 calendar year.
							(B)AdjustmentsThe
			 Administrator shall adjust the requirement under subparagraph (A)—
							(i)in accordance with the
			 ratio that—
								(I)the quantity of
			 allowances that were allocated at no cost to entities within the industry
			 sector manufacturing the covered goods for the compliance year during which the
			 covered goods were imported into the United States; bears to
								(II)the greenhouse gas
			 emissions of that industry sector; and
								(ii)to take into account the
			 level of economic development of the covered foreign country in which the
			 covered goods were produced.
							(3)Subsequent compliance
			 yearsFor each subsequent compliance year, the Administrator
			 shall revise, as appropriate, the international reserve allowance requirement
			 applicable to each category of imported covered goods of each covered foreign
			 country to reflect changes in the factors described in paragraph (2)(B).
					(4)PublicationNot
			 later than 90 days before the beginning of each compliance year, the
			 Administrator shall publish in the Federal Register a schedule describing the
			 required number of international reserve allowances for each category of
			 imported covered goods of each covered foreign country, as calculated under
			 this subsection.
					(e)Foreign allowances and
			 credits
					(1)Foreign
			 allowances
						(A)In
			 generalA United States importer may submit, in lieu of an
			 international reserve allowance issued under this section, a foreign allowance
			 or similar compliance instrument distributed by a foreign country pursuant to a
			 cap and trade program that represents a comparable action.
						(B)Commensurate cap and
			 trade programFor purposes of subparagraph (A), a cap and trade
			 program that represents a comparable action shall include any greenhouse gas
			 regulatory program adopted by a covered foreign country to limit the greenhouse
			 gas emissions of the covered foreign country, if the President certifies that
			 the program—
							(i)(I)places a
			 quantitative limitation on the total quantity of greenhouse gas emissions of
			 the covered foreign country (expressed in terms of tons emitted per calendar
			 year); and
								(II)achieves that limitation
			 through an allowance trading system;
								(ii)satisfies such criteria
			 as the President may establish for requirements relating to the enforceability
			 of the cap and trade program, including requirements for monitoring, reporting,
			 verification procedures, and allowance tracking; and
							(iii)is a comparable
			 action.
							(2)Foreign
			 credits
						(A)In
			 generalA United States importer may submit, in lieu of an
			 international reserve allowance issued under this section, a foreign credit or
			 a credit for an international offset project that the Administrator has
			 authorized for use under subtitle E of title II.
						(B)ApplicationThe
			 limitation on the use of international reserve allowances by regulated entities
			 under subsection (a)(6) shall not apply to a United States importer for
			 purposes of this paragraph.
						(f)Retirement of
			 allowancesThe Administrator shall retire each international
			 reserve allowance, foreign allowance, and foreign credit submitted to achieve
			 compliance with this section.
				(g)Consistency with
			 international agreementsThe Administrator, in consultation with
			 the Secretary of State, shall adjust the international reserve allowance
			 requirements established under this section (including the quantity of
			 international reserve allowances required for each category of covered goods of
			 a covered foreign country) as the Administrator determines to be necessary to
			 ensure that the United States complies with all applicable international
			 agreements.
				(h)TerminationThe
			 international reserve allowance requirements of this section shall not apply to
			 a covered good of a covered foreign country in any case in which the President
			 makes a determination described in subsection (b)(2) with respect to the
			 covered goods of that covered foreign country.
				(i)Final
			 regulationsNot later than January 1, 2019, the Administrator
			 shall promulgate such regulations as the Administrator determines to be
			 necessary to carry out this section.
				6007.Adjustment of
			 international reserve allowance requirements
				(a)In
			 generalNot later than January 1, 2023, and annually thereafter,
			 the President shall prepare and submit to Congress a report that assesses the
			 effectiveness of the applicable international reserve allowance requirements
			 under section 6006 with respect to the covered goods of each covered foreign
			 country.
				(b)Inadequate
			 requirementsIf the President determines that an applicable
			 international reserve allowance requirement is not adequate to achieve the
			 purposes of this title, the President, simultaneously with the submission of
			 the report under subsection (a), shall—
					(1)adjust the requirement;
			 or
					(2)take such other action as
			 the President determines to be necessary to improve the effectiveness of the
			 requirement, in accordance with all applicable international agreements.
					(c)Effective
			 dateAn adjustment under subsection (b)(1) shall take effect
			 beginning on January 1 of the compliance year immediately following the date on
			 which the adjustment is made.
				VIIReviews and
			 Recommendations
			7001.National Academy of
			 Sciences Reviews
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall offer to enter into a contract with the National
			 Academy of Sciences under which the Academy shall, not later than January 1,
			 2012, and every 3 years thereafter, submit to Congress and the Administrator a
			 report that includes an analysis of—
					(1)the latest scientific
			 information and data relevant to global climate change;
					(2)the performance of this
			 Act and other policies in reducing greenhouse gas emissions and mitigating the
			 adverse impacts of global climate change;
					(3)the performance of this
			 Act in ensuring that the Land and Water Conservation Fund established under
			 section 2 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–5) receives funds that are sufficient to carry out the purposes of that
			 Fund; and
					(4)the performance of this
			 Act in ensuring that the Bureau of Land Management and the Forest Service
			 receive funds that are sufficient to enable those agencies to suppress wildland
			 fire effectively and thereby minimize wildfire damage.
					(b)Latest scientific
			 informationThe analysis required under subsection (a)(1)
			 shall—
					(1)address existing reports,
			 including the most recent assessment report of the Intergovernmental Panel on
			 Climate Change; and
					(2)include a description
			 of—
						(A)trends in and projections
			 for total United States greenhouse gas emissions;
						(B)trends in and projections
			 for total worldwide greenhouse gas emissions;
						(C)current and projected
			 future atmospheric concentrations of greenhouse gases;
						(D)current and projected
			 future global average temperature, including an analysis of whether an increase
			 of global average temperature in excess of 3.6 degrees Fahrenheit (2 degrees
			 Celsius) above the preindustrial average has occurred or is more likely than
			 not to occur in the foreseeable future as a result of anthropogenic climate
			 change;
						(E)current and projected
			 future adverse impacts of global climate change on human populations, wildlife,
			 and natural resources; and
						(F)trends in and projections
			 for the health of the oceans and ocean ecosystems, including predicted changes
			 in ocean acidity, temperatures, the extent of coral reefs, and other indicators
			 of ocean ecosystem health, resulting from anthropogenic carbon dioxide and
			 climate change.
						(c)Performance of this Act
			 and existing technologiesThe analysis required under subsection
			 (a)(2) shall include a description of—
					(1)the extent to which this
			 Act, in concert with other policies, will prevent a dangerous increase in
			 global average temperature;
					(2)the extent to which this
			 Act, in concert with other policies, will prevent dangerous atmospheric
			 concentrations of greenhouse gases;
					(3)the current and future
			 projected deployment of technologies and practices that reduce or limit
			 greenhouse gas emissions, including—
						(A)technologies for capture
			 and disposal of greenhouse gases;
						(B)efficiency improvement
			 technologies;
						(C)zero-greenhouse gas
			 emitting energy technologies, including solar, wind, geothermal, and nuclear
			 technologies; and
						(D)above- and below-ground
			 biological sequestration technologies;
						(4)the extent to which this
			 Act and other policies are accelerating the development and commercial
			 deployment of technologies and practices that reduce and limit greenhouse gas
			 emissions;
					(5)the extent to which the
			 allocations and distributions of emission allowances and auction proceeds under
			 this Act are advancing the purposes of this Act, and whether any of those
			 allocations and distributions should be modified, including by increasing the
			 percentage of annual Emission Allowance Account being auctioned, to better
			 carry out the purposes of this Act;
					(6)whether the motor vehicle
			 fuel and motor vehicle and nonroad regulations within the scope of Executive
			 Order 13432 (72 Fed. Reg. 27717; relating to cooperation among agencies in
			 protecting the environment with respect to greenhouse gas emissions from motor
			 vehicles, nonroad vehicles, and nonroad engines) have been finalized and
			 implemented by Federal agencies and departments;
					(7)whether any other
			 transportation-related programs, including fuel economy standard reform,
			 greenhouse gas vehicle emissions standards, renewable fuel volume mandates,
			 low-carbon fuel standards, and activities to reduce vehicle miles traveled have
			 been finalized and implemented by any Federal agencies or departments;
					(8)whether any regulation or
			 program described in paragraph (12) or (13) is expected to achieve, as compared
			 to the baseline greenhouse gas emissions consistent with the reference case
			 contained in the report of the Energy Information Administration entitled
			 Annual Energy Outlook 2006, at a minimum—
						(A)at least a 6.2-percent
			 reduction in cumulative greenhouse gas emissions from the light-duty motor
			 vehicle sector, including light-duty vehicles and light-duty trucks, during the
			 period beginning on January 1, 2010, and ending on December 31, 2020; or
						(B)a cumulative reduction of
			 approximately 1,140,000 metric tons of carbon dioxide equivalent, measured on a
			 full fuel cycle basis;
						(9)whether additional
			 measures, including an increase in the earned income tax credit, a reduction in
			 payroll taxes, or the implementation of electronic benefit transfers by State
			 health and human services agencies to reach low-income individuals who are not
			 required to file Federal income tax returns, are needed to help low- and
			 moderate-income individuals respond to changes in the cost of energy-related
			 goods and services;
					(10)the feasibility of
			 expanding the definition of the term covered facility under this
			 Act;
					(11)the feasibility of
			 expanding the scope of the compliance obligation established under section
			 1202(a);
					(12)the feasibility of
			 reducing the number of emission allowances comprising the Emission Allowance
			 Account for 1 or more calendar years under this Act;
					(13)the feasibility of
			 establishing policies for reducing greenhouse gas emissions over and above
			 those policies established by this Act;
					(14)the feasibility of
			 accelerating the commercial deployment of existing and emerging renewable
			 energy technologies for electricity generation, from solar, wind, geothermal
			 energy, ocean energy (including tidal, wave, current, and thermal) or biomass
			 (as defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C.
			 15852(b))), utilizing a bonus emission allowance program comparable to the
			 program established under subtitle F of title III; and
					(15)the results of a report
			 on products manufactured with recycled materials that—
						(A)describes the greenhouse
			 gas emission reductions those products can achieve;
						(B)summarizes and assesses
			 the results of research on manufactured products and scrap recycling
			 activities; and
						(C)evaluates the lifecycle
			 greenhouse gas emission reduction and other benefits and issues associated
			 with—
							(i)recycling scrap metal
			 (including end-of-life vehicles), recovered fiber (or paper), scrap
			 electronics, scrap glass, scrap plastics, scrap rubber, scrap tires, and scrap
			 textiles with respect to reduction or avoidance of greenhouse gas to the
			 environment;
							(ii)using recyclable
			 materials in manufactured products;
							(iii)designing and
			 manufacturing products that increase recyclable output;
							(iv)eliminating or reducing
			 the use of substances and materials in products that decrease recyclable
			 output; and
							(v)establishing a
			 standardized system for lifecycle greenhouse gas emission reduction measurement
			 and certification for the manufactured products and scrap recycling sectors,
			 including the potential options for the structure and operation of such a
			 system.
							7002.Environmental
			 Protection Agency reviewNot
			 later than January 1, 2012, the Administrator shall submit to Congress a report
			 indicating—
				(1)the latest scientific
			 information and data relevant to the health effects of mercury emissions from
			 coal-fired electric power generating facilities;
				(2)the state of the
			 technology designed to reduce mercury emissions from coal combustion, including
			 the efficacy of the technology with respect to each coal type; and
				(3)the extent to which the
			 implementation of this Act is assisting in bringing concentrations of
			 particulate matter and ozone into line with National Ambient Air Quality
			 Standards.
				7003.Environmental
			 Protection Agency recommendations
				(a)ReviewNot
			 later than January 1, 2013, and every 3 years thereafter, the Administrator
			 shall submit to Congress recommendations for action in response to the most
			 recent report submitted by the National Academy of Sciences under section 7001
			 and the report submitted by the Administrator under section 7002.
				(b)Categories of
			 actionThe categories of action eligible for inclusion in the
			 recommendations submitted under subsection (a) include proposed legislation
			 recommending—
					(1)expansion of the
			 definition of the term covered facility under this Act;
					(2)expansion of the scope of
			 the compliance obligation established under section 1202;
					(3)adjustment of the number
			 of emission allowances comprising the Emission Allowance Account for 1 or more
			 calendar years under this Act;
					(4)establishment of policies
			 for reducing greenhouse gas emissions over and above those policies established
			 under this Act;
					(5)establishment of policies
			 for reducing nationwide emissions into the atmosphere of sulfur dioxide,
			 nitrogen oxides, and mercury in excess of the reductions resulting from the
			 implementation of this Act; and
					(6)establishment of a
			 program, similar to the program established under subtitle F of title III, for
			 distributing bonus emission allowances in order to accelerate the commercial
			 deployment of existing and emerging renewable energy technologies for
			 electricity generation.
					(c)Consistency with
			 reviewsThe Administrator shall include with each submission of
			 recommendations under subsection (a) an explanation of any inconsistencies
			 between the recommendations and the reviews submitted by the National Academy
			 of Sciences under section 7001 and the report submitted by the Administrator
			 under section 7002.
				(d)Savings
			 ClauseNothing in this title limits, procedurally affects, or
			 otherwise restricts the authority of the Administrator, a State, or any person
			 to use authorities under this Act or any other law to adopt or enforce any
			 rule.
				7004.Presidential
			 recommendations
				(a)Establishment of the
			 Interagency Climate Change Task ForceNot later than January 1,
			 2019, the President shall establish an Interagency Climate Change Task
			 Force.
				(b)CompositionThe
			 members of the Interagency Climate Change Task Force shall be—
					(1)the Administrator;
					(2)the Secretary of
			 Energy;
					(3)the Secretary of the
			 Treasury;
					(4)the Secretary of
			 Commerce; and
					(5)such other Cabinet
			 Secretaries as the President may name to the membership of the Task
			 Force.
					(c)ChairmanThe
			 Administrator shall act as Chairman of the Interagency Climate Change Task
			 Force.
				(d)Report to
			 President
					(1)In
			 generalNot later than April 1, 2019, the Task Force shall make
			 public and submit to the President a consensus report making recommendations,
			 including specific legislation for the President to recommend to
			 Congress.
					(2)BasisThe
			 report shall be based on the third set of recommendations submitted by the
			 Administrator to Congress under section 7003.
					(3)InclusionsThe
			 Task Force shall include with the consensus report an explanation of any
			 inconsistencies between the consensus report and the third set of
			 recommendations submitted by the Administrator to Congress under section
			 7003.
					(e)Presidential
			 Recommendation to CongressNot later than July 1, 2020, the
			 President shall submit to Congress the text of a proposed Act based on the
			 consensus report submitted to the President under subsection (d).
				7005.Adaptation
			 assessments and plan
				(a)Regional
			 estimates
					(1)Estimates
						(A)In
			 generalThe Administrator, in consultation with the officials
			 described in paragraph (2) and relevant State agencies, shall conduct 6
			 regional infrastructure cost assessments in various regions of the United
			 States, and a national cost assessment, to provide estimates of the range of
			 costs that should be anticipated for adaptation to the impacts of climate
			 change.
						(B)Various
			 probabilitiesThe Administrator shall develop the estimates under
			 subparagraph (A) for low, medium, and high probabilities of climate change and
			 the potential impacts of climate change.
						(2)Description of
			 officialsThe officials referred to in paragraph (1) are—
						(A)the Secretary of
			 Agriculture;
						(B)the Secretary of
			 Commerce;
						(C)the Secretary of
			 Defense;
						(D)the Secretary of
			 Energy;
						(E)the Secretary of Health
			 and Human Services;
						(F)the Secretary of Homeland
			 Security;
						(G)the Secretary of Housing
			 and Urban Development;
						(H)the Secretary of the
			 Interior;
						(I)the Secretary of
			 Transportation;
						(J)the Director of United
			 States Geological Survey; and
						(K)the heads of such other
			 Federal agencies and departments as the Administrator determines to be
			 necessary.
						(3)Submission to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Administrator shall submit to Congress a report describing the
			 results of the assessments conducted under this subsection.
					(b)Adaptation
			 plan
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall submit to Congress a climate change
			 adaptation plan for the United States, based on—
						(A)assessments performed by
			 the United Nations Intergovernmental Panel on Climate Change in accordance with
			 the Global Change Research Act of 1990 (15 U.S.C. 2921 et seq.); and
						(B)any other assessment
			 prepared by a Federal, regional, State, or local government entity that
			 is—
							(i)scientific;
							(ii)peer-reviewed; or
							(iii)subjected to public
			 comment.
							(2)InclusionsThe
			 adaptation plan under paragraph (1) shall include—
						(A)a prioritized list of
			 vulnerable systems and regions in the United States;
						(B)requirements for
			 coordination between Federal, State, and local governments to ensure that key
			 public infrastructure, safety, health, and land use planning and control issues
			 are addressed;
						(C)requirements for
			 coordination among the Federal Government, industry, and communities;
						(D)requirements for
			 management of climate change, including the need for information derived from
			 inundation prediction systems on the impacts to coastal communities;
						(E)an assessment of climate
			 change science research needs, including probabilistic assessments as an aid to
			 planning;
						(F)an assessment of climate
			 change technology needs; and
						(G)regional and national
			 cost assessments for the range of costs that should be anticipated for adapting
			 to the impacts of climate change.
						(c)Impacts of climate
			 change on low-income populations
					(1)In
			 generalThe Administrator shall conduct research on the impact of
			 climate change on low-income populations in all countries, including—
						(A)an assessment of the
			 adverse impact of climate change on—
							(i)low-income populations in
			 the United States; and
							(ii)developing
			 countries;
							(B)(i)an identification
			 of appropriate climate change adaptation measures and programs for developing
			 countries and low-income populations;
							(ii)an assessment of the
			 impact of the measures and programs on low-income populations; and
							(C)an estimate of the costs
			 of developing and implementing those climate change adaptation and mitigation
			 programs.
						(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report describing the results of the research
			 conducted under paragraph (1).
					7006.Study by
			 Administrator of aviation sector greenhouse gas emissions
				(a)In
			 generalThe Administrator shall enter into an agreement with the
			 National Academy of Sciences under which the Academy shall conduct a study on
			 greenhouse gas emissions associated with the aviation industry,
			 including—
					(1)a determination of
			 appropriate data necessary to make determinations of emission inventories,
			 considering fuel use, airport operations, ground equipment, and all other
			 sources of emissions in the aviation industry;
					(2)an estimate of projected
			 industry emissions for the following 5-year, 20-year, and 50-year
			 periods;
					(3)based on existing
			 literature, research and surveys to determine the existing best practices for
			 emission reduction in the aviation sector;
					(4)recommendations on areas
			 of focus for additional research for technologies and operations with the
			 highest potential to reduce emissions; and
					(5)recommendations of
			 actions that the Federal Government could take to encourage or require
			 additional emissions reductions.
					(b)ConsultationIn
			 developing the parameters of the study under this section, the Administrator
			 shall conduct the study under this section in consultation with—
					(1)the Secretary of
			 Transportation, acting through the Administrator of the Federal Aviation
			 Administration; and
					(2)other appropriate Federal
			 agencies and departments.
					VIIIFramework for
			 geological sequestration of carbon dioxide
			8001.National drinking
			 water regulations
				(a)In
			 generalSection 1421 of the
			 Safe Drinking Water Act (42 U.S.C. 300h) is amended—
					(1)in subsection (b)(1), by striking
			 subsection (d)(2) and inserting subsection
			 (e)(2);
					(2)by redesignating subsection (d) as
			 subsection (e); and
					(3)by inserting after subsection (c) the
			 following:
						
							(d)Carbon dioxide
								(1)RegulationsNot
				later than 1 year after the date of enactment of the
				Lieberman-Warner Climate Security Act of
				2007, the Administrator shall promulgate regulations for
				permitting commercial-scale underground injection of carbon dioxide for
				purposes of geological sequestration to address climate change, including
				provisions—
									(A)for monitoring and
				controlling the long-term storage of carbon dioxide and avoiding, to the
				maximum extent practicable, any release of carbon dioxide into the atmosphere,
				and for ensuring protection of underground sources of drinking water, human
				health, and the environment; and
									(B)relating to long-term
				liability associated with commercial-scale geological sequestration.
									(2)Subsequent
				reportsNot later than 5 years after the date on which
				regulations are promulgated pursuant to paragraph (1), and not less frequently
				than once every 5 years thereafter, the Administrator shall submit to Congress
				a report that contains an evaluation of the effectiveness of the regulations,
				based on current knowledge and experience, with particular emphasis on any new
				information on potential impacts of commercial-scale geological sequestration
				on drinking water, human health, and the environment.
								(3)RevisionIf
				the Administrator determines, based on a report under paragraph (2), that
				regulations promulgated pursuant to paragraph (1) require revision, the
				Administrator shall promulgate revised regulations not later than 1 year after
				the date on which the applicable report is submitted to Congress under
				paragraph
				(2).
								.
					(b)Conforming
			 amendmentSection 1447(a)(4) of the Safe Drinking Water Act (42
			 U.S.C. 300j–6(a)(4)) is amended by striking section 1421(d)(2)
			 and inserting section 1421(e)(2).
				8002.Assessment of
			 geological storage capacity for carbon dioxide
				(a)DefinitionsIn
			 this section:
					(1)AssessmentThe
			 term assessment means the national assessment of capacity for
			 carbon dioxide completed under subsection (f).
					(2)CapacityThe
			 term capacity means the portion of a storage formation that can
			 retain carbon dioxide in accordance with the requirements (including physical,
			 geological, and economic requirements) established under the methodology
			 developed under subsection (b).
					(3)Engineered
			 hazardThe term engineered hazard includes the
			 location and completion history of any well that could affect a storage
			 formation or capacity.
					(4)RiskThe
			 term risk includes any risk posed by a geomechanical, geochemical,
			 hydrogeological, structural, or engineered hazard.
					(5)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the United States Geological Survey.
					(6)Storage
			 formationThe term storage formation means a deep
			 saline formation, unmineable coal seam, oil or gas reservoir, or other
			 geological formation that is capable of accommodating a volume of industrial
			 carbon dioxide.
					(b)MethodologyNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 develop a methodology for conducting an assessment under subsection (f), taking
			 into consideration—
					(1)the geographical extent
			 of all potential storage formations in all States;
					(2)the capacity of the
			 potential storage formations;
					(3)the injectivity of the
			 potential storage formations;
					(4)an estimate of potential
			 volumes of oil and gas recoverable by injection and storage of industrial
			 carbon dioxide in potential storage formations;
					(5)the risk associated with
			 the potential storage formations; and
					(6)the work performed to
			 develop the Carbon Sequestration Atlas of the United States and Canada
			 completed by the Department of Energy in April 2006.
					(c)Coordination
					(1)Federal
			 coordination
						(A)ConsultationThe
			 Secretary shall consult with the Secretary of Energy and the Administrator
			 regarding data sharing and the format, development of methodology, and content
			 of the assessment to ensure the maximum usefulness and success of the
			 assessment.
						(B)CooperationThe
			 Secretary of Energy and the Administrator shall cooperate with the Secretary to
			 ensure, to the maximum extent practicable, the usefulness and success of the
			 assessment.
						(2)State
			 coordinationThe Secretary shall consult with State geological
			 surveys and other relevant entities to ensure, to the maximum extent
			 practicable, the usefulness and success of the assessment.
					(d)External review and
			 publicationOn completion of the methodology under subsection
			 (b), the Secretary shall—
					(1)publish the methodology
			 and solicit comments from the public and the heads of affected Federal and
			 State agencies;
					(2)establish a panel of
			 individuals with expertise in the matters described in paragraphs (1) through
			 (5) of subsection (b) composed, as appropriate, of representatives of Federal
			 agencies, institutions of higher education, nongovernmental organizations,
			 State organizations, industry, and international geosciences organizations to
			 review the methodology and comments received under paragraph (1); and
					(3)on completion of the
			 review under paragraph (2), publish in the Federal Register the revised final
			 methodology.
					(e)Periodic
			 updatesThe methodology developed under this section shall be
			 updated periodically (including not less frequently than once every 5 years) to
			 incorporate new data as the data becomes available.
				(f)National
			 assessment
					(1)In
			 generalNot later than 2 years after the date of publication of
			 the methodology under subsection (d)(3), the Secretary, in consultation with
			 the Secretary of Energy and State geological surveys, shall complete a national
			 assessment of the capacity for carbon dioxide storage in accordance with the
			 methodology.
					(2)Geological
			 verificationAs part of the assessment, the Secretary shall carry
			 out a characterization program to supplement the geological data relevant to
			 determining storage capacity in carbon dioxide in geological storage
			 formations, including—
						(A)well log data;
						(B)core data; and
						(C)fluid sample data.
						(3)Partnership with other
			 drilling programsAs part of the drilling characterization under
			 paragraph (2), the Secretary shall enter into partnerships, as appropriate,
			 with other entities to collect and integrate data from other drilling programs
			 relevant to the storage of carbon dioxide in geologic formations.
					(4)Incorporation into
			 NatCarb
						(A)In
			 generalOn completion of the assessment, the Secretary shall
			 incorporate the results of the assessment using, to the maximum extent
			 practicable—
							(i)the NatCarb database;
			 or
							(ii)a new database developed
			 by the Secretary, as the Secretary determines to be necessary.
							(B)RankingThe
			 database shall include the data necessary to rank potential storage
			 sites—
							(i)for capacity and
			 risk;
							(ii)across the United
			 States;
							(iii)within each
			 State;
							(iv)by formation; and
							(v)within each basin.
							(5)ReportNot
			 later than 180 days after the date on which the assessment is completed, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Science and Technology of the House of
			 Representatives a report describing the results of the assessment.
					(6)Periodic
			 updatesThe assessment shall be updated periodically (including
			 not less frequently than once every 5 years) as necessary to support public and
			 private sector decisionmaking, as determined by the Secretary.
					8003.Study of the
			 feasibility relating to construction of pipelines and geological carbon dioxide
			 sequestration activities
				(a)In
			 generalThe Secretary of Energy, in coordination with the
			 Administrator, the Federal Energy Regulatory Commission, the Secretary of
			 Transportation, and the Secretary of the Interior, shall conduct a study to
			 assess the feasibility of the construction of—
					(1)pipelines to be used for
			 the transportation of carbon dioxide for the purpose of sequestration or
			 enhanced oil recovery; and
					(2)geological carbon dioxide
			 sequestration facilities.
					(b)ScopeThe
			 study shall consider—
					(1)any barrier or potential
			 barrier in existence as of the date of enactment of this Act, including any
			 technical, siting, financing, or regulatory barrier, relating to—
						(A)the construction of
			 pipelines to be used for the transportation of carbon dioxide for the purpose
			 of sequestration or enhanced oil recovery; or
						(B)the geological
			 sequestration of carbon dioxide;
						(2)any market risk
			 (including throughput risk) relating to—
						(A)the construction of
			 pipelines to be used for the transportation of carbon dioxide for the purpose
			 of sequestration or enhanced oil recovery; or
						(B)the geological
			 sequestration of carbon dioxide;
						(3)any regulatory,
			 financing, or siting option that, as determined by the Secretary of Energy,
			 would—
						(A)mitigate any market risk
			 described in paragraph (2); or
						(B)help ensure the
			 construction of pipelines dedicated to the transportation of carbon dioxide for
			 the purpose of sequestration or enhanced oil recovery;
						(4)the means by which to
			 ensure the safe handling and transportation of carbon dioxide;
					(5)any preventive measure to
			 ensure the integration of pipelines to be used for the transportation of carbon
			 dioxide for the purpose of sequestration or enhanced oil recovery; and
					(6)any other appropriate
			 use, as determined by the Secretary of Energy, in coordination with the
			 Administrator, the Federal Energy Regulatory Commission, the Secretary of
			 Transportation, and the Secretary of the Interior.
					(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Energy shall submit to the Congress a report describing the results of the
			 study.
				8004.Liabilities for
			 closed geological storage sites
				(a)Establishment of task
			 forceAs soon as practicable after the date of enactment of this
			 Act, the Administrator shall establish a task force, to be composed of an equal
			 number of stakeholders, the public, subject matter experts, and members of the
			 private sector, to conduct a study of the legal framework, environmental and
			 safety considerations, and cost implications of potential Federal assumption of
			 liability with respect to closed geological storage sites.
				(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the task force
			 established under subsection (a) shall submit to Congress a report describing
			 the results of the study conducted under subsection (a), including
			 recommendations of the task force, if any, with respect to the framework
			 described in that subsection.
				IXMiscellaneous
			9001.Paramount interest
			 waiver
				(a)In
			 generalIf the President determines that a national security
			 emergency exists and, in light of information that was not available as of the
			 date of enactment of this Act, it is in the paramount interest of the United
			 States to modify any requirement under this Act to minimize the effects of the
			 emergency, the President may, after opportunity for public notice and comment,
			 temporarily adjust, suspend, or waive any regulations promulgated pursuant to
			 this Act to achieve that minimization.
				(b)ConsultationIn
			 making an emergency determination under subsection (a), the President shall, to
			 the maximum extent practicable, consult with and take into account any advice
			 received from—
					(1)the National Academy of
			 Sciences;
					(2)the Secretary of Energy;
			 and
					(3)the Administrator.
					(c)Judicial
			 reviewAn emergency determination under subsection (a) shall be
			 subject to judicial review in accordance with section 307 of the Clean Air Act
			 (42 U.S.C. 7607).
				9002.Administrative
			 procedure and judicial review
				(a)Rulemaking
			 proceduresAny rule,
			 requirement, regulation, method, standard, program, determination, or final
			 action made or promulgated pursuant to any title of this Act, with the
			 exception of sections 3101, 3102, 3201, and 3901, shall be subject to the
			 rulemaking procedures described in sections 551 through 557 of title 5, United
			 States Code.
				(b)EnforcementEach
			 provision of this Act (including provisions relating to mandatory duties of the
			 Administrator) shall be fully enforceable pursuant to sections 113, 303, and
			 304 of the Clean Air Act (42 U.S.C. 7413, 7603, 7604).
				(c)Recordkeeping,
			 inspections, monitoring, entry, and subpoenasThe Administrator
			 shall have the same powers and authority provided under sections 114 and 307(a)
			 of the Clean Air Act (42 U.S.C. 7414, 7607(a)) in carrying out, administering,
			 and enforcing this Act.
				(d)Judicial
			 reviewA petition for
			 judicial review of any regulation promulgated, or final action carried out, by
			 the Administrator pursuant to this Act may be filed only—
					(1)in the United States Court of Appeals for
			 the District of Columbia; and
					(2)in accordance with section 307(b) of the
			 Clean Air Act (42 U.S.C. 7607(b)).
					9003.Retention of State
			 authority
				(a)In
			 generalExcept as provided in
			 subsection (b), in accordance with section 116 of the Clean Air Act (42 U.S.C.
			 7416) and section 510 of the Federal Water Pollution Control Act (33 U.S.C.
			 1370), nothing in this Act precludes or abrogates the right of any State to
			 adopt or enforce—
					(1)any standard, cap, limitation, or
			 prohibition relating to emissions of greenhouse gas; or
					(2)any requirement relating to control,
			 abatement, or avoidance of emissions of greenhouse gas.
					(b)ExceptionNotwithstanding subsection (a), no State
			 may adopt a standard, cap, limitation, prohibition, or requirement that is less
			 stringent than the applicable standard, cap, limitation, prohibition, or
			 requirement under this Act.
				9004.Tribal
			 authorityFor purposes of this
			 Act, the Administrator may treat any federally recognized Indian tribe as a
			 State, in accordance with section 301(d) of the Clean Air Act (42 U.S.C.
			 7601(d)).
			9005.Rocky Mountain
			 Centers for Study of Coal Utilization
				(a)DesignationThe University of Wyoming and Montana State
			 University shall be known and designated as the Rocky Mountain Centers
			 for the Study of Coal Utilization.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
				9006.Sun grant center
			 research on compliance with Clean Air Act
				(a)DesignationEach
			 sun grant center is designated as a research institution of the Environmental
			 Protection Agency for the purpose of conducting studies regarding the effects
			 of biofuels and biomass on national and regional compliance with the Clean Air
			 Act (42 U.S.C. 7401 et seq.).
				(b)FundingThe
			 Administrator shall provide to the sun grant centers such funds as the
			 Administrator determines to be necessary to carry out studies described in
			 subsection (a).
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
				9007.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
			XControl of
			 hydrofluorocarbon consumption
			10001.ApplicabilityFor purposes of this Act, it shall be
			 unlawful for any person to produce or import for consumption in the United
			 States any hydrofluorocarbon, or product or equipment containing a
			 hydrofluorocarbon, except exclusively in accordance with this title and the
			 regulations promulgated by the Administrator pursuant to this title.
			10002.DefinitionsIn this title:
				(1)BaselineThe
			 term baseline means the global warming potential-weighted
			 equivalent of 300,000,000 metric tons of carbon dioxide.
				(2)Entity;
			 personThe terms entity and person have
			 the meaning given the term person in section 551 of title 5,
			 United States Code.
				(3)Global warming
			 potential
					(A)In
			 generalThe term global warming potential means the
			 potential contribution to global warming of a hydrofluorocarbon, as compared to
			 the potential contribution to global warming of an equal weight of carbon
			 dioxide.
					(B)CalculationFor
			 the purposes of calculating the global warming potential of a
			 hydrofluorocarbon, the values for the 100-year time horizon in the fourth
			 assessment report of the Intergovernmental Panel on Climate Change shall be
			 used.
					(4)Global warming
			 potential-weightedThe term global warming
			 potential-weighted, with respect to a hydrofluorocarbon, means the value
			 equal to the product obtained, for purposes of determining the quantity of
			 carbon dioxide with an equivalent global warming potential, by
			 multiplying—
					(A)a certain quantity of the
			 hydrofluorocarbon; and
					(B)the global warming
			 potential of the hydrofluorocarbon.
					(5)HydrochlorofluorocarbonThe
			 term hydrochlorofluorocarbon means any hydrochlorofluorocarbon
			 identified in section 602(b) of the Clean Air Act (42 U.S.C. 7671a(b)).
				(6)HydrofluorocarbonThe
			 term hydrofluorocarbon means a hydrofluoroalkane.
				(7)Hydrofluorocarbon
			 consumption
					(A)In
			 generalThe term hydrofluorocarbon consumption, with
			 respect to a hydrofluorocarbon, means—
						(i)in the case of a
			 hydrofluorocarbon producer, a value equal to the difference between—
							(I)a value equal to the sum
			 of—
								(aa)the quantity of the
			 hydrofluorocarbon produced in the United States; and
								(bb)the quantity of the
			 hydrofluorocarbon imported from any source into the United States or acquired
			 in the United States from another hydrofluorocarbon producer through sale or
			 other transaction; and
								(II)the quantity of the
			 hydrofluorocarbon exported or transferred to another hydrofluorocarbon producer
			 or importer in the United States through sale or other transaction; and
							(ii)in the case of a
			 hydrofluorocarbon importer, a value equal to the difference between—
							(I)the quantity of the
			 hydrofluorocarbon imported from any source into the United States; and
							(II)the quantity of the
			 hydrofluorocarbon exported.
							(B)ExclusionThe
			 term hydrofluorocarbon consumption does not include a quantity of
			 hydrofluorocarbon that is recycled.
					(8)Hydrofluorocarbon
			 consumption allowanceThe term hydrofluorocarbon
			 consumption allowance means an authorization—
					(A)to produce or import a
			 global warming potential-weighted quantity of hydrofluorocarbon equivalent to 1
			 metric ton of carbon dioxide; or
					(B)to import products or
			 equipment containing a quantity of hydrofluorocarbon equivalent in global
			 warming potential to 1 metric ton of carbon dioxide.
					(9)Hydrofluorocarbon
			 destructionThe term hydrofluorocarbon destruction
			 means a process that results in the permanent transformation or decomposition
			 of all or a significant portion of a hydrofluorocarbon to another gas, liquid,
			 or solid with a lower or zero global warming potential.
				(10)Hydrofluorocarbon
			 destruction allowanceThe term hydrofluorocarbon
			 destruction allowance means an authorization to produce or import a
			 global warming potential-weighted quantity of hydrofluorocarbon equal to the
			 global warming potential-weighted quantity of hydrofluorocarbon destroyed
			 pursuant to section 10010.
				(11)Hydrofluorocarbon
			 importerThe term hydrofluorocarbon importer means
			 an entity that imported hydrofluorocarbon or products or equipment containing
			 hydrofluorocarbon into the United States during calendar year 2005.
				(12)Hydrofluorocarbon
			 producerThe term hydrofluorocarbon producer means
			 an entity that produced hydrofluorocarbon in the United States for sale in the
			 United States during calendar year 2005.
				(13)ImportThe
			 term import means the action of landing on or bringing or
			 introducing a product into, or attempting to land on or bring or introduce a
			 product into, any area subject to the jurisdiction of the United States,
			 regardless of whether the action constitutes an importation within the meaning
			 of the customs laws of the United States.
				(14)Produce;
			 production
					(A)In
			 generalThe terms produce and
			 production mean the manufacture of a hydrofluorocarbon from any
			 raw material, feedstock, or chemical.
					(B)ExclusionsThe
			 terms produce and production do not include—
						(i)the manufacture of a
			 hydrofluorocarbon that is used and entirely consumed (except for trace
			 quantities) in the manufacture of other chemicals or products; or
						(ii)the reuse or recycling
			 of a hydrofluorocarbon.
						(15)Recycle;
			 reuseThe terms reuse and recycle
			 mean—
					(A)the removal of a quantity
			 of hydrofluorocarbon from a product or equipment;
					(B)the reprocessing of the
			 product or equipment to remove impurities; and
					(C)the offering of the
			 product or equipment for sale in the United States.
					10003.Cap on
			 hydrofluorocarbon consumption and importation into United States
				(a)EstablishmentThe
			 Administrator shall establish a cap on hydrofluorocarbon consumption in the
			 United States for each calendar year during the period of calendar years 2010
			 through 2050, as directed in section 10004 that shall not be exceeded except as
			 provided in section 10009.
				(b)ProhibitionConsumption
			 of a hydrofluorocarbon or products or equipment containing any
			 hydrofluorocarbon, except as provided in this title, shall be illegal.
				10004.Hydrofluorocarbon
			 consumption allowance account
				(a)Allowance
			 account
					(1)EstablishmentNot
			 later than April 1, 2009, and annually thereafter through April 1, 2050, the
			 Administrator shall establish and allocate a separate quantity of
			 hydrofluorocarbon consumption allowances.
					(2)DenominationHydrofluorocarbon
			 consumption allowances shall be denominated in metric tons of carbon dioxide
			 equivalent.
					(b)Identification
			 numbersThe Administrator shall assign to each hydrofluorocarbon
			 consumption allowance established under subsection (a) a unique identification
			 number that includes the calendar year for which the hydrofluorocarbon
			 consumption allowance was assigned.
				(c)Legal status of
			 hydrofluorocarbon consumption allowances
					(1)In
			 generalA consumption allowance allocated under this title is a
			 limited authorization to produce or import a hydrofluorocarbon and any product
			 or equipment containing a hydrofluorocarbon, in accordance with this
			 title.
					(2)Allowance not property
			 rightA hydrofluorocarbon consumption allowance does not
			 constitute a property right.
					(3)Termination or
			 limitationNothing in this Act or any other provision of law
			 limits the authority of the United States to terminate or limit
			 hydrofluorocarbon consumption allowances.
					(4)Effect of
			 ActNothing in this Act relating to hydrofluorocarbon consumption
			 allowances shall affect the application of, or any requirement of compliance
			 with, any other provision of law by any person.
					(d)Lifetime of
			 hydrofluorocarbon consumption allowancesHydrofluorocarbon
			 consumption allowances distributed by the Administrator and hydrofluorocarbon
			 destruction allowances may be used for compliance for a period of not more than
			 5 years after the calendar year for which the allowances are allocated.
				(e)Hydrofluorocarbon
			 consumption allowances for each calendar yearThe number of
			 hydrofluorocarbon consumption allowances established and allocated by the
			 Administrator for each of calendar years 2010 through 2050 shall be as
			 follows:
					
						
							
								Calendar
					 yearHFC consumption allowances (in
					 million metric tons)
								
								2010300
								
								2011294
								
								2012289
								
								2013283
								
								2014278
								
								2015272
								
								2016267
								
								2017261
								
								2018256
								
								2019250
								
								2020245
								
								2021239
								
								2022234
								
								2023228
								
								2024222
								
								2025217
								
								2026206
								
								2027195
								
								2028184
								
								2029173
								
								2030162
								
								2031150
								
								2032139
								
								2033128
								
								2034117
								
								2035106
								
								203695
								
								203790
								
								203890
								
								203990
								
								204090
								
								204190
								
								204290
								
								204390
								
								204490
								
								204590
								
								204690
								
								204790
								
								204890
								
								204990
								
								205090
								
							
						
					
				10005.Allocation of
			 hydrofluorocarbon consumption allowances
				(a)In
			 generalNot later than 90 days before the beginning of each
			 applicable calendar year, the Administrator shall allocate the portion of the
			 hydrofluorocarbon consumption allowances in the hydrofluorocarbon consumption
			 allowance account that is available for allocation for that calendar
			 year.
				(b)Eligible
			 entities
					(1)In
			 generalThe Administrator shall allocate hydrofluorocarbon
			 consumption allowances as described in paragraph (2) to entities that—
						(A)were hydrofluorocarbon
			 producers or hydrofluorocarbon importers during the period beginning on January
			 1, 2004, and ending on December 31, 2006; and
						(B)are hydrofluorocarbon
			 producers or hydrofluorocarbon importers on the date of enactment of this
			 Act.
						(2)Description of
			 allocationHydrofluorocarbon consumption allowances shall be
			 allocated to entities described in paragraph (1) as follows:
						(A)Hydrofluorocarbon
			 producersEach hydrofluorocarbon producer shall receive a
			 quantity of hydrofluorocarbon allowances equal to the ratio that—
							(i)a value equal to the
			 difference between—
								(I)the global warming
			 potential-weighted average of 100 percent of the hydrofluorocarbon and 60
			 percent of the hydrochlorofluorocarbon produced in the United States, imported
			 into the United States, or acquired in the United States by the
			 hydrofluorocarbon producer during the period beginning on January 1, 2004, and
			 ending on December 31, 2006; and
								(II)the global warming
			 potential-weighted average of 100 percent of the hydrofluorocarbon and 60
			 percent of the hydrochlorofluorocarbon that the producer exported or
			 transferred to another producer of hydrofluorocarbons in the United States
			 during the period described in subclause (I); bears to
								(ii)a value equal to the
			 difference between—
								(I)the total global warming
			 potential-weighted average of 100 percent of the hydrofluorocarbon and 60 per
			 cent of the hydrochlorofluorocarbon produced in or imported into the United
			 States during the period described in clause (i)(I); and
								(II)the global warming
			 potential-weighted average of 100 percent of the hydrofluorocarbon and 60 per
			 cent of the hydrochlorofluorocarbon exported from the United States during that
			 period.
								(B)Hydrofluorocarbon
			 importersEach hydrofluorocarbon importer shall receive a
			 quantity of hydrofluorocarbon allowances equal to the ratio that—
							(i)the global warming
			 potential-weighted average of 100 percent of hydrofluorocarbon and 60 percent
			 of hydrochlorofluorocarbon imported by the hydrofluorocarbon importer as a
			 product or contained in equipment during the period beginning on January 1,
			 2004, and ending on December 31, 2006; bears to
							(ii)a value equal to the
			 difference between—
								(I)the total global warming
			 potential-weighted average of 100 percent of the hydrofluorocarbon and 60 per
			 cent of the hydrochlorofluorocarbon produced in and imported into the United
			 States during the period described in clause (i); and
								(II)the global warming
			 potential-weighted average of 100 percent of the hydrofluorocarbon and 60 per
			 cent of the hydrochlorofluorocarbon exported from the United States during that
			 period.
								(c)Withholding
			 allowances
					(1)In
			 generalFor calendar year 2010 and each calendar year thereafter,
			 the Administrator shall withhold a quantity of hydrofluorocarbon consumption
			 allowances that would otherwise be allocated under subsection (b) for auction
			 at least annually by the Corporation to the entities identified in subsection
			 (b)(1).
					(2)Auctions by
			 CorporationFor each applicable calendar year, the Administrator
			 shall withhold, and the Corporation shall auction to the entities identified in
			 subsection (b)(1), the following quantities of the hydrofluorocarbon
			 consumption allowances established under section 10004:
						
							
								
									Calendar
					 yearPercent withheld for
					 auction
									
									20105
									
									201110
									
									201210
									
									201310
									
									201415
									
									201520
									
									201625
									
									201730
									
									201835
									
									201940
									
									202045
									
									202150
									
									202255
									
									202360
									
									202465
									
									202570
									
									202675
									
									202780
									
									202885
									
									202990
									
									203095
									
									2031100
									
									2032100
									
									2033100
									
									2034100
									
									2035100
									
									2036100
									
									2037100
									
									2038100
									
									2039100
									
									2040100
									
									2041100
									
									2042100
									
									2043100
									
									2044100
									
									2045100
									
									2046100
									
									2047100
									
									2048100
									
									2049100
									
									2050100
									
								
							
						
					(3)ProceedsThe
			 Corporation shall award the proceeds of the auction to support the following
			 purposes:
						(A)A program to recover and
			 destroy the maximum economically recoverable chlorofluorocarbons, halons, and
			 other substances listed under title VI of the Clean Air Act (42 U.S.C. 7671 et
			 seq.) that have significant ozone depletion potential and global warming
			 potential.
						(B)A program of incentives
			 for consumer purchases of refrigeration and cooling equipment that—
							(i)contains refrigerants
			 with no or low global warming potential; and
							(ii)achieves energy
			 efficiency that represents at least a 30 percent improvement, as compared to
			 the more efficient of—
								(I)the applicable Federal
			 energy efficiency standard; and
								(II)the applicable Energy
			 Star rating.
								(C)A program to support the
			 development and deployment of—
							(i)hydrofluorocarbons with
			 low global warming potential; and
							(ii)energy efficient
			 technologies, equipment, and products containing or using
			 hydrofluorocarbons.
							(D)The programs receiving
			 auction proceeds under title IV.
						10006.Compliance
			 obligation
				(a)Submission of
			 allowances
					(1)In
			 generalNot later than 90 days after the end of each applicable
			 calendar year, a hydrofluorocarbon producer or hydrofluorocarbon importer shall
			 submit to the Administrator a quantity of hydrofluorocarbon consumption
			 allowances, or hydrofluorocarbon destruction allowances awarded pursuant to
			 section 10010, equal to the total number of global warming potential-weighted
			 tons of hydrofluorocarbon consumed in the United States during the preceding
			 calendar year by the hydrofluorocarbon producer or hydrofluorocarbon importer,
			 as determined in accordance with paragraphs (2) and (3).
					(2)Hydrofluorocarbon
			 producersFor hydrofluorocarbon producers, the quantity of
			 hydrofluorocarbon consumed shall be a value equal to the difference
			 between—
						(A)the global warming
			 potential-weighted tons of hydrofluorocarbon produced in the United States,
			 imported as a product, or acquired in the United States from another
			 hydrofluorocarbon producer through sale or other transaction; and
						(B)the global warming
			 potential-weighted tons of hydrofluorocarbon the producer exported or
			 transferred to another hydrofluorocarbon producer in the United States through
			 sale or other transaction.
						(3)Hydrofluorocarbon
			 importersFor hydrofluorocarbon importers, hydrofluorocarbon
			 consumed shall be a value equal to the global warming potential-weighted tons
			 of hydrofluorocarbon imported by the hydrofluorocarbon importer as a product or
			 contained in equipment, or acquired in the United States from a
			 hydrofluorocarbon producer through sale or other transaction.
					(b)RetirementImmediately
			 on receipt of a hydrofluorocarbon consumption allowance or a hydrofluorocarbon
			 destruction allowance under subsection (a), the Administrator shall retire the
			 allowance.
				(c)Determination of
			 complianceNot later than July 1 of each year, the Administrator
			 shall—
					(1)determine whether each
			 hydrofluorocarbon producer and hydrofluorocarbon importer achieved compliance
			 with subsection (a) for the preceding year; and
					(2)so notify each
			 hydrofluorocarbon producer and hydrofluorocarbon importer.
					(d)PenaltiesA
			 hydrofluorocarbon producer or hydrofluorocarbon importer that is not in
			 compliance with subsection (a), as determined under subsection (c), shall be
			 liable for the payment of an excess consumption penalty as provided in section
			 1203, except that the deadlines described in this title shall be substituted
			 for the deadlines described in that section.
				10007.Sale, exchange, and
			 other uses of hydrofluorocarbon consumption allowances
				(a)Permissible
			 uses
					(1)In
			 generalA hydrofluorocarbon producer or hydrofluorocarbon
			 importer may purchase, hold, sell, exchange, transfer, submit for compliance in
			 accordance with section 10006, or retire hydrofluorocarbon consumption
			 allowances or hydrofluorocarbon destruction allowances.
					(2)Action on
			 retirementIf any hydrofluorocarbon producer or hydrofluorocarbon
			 importer permanently retires a hydrofluorocarbon consumption allowance, the
			 Administrator shall promptly redistribute the allowance to another
			 hydrofluorocarbon producer or hydrofluorocarbon importer pursuant to section
			 10005(b).
					(b)Prohibitions
					(1)In
			 generalHydrofluorocarbon consumption allowances or
			 hydrofluorocarbon destruction allowances shall not be traded or exchanged with
			 allowances associated with any other emission allowance allocation or trading
			 program under this Act.
					(2)Certain
			 usesHydrofluorocarbon consumption allowances shall not be used
			 to achieve compliance with any other obligation relating to emissions of
			 greenhouse gases regulated under any other provision of this Act, and emission
			 allowances established and allocated under any other provision of this Act
			 shall not be used to achieve compliance with this title.
					(c)LimitationThe
			 privilege of purchasing, holding, selling, exchanging, transferring, and
			 submitting for compliance in accordance with section 10006, and retiring
			 hydrofluorocarbon consumption allowances or hydrofluorocarbon destruction
			 allowances shall be restricted to entities described in section
			 10005(b)(1).
				10008.Allowance transfer
			 system
				(a)RegulationsNot
			 later than 18 months after the date of enactment of this Act, the Administrator
			 shall promulgate regulations to carry out the provisions of this title relating
			 to hydrofluorocarbon consumption allowances and hydrofluorocarbon destruction
			 allowances, including regulations providing that the transfer of those
			 allowances shall not be effective until the date on which a written
			 certification of the transfer, signed by a responsible official of each party
			 to the transfer, is received and recorded by the Administrator in accordance
			 with those regulations.
				(b)Transfers
					(1)In
			 generalThe regulations promulgated under subsection (a) shall
			 permit the transfer of hydrofluorocarbon consumption allowances prior to the
			 allocation of the allowances.
					(2)Deduction and addition
			 of transfersA recorded preallocation transfer of
			 hydrofluorocarbon consumption allowances shall be—
						(A)deducted by the
			 Administrator from the number of hydrofluorocarbon consumption allowances that
			 would otherwise be allocated to the transferor; and
						(B)added to those
			 hydrofluorocarbon consumption allowances allocated to the transferee.
						(c)Issuance, recording,
			 and tracking systemThe regulations promulgated under subsection
			 (a) shall include a system for issuing, recording, and tracking
			 hydrofluorocarbon consumption and hydrofluorocarbon destruction allowances that
			 shall specify all necessary procedures and requirements for an orderly and
			 competitive functioning of the hydrofluorocarbon consumption allowance
			 system.
				10009.Banking and
			 borrowing
				(a)BankingA
			 hydrofluorocarbon producer or hydrofluorocarbon importer that submits
			 hydrofluorocarbon consumption allowances or hydrofluorocarbon destruction
			 allowances to the Administrator to achieve compliance with section 10006 shall
			 indicate in the identification number of the hydrofluorocarbon consumption
			 allowance or hydrofluorocarbon destruction allowance the calendar year for
			 which the allowance is submitted.
				(b)Borrowing of
			 hydrofluorocarbon consumption allowancesIn accordance with the
			 regulations promulgated under section 10008(a), and subject to subsection (d),
			 a hydrofluorocarbon producer or hydrofluorocarbon importer may—
					(1)borrow hydrofluorocarbon
			 consumption allowances from the Administrator; and
					(2)for a calendar year,
			 submit borrowed hydrofluorocarbon consumption allowances to the Administrator
			 to satisfy not more than 15 percent of the compliance obligation under section
			 10006.
					(c)Limitation on
			 borrowingA hydrofluorocarbon consumption allowance borrowed
			 under subsection (b) shall be a hydrofluorocarbon consumption allowance
			 established by the Administrator for a specific subsequent calendar year under
			 section 10004(g).
				(d)TermA
			 producer or importer shall not submit, and the Administrator shall not accept,
			 a borrowed hydrofluorocarbon consumption allowance in partial satisfaction of
			 the compliance obligation under section 10006 for any calendar year that is
			 more than 5 years before the calendar year included in the identification
			 number of the borrowed hydrofluorocarbon consumption allowance.
				(e)Repayment of
			 interestFor any borrowed hydrofluorocarbon consumption allowance
			 submitted in partial satisfaction of the compliance obligation under section
			 10006 for a particular calendar year (referred to in this subsection as the
			 use year), the number of hydrofluorocarbon consumption
			 allowances or hydrofluorocarbon destruction allowances that the
			 hydrofluorocarbon producer or hydrofluorocarbon importer is required to submit
			 under section 10006 for the year from which the borrowed hydrofluorocarbon
			 consumption allowance was taken (referred to in this subsection as the
			 source year) shall be increased by an amount equal to the
			 product obtained by multiplying—
					(1)1.1; and
					(2)the number of calendar
			 years beginning after the use year but before the source year.
					10010.Hydrofluorocarbon
			 destruction allowances
				(a)Destruction of
			 hydrofluorocarbon
					(1)In
			 generalThe Administrator shall issue hydrofluorocarbon
			 destruction allowances to any hydrofluorocarbon producer or hydrofluorocarbon
			 importer that performs or arranges for recovery and destruction of
			 hydrofluorocarbon from products or equipment.
					(2)Issuance and
			 denominationHydrofluorocarbon destruction allowances shall be
			 issued on a global warming potential-weighted basis, denominated in terms of
			 metric tons of carbon dioxide.
					(3)Limitations
						(A)ByproductsNo
			 hydrofluorocarbon destruction allowance shall be issued under this section for
			 destruction of hydrofluorocarbon produced as a byproduct in a production
			 process.
						(B)Certain
			 purposesNo hydrofluorocarbon destruction allowance shall be
			 issued under this section for destruction or recycling of hydrofluorocarbon
			 produced for a purpose other than the ultimate sale and use of the
			 product.
						(b)Regulations
					(1)RequirementThe
			 regulations promulgated under section 10008(a) shall authorize the issuance of
			 hydrofluorocarbon destruction allowances.
					(2)CriteriaThose
			 regulations shall establish appropriate criteria for determining—
						(A)the effectiveness of
			 destruction;
						(B)the net quantity of
			 global warming potential-weighted hydrofluorocarbon that has been destroyed;
			 and
						(C)procedures for
			 verification, registration, and issuance of hydrofluorocarbon destruction
			 allowances.
						(c)Satisfaction of
			 requirementsBeginning with calendar year 2012, a
			 hydrofluorocarbon producer or hydrofluorocarbon importer may satisfy a portion
			 of the hydrofluorocarbon consumption allowance submission requirement under
			 section 10006 by submitting hydrofluorocarbon destruction allowances generated
			 in accordance with the regulations promulgated pursuant to section
			 10008(a).
				(d)OwnershipInitial
			 ownership of a hydrofluorocarbon destruction allowance shall be held by the
			 hydrofluorocarbon producer or hydrofluorocarbon importer that performs or
			 arranges for recovery and destruction or recycling of hydrofluorocarbon,
			 including hydrofluorocarbon from products or equipment containing
			 hydrofluorocarbon, unless otherwise specified in a legally binding contract or
			 agreement to which the hydrofluorocarbon producer or hydrofluorocarbon importer
			 is a party.
				(e)TransferabilityA
			 hydrofluorocarbon destruction allowance generated pursuant to the regulations
			 promulgated pursuant to subsection (b)—
					(1)may be sold, traded, or
			 transferred to any hydrofluorocarbon producer or hydrofluorocarbon importer
			 referred to in section 10005(b); but
					(2)shall not be sold,
			 traded, transferred, or used for compliance with any other emission allowance
			 requirement of this Act or any other law.
					XIAmendments to Clean Air
			 Act
			11001.National recycling
			 and emission reduction programSection 608 of the Clean Air Act (42 U.S.C.
			 7671g) is amended—
				(1)by redesignating
			 subsections (a) through (c) as subsections (b) through (d),
			 respectively;
				(2)by inserting before
			 subsection (b) (as so redesignated) the following:
					
						(a)Definition of
				hydrofluorocarbon substituteIn this section, the term
				hydrofluorocarbon substitute means a hydrofluorocarbon—
							(1)with a global warming
				potential of more than 150; and
							(2)that is used in or for
				types of equipment, appliances, or processes that previously relied on class I
				or class II
				substances.
							;
				(3)in subsection (b) (as so
			 redesignated)—
					(A)in the matter following
			 paragraph (3), by striking Such regulations and inserting the
			 following:
						
							(5)The
				regulations
							;
					(B)by redesignating
			 paragraph (3) as paragraph (4); and
					(C)by inserting after
			 paragraph (2) the following:
						
							(3)(A)Not later than 1 year
				after the date of enactment of the Lieberman-Warner Climate Security Act of
				2007, the Administrator shall promulgate regulations establishing
				standards and requirements regarding the sale or distribution, or offer for
				sale and distribution in interstate commerce, use, and disposal of
				hydrofluorocarbon substitutes for class I and class II substances not covered
				by paragraph (1), including the use, recycling, and disposal of those
				hydrofluorocarbon substitutes during the maintenance, service, repair, or
				disposal of appliances and industrial process refrigeration equipment.
								(B)The standards and
				requirements established under subparagraph (A) shall take effect not later
				than 1 year after the date of promulgation of the
				regulations.
								;
					(4)in subsection (c) (as so
			 redesignated)—
					(A)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and
			 indenting the subparagraphs appropriately;
					(B)by striking the
			 subsection designation and heading and all that follows through
			 following— and inserting the following:
						
							(c)Safe
				disposalThe regulations under subsection (b) shall—
								(1)establish standards and
				requirements for the safe disposal of class I and II substances and
				hydrofluorocarbon substitutes for those substances; and
								(2)include each of the
				following:
								;
					(C)in subparagraph (A) (as
			 redesignated by subparagraph (A)), by inserting (or hydrofluorocarbon
			 substitutes for those substances) after class I or class II
			 substances; and
					(D)in paragraphs (2) and
			 (3), by inserting (or a hydrofluorocarbon substitutes for such a
			 substance) after class I or class II substance each
			 place it appears.
					11002.Servicing of motor
			 vehicle air conditionersSection 609 of the Clean Air Act (42 U.S.C.
			 7671h) is amended—
				(1)in subsection (b), by
			 adding at the end the following:
					
						(5)The term
				hydrofluorocarbon substitute means a hydrofluorocarbon—
							(A)with a global warming
				potential of more than 150; and
							(B)that is used in or for
				types of equipment, appliances, or processes that previously relied on class I
				or class II substances.
							;
				and
				(2)in subsection (e)—
					(A)by striking the
			 subsection designation and heading and all that follows through
			 Effective and inserting the following:
						
							(e)Small containers of
				class I or class II substances and hydrofluorocarbon substitutes
								(1)Class I or class II
				substancesEffective
				beginning
								;
				and
					(B)by adding at the end the
			 following:
						
							(2)Hydrofluorocarbon
				substitutesEffective beginning January 1, 2010, it shall be
				unlawful for any person to sell or distribute, or offer for sale or
				distribution, in interstate commerce to any person (other than a person
				performing service for consideration on motor vehicle air-conditioning systems
				in compliance with this section) any hydrofluorocarbon substitute that
				is—
								(A)suitable for use in a
				motor vehicle air-conditioning system; and
								(B)in a container that
				contains less than 20 pounds of the hydrofluorocarbon
				substitute.
								.
					11003.Carbon dioxide
			 reduction
				(a)FindingsCongress finds that—
					(1)oil used for
			 transportation contributes significantly to air pollution, including global
			 warming pollution, water pollution, and other adverse impacts on the
			 environment;
					(2)to reduce emissions of
			 global warming pollutants, the United States should increasingly rely on
			 advanced clean fuels for transportation; and
					(3)a comparison of
			 life-cycle greenhouse gas emissions of conventional transportation fuels and
			 low-carbon transportation fuels should be based on comparable fuels, such as a
			 comparison of gasoline to gasoline and diesel fuel to diesel fuel.
					(b)DefinitionsSection 211(o)(1) of the Clean Air Act (42
			 U.S.C. 7545(o)(1)) is amended—
					(1)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (J), (G), and (H),
			 respectively, and moving those subparagraphs so as to appear in alphabetical
			 order;
					(2)by inserting after
			 subparagraph (A) the following:
						
							(B)Cultivated noxious
				plantThe term cultivated noxious plant means a
				plant that is included on—
								(i)the Federal noxious weed
				list maintained by the Animal and Plant Health Inspection Service; or
								(ii)any equivalent State
				list.
								(C)Fuel emission
				baselineThe term fuel emission baseline means the
				average lifecycle greenhouse gas emissions per unit of energy of conventional
				transportation fuels in commerce in the United States in calendar year 2008, as
				determined by the Administrator under paragraph (11).
							(D)Fuel provider
								(i)In
				generalThe term fuel provider means an obligated
				party (as described in section 80.1106 of title 40, Code of Federal Regulations
				(or a successor regulation)).
								(ii)InclusionsThe
				term fuel provider includes, as the Administrator determines to be
				appropriate, an individual or entity that produces, blends, or imports gasoline
				or any other transportation fuel in commerce in, or into, the United
				States.
								(E)Greenhouse
				gasThe term greenhouse gas means any of—
								(i)carbon dioxide;
								(ii)methane;
								(iii)nitrous oxide;
								(iv)hydrofluorocarbons;
								(v)perfluorocarbons;
								(vi)sulfur hexafluoride;
				and
								(vii)any other emission or
				effect (such as particulate matter or a change in albedo) that the
				Administrator determines to be a significant factor in global warming as a
				result of the use of transportation fuel.
								(F)Lifecycle greenhouse
				gas emissions
								(i)In
				generalThe term lifecycle greenhouse gas emissions
				means, with respect to a transportation fuel, the aggregate quantity of
				greenhouse gases emitted per British thermal unit of fuel, as determined by the
				Administrator, from production through use of the fuel, as calculated to ensure
				that any nonrecurring emission is not amortized over a period of more than 20
				years to ensure that required improvements in greenhouse gas emissions occur
				within that period.
								(ii)InclusionsThe
				term lifecycle greenhouse gas emissions includes emissions
				associated with—
									(I)feedstock production
				(including direct and indirect land-use changes) or extraction;
									(II)feedstock
				refining;
									(III)distribution of a fuel;
				and
									(IV)use of a
				fuel.
									;
				and
					(3)by inserting after
			 subparagraph (H) (as redesignated by paragraph (1)) the following:
						
							(I)Transportation
				fuelThe term transportation fuel means fuel used to
				power motor vehicles, nonroad engines, or
				aircraft.
							.
					(c) Advanced clean fuel
			 programSection 211(o) of the
			 Clean Air Act (42 U.S.C. 7545(o)) is amended by adding at the end the
			 following:
					
						(11)Advanced clean fuel
				performance standard
							(A)Standard
								(i)In
				generalNot later than January 1, 2010, the Administrator shall,
				by regulation—
									(I)establish a methodology
				for use in determining the lifecycle greenhouse gas emissions of all
				transportation fuels in commerce;
									(II)determine the fuel
				emission baseline;
									(III)establish a
				transportation fuel certification and marketing process to determine the
				lifecycle greenhouse gas emissions of conventional transportation fuels and
				renewable fuels being sold or introduced into commerce in the United States
				that allows—
										(aa)for a simple
				certification using default values; and
										(bb)fuel providers to opt in
				to the use of a standardized certification tool that would provide verifiable
				and auditable greenhouse gas ratings for fuels of the providers through the use
				of additional, certified data;
										(IV)in accordance with
				clause (ii), establish a requirement applicable to each fuel provider to reduce
				the average lifecycle greenhouse gas emissions per unit of energy of the
				aggregate quantity of transportation fuel produced, blended, or imported by the
				fuel provider to a level that is, to the maximum extent practicable—
										(aa)by not later than
				calendar year 2011, at least equal to or less than the fuel emission
				baseline;
										(bb)by not later than
				calendar year 2015, 5 percent less than the fuel emission baseline; and
										(cc)by not later than
				calendar year 2020, 10 percent less than the fuel emission baseline; and
										(V)permit alternative
				reliable estimation methods to be used for the purpose of this clause during
				the first 5 years that the requirement described in subclause (IV) is in
				effect.
									(ii)Air quality
				impactsFor the purpose of this subparagraph, in the case of any
				air quality-related adverse lifecycle impact resulting from emissions from
				motor vehicles using renewable fuel, the Administrator shall ensure, by
				regulation promulgated under this title, that gasoline containing renewable
				fuel does not result in—
									(I)average per-gallon motor
				vehicle emissions (measured on a mass basis) of air pollutants in excess of
				those emissions attributable to gasoline sold or introduced into commerce in
				the United States in calendar year 2007; or
									(II)a violation of any motor
				vehicle emission or fuel content limitation under any other provision of this
				Act.
									(iii)Calendar year 2025
				and thereafterFor calendar year 2025, and each fifth calendar
				year thereafter, the Administrator, in consultation with the Secretary of
				Agriculture and the Secretary of Energy, shall revise the applicable
				performance standard to require that each fuel provider shall additionally
				reduce, to the maximum extent practicable, the average lifecycle greenhouse gas
				emissions per unit of energy of the aggregate quantity of transportation fuel
				introduced by the fuel provider into commerce in the United States.
								(iv)Revision of
				regulationsIn accordance with the purposes of the
				Lieberman-Warner Climate Security Act of 2007, the Administrator may, as
				appropriate, revise the regulations promulgated under clause (i) as necessary
				to reflect or respond to changes in the transportation fuel market or other
				relevant circumstances.
								(v)Method of
				calculationIn calculating the lifecycle greenhouse gas emissions
				of hydrogen or electricity (when used as a transportation fuel) pursuant to
				clause (i)(I), the Administrator shall—
									(I)include emissions
				resulting from the production of the hydrogen or electricity; and
									(II)consider to be
				equivalent to the energy delivered by 1 gallon of ethanol the energy delivered
				by—
										(aa)6.4 kilowatt-hours of
				electricity;
										(bb)132 standard cubic feet
				of hydrogen; or
										(cc)1.25 gallons of liquid
				hydrogen.
										(vi)Best available
				scienceIn carrying out this paragraph, the Administrator shall
				use the best available scientific and technical information to determine the
				lifecycle greenhouse gas emissions of transportation fuels derived from—
									(I)planted crops and crop
				residue produced and harvested from agricultural land that—
										(aa)has been cleared and, if
				the land was previously wetland, drained before the date of enactment of this
				paragraph, and that is actively managed or fallow and nonforested; and
										(bb)is in compliance with a
				conservation plan that meets the standards, guidelines, and restrictions under
				subtitles B and C of chapter 1 of subtitle D of title XII of the Food Security
				Act of 1985 (16 U.S.C. 3831 et seq.);
										(II)planted trees and tree
				residue from actively-managed tree plantations on non-Federal land that has
				been cleared and, if the land was previously wetland, drained before the date
				of enactment of this paragraph;
									(III)animal waste material,
				and animal byproducts;
									(IV)slash and pre-commercial
				thinnings from non-Federal forestland other than—
										(aa)old-growth forest or
				late successional forest; and
										(bb)ecological communities
				with a global or State ranking of critically imperiled, imperiled, or rare
				pursuant to a State natural heritage program;
										(V)biomass obtained from the
				immediate vicinity of buildings and other areas regularly occupied by
				individuals, or of public infrastructure, that is at risk from wildfire;
									(VI)algae;
									(VII)separated food waste or
				yard waste;
									(VIII)electricity, including
				the entire lifecycle of the fuel;
									(IX)1 or more fossil fuels,
				including the entire lifecycle of the fuels; and
									(X)hydrogen, including the
				entire lifecycle of the fuel.
									(vii)Equivalent
				emissionsIn carrying out this paragraph, the Administrator shall
				consider transportation fuel derived from cultivated noxious plants, and
				transportation fuel derived from biomass sources other than those sources
				described in clause (vi), to have emissions equivalent to the greater
				of—
									(I)the lifecycle greenhouse
				gas emissions; or
									(II)the fuel emission
				baseline.
									(B)Election to
				participateAn electricity provider may elect to participate in
				the program under this section if the electricity provider provides and
				separately tracks electricity for transportation through a meter that—
								(i)measures the electricity
				used for transportation separately from electricity used for other purposes;
				and
								(ii)allows for load
				management and time-of-use rates.
								(C)Credits
								(i)In
				generalThe regulations promulgated to carry out this paragraph
				shall permit fuel providers to receive credits for achieving, during a calendar
				year, greater reductions in lifecycle greenhouse gas emissions of the fuel
				provided, blended, or imported by the fuel provider than are required under
				subparagraph (A)(i)(IV).
								(ii)Method of
				calculationThe number of credits received by a fuel provider as
				described clause (i) for a calendar year shall be calculated by
				multiplying—
									(I)the aggregate quantity of
				fuel produced, distributed, or imported by the fuel provider in the calendar
				year; and
									(II)the difference
				between—
										(aa)the lifecycle greenhouse
				gas emissions of that quantity of fuel; and
										(bb)the maximum lifecycle
				greenhouse gas emissions of that quantity of fuel permitted for the calendar
				year under subparagraph (A)(i)(IV).
										(D)Compliance
								(i)In
				generalEach fuel provider subject to this paragraph shall
				demonstrate compliance with this paragraph, including, as necessary, through
				the use of credits banked or purchased.
								(ii)No limitation on
				trading or bankingThere shall be no limit on the ability of any
				fuel provider to trade or bank credits pursuant to this subparagraph.
								(iii)Use of banked
				creditsA fuel provider may use banked credits under this
				subparagraph with no discount or other adjustment to the credits.
								(iv)BorrowingA
				fuel provider may not borrow credits from future years for use under this
				subparagraph.
								(v)Types of
				creditsTo encourage innovation in transportation fuels—
									(I)only credits created in
				the production of transportation fuels may be used for the purpose of
				compliance described in clause (i); and
									(II)credits created by or in
				other sectors, such as manufacturing, may not be used for that purpose.
									(E)No effect on State
				authority or more stringent requirementsNothing in this
				subsection—
								(i)affects the authority of
				a State to establish, or to maintain in effect, any transportation fuel
				performance standard or other similar standard that is more stringent than a
				standard established under this paragraph; or
								(ii)supercedes or otherwise
				affects any more stringent requirement under any other provision of this
				Act.
								.
				(d)Water quality
			 protectionSection 211(c)(1)
			 of the Clean Air Act (42 U.S.C. 7545(c)(1)) is amended—
					(1)by striking
			 nonroad vehicle (A) if in the judgment of the Administrator and
			 inserting the following: “nonroad vehicle—
						
							(A)if, in the judgment of
				the Administrator, any fuel or fuel additive
				or
							;
					(2)by striking , or
			 (B) if and inserting the following: “; or
						
							(B)if
							;
				and
					(3)in subparagraph (A), by
			 striking air pollution which and inserting air pollution
			 or water pollution (including any degradation in the quality of groundwater)
			 that.
					
	
		May 20, 2008
		Reported with an amendment
	
